Exhibit 10.1

Execution Version

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

GM FINANCIAL

Seller

Dated as of January 16, 2019

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I. DEFINITIONS      1  

SECTION 1.1

 

General

     1  

SECTION 1.2

 

Specific Terms

     1  

SECTION 1.3

 

Usage of Terms

     2  

SECTION 1.4

 

[Reserved]

     2  

SECTION 1.5

 

No Recourse

     2  

SECTION 1.6

 

Action by or Consent of Noteholders and Certificateholder

     3   ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED
PROPERTY      3  

SECTION 2.1

 

Conveyance of the Receivables and the Other Conveyed Property

     3   ARTICLE III. REPRESENTATIONS AND WARRANTIES      4  

SECTION 3.1

 

Representations and Warranties of Seller

     4  

SECTION 3.2

 

Representations and Warranties of Purchaser

     6   ARTICLE IV. COVENANTS OF SELLER      8  

SECTION 4.1

 

Protection of Title of Purchaser

     8  

SECTION 4.2

 

Other Liens or Interests

     9  

SECTION 4.3

 

Costs and Expenses

     10  

SECTION 4.4

 

Indemnification

     10   ARTICLE V. REPURCHASES      12  

SECTION 5.1

 

Repurchase of Receivables upon Breach

     12  

SECTION 5.2

 

Reassignment of Purchased Receivables

     12  

SECTION 5.3

 

Waivers

     13   ARTICLE VI. MISCELLANEOUS      13  

SECTION 6.1

 

Liability of Seller

     13  

SECTION 6.2

 

Merger or Consolidation of Seller or Purchaser

     13  

SECTION 6.3

 

Limitation on Liability of Seller and Others

     13  

SECTION 6.4

 

Seller May Own Notes or the Certificate

     14  

SECTION 6.5

 

Amendment

     14  

SECTION 6.6

 

Notices

     15  

SECTION 6.7

 

Merger and Integration

     15  

SECTION 6.8

 

Severability of Provisions

     15  

SECTION 6.9

 

Intention of the Parties

     15  

SECTION 6.10

 

Governing Law

     16  

SECTION 6.11

 

Counterparts

     16  

SECTION 6.12

 

Conveyance of the Receivables and the Other Conveyed Property to the Issuer

     16  

SECTION 6.13

 

Nonpetition Covenant

     16  

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables    

Schedule B-1 — Representations and Warranties of the Seller Regarding the
Receivables

Schedule B-2 — Representations and Warranties of the Seller Regarding the Pool
of Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of January 16, 2019, executed between AFS
SenSub Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc. d/b/a GM Financial, a Delaware corporation, as Seller
(“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of January 16, 2019, by and
among AFS SenSub Corp., as Seller, GM Financial, in its individual capacity and
as Servicer, GM Financial Consumer Automobile Receivables Trust 2019-1, as
Issuer, and The Bank of New York Mellon, as Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means January 16, 2019.

“Issuer” means GM Financial Consumer Automobile Receivables Trust 2019-1.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(ii) through (viii) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.



--------------------------------------------------------------------------------

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Asset Representations Review Agreement, the Trust
Agreement and the Underwriting Agreement. The Related Documents to be executed
by any party are referred to herein as “such party’s Related Documents,” “its
Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties in Section 3.1(a) or any other event which
requires the repurchase of a Receivable by the Seller, under the Sale and
Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Trust” means the Issuer.

“Trust Collateral Agent” means The Bank of New York Mellon, as trust collateral
agent and any successor trust collateral agent appointed and acting pursuant to
the Sale and Servicing Agreement.

“Trustee” means The Bank of New York Mellon, as trustee and any successor
trustee appointed and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

 

2



--------------------------------------------------------------------------------

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by the Noteholders or the Certificateholder, such provision shall be deemed to
refer to the Noteholders or the Certificateholder, as the case may be, of record
as of the Record Date immediately preceding the date on which such action is to
be taken, or consent given, by Noteholders or the Certificateholder. Solely for
the purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or the Certificate registered in the name of the
Seller or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(i) the Receivables and all moneys received thereon after the Cutoff Date;

(ii) the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(iii) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(iv) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(v) all rights under any Service Contracts on the related Financed Vehicles;

(vi) the related Receivable Files;

(vii) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (i) through (vi); and

(viii) all proceeds and investments with respect to items (i) through (vii).

 

3



--------------------------------------------------------------------------------

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

(a) Representations regarding the Receivables. The representations and
warranties set forth on Schedule B-1 with respect to the Receivables as of the
date hereof, and as of the Closing Date, are true and correct.

(b) Representations regarding the Pool of Receivables. The representations and
warranties set forth on Schedule B-2 with respect to the pool of Receivables as
of the date hereof, and as of the Closing Date, are true and correct.

(c) No Fraud or Misrepresentation. To the best of the Seller’s knowledge, each
Receivable that was originated by a Dealer was sold by the Dealer to the Seller
and by the Seller to the Purchaser without any fraud or misrepresentation on the
part of such Dealer or the Seller, respectively.

(d) Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

 

4



--------------------------------------------------------------------------------

(e) No Impairment. The Seller has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivables or otherwise to impair the rights of the Purchaser, the Trust, the
Trustee, the Trust Collateral Agent and the Noteholders in any Receivable or the
proceeds thereof. Other than the security interest granted to the Purchaser
pursuant to this Agreement and except any other security interests that have
been fully released and discharged as of the Closing Date, the Seller has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the Receivables. The Seller has not authorized the filing of and is not
aware of any financing statements against the Seller that include a description
of collateral covering the Receivables other than any financing statement
relating to the security interest granted to the Purchaser hereunder or that has
been terminated. The Seller is not aware of any judgment, ERISA or tax lien
filings against it.

(f) No Funds Advanced. No funds had been advanced by the Seller or anyone acting
on behalf of the Seller in order to cause any Receivable to qualify under the
representation and warranty set forth as clause 20(E) of Schedule B-1.

(g) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(h) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(i) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(j) No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(k) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

 

5



--------------------------------------------------------------------------------

(l) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(m) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(n) Solvency. The Seller is not insolvent, nor will the Seller be made insolvent
by the transfer of the Receivables, nor does the Seller anticipate any pending
insolvency.

(o) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(p) Chief Executive Office and Principal Place of Business. The chief executive
office and principal place of business of Seller is located at 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

 

6



--------------------------------------------------------------------------------

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

 

7



--------------------------------------------------------------------------------

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Purchaser herein.

 

8



--------------------------------------------------------------------------------

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

 

9



--------------------------------------------------------------------------------

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from any breach of any of
Seller’s representations and warranties contained herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from the use, ownership or
operation by Seller or any affiliate thereof of a Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims and liabilities arising out of or resulting from any action taken, or
failed to be taken, by it in respect of any portion of the Receivables other
than in accordance with this Agreement or the Sale and Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from, any taxes which may at any time be
asserted against such Persons with respect to, and as of the date of, the
conveyance or ownership of the Receivables or the Other Conveyed Property
hereunder and the conveyance or ownership of the Receivables under the Sale and
Servicing Agreement or the issuance and original sale of the Notes or the
issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other income taxes, including
franchise taxes, arising out of the transactions contemplated hereby or transfer
taxes arising in connection with the transfer of the Notes or the Certificate)
and costs and expenses in defending against the same, arising by reason of the
acts to be performed by Seller under this Agreement or imposed against such
Persons.

 

10



--------------------------------------------------------------------------------

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, claims,
damages, and liabilities to the extent that such cost, expense, loss, claim,
damage, or liability arose out of, or was imposed upon Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or
the Certificateholder through the negligence, willful misfeasance, or bad faith
of Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense incurred by
reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense imposed upon,
or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the Trustee,
the Owner Trustee, the Noteholders or the Certificateholder as result of the
failure of any Receivable, or the sale of the related Financed Vehicle, to
comply with all requirements of applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

 

11



--------------------------------------------------------------------------------

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables upon Breach. Upon the occurrence of a
Repurchase Event, Seller shall, unless the breach which is the subject of such
Repurchase Event shall have been cured in all material respects, repurchase the
Receivable relating thereto from the Issuer if and only if the interests of the
Noteholders therein are materially and adversely affected by any such breach
and, simultaneously with the repurchase of the Receivable, Seller shall deposit
the Purchase Amount in full, without deduction or offset, to the Collection
Account, pursuant to Section 3.2 of the Sale and Servicing Agreement. It is
understood and agreed that, except as set forth in Section 6.1 hereof, the
obligation of Seller to repurchase any Receivable, as to which a breach occurred
and is continuing, shall, if such obligation is fulfilled, constitute the sole
remedy against Seller for such breach available to Purchaser, the Issuer, the
Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of the
Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Furthermore, any
Person who may request that any Receivable be repurchased by the Seller or the
Purchaser in accordance with Section 3.2 of the Sale and Servicing Agreement may
request that the Seller repurchase the related Receivable due to the occurrence
of a Repurchase Event, in the same manner that it would request such repurchase
pursuant to Section 3.2 of the Sale and Servicing Agreement. Any repurchase
hereunder shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

12



--------------------------------------------------------------------------------

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser (or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (a) into which Seller or Purchaser may be merged or consolidated,
(b) resulting from any merger or consolidation to which Seller or Purchaser is a
party or (c) succeeding to the business of Seller or Purchaser, in the case of
Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (a),
(b) and (c) above, (i) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (ii) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (iii) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement or
its Related Documents and that in its opinion may involve it in any expense or
liability.

 

13



--------------------------------------------------------------------------------

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder, Noteholder, the Trustee or the Trust Collateral Agent and
that such amendment is authorized and permitted by this Agreement.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or the Certificate
and that such amendment is authorized and permitted by this Agreement.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

 

14



--------------------------------------------------------------------------------

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to GM Financial, 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102, Attention: Chief Financial Officer,
or (b) in the case of Purchaser, to AFS SenSub Corp., 2215-B Renaissance Drive,
Suite 10, Las Vegas, Nevada 89119, Attention: Chief Financial Officer, with a
copy to AFS SenSub Corp., c/o GM Financial, 801 Cherry Street, Suite 3500, Fort
Worth, Texas 76102, Attention: Chief Financial Officer, or such other address as
shall be designated by a party in a written notice delivered to the other party
or to the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(a) the Receivables and all moneys received thereon after the Cutoff Date;

(b) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(c) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

 

15



--------------------------------------------------------------------------------

(d) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(e) all rights under any Service Contracts on the related Financed Vehicles;

(f) the related Receivable Files;

(g) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents, (iv)
Instruments and (v) General Intangibles (as such terms are defined in the UCC)
relating to the property described in (a) through (f); and

(h) all proceeds and investments with respect to items (a) through (g).

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer or the Purchaser to perform its
respective duties and obligations hereunder or under Related Documents) and that
the Trust Collateral Agent may enforce the duties and obligations of Seller
under this Agreement against Seller for the benefit of the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder.

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

 

16



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser By:  

/s/ Annika Sandback

Name:   Annika Sandback Title:   Vice President, Corporate Treasury AMERICREDIT
FINANCIAL SERVICES, INC. d/b/a GM Financial, as Seller By:  

/s/ Sheli Fitzgerald

Name:   Sheli Fitzgerald Title:   Senior Vice President, Corporate Treasury

 

Accepted: THE BANK OF NEW YORK MELLON, not in its individual capacity but solely
as Trustee and Trust Collateral Agent By:  

/s/ Michael D. Commisso

Name:   Michael D. Commisso Title:   Vice President

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

 

SCH-A-1



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     463701961  
    111006931899       111007878362       111009086422       111010158806      
111010665955       111010640464       111010875846       111010949264      
111011111806       111011820083       111011771561       111012013134      
111012050630       111012083580       111012806437       111012840716      
111013005574       111012957614       111013186529     463939215      
111006931901       111007878418       111009086433       111010158839      
111010665977       111010640521       111010875879       111010949376      
111011111828       111011820162       111011771583       111012013202      
111012050663       111012083591       111012806516       111012841201      
111013005596       111012957625       111013186541     464313410      
111006931967       111007878474       111009086444       111010158840      
111010666013       111010640543       111010875925       111010949398      
111011111884       111011820173       111011771628       111012013213      
111012050708       111012083647       111012806538       111012841212      
111013005608       111012957636       111013186596     464800036      
111006931989       111007878542       111009086455       111010176828      
111010685564       111010640587       111010875992       111010949400      
111011111930       111011820184       111011771639       111012013224      
111012050720       111012083692       111012806550       111012841234      
111013005620       111012957647       111013186642     111000319174      
111006932069       111007878564       111009086523       111010176840      
111010685575       111010640598       111010876049       111010949422      
111011112021       111011820195       111011771640       111012013246      
111012050731       111012083715       111012806583       111012841245      
111013005631       111012957658       111013186653     111000966240      
111006956908       111007878575       111009086534       111010176884      
111010685597       111010640611       111010876050       111010949725      
111011112155       111011820230       111011771662       111012013257      
111012050797       111012083805       111012806606       111012841267      
111013005642       111012957669       111013186721     111000980268      
111006910919       111007878597       111009086567       111010176963      
111010685609       111010640655       111010876106       111010949736      
111011112223       111011820263       111011771684       111012013280      
111012050809       111012083850       111012806639       111012841346      
111013005653       111012957670       111013186743     111001180711      
111006932205       111007878610       111009086578       111010176974      
111010685621       111010640677       111010876252       111010949804      
111011112346       111011820308       111011771695       111012013314      
111012050876       111012087607       111012806640       111012841379      
111013005686       111012957681       111013186765     111001140537      
111006932294       111007878621       111009086613       111010177010      
111010685632       111010640688       111010876263       111010949938      
111011112357       111011820319       111011771718       111012013347      
111012050922       111012087629       111012806651       111012841380      
111013005697       111012957726       111013186776     111001243496      
111006932340       111007878643       111009086635       111010177100      
111010685700       111010640723       111010876320       111010949949      
111011112379       111011719574       111011771730       111012013370      
111012050999       111012087641       111012806662       111012841391      
111013005721       111012957760       111013186787     111001471725      
111006932430       111007878687       111009086679       111010177111      
111010685744       111010640903       111010876331       111010950019      
111011112504       111011719585       111011771741       111012013381      
111012051002       111012087696       111012806684       111012841425      
111013005743       111012976367       111013186800     111001875475      
111006932452       111007878698       111009086680       111010177223      
111010685755       111010640914       111010876364       111010950132      
111011112515       111011719596       111011771752       111012013404      
111012051114       111012087720       111012806695       111012841481      
111013005787       111012976413       111013186811     111001994129      
111006932508       111007878700       111009086770       111010177267      
111010685980       111010640936       111010876443       111010950176      
111011112706       111011719608       111011771774       111012013437      
111012051169       111012087809       111012806707       111012857938      
111013005990       111012976424       111013186822     111001994242      
111006932542       111007878711       111009086781       111010177289      
111010686071       111010641016       111010876465       111010950200      
111011112717       111011719619       111011771796       111012013617      
111012051170       111012087854       111012806730       111012857949      
111013006003       111012976457       111013186844     111002009600      
111006932654       111007878733       111009086792       111010177403      
111010686105       111010641038       111010876487       111010950277      
111011112830       111011719620       111011771808       111012013684      
111012068392       111012087898       111012806741       111012857950      
111013006025       111012976536       111013186855     111001988166      
111006932687       111007878777       111009086859       111010177414      
111010686116       111010641072       111010876544       111010950288      
111011112874       111011719631       111011771819       111012013730      
111012068404       111012087922       111012806842       111012857961      
111013006036       111012976592       111013186866     111002037656      
111006932698       111007878799       111009086882       111010177470      
111010686149       111010641083       111010876577       111010950367      
111011112885       111011719642       111011775093       111012013808      
111012068448       111012087955       111012806875       111012857994      
111013006070       111012976660       111013186888     111002110120      
111006932711       111007878935       111009086927       111010177481      
111010686150       111010641117       111010876656       111010950378      
111011112920       111011719653       111011775138       111012013819      
111012068460       111012087999       111012806886       111012858018      
111013006081       111012976682       111013186899     111002110535      
111006932788       111007878946       111009086949       111010177515      
111010686194       111010658519       111010876689       111010950389      
111011112997       111011719743       111011775172       111012013820      
111012068482       111012088013       111012806909       111012858041      
111013006104       111012977122       111013188026     111002394540      
111006932867       111007878991       111009086950       111010177571      
111010686262       111010658564       111010876690       111010968298      
111011113011       111011719776       111011775206       111012013831      
111012068516       111012088024       111012806943       111012858052      
111013006115       111012977144       111013188048     111002635223      
111006932889       111007879026       111009086994       111010177627      
111010686284       111010658575       111010876735       111010968366      
111011113088       111011719787       111011775228       111012013897      
111012068550       111012088035       111012806965       111012858108      
111013006137       111012977245       111013188059     111002584158      
111006932924       111007879284       111009087030       111010177638      
111010686295       111010658586       111010876768       111010968377      
111011113099       111011719833       111011775251       111012013910      
111012068617       111012088057       111012806987       111012858120      
111013006148       111012977289       111013188060     111002626054      
111006933015       111007879318       111009087074       111010177740      
111010686341       111010658597       111010876881       111010968412      
111011113178       111011719844       111011775295       111012013921      
111012068662       111012088091       111012806998       111012858131      
111013006159       111012977290       111013188071     111002629620      
111006933037       111007879330       111009087108       111010195908      
111010686363       111010658609       111010908999       111010968513      
111011113190       111011719855       111011775307       111012013965      
111012068729       111012088136       111012807012       111012858153      
111013006160       111012977302       111013188127     111002636965      
111006933093       111007879352       111009087142       111010195919      
111010686396       111010658665       111010909013       111010968524      
111011113224       111011720015       111011775363       111012013998      
111012068730       111012088147       111012807023       111012858164      
111013006171       111012977515       111013188138     111003098249      
111006933150       111007879420       111009108113       111010195942      
111010686431       111010658711       111010909046       111010968535      
111011113246       111011720037       111011775396       111012014089      
111012068741       111012088170       111012807045       111012858186      
111013006205       111012977559       111013188149     111003135005      
111006933295       111007879486       111009108281       111010195964      
111010686464       111010658823       111010909080       111010968557      
111011113257       111011720048       111011775420       111012014102      
111012068921       111012088181       111012807078       111012858210      
111013006216       111012977582       111013206320     111003138378      
111006933374       111007879509       111009108427       111010196033      
111010686497       111010658867       111010909103       111010968580      
111011113268       111011720082       111011775442       111012014113      
111012068932       111012088204       111012807090       111012858243      
111013006227       111012977605       111013206342     111003350060      
111006933486       111007879532       111009108551       111010196066      
111010686521       111010658889       111010909125       111010968603      
111011113325       111011720127       111011775453       111012014146      
111012068943       111012088215       111012807102       111012858254      
111013006238       111012995582       111013206353     111003208501      
111006933521       111007879587       111009108595       111010196088      
111010686532       111010658890       111010909259       111010968614      
111011113358       111011720284       111011775464       111012014179      
111012068954       111012088260       111012807124       111012858568      
111013006249       111012995605       111013206364     111003183367      
111006933655       111007879598       111009108630       111010196145      
111010686600       111010659071       111010909293       111010968625      
111011113369       111011720295       111011775486       111012014225      
111012068998       111012088293       111012807135       111012858579      
111013006261       111012995616       111013206612     111003161857      
111006933723       111007879622       111009108696       111010196167      
111010686633       111010659082       111010909316       111010968715      
111011113437       111011720318       111011775532       111012014551      
111012069023       111012088305       111012807146       111012858580      
111013006306       111012995649       111013206667     111003240686      
111006933778       111007879633       111009108775       111010196235      
111010706771       111010659138       111010909394       111010968737      
111011113493       111011720341       111011775565       111012014562      
111012069078       111012088316       111012807157       111012858591      
111013006339       111012995650       111013206678     111003329189      
111006933947       111007879688       111009108832       111010196291      
111010706793       111010659150       111010909439       111010968827      
111011113505       111011720363       111011775611       111012014573      
111012069089       111012088327       111012807168       111012858603      
111013006351       111012995672       111013206689     111003364751      
111006933981       111007879712       111009108854       111010196314      
111010706940       111010659194       111010909462       111010968849      
111011113550       111011740512       111011775655       111012014674      
111012069102       111012088338       111012830524       111012858636      
111013006384       111012995694       111013206690     111003231383      
111006934027       111007879723       111009108898       111010196381      
111010706984       111010659206       111010909529       111010968883      
111011113561       111011740523       111011775666       111012014708      
111012069304       111012088417       111012830568       111012858647      
111013006395       111012995706       111013206735     111003232755      
111006934049       111007879767       111009108922       111010196415      
111010707064       111010659217       111010909585       111010968917      
111011113617       111011740578       111011775677       111012014753      
111012069337       111012088428       111012830580       111012858658      
111013006407       111012995717       111013206779     111003442961      
111006934139       111007879789       111009108933       111010196437      
111010707109       111010659240       111010909608       111010969053      
111011113662       111011740589       111011775712       111012014786      
111012069382       111012088451       111012830591       111012858669      
111013031360       111012995728       111013206791     111003443041      
111006934140       111007879891       111009108944       111010196459      
111010707198       111010659251       111010909686       111010969143      
111011113684       111011740602       111011775723       111011886669      
111012069405       111012088530       111012830625       111012858670      
111013031382       111012995784       111013206836     111003443120      
111006934162       111007879969       111009108988       111010196482      
111010707222       111010659273       111010909709       111010969233      
111011113785       111011740657       111011775790       111011886759      
111012090533       111012088574       111012830636       111012858681      
111013031438       111012995830       111013206858     111003443186      
111006934173       111007880006       111009109013       111010196572      
111010707266       111010659284       111010909743       111010969255      
111011113796       111011740691       111011775802       111011886782      
111012090544       111012088596       111012830647       111012858726      
111013031450       111012995841       111013206870     111003443366      
111006934230       111007880073       111009109181       111010196583      
111010707277       111010677127       111010909833       111010969266      
111011113808       111011740714       111011775824       111011886827      
111012090577       111012120841       111012830658       111012858760      
111013031472       111012995863       111013206904     111003443445      
111006934241       111007880107       111009109204       111010196606      
111010707323       111010677183       111010909945       111010969323      
111011113819       111011740725       111011775835       111011886838      
111012090588       111012120852       111012830670       111012858771      
111013031540       111012995885       111013206915     111003443489      
111006934308       111007880129       111009109237       111010196662      
111010707378       111010677217       111010909967       111010969378      
111011113842       111011740747       111011775868       111011886917      
111012090599       111012120874       111012830704       111012858782      
111013031551       111012995908       111013206937     111003443579      
111006934319       111007880275       111009109271       111010196730      
111010707390       111010677240       111010910037       111010969402      
111011113853       111011740770       111011775880       111011886928      
111012090612       111012120908       111012830715       111012858838      
111013031573       111012995920       111013206971     111003443625      
111006934397       111007880297       111009109282       111010196752      
111010707479       111010677318       111010910194       111010969716      
111011113864       111011740826       111011775936       111011886951      
111012090634       111012120953       111012830726       111012858849      
111013032327       111012995953       111013206982     111003443692      
111006934544       111007880310       111009109293       111010196785      
111010707525       111010677352       111010928845       111010988492      
111011113910       111011740949       111011775947       111011886962      
111012090645       111012120964       111012830748       111012876535      
111013032349       111012996358       111013206993     111003443715      
111006934870       111007880365       111009109338       111010196796      
111010707547       111010677408       111010928856       111010988515      
111011113932       111011740961       111011776016       111011886973      
111012090702       111012120975       111012830771       111012876546      
111013032350       111012996987       111013207006     111003443771      
111006934881       111007880400       111009109350       111010196875      
111010707558       111010677497       111010928913       111010988537      
111011113943       111011740972       111011776218       111011887019      
111012090713       111012120986       111012830782       111012876557      
111013032383       111012997001       111013207039     111003443883      
111006934892       111007880433       111009109383       111010196897      
111010707615       111010677509       111010928946       111010988559      
111011113987       111011741096       111011776252       111011887097      
111012090814       111012121055       111012830816       111012876579      
111013032406       111012997056       111013207040     111003443894      
111006934915       111007880466       111009109428       111010196909      
111010707705       111010677532       111010928979       111010988560      
111011114001       111011741108       111011776274       111011887121      
111012090825       111012121167       111012830827       111012876580      
111013032439       111012997078       111013207051     111003443917      
111006934959       111007880477       111009109439       111010218511      
111010707738       111010677543       111010928991       111010988582      
111011114023       111011741119       111011776285       111011887143      
111012090904       111012121235       111012830849       111012876625      
111013032495       111012997113       111013207062     111003443962      
111006935040       111007880499       111009109473       111010218533      
111010707772       111010677598       111010929048       111010988605      
111011114034       111011741210       111011810554       111011887154      
111012090926       111012121291       111012830861       111012876647      
111013032507       111012997124       111013207107     111003443995      
111006935253       111007880512       111009109541       111010218544      
111010707895       111010677655       111010929161       111010988683      
111011114056       111011741221       111011810622       111011887233      
111012090982       111012121392       111012830872       111012876658      
111013032541       111012997179       111013207130     111003444053      
111006895034       111007880556       111009109631       111010218566      
111010707907       111010677666       111010929172       111010988694      
111011114078       111011741254       111011810666       111011887299      
111012091040       111012121426       111012830917       111012876681      
111013032596       111012997180       111013207141     111003444075      
111006935332       111007880567       111009109664       111010218577      
111010707963       111010677745       111010929183       111010988706      
111011114089       111011741276       111011810677       111011887312      
111012091073       111012121448       111012830928       111012876692      
111013032620       111012997191       111013207196     111003444097      
111006935387       111007880578       111009066666       111010218588      
111010707996       111010677756       111010929239       111010988784      
111011114135       111011741377       111011810688       111011887389      
111012091219       111012121639       111012830940       111012876704      
111013032631       111012997225       111013207219     111003444233      
111006935433       111007880589       111009066699       111010218601      
111010725413       111010677903       111010929284       111010988874      
111011114157       111011741399       111011810712       111011887402      
111012091398       111012121662       111012830951       111012876726      
111013032642       111012997236       111013207253     111003444266      
111006935488       111007880624       111009066734       111010218634      
111010725435       111010677914       111010929295       111010988885      
111011114180       111011741401       111011810756       111011887413      
111012091624       111012121673       111012830962       111012876737      
111013032664       111013017331       111013207309     111003444424      
111006935624       111007880657       111009066790       111010218645      
111010725480       111010677936       111010929318       111010988896      
111011114225       111011741456       111011810778       111011887424      
111012091714       111012121684       111012830973       111012876759      
111013032709       111013017342       111013207310     111003450128      
111006935714       111007880703       111009066914       111010218656      
111010725536       111010677958       111010929329       111010988931      
111011114371       111011741579       111011810802       111011887435      
111012091769       111012121741       111012830984       111012876782      
111013032721       111013017353       111013207343     111003450139      
111006935848       111007880714       111009066947       111010218689      
111010725693       111010677969       111010929341       111010988953      
111011114382       111011761683       111011810846       111011887659      
111012091792       111012121763       111012831020       111012876805      
111013032732       111013017386       111013225736     111003450184      
111006935893       111007880736       111009067050       111010218724      
111010725794       111010678038       111010929374       111010988964      
111011114494       111011761706       111011810880       111011887660      
111012091860       111012121831       111012831031       111012876838      
111013032754       111013017410       111013225758     111003450229      
111006936085       111007880769       111009067140       111010218735      
111010725817       111010678049       111010929420       111010989000      
111011114539       111011761717       111011810891       111011887716      
111012091871       111012121943       111012832278       111012876849      
111013046861       111013017465       111013225769     111003450263      
111006936096       111007880882       111009067184       111010218746      
111010725862       111010678061       111010929431       111010989033      
111011114551       111011761740       111011810936       111011887761      
111012091893       111012121976       111012832289       111012876850      
111013046894       111013017476       111013225770     111003450285      
111006936254       111007880893       111009067229       111010218779      
111010725873       111010678117       111010929442       111010989055      
111011114562       111011761751       111011810969       111011887783      
111012091949       111012122012       111012832302       111012876872      
111013046940       111013017487       111013225804     111003450320      
111006936287       111007880905       111009067342       111010218780      
111010725929       111010678128       111010929464       111010989112      
111011114629       111011761784       111011811005       111011887794      
111012106564       111012122023       111012832313       111012876883      
111013046951       111013017511       111013225815     111003450667      
111006936423       111007880916       111009067397       111010218791      
111010725996       111010678207       111010929497       111010989134      
111011673528       111011761829       111011811083       111011887851      
111012106654       111012122045       111012832324       111012876906      
111013046962       111013017533       111013225837     111003450689      
111006936467       111007880949       111009067432       111010218915      
111010726021       111010678230       111010929543       111010989145      
111011673551       111011761908       111011811139       111011887862      
111012106665       111012122056       111012832357       111012876917      
111013046984       111013017588       111013225848     111003450836      
111006936513       111007880950       111009067544       111010218937      
111010726054       111010678319       111010929554       111010989167      
111011673674       111011761942       111011811173       111011887884      
111012106935       111012122067       111012832368       111012876928      
111013046995       111013017601       111013225859     111003450869      
111006936636       111007880972       111009067588       111010219129      
111010726111       111010678331       111010929598       111010989224      
111011673685       111011761964       111011811195       111011887907      
111012106946       111012122135       111012832380       111012876940      
111013047020       111013017634       111013225860     111003450870      
111006936647       111007880994       111009067689       111010219141      
111010726133       111010698603       111010929622       111010989257      
111011673753       111011761986       111011811207       111011905335      
111012107048       111012122168       111012832403       111012876951      
111013047031       111013017645       111013225882     111003398310      
111006936782       111007881029       111009067713       111010219163      
111010726166       111010698669       111010929666       111010989279      
111011673955       111011762055       111011811218       111011905380      
111012107172       111012122214       111012832425       111012876962      
111013047053       111013017678       111013225905     111003424286      
111006936816       111007881041       111009087153       111010219220      
111010726177       111010698704       111010929699       111010989303      
111011673988       111011762077       111011811252       111011905504      
111012107206       111012122225       111012849030       111012876973      
111013047064       111013017690       111013225916     111003424400      
111006936928       111007881063       111009087197       111010219231      
111010726199       111010698715       111010929712       111010989471      
111011674079       111011762145       111011811342       111011905560      
111012107217       111012122258       111012849041       111012876984      
111013047075       111013017702       111013225938     111003424411      
111006936939       111007881085       111009087232       111010219321      
111010726245       111010698726       111010929723       111010989538      
111011674169       111011762279       111011811375       111011905582      
111012107330       111012122269       111012849063       111012876995      
111013047086       111013017713       111013225972     111003424466      
111006936984       111007881120       111009087276       111010219433      
111010726289       111010698782       111010929778       111011007732      
111011674282       111011762303       111011811386       111011905672      
111012107408       111012027498       111012849074       111012877019      
111013047109       111013017724       111013225994     111003424488      
111006937019       111007881131       111009087298       111010219455      
111010726302       111010698850       111010929813       111011007776      
111011674293       111011762358       111011811432       111011905683      
111012107475       111012027533       111012849120       111012877020      
111013047110       111013017768       111013226007     111003424512      
111006937031       111007881186       111009087355       111010219501      
111010726324       111010698872       111010929880       111011007811      
111011674350       111011762369       111011811443       111011905740      
111012107510       111012027599       111012849131       111012877064      
111013047143       111013018095       111013226018     111003424680      
111006937097       111007881210       111009087366       111010219545      
111010726346       111010698883       111010929914       111011007866      
111011674372       111011762370       111011811454       111011905762      
111012107543       111012027612       111012849153       111012877075      
111013047154       111013018129       111013226041  

 

SCH-A-2



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     111003424781
      111006937109       111007881232       111009087434       111010219556    
  111010726391       111010698917       111010930174       111011007956      
111011674417       111011762415       111011811487       111011905818      
111012107587       111012027667       111012849164       111012877086      
111013047165       111013018130       111013226074     111003424804      
111006983414       111007881322       111009087502       111010219590      
111010726436       111010698928       111010930219       111011007989      
111011674428       111011762437       111011811511       111011905830      
111012107598       111012027702       111012849210       111012877097      
111013047187       111013018141       111013226096     111003424859      
111006937211       111007881399       111009087513       111010219613      
111010726481       111010698962       111010930220       111011008014      
111011694767       111011762527       111011811544       111011905874      
111012107600       111012027757       111012849232       111012877110      
111013047198       111013018152       111013226108     111003424905      
111006937288       111007881456       111009087524       111010219635      
111010726616       111010698984       111010896827       111011008058      
111011694790       111011762572       111011811555       111011905919      
111012107666       111012027836       111012849254       111012877121      
111013047244       111013018163       111013226120     111003425120      
111006937334       111007881478       111009087557       111010219646      
111010726650       111010699075       111010896861       111011008104      
111011694813       111011762594       111011811599       111011905986      
111012107688       111012027847       111012849276       111012877143      
111013047266       111013018185       111013226131     111003425131      
111006937390       111007881489       111009087636       111010219703      
111010726661       111010699109       111010896973       111011008216      
111011694846       111011762628       111011811612       111011905997      
111012107701       111012027881       111012849300       111012877154      
111013047277       111013018196       111013226153     111003425142      
111006937446       111007881502       111009087759       111010219769      
111010726728       111010699288       111010897019       111011008283      
111011694891       111011762662       111011811634       111011906022      
111012107712       111012027937       111012849322       111012877165      
111013047288       111013018208       111013226186     111003425265      
111006937514       111007881535       111009087782       111010158895      
111010726740       111010699312       111010897064       111011008306      
111011694914       111011762684       111011811656       111011906033      
111012107756       111012027959       111012849355       111012877187      
111013047367       111013018220       111013226197     111003425287      
111006937536       111007881557       111009087793       111010158974      
111010726751       111010699356       111010897075       111011008328      
111011694925       111011762695       111011844102       111011906055      
111012107778       111012027960       111012849366       111012894726      
111013047378       111013018264       111013226232     111003425322      
111006937659       111007881568       111009087816       111010159010      
111010726773       111010699413       111010897097       111011008339      
111011694969       111011762718       111011844113       111011906099      
111012107789       111012027971       111012849388       111012894748      
111013047389       111013018275       111013226300     111003425366      
111006937660       111007881579       111009087827       111010159098      
111010747002       111010699446       111010897154       111011008351      
111011694981       111011762864       111011844214       111011906101      
111012107846       111012027993       111012849434       111012894760      
111013047424       111013018286       111013226344     111003425478      
111006937705       111007881603       111009087850       111010159166      
111010747024       111010699480       111010897165       111011008362      
111011695038       111011762875       111011844315       111011906134      
111012107880       111012028062       111012849456       111012894782      
111013047457       111013043161       111013226366     111003444660      
111006937738       111007881614       111009087883       111010159201      
111010747035       111010699503       111010897176       111011008384      
111011695049       111011782574       111011844359       111011906145      
111012107903       111012028107       111012849467       111012895569      
111013047479       111013043172       111013226388     111003444738      
111006937750       111007881692       111009087940       111010159223      
111010747046       111010699569       111010897187       111011008418      
111011695050       111011782631       111011844360       111011906279      
111012107914       111012028130       111012849502       111012895884      
111013047480       111013043194       111013245536     111003444840      
111006937828       111007881715       111009088064       111010159256      
111010747125       111010699660       111010897288       111011008430      
111011695072       111011782664       111011844405       111011906303      
111012107947       111012028152       111012849524       111012895895      
111013047503       111013043228       111013245547     111003444851      
111006937862       111007881760       111009088121       111010159302      
111010747170       111010699693       111010897299       111011008553      
111011695106       111011782709       111011844416       111011906325      
111012107958       111012028231       111012849535       111012895907      
111013047525       111013043239       111013245558     111003444952      
111006937873       111007881805       111009088154       111010159313      
111010747204       111010699738       111010897312       111011008609      
111011695128       111011782743       111011844461       111011906370      
111012107969       111012028286       111012849580       111012895952      
111013047536       111013043284       111013245569     111003445009      
111006937907       111007881861       111009088176       111010159379      
111010747237       111010718651       111010897323       111011008610      
111011695139       111011782776       111011844573       111011906381      
111012107992       111012028310       111012849669       111012895963      
111013078338       111013043307       111013245592     111003445133      
111006937996       111007881951       111009088200       111010159447      
111010747338       111010718718       111010897356       111011008654      
111011695140       111011782800       111011844584       111011906392      
111012108049       111012028321       111012849681       111012896009      
111013078350       111013043330       111013245604     111003445245      
111006938021       111007881962       111009088222       111010159458      
111010747350       111010718730       111010897367       111011008676      
111011695173       111011782811       111011844641       111011906404      
111012108128       111012028455       111012849692       111012896010      
111013078394       111013043374       111013245615     111003445481      
111006938133       111007881995       111009088277       111010159481      
111010747428       111010718796       111010897402       111011026799      
111011695218       111011782877       111011844696       111011906437      
111012140810       111012028466       111012849726       111012896021      
111013078495       111013043419       111013245626     111003445593      
111006938166       111007882008       111009088312       111010159559      
111010747473       111010718808       111010897446       111011026812      
111011695319       111011782923       111011844708       111011924178      
111012140843       111012028523       111012866376       111012896043      
111013078518       111013043420       111013245637     111003445638      
111006938234       111007882042       111009109776       111010159582      
111010747552       111010718875       111010897626       111011026823      
111011695331       111011782934       111011844731       111011924235      
111012140865       111012028545       111012866387       111012896076      
111013078552       111013043442       111013245648     111003445649      
111006938245       111007882064       111009109787       111010159627      
111010747563       111010718897       111010897671       111011026845      
111011695409       111011782956       111011844742       111011924314      
111012140898       111012028567       111012866400       111012896098      
111013078563       111013043453       111013245659     111003445661      
111006938267       111007882086       111009109833       111010159740      
111010747620       111010718909       111010897682       111011026856      
111011695410       111011782967       111011844775       111011924325      
111012140900       111012046501       111012866433       111012896122      
111013078574       111013043464       111013245660     111003445694      
111006938289       111007882132       111009109899       111010159784      
111010747653       111010718943       111010897738       111011026946      
111011695500       111011782978       111011844887       111011924336      
111012140955       111012046567       111012866444       111012896133      
111013078596       111013043486       111013245671     111003445728      
111006938313       111007882143       111009109912       111010159795      
111010747675       111010718954       111010897761       111011026979      
111011695511       111011782990       111011844898       111011924347      
111012141080       111012046589       111012866455       111012896144      
111013078822       111013043497       111013245693     111003445762      
111006938403       111007882198       111009109956       111010159818      
111010747697       111010718965       111010897817       111011026980      
111011695533       111011783025       111011844933       111011924369      
111012141158       111012046602       111012866501       111012896155      
111013078833       111013043510       111013245705     111003445773      
111006938447       111007882200       111009109990       111010159829      
111010747710       111010718976       111010897840       111011027015      
111011695577       111011783047       111011844955       111011924381      
111012141170       111012046613       111012866589       111012896177      
111013078844       111013043554       111013245749     111003445830      
111006938560       111007882222       111009110004       111010159885      
111010747888       111010718987       111010791483       111011027026      
111011695588       111011783058       111011845035       111011924482      
111012141192       111012046725       111012866792       111012896188      
111013078877       111013043576       111013245761     111003445841      
111006938571       111007882244       111009110071       111010159942      
111010747912       111010719023       111010791494       111011027060      
111011695599       111011783070       111011845046       111011924493      
111012141226       111012046736       111012866815       111012896199      
111013078912       111013043611       111013245806     111003445908      
111006938616       111007882312       111009110251       111010159953      
111010747934       111010719034       111010791551       111011027116      
111011695634       111011783092       111011845068       111011924549      
111012141259       111012046804       111012866826       111012896212      
111013078945       111013043622       111013245839     111003445919      
111007283991       111007882345       111009110273       111010159986      
111010747945       111010719090       111010791562       111011027138      
111011695713       111011783115       111011845080       111011924583      
111012141316       111012046837       111012866938       111012896223      
111013078990       111013043633       111013245840     111003445920      
111007351605       111007882356       111009110284       111010160023      
111010747956       111010719124       111010791584       111011027206      
111011695825       111011783171       111011845114       111011924628      
111012141338       111012046848       111012866949       111012897257      
111013079003       111013043958       111013245873     111003445975      
111007375465       111007882402       111009110295       111010160034      
111010748003       111010719135       111010791629       111011027330      
111011674440       111011783216       111011845125       111011924640      
111012141350       111012046859       111012867030       111012897268      
111013079025       111013044555       111013245918     111003446055      
111007512109       111007882435       111009110341       111010160056      
111010748036       111010719146       111010791663       111011027419      
111011674495       111011783272       111011845147       111011924673      
111012126409       111012046905       111012867074       111012897280      
111013079036       111013044566       111013245941     111003451129      
111007446251       111007882514       111009110385       111010160089      
111010748047       111010719168       111010791719       111011027464      
111011674518       111011783328       111011845169       111011924684      
111012126465       111012046927       111012867085       111012897291      
111013079058       111013044577       111013245952     111003451130      
111007529488       111007882536       111009110408       111010177829      
111010748069       111010719191       111010791742       111011027532      
111011674529       111011783407       111011864351       111011924707      
111012126522       111012046938       111012884983       111012897303      
111013079069       111013044588       111013245985     111003451152      
111007518240       111007882547       111009110497       111010177885      
111010748092       111010719214       111010791753       111011027543      
111011674563       111011783441       111011864441       111011924763      
111012126678       111012046961       111012884994       111012897314      
111013079081       111013044601       111013245996     111003451174      
111007554835       111007882558       111009110509       111010177908      
111010748148       111010719247       111010791786       111011027600      
111011674574       111011783452       111011864496       111011924831      
111012126713       111012047018       111012885029       111012897347      
111013079092       111013044634       111013246010     111003451185      
111007500375       111007882660       111009110510       111010177953      
111010770345       111010719269       111010791797       111011027677      
111011674619       111011783564       111011864632       111011924842      
111012126858       111012047052       111012885030       111012897358      
111013079104       111013044678       111013246032     111003451220      
111007540199       111007882705       111009110521       111010177964      
111010770367       111010719292       111010791810       111011027701      
111011674709       111011783575       111011864698       111011924897      
111012126881       111012047063       111012885063       111012897392      
111013079137       111013044689       111013247088     111003451231      
111007460921       111007882727       111009110532       111010178011      
111010770378       111010719326       111010791832       111011027734      
111011674743       111011783586       111011864722       111011924954      
111012126937       111012047108       111012885074       111012897404      
111013079171       111013044702       111013247099     111003451253      
111007561114       111007882783       111009110554       111010178033      
111010770390       111010719337       111010791887       111011027745      
111011674798       111011783609       111011864733       111011925023      
111012127118       111012047119       111012885085       111012897415      
111013079205       111013056569       111013247101     111003451286      
111007461843       111007882794       111009110587       111010178077      
111010770402       111010719360       111010791944       111011027756      
111011674912       111011783621       111011864766       111011925045      
111012127130       111012047153       111012885108       111012897426      
111013094730       111013056592       111013247112     111003451354      
111007465151       111007882895       111009110598       111010178101      
111010770480       111010738383       111010791966       111011027835      
111011674945       111011783654       111011864867       111011925056      
111012127253       111012047197       111012885119       111012897459      
111013094796       111013056604       111013247134     111003451387      
111007711278       111007882941       111009110644       111010178167      
111010770525       111010738440       111010791999       111011027857      
111011674967       111011783698       111011864924       111011925090      
111012127343       111012047209       111012885142       111012897460      
111013094808       111013056851       111013247448     111003451455      
111007711425       111007883009       111009110688       111010178202      
111010770569       111010738451       111010792002       111011027914      
111011675014       111011783711       111011864968       111011925113      
111012127354       111012047243       111012885153       111012914965      
111013094819       111013057009       111013247460     111003451512      
111007711436       111007883065       111009110712       111010178224      
111010770604       111010738462       111010792103       111011027958      
111011675058       111011783889       111011865026       111011925269      
111012127398       111012047254       111012885175       111012915034      
111013094831       111013057021       111013247493     111003451815      
111007711447       111007883133       111009110790       111010178235      
111010770626       111010738530       111010792114       111011027969      
111011675115       111011783890       111011865037       111011925315      
111012127455       111012047412       111012885186       111012915045      
111013094842       111013057054       111013247505     111003451859      
111007711458       111007883144       111009110824       111010178280      
111010770660       111010738552       111010792147       111011047028      
111011675160       111011783946       111011865059       111011925326      
111012127477       111012047478       111012885209       111012915056      
111013094853       111013057065       111013127355     111003451927      
111007711469       111007883155       111009110891       111010178347      
111010770952       111010738608       111010792158       111011047084      
111011675182       111011783980       111011865060       111011925337      
111012127646       111012047489       111012885243       111012915067      
111013094864       111013057144       111013127377     111003451938      
111007711481       111007883223       111009110914       111010178381      
111010770974       111010738620       111010792192       111011047129      
111011675250       111011784026       111011865082       111011925360      
111012127679       111012047502       111012885265       111012915078      
111013094909       111013057155       111013127388     111003451950      
111007711492       111007883278       111009110969       111010178392      
111010771010       111010738675       111010792260       111011047242      
111011675272       111011784048       111011865116       111011925393      
111012127714       111012047557       111012885311       111012915102      
111013094921       111013057166       111013127399     111003452029      
111007711515       111008516508       111009111016       111010178404      
111010771021       111010738686       111010792327       111011047309      
111011675306       111011799268       111011865138       111011925405      
111012127736       111012047580       111012885872       111012915113      
111013094932       111013057245       111013127401     111003452142      
111007711526       111008520604       111009111027       111010178426      
111010771054       111010738721       111010792338       111011047343      
111011675328       111011799314       111011865194       111011942549      
111012127927       111012065197       111012885906       111012915124      
111013094943       111013057256       111013127412     111003452164      
111007711605       111008417575       111009067757       111010178459      
111010771133       111010738844       111010792350       111011047365      
111011675575       111011799415       111011865206       111011942606      
111012128018       111012065209       111012885917       111012915157      
111013094987       111013057267       111013127434     111003452221      
111007711694       111008449064       111009067870       111010178471      
111010771144       111010738855       111010792383       111011047387      
111011675610       111011799471       111011865228       111011942651      
111012128041       111012065210       111012885939       111012915180      
111013094998       111013057290       111013127445     111003452232      
111007711773       111008501984       111009067892       111010178527      
111010771199       111010738866       111010792394       111011047433      
111011675777       111011799606       111011865240       111011942684      
111012128074       111012065221       111012885951       111012915203      
111013095012       111013057302       111013127489     111003452388      
111007711784       111008503144       111009067937       111010178550      
111010771234       111010738912       111010792417       111011047455      
111011675801       111011799662       111011865251       111011942695      
111012032001       111012065232       111012885984       111012915247      
111013095023       111013057313       111013127502     111003400853      
111007711830       111008525003       111009067971       111010178561      
111010771302       111010738945       111010792518       111011047501      
111011695858       111011799673       111011865262       111011942785      
111012032012       111012065276       111012886693       111012915258      
111013095034       111013057368       111013127524     111003425759      
111007711863       111008467176       111009068028       111010178606      
111010771313       111010738990       111010792574       111011047512      
111011695915       111011799695       111011865273       111011942819      
111012032023       111012065298       111012886705       111012915269      
111013095629       111013057379       111013127894     111003425805      
111007711908       111008452686       111009068039       111010178617      
111010771324       111010739036       111010813118       111011047545      
111011695993       111011799707       111011865318       111011942820      
111012032090       111012065300       111012886727       111012915270      
111013095630       111013057391       111013127939     111003425816      
111007711986       111008454240       111009068073       111010178628      
111010771335       111010739058       111010813129       111011047770      
111011696084       111011799730       111011865330       111011942853      
111012032315       111012065311       111012886761       111012915281      
111013095652       111013057403       111013128053     111003425883      
111007712044       111008511323       111009068095       111010178640      
111010771357       111010739081       111010813130       111011047792      
111011696118       111011799752       111011865352       111011942864      
111012032371       111012065322       111012886806       111012915292      
111013095674       111013057706       111013128064     111003425894      
111007712055       111008474310       111009068365       111010197034      
111010771391       111010739148       111010813185       111011047804      
111011696185       111011799774       111011865408       111011942875      
111012032427       111012065333       111012886840       111012915337      
111013095696       111013057717       111013128075     111003425906      
111007712066       111008514573       111009068455       111010197146      
111010771403       111010739160       111010813208       111011047815      
111011696219       111011799785       111011865509       111011942909      
111012032438       111012065399       111012886884       111012915595      
111013095708       111013058404       111013128086     111003426031      
111007712077       111008705632       111009068466       111010197258      
111010771436       111010739216       111010813231       111011047860      
111011696231       111011799820       111011713095       111011942910      
111012032449       111012065412       111012905729       111012915988      
111013095719       111013058415       111013128097     111003426042      
111007712088       111008683514       111009068545       111010197281      
111010771469       111010739283       111010813253       111011047916      
111011696242       111011799831       111011713130       111011942932      
111012032494       111012065423       111012905752       111012916002      
111013095720       111013058426       111013128109     111003426233      
111007712099       111008569911       111009068589       111010197326      
111010771559       111010739294       111010813332       111011047927      
111011696253       111011799853       111011713219       111011942943      
111012032517       111012065456       111012905763       111012916013      
111013095742       111013058471       111013128121     111003426367      
111007712145       111008618871       111009068679       111010197359      
111010771829       111010739317       111010813411       111011047949      
111011696286       111011799910       111011713253       111011942954      
111012032562       111012065467       111012905774       111012916024      
111013095753       111013085189       111013128132     111003426402      
111007712246       111008596797       111009068714       111010197438      
111010771852       111010739328       111010813422       111011048007      
111011696365       111011799943       111011713309       111011942976      
111012032618       111012065579       111012905796       111012916080      
111013095775       111013085190       111013128154     111003426479      
111007712280       111008643521       111009068770       111010197540      
111010629955       111010739339       111010813455       111011048041      
111011696398       111011799965       111011713343       111011942987      
111012032696       111012065580       111012905819       111012916259      
111013095797       111013085246       111013128176     111003426536      
111007712291       111008691221       111009068848       111010197551      
111010629977       111010739351       111010813624       111011048052      
111011696422       111011799987       111011713354       111011943034      
111012032719       111012065591       111012905842       111012916260      
111013095810       111013085268       111013128198     111003426547      
111007712347       111008666829       111009088413       111010197595      
111010630047       111010739407       111010813657       111011048108      
111011696433       111011800003       111011713376       111011943067      
111012032764       111012065603       111012905853       111012916271      
111013095832       111013085291       111013128233     111003426558      
111007712392       111008671241       111009088424       111010197641      
111010630137       111010739418       111010813680       111011048120      
111011696444       111011800014       111011713400       111011943090      
111012032786       111012065647       111012905886       111012916686      
111013095843       111013085303       111013128244  

 

SCH-A-3



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     111003426659
      111007712404       111008714227       111009088558       111010197663    
  111010630148       111010739429       111010813725       111011048175      
111011696455       111011800025       111011713433       111011943135      
111012032797       111012065692       111012905909       111012916967      
111013095854       111013085437       111013128299     111003426918      
111007712415       111008562802       111009088570       111010197720      
111010630159       111010739430       111010813758       111011048186      
111011696477       111011800104       111011713466       111011943180      
111012032977       111012065759       111012905910       111012916990      
111013095876       111013085459       111013128301     111003426929      
111007712448       111008676909       111009088637       111010197797      
111010630193       111010739452       111010813770       111011048221      
111011696501       111011800171       111011713501       111011943225      
111012032999       111012065760       111012905921       111012917036      
111013095887       111013085460       111013128323     111003427021      
111007712505       111008565579       111009088750       111010197821      
111010630249       111010739474       111010813781       111011048232      
111011696567       111011800216       111011713523       111011943247      
111012033035       111012065771       111012905932       111012917047      
111013095898       111013085493       111013128334     111003427166      
111007712550       111008588237       111009088817       111010197854      
111010630261       111010739485       111010813837       111010950390      
111011696668       111011800227       111011713556       111011943269      
111012033057       111012065793       111012905943       111012917058      
111013095911       111013085505       111013128424     111003427199      
111007712628       111008704002       111009088851       111010197898      
111010630328       111010739519       111010813983       111010950413      
111011696725       111011800238       111011713589       111011943292      
111012033079       111012065816       111012905954       111012936206      
111013095922       111013085516       111013128457     111003427256      
111007712640       111008704383       111009088929       111010198035      
111010630362       111010739553       111010814030       111010950468      
111011696747       111011800249       111011713624       111011943348      
111012033260       111012065850       111012905965       111012936217      
111013095944       111013085527       111013128479     111003427278      
111007712651       111008793831       111009088930       111010198046      
111010630395       111010739564       111010814085       111010950479      
111011696769       111011800306       111011713747       111011943360      
111012033349       111012065984       111012905987       111012936239      
111013095977       111013085538       111013128480     111003452467      
111007712662       111008753556       111009088941       111010198158      
111010630418       111010760546       111010814108       111010950491      
111011696792       111011800317       111011713769       111011943382      
111012033361       111012066008       111012906001       111012936240      
111013066009       111013085550       111013147683     111003452478      
111007712695       111008824500       111009088974       111010219949      
111010630429       111010760568       111010834931       111010950503      
111011696826       111011800328       111011713804       111011943393      
111012051271       111012066020       111012906551       111012936251      
111013066021       111013085561       111013147706     111003452636      
111007712730       111008777068       111009088985       111010219983      
111010630441       111010760579       111010834997       111010950525      
111011696837       111011831850       111011713859       111011943405      
111012051338       111012066053       111012906595       111012936262      
111013066065       111013085594       111013147717     111003452647      
111007712752       111008882986       111009089043       111010220020      
111010630463       111010760591       111010835011       111010950558      
111011696860       111011831861       111011713927       111011943449      
111012051383       111012066086       111012906607       111012936273      
111013066087       111013085606       111013147751     111003452681      
111007712785       111008828021       111009089313       111010220042      
111010630520       111010760669       111010835077       111010950569      
111011696882       111011831939       111011714120       111011943483      
111012051428       111012066097       111012906629       111012936284      
111013066111       111013085628       111013147762     111003452715      
111007712820       111008763995       111009089346       111010220121      
111010630643       111010760692       111010835156       111010950637      
111011696893       111011831951       111011714210       111011943494      
111012051462       111012066110       111012906630       111012937241      
111013066133       111013085639       111013147773     111003452861      
111007712842       111008867417       111009089403       111010220132      
111010630654       111010760726       111010835167       111010950705      
111011696916       111011831962       111011732760       111011943517      
111012051495       111012066132       111012906652       111012937285      
111013066166       111013085640       111013147784     111003452894      
111007713146       111008851746       111009089436       111010220154      
111010630698       111010760782       111010835190       111010950738      
111011696994       111011831973       111011732793       111011943528      
111012051518       111012066143       111012906663       111012937296      
111013066188       111013085662       111013147807     111003452917      
111007713168       111008745445       111009089515       111010220222      
111010630722       111010760793       111010835347       111010950817      
111011697007       111011831984       111011732883       111011961810      
111012051529       111012066176       111012906685       111012937667      
111013066201       111013086089       111013147818     111003453042      
111007713214       111009030443       111009089526       111010220244      
111010630733       111010760805       111010835369       111010950895      
111011697041       111011832075       111011732917       111011961865      
111012051552       111012083984       111012906696       111012937678      
111013066212       111013086090       111013147829     111003453053      
111007713292       111009030476       111009089537       111010220266      
111010630744       111010760816       111010835404       111010950918      
111011697063       111011832109       111011733019       111011961922      
111012051563       111012084031       111012906731       111012937690      
111013066223       111013086113       111013147830     111003453132      
111007713348       111009030667       111009089559       111010220356      
111010630801       111010760838       111010835437       111010951021      
111011675845       111011832110       111011733053       111011961933      
111012051619       111012084053       111012906786       111012937702      
111013066234       111013086135       111013147852     111003453200      
111007713450       111009030689       111009089571       111010220435      
111010630823       111010760928       111010835460       111010951098      
111011675957       111011832165       111011733086       111011961977      
111012051620       111012084064       111012906809       111012937713      
111013066245       111013086146       111013147919     111003453244      
111007713494       111009030746       111009089582       111010220479      
111010630834       111010760939       111010835527       111010951111      
111011675979       111011832198       111011733154       111011961999      
111012051631       111012084097       111012906810       111012937746      
111013066256       111013086157       111013147964     111003453323      
111007713528       111009030757       111009089694       111010220480      
111010630856       111010760940       111010835549       111010951223      
111011676026       111011832200       111011733165       111011962013      
111012051675       111012084110       111012906821       111012937768      
111013066278       111013086168       111013147975     111003453468      
111007713551       111009030803       111009089706       111010220491      
111010630902       111010761154       111010835572       111010951302      
111011676037       111011832211       111011733233       111011962024      
111012051686       111012084132       111012906854       111012937779      
111013066289       111013086270       111013147986     111003453682      
111007713641       111009030836       111009089717       111010220525      
111010630946       111010761211       111010835796       111010951324      
111011676127       111011832255       111011733288       111011962057      
111012051697       111012084266       111012906876       111012937791      
111013066290       111013086438       111013148011     111003453794      
111007713674       111009030904       111009089818       111010220592      
111010631015       111010761301       111010835808       111010951335      
111011676330       111011832266       111011733299       111011962125      
111012051710       111012084301       111012906887       111012937814      
111013066302       111013086449       111013148022     111003453806      
111007713753       111009030915       111009111061       111010220615      
111010648811       111010761390       111010835897       111010951368      
111011676374       111011832491       111011733312       111011962192      
111012051721       111012084323       111012906898       111012937858      
111013066313       111013086450       111013148044     111003453839      
111007713797       111009030959       111009111072       111010220637      
111010648877       111010761413       111010835932       111010951379      
111011676486       111011832503       111011733356       111011962237      
111012051732       111012084413       111012906933       111012937870      
111013066346       111013086461       111013148099     111003453851      
111007713821       111009030971       111009111151       111010220761      
111010648901       111010761536       111010835954       111010951391      
111011676521       111011832547       111011733413       111011962248      
111012051934       111012084457       111012926250       111012937892      
111013066379       111013086562       111013148101     111003427447      
111007713911       111009031006       111009111218       111010220772      
111010649070       111010761558       111010835976       111010951481      
111011676587       111011832569       111011733514       111011962260      
111012051945       111012084536       111012926429       111012937904      
111013066380       111013086584       111013148112     111003427469      
111007713922       111009031040       111009111230       111010220783      
111010649160       111010761570       111010836034       111010951571      
111011676611       111011832592       111011733558       111011962293      
111012052003       111012084615       111012926441       111012937915      
111013066391       111013107016       111013148178     111003427627      
111007576277       111009031084       111009111296       111010220851      
111010649182       111010761604       111010836067       111010969783      
111011676813       111011832660       111011733592       111011962383      
111012052058       111012084626       111012926463       111012937937      
111013066436       111013107049       111013148189     111003427650      
111007653723       111009031174       111009111342       111010220862      
111010649249       111010761615       111010836102       111010969840      
111011676835       111011832682       111011733637       111011962428      
111012052081       111012084693       111012926665       111012937982      
111013066447       111013107061       111013148190     111003427672      
111007714079       111009031196       111009111386       111010220873      
111010649250       111010761671       111010836113       111010969873      
111011676925       111011832727       111011733671       111011962440      
111012052160       111012084750       111012926676       111012937993      
111013066458       111013107072       111013148213     111003427683      
111007714136       111009031208       111009111409       111010220884      
111010649261       111010761806       111010836180       111010969918      
111011676936       111011832738       111011733750       111011962473      
111012052193       111012084772       111012926698       111012938006      
111013066469       111013107083       111013148280     111003427706      
111007714170       111009031275       111009111410       111010220930      
111010649272       111010622712       111010836203       111010969930      
111011676970       111011832839       111011733783       111011962495      
111012052216       111012084828       111012926722       111012938039      
111013066481       111013107117       111013148291     111003427739      
111007714181       111009031309       111009111476       111010220941      
111010649283       111010622745       111010836326       111010969963      
111011676992       111011832840       111011733839       111011962608      
111012052272       111012084884       111012926744       111012938185      
111013066492       111013107139       111013148336     111003427863      
111007714215       111009031310       111009111498       111010220974      
111010649362       111010622802       111010861683       111010970011      
111011677027       111011832930       111011733862       111011962675      
111012052362       111012084895       111012926766       111012938219      
111013066571       111013107140       111013148347     111003428022      
111007714248       111009031332       111009111500       111010220985      
111010649429       111010622857       111010861694       111010970022      
111011677038       111011832941       111011733884       111011962787      
111012052373       111012084929       111012926799       111012938275      
111013066605       111013107869       111013148358     111003428044      
111007714259       111009031376       111009111577       111010221076      
111010649485       111010622880       111010861717       111010970033      
111011677106       111011853089       111011754753       111011962798      
111012052395       111012085021       111012926845       111012938321      
111013066616       111013107892       111013166370     111003428178      
111007714282       111009031477       111009111588       111010221087      
111010649519       111010622992       111010861739       111010970213      
111011677139       111011853135       111011754775       111011962822      
111012052418       111012085032       111012926856       111012938332      
111013066649       111013107926       111013166381     111003454054      
111007714293       111009031567       111009111678       111010160168      
111010649542       111010623038       111010861740       111010970235      
111011677140       111011853258       111011754786       111011962833      
111012069450       111012088822       111012926878       111012938691      
111013066650       111013107948       111013166404     111003454076      
111007714361       111009031691       111009111713       111010160236      
111010649553       111010623049       111010861762       111010970279      
111011677173       111011853269       111011754797       111011962844      
111012069483       111012088855       111012926889       111012798044      
111012967097       111013107959       111013166426     111003454098      
111007714394       111009031703       111009111757       111010160270      
111010649609       111010623072       111010861807       111010970291      
111011677184       111011853270       111011754944       111011962923      
111012069494       111012088866       111012926890       111012798055      
111012967109       111013107960       111013166459     111003454111      
111007714406       111009031725       111009111780       111010160326      
111010649722       111010623094       111010861818       111010970358      
111011677207       111011853360       111011754966       111011981036      
111012069517       111012088934       111012926913       111012798066      
111012967121       111013107971       111013166538     111003454122      
111007714428       111009052368       111009111881       111010160360      
111010649788       111010623106       111010861885       111010970369      
111011677230       111011853405       111011755068       111011981148      
111012069573       111012088945       111012927789       111012798077      
111012967132       111013107993       111013166550     111003454166      
111007714439       111009052379       111009111926       111010160393      
111010649867       111010623151       111010861896       111010970392      
111011677308       111011853416       111011755114       111011981160      
111012069595       111012088967       111012928027       111012798099      
111012967154       111013108006       111013166561     111003454177      
111007714440       111009052526       111009111959       111010160405      
111010649913       111010623230       111010861908       111010970460      
111011677375       111011853427       111011755147       111011981227      
111012069630       111012089025       111012928050       111012798134      
111012967200       111013108040       111013166572     111003454199      
111007714518       111009052638       111009111971       111010160506      
111010666035       111010623263       111010861920       111010970527      
111011677421       111011853472       111011755158       111011981250      
111012069663       111012089036       111012928061       111012798145      
111012967222       111013108073       111013166583     111003454201      
111007714653       111009052649       111009112017       111010160517      
111010666091       111010623274       111010861986       111010970561      
111011697142       111011853629       111011755181       111011981272      
111012069753       111012089047       111012928072       111012798178      
111012967233       111013108107       111013166594     111003454212      
111007714675       111009052694       111009112051       111010160540      
111010666192       111010623308       111010862088       111010970640      
111011697164       111011853663       111011755215       111011981294      
111012069764       111012089081       111012928106       111012798189      
111012967255       111013108118       111013166606     111003454234      
111007714709       111009052706       111009112107       111010160584      
111010666349       111010623319       111010862112       111010970684      
111011697186       111011853674       111011755237       111011981306      
111012069786       111012089115       111012928117       111012798246      
111012967288       111013108129       111013167348     111003454267      
111007714732       111009052795       111009112129       111010160630      
111010666372       111010623331       111010862190       111010970695      
111011697298       111011853685       111011755271       111011981328      
111012069821       111012089126       111012928139       111012798257      
111012967299       111013108141       111013167359     111003454481      
111007714765       111009052818       111009112152       111010160652      
111010666394       111010623375       111010862224       111010970707      
111011697300       111011853708       111011755282       111011981407      
111012069988       111012089137       111012928140       111012798279      
111012967312       111013108163       111013167360     111003454515      
111007714787       111009052841       111009112174       111010160685      
111010666417       111010623397       111010862291       111010970729      
111011697311       111011853786       111011755327       111011981429      
111012069999       111012089205       111012928151       111012798314      
111012967334       111013108174       111013167382     111003454559      
111007714899       111009052885       111009068983       111010160797      
111010666439       111010623421       111010862314       111010970763      
111011697434       111011853821       111011755338       111011981496      
111012070025       111012089227       111012928162       111012798336      
111012967367       111013108185       111013167393     111003454627      
111007714923       111009052908       111009069018       111010160809      
111010666552       111010623432       111010862336       111010970774      
111011697478       111011853843       111011755394       111011981508      
111012070047       111012089238       111012928173       111012798381      
111012967378       111013108208       111013167405     111003454740      
111007714934       111009052964       111009069052       111010160911      
111010666620       111010623443       111010862369       111010970820      
111011697490       111011853887       111011755473       111011981520      
111012070081       111012089261       111012928184       111012798392      
111012967389       111013108242       111013167416     111003454795      
111007714945       111009052986       111009069186       111010160922      
111010666631       111010623487       111010862381       111010989729      
111011697502       111011853911       111011755529       111011981542      
111012070160       111012089339       111012928207       111012798415      
111012967390       111013108253       111013167607     111003455145      
111007714967       111009053055       111009069232       111010160933      
111010666653       111010623500       111010862415       111010989785      
111011697546       111011854024       111011755585       111011981553      
111012070249       111012089340       111012928218       111012798459      
111012967424       111013108264       111013167618     111003455167      
111007714978       111009053077       111009069311       111010160999      
111010666697       111010623555       111010862437       111010989796      
111011697579       111011854035       111011755631       111011981564      
111012070294       111012089362       111012928229       111012798460      
111012967457       111013108275       111013167629     111003455246      
111007715104       111009053099       111009069377       111010161002      
111010666754       111010623656       111010862606       111010989820      
111011697580       111011854046       111011755710       111011981610      
111012070317       111012089384       111012928241       111012798493      
111012967468       111013108297       111013167630     111003455392      
111007715160       111009053156       111009069423       111010161024      
111010666798       111010623690       111010862639       111010989842      
111011697669       111011854080       111011755732       111011981643      
111012070340       111012089407       111012928263       111012798516      
111012967480       111013108309       111013167641     111003455404      
111007715171       111009053167       111009069434       111010161057      
111010666844       111010623735       111010862662       111010989897      
111011697670       111011854091       111011755844       111011981744      
111012070362       111012089429       111012928274       111012798538      
111012967514       111013108321       111013167663     111003455549      
111007617453       111009053189       111009069513       111010161114      
111010666899       111010623757       111010862684       111010989909      
111011697692       111011854181       111011755923       111011981755      
111012070395       111012089496       111012928308       111012798549      
111012968188       111013108343       111013167674     111003455651      
111007715193       111009053190       111009069524       111010161136      
111010666978       111010623803       111010862718       111010989921      
111011697748       111011854248       111011755967       111011981777      
111012070485       111012089508       111012953249       111012798572      
111012968199       111013108354       111013167685     111003455662      
111007715249       111009053235       111009069568       111010161192      
111010666990       111010623870       111010862730       111010989932      
111011697759       111011820375       111011755989       111011981788      
111012091994       111012089542       111012953250       111012798594      
111012968223       111012957793       111013167696     111003455741      
111007715250       111009053303       111009089919       111010161260      
111010667014       111010623881       111010862741       111010990068      
111011697805       111011820386       111011991408       111011981823      
111012092018       111012089597       111012953261       111012798617      
111012968267       111012957805       111013167708     111003455864      
111007715317       111009053471       111009089920       111010178684      
111010667058       111010623937       111010862796       111010990136      
111011697838       111011820443       111011991509       111011981889      
111012092029       111012089621       111012953272       111012798628      
111012968278       111012957816       111013167731     111003455897      
111007715384       111009053550       111009089986       111010178695      
111010667159       111010641184       111010862954       111010990147      
111011697894       111011820498       111011991543       111011981890      
111012092030       111012089654       111012953430       111012798651      
111012968290       111012957827       111013167742     111003455965      
111007715463       111009053572       111009089997       111010178729      
111010667171       111010641230       111010876960       111010990181      
111011697951       111011820522       111011991622       111011981946      
111012092085       111012089665       111012953441       111012798820      
111012968302       111012957838       111013167786     111003428257      
111007715508       111009053639       111009090034       111010178763      
111010667227       111010641296       111010877039       111010990226      
111011697984       111011820533       111011991644       111011981979      
111012092131       111012122292       111012953452       111012798831      
111012968324       111012957849       111013167797     111003428268      
111007715586       111008901988       111009090157       111010178954      
111010667250       111010641409       111010877118       111010990248      
111011698019       111011820645       111011991701       111011982015      
111012092153       111012122337       111012953463       111012816113      
111012968335       111012957894       111013167809     111003428280      
111007715632       111008986453       111009090258       111010178987      
111010667294       111010641500       111010877130       111010990259      
111011698064       111011820667       111011991756       111011982026      
111012092175       111012122382       111012953474       111012816157      
111012968357       111012957939       111013167810     111003428314      
111007715654       111009007571       111009090281       111010179056      
111010686767       111010641511       111010877163       111010990361      
111011698075       111011820678       111011991914       111011982048      
111012092209       111012122416       111012953485       111012816179      
111012968368       111012957962       111013167854     111003428358      
111007715687       111009007638       111009090292       111010179113      
111010686789       111010641555       111010877231       111010990439      
111011698097       111011820724       111011991936       111011982082      
111012092221       111012122427       111012953508       111012816180      
111012968391       111012957984       111013167865     111003428369      
111007715711       111009007661       111009090304       111010179179      
111010686790       111010641566       111010877310       111010990541      
111011698109       111011820768       111011991970       111011982116      
111012092300       111012122472       111012953531       111012816247      
111012968414       111012957995       111013167876     111003428404      
111007715777       111009007717       111009090348       111010179191      
111010686813       111010641577       111010877343       111010990574      
111011698244       111011820803       111011991992       111012001861      
111012092333       111012122483       111012953542       111012816258      
111012968425       111012958008       111013167887  

 

SCH-A-4



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     111003428426
      111007715799       111009007773       111009090494       111010179203    
  111010686925       111010641588       111010877387       111010990585      
111011698457       111011820869       111011992061       111012001894      
111012092344       111012122517       111012953564       111012816270      
111012968436       111012958019       111013188172     111003428550      
111007715812       111009007841       111009090551       111010179214      
111010687027       111010641623       111010877466       111010990675      
111011698525       111011820870       111011992094       111012001906      
111012092355       111012122528       111012953610       111012816359      
111012985648       111012958031       111013188183     111003428707      
111007715856       111009007863       111009090584       111010179225      
111010687049       111010641667       111010877477       111010990811      
111011698547       111011820904       111011992173       111012001917      
111012092366       111012122584       111012953632       111012816371      
111012985659       111012958042       111013188228     111003428763      
111007715890       111009007896       111009090630       111010179236      
111010687094       111010641702       111010877512       111010990822      
111011677476       111011820926       111011992230       111012001940      
111012092399       111012122607       111012953643       111012816405      
111012985660       111012958075       111013188239     111003428819      
111007715924       111009007953       111009090663       111010179247      
111010687218       111010641735       111010877534       111010990833      
111011677487       111011820960       111011992241       111012001962      
111012092401       111012122630       111012953654       111012816449      
111012985705       111012958109       111013188284     111003428831      
111007715980       111009007964       111009090764       111010179258      
111010687230       111010641768       111010877567       111010990877      
111011677566       111011821017       111011992263       111012002020      
111012092445       111012122641       111012953676       111012816506      
111012985716       111012958110       111013188295     111003428864      
111007716026       111009007997       111009090786       111010179269      
111010687285       111010641779       111010877691       111011008722      
111011677601       111011821028       111011992308       111012002042      
111012092456       111012122775       111012953698       111012816517      
111012985738       111012958389       111013188318     111003428954      
111007716059       111009008000       111009090809       111010179270      
111010687342       111010641791       111010877703       111011008766      
111011677612       111011821039       111011992320       111012002053      
111012092478       111012122810       111012953722       111012816528      
111012985750       111012958413       111013188341     111003456067      
111007716149       111009008112       111009090898       111010179292      
111010687386       111010641803       111010877725       111011008777      
111011677634       111011821051       111011992342       111012002064      
111012092489       111012122843       111012953744       111012816663      
111012985772       111012958424       111013188442     111003456168      
111007716183       111009008145       111009090900       111010179304      
111010687432       111010641814       111010877747       111011008799      
111011677645       111011821129       111011992375       111012002110      
111012092513       111012122900       111012953799       111012816696      
111012985794       111012958435       111013188497     111003456180      
111007722607       111009008156       111009090911       111010179337      
111010687522       111010641869       111010878074       111011008878      
111011677656       111011821174       111011992522       111012002132      
111012092535       111012122911       111012954925       111012816719      
111012985817       111012958446       111013188532     111003456269      
111007722708       111009008224       111009091035       111010179348      
111010687601       111010641870       111010878120       111011008946      
111011677724       111011821196       111011992566       111012002176      
111012092603       111012122922       111012954958       111012816720      
111012985828       111012958457       111013188554     111003456315      
111007722731       111009008246       111009091068       111010179382      
111010687689       111010641960       111010878142       111011008957      
111011677746       111011821297       111011992588       111012002266      
111012092737       111012122999       111012954970       111012816742      
111012985840       111012958468       111013188587     111003456337      
111007722753       111009008257       111009091079       111010179483      
111010687690       111010642028       111010878153       111011008979      
111011677836       111011821332       111012009375       111012002288      
111012092760       111012123282       111012954981       111012816753      
111012985884       111012958491       111013188644     111003456405      
111007722821       111009008291       111009091114       111010179506      
111010687702       111010642051       111010910206       111011009004      
111011677881       111011821354       111012009386       111012002299      
111012092816       111012123327       111012954992       111012816786      
111012985929       111012958503       111013188655     111003456449      
111007722911       111009008314       111009091147       111010179517      
111010687735       111010642084       111010910228       111011009026      
111011677892       111011821365       111012009487       111012002301      
111012092849       111012123349       111012955005       111012816821      
111012985930       111012958514       111013188666     111003456472      
111007722955       111009008325       111009091181       111010179539      
111010687791       111010642107       111010910385       111011009071      
111011677948       111011821398       111012009498       111012002424      
111012092894       111012123417       111012955027       111012841504      
111012985941       111012958525       111013188688     111003456483      
111007723080       111009008369       111009091271       111010179551      
111010687948       111010642152       111010910419       111011009127      
111011678028       111011821422       111012009500       111012002446      
111012092928       111012123440       111012955038       111012841537      
111012985952       111012958536       111013188699     111003457563      
111007723204       111009008415       111009091338       111010179641      
111010687960       111010642231       111010910420       111011009329      
111011678051       111011821455       111012009511       111012002479      
111012092951       111012123529       111012955049       111012841548      
111012985963       111012958547       111013188723     111003404880      
111007723248       111009008426       111009112220       111010198248      
111010708065       111010642242       111010910431       111011009363      
111011678118       111011720431       111012009634       111012002503      
111012092984       111012123563       111012955083       111012841582      
111012985974       111012958558       111013188734     111003404914      
111007723282       111009008448       111009112253       111010198350      
111010708076       111010659295       111010910442       111011009442      
111011678130       111011720464       111012009656       111012002536      
111012092995       111012123585       111012955117       111012841616      
111012985985       111012959054       111013188767     111003404936      
111007723338       111009008527       111009112354       111010198361      
111010708087       111010659318       111010910509       111011009453      
111011678185       111011720475       111012009667       111012002569      
111012093121       111012156288       111012955151       111012841627      
111012985996       111012959065       111013188835     111003405184      
111007723428       111009008538       111009112398       111010198428      
111010708111       111010659330       111010910532       111011009510      
111011678196       111011720543       111012009735       111012002570      
111012093143       111012028578       111012807551       111012841649      
111012986010       111012959087       111013188868     111003405230      
111007723451       111009008684       111009112400       111010198440      
111010708166       111010659363       111010910655       111011009576      
111011678231       111011720565       111012009757       111012002581      
111012093154       111012028590       111012807573       111012841650      
111012986032       111012959098       111013188880     111003405263      
111007723484       111009008763       111009112422       111010198473      
111010708212       111010659374       111010910701       111011009587      
111011678242       111011720576       111012009780       111012002592      
111012093222       111012028602       111012807607       111012841661      
111012986076       111012959100       111013188891     111003405319      
111007723518       111009008808       111009112455       111010198585      
111010708223       111010659385       111010910723       111011009598      
111011678309       111011720598       111012009960       111012002659      
111012108173       111012028613       111012807618       111012841672      
111012986111       111012977616       111013188914     111003405353      
111007723529       111009031871       111009112499       111010198710      
111010708245       111010659408       111010910756       111011009611      
111011678433       111011720600       111012010052       111012002682      
111012108195       111012028624       111012807641       111012841706      
111012986122       111012977649       111013189533     111003405432      
111007723574       111009031927       111009112534       111010198732      
111010708278       111010659420       111010910778       111011009633      
111011678466       111011720611       111012010063       111012002750      
111012108207       111012028635       111012807652       111012841717      
111012986133       111012977650       111013189555     111003405511      
111007723619       111009032029       111009112567       111010198800      
111010708324       111010659442       111010910802       111011009655      
111011678477       111011720622       111012010096       111012002761      
111012108263       111012028691       111012807663       111012841751      
111012986166       111012977740       111013189566     111003405555      
111007723653       111009032052       111009112646       111010198844      
111010708380       111010659475       111010910857       111011009666      
111011678488       111011720633       111012010119       111012002817      
111012108308       111012028758       111012807708       111012841762      
111012986188       111012977818       111013189623     111003405656      
111007723743       111009032074       111009112679       111010198855      
111010708391       111010659497       111010910880       111011009677      
111011678499       111011720644       111012010142       111012014809      
111012108342       111012028769       111012807719       111012841795      
111012986469       111012977830       111013189634     111003405702      
111007723787       111009032120       111009112680       111010198877      
111010708425       111010659509       111010910903       111011009699      
111011678578       111011720655       111012010186       111012014900      
111012108353       111012028781       111012807742       111012841818      
111012986470       111012977852       111013189645     111003405713      
111007723811       111009032142       111009112714       111010198901      
111010708436       111010659510       111010910925       111011009712      
111011678590       111011720701       111012010209       111012014911      
111012108409       111012028804       111012807753       111012841841      
111012986481       111012977931       111013189667     111003429135      
111007723822       111009032243       111009112725       111010198956      
111010708469       111010659543       111010910947       111011027970      
111011678613       111011720723       111012010232       111012014922      
111012108421       111012028826       111012807764       111012841863      
111012986492       111012977975       111013207567     111003429146      
111007723877       111009032300       111009112758       111010199058      
111010708504       111010659576       111010910981       111011027981      
111011678668       111011720734       111012010254       111012014933      
111012108454       111012028860       111012807797       111012841874      
111012986504       111012978055       111013207578     111003429157      
111007658346       111009032333       111009112781       111010199081      
111010708582       111010659600       111010911106       111011027992      
111011678792       111011720745       111012010276       111012014999      
111012108500       111012028871       111012807810       111012841885      
111012986526       111012978268       111013207589     111003429179      
111007717735       111009032355       111009112882       111010199115      
111010708616       111010659622       111010911229       111011028016      
111011678804       111011720767       111012010287       111012015035      
111012108533       111012028905       111012807843       111012841896      
111012986537       111012978279       111013207602     111003429180      
111007717825       111009032377       111009112916       111010199126      
111010708638       111010659633       111010911230       111011028027      
111011678837       111011720778       111012010300       111012015664      
111012108555       111012028961       111012807854       111012841975      
111013006430       111012978303       111013207624     111003429203      
111007717847       111009032388       111009112949       111010199193      
111010708661       111010659666       111010911308       111011028072      
111011701025       111011720789       111011873205       111012015686      
111012108601       111012028972       111012807865       111012841997      
111013006441       111012978314       111013207691     111003429270      
111007717870       111009032412       111009112961       111010199205      
111010708740       111010659723       111010911319       111011028083      
111011701159       111011720802       111011873261       111012015776      
111012108667       111012028983       111012807876       111012842000      
111013006474       111012978336       111013207703     111003429304      
111007717881       111009032467       111009112983       111010199238      
111010708762       111010659734       111010911410       111011028139      
111011701160       111011720824       111011873283       111012015833      
111012108689       111012028994       111012807887       111012842011      
111013006485       111012978426       111013207725     111003429315      
111007717904       111009032478       111009113029       111010199249      
111010708795       111010659745       111010911421       111011028162      
111011701261       111011720857       111011873339       111012015866      
111012108713       111012029018       111012807900       111012842033      
111013006902       111012978448       111013207769     111003429360      
111007717937       111009032827       111009113085       111010199272      
111010708807       111010659767       111010930253       111011028207      
111011701272       111011720903       111011873373       111012015877      
111012108724       111012029096       111012807911       111012842112      
111013006913       111012978460       111013207804     111003429641      
111007717948       111009032906       111009113119       111010221122      
111010708829       111010659778       111010930310       111011028230      
111011701328       111011720914       111011873395       111012015888      
111012108746       111012029120       111012807922       111012842123      
111013006924       111012978527       111013207826     111003429663      
111007717960       111009032917       111009113131       111010221133      
111010708841       111010659789       111010930321       111011028252      
111011701395       111011720936       111011873418       111012015912      
111012108757       111012029153       111012807944       111012842134      
111013007059       111012978538       111013207848     111003429719      
111007718051       111009032940       111009113186       111010221166      
111010708874       111010659813       111010930387       111011028274      
111011701430       111011720970       111011873463       111012015923      
111012108803       111012029209       111012807999       111012842178      
111013007071       111012997247       111013207860     111003459262      
111007718196       111009032951       111009113197       111010221177      
111010708920       111010659846       111010930444       111011028296      
111011701474       111011720981       111011873531       111012015967      
111012108869       111012029322       111012808002       111012842189      
111013007082       111012997258       111013207871     111003459284      
111007718208       111009033075       111009113210       111010221188      
111010708986       111010659857       111010930455       111011028308      
111011701485       111011720992       111011873799       111012016058      
111012108915       111012029355       111012808024       111012842190      
111013007127       111012997292       111013207882     111003459307      
111007718264       111009033154       111009113232       111010221245      
111010709000       111010659868       111010930488       111011028353      
111011701520       111011721173       111011873812       111012016249      
111012108948       111012029366       111012808035       111012858850      
111013007149       111012997326       111013207916     111003459396      
111007718455       111009033176       111009113287       111010221458      
111010709011       111010659879       111010930567       111011028476      
111011701575       111011721218       111011873823       111012016272      
111012108959       111012029412       111012808068       111012858861      
111013007161       111012997348       111013207949     111003459408      
111007718466       111009033266       111009113298       111010221469      
111010709033       111010659925       111010930578       111011028724      
111011701597       111011721274       111011873856       111012016283      
111012109017       111012029434       111012808079       111012858872      
111013007183       111012997359       111013207961     111003459587      
111007718488       111009033301       111009113300       111010221548      
111010709044       111010659936       111010930624       111011028757      
111011701609       111011721308       111011873889       111012016351      
111012109039       111012029445       111012808091       111012858883      
111013007206       111012997393       111013207983     111003459598      
111007718589       111009033367       111009113355       111010221571      
111010709123       111010659958       111010930703       111011028814      
111011701632       111011721320       111011873890       111012016508      
111012109107       111012029456       111012808103       111012858894      
111013007217       111012997427       111013208029     111003459644      
111007718736       111009033390       111009113377       111010221605      
111010709178       111010659969       111010930747       111011028858      
111011701643       111011721375       111011873902       111012016553      
111012109185       111012029467       111012808125       111012858906      
111013007239       111012997472       111013208052     111003405959      
111007718770       111009033424       111009091350       111010221830      
111010709189       111010659970       111010930804       111011028904      
111011701654       111011721410       111011873957       111012016632      
111012109208       111012029489       111012808136       111012858940      
111013008331       111012997483       111013208096     111003405960      
111007718781       111009033480       111009091361       111010221896      
111010709235       111010678364       111010930837       111011028926      
111011701676       111011721476       111011873980       111012016665      
111012109411       111012029546       111012808158       111012858984      
111013008342       111012997506       111013208142     111003406095      
111007718792       111009033547       111009091372       111010221920      
111010709369       111010678386       111010930882       111011028982      
111011701698       111011741647       111011874059       111012016676      
111012128120       111012047647       111012808181       111012858995      
111013008364       111012997753       111013208164     111003406118      
111007718837       111009033659       111009091428       111010221953      
111010709426       111010678533       111010931007       111011029006      
111011701788       111011741692       111011874127       111012016698      
111012128142       111012047658       111012808192       111012859008      
111013008375       111012997988       111013208197     111003406141      
111007718905       111009053886       111009091439       111010222000      
111010709460       111010678588       111010931029       111011029039      
111011701867       111011741715       111011874149       111012016700      
111012128164       111012047681       111012808226       111012859019      
111013008410       111012998002       111013208209     111003406264      
111007718916       111009053910       111009091462       111010222123      
111010726852       111010678634       111010931052       111011029040      
111011701946       111011741726       111011874161       111012016733      
111012128209       111012047704       111012832436       111012859064      
111013008454       111012998035       111013208254     111003406321      
111007718949       111009053932       111009091473       111010222178      
111010726874       111010678702       111010931063       111011029051      
111011702015       111011741805       111011874228       111012017105      
111012128254       111012047726       111012832469       111012859097      
111013008465       111012998057       111013208265     111003406343      
111007698575       111009053965       111009091507       111010222190      
111010726908       111010678724       111010931096       111011029174      
111011702059       111011742064       111011874240       111011887952      
111012128265       111012047793       111012832470       111012859110      
111013008487       111012998068       111013226399     111003406433      
111007720054       111009054056       111009091541       111010222224      
111010727000       111010678803       111010931108       111011029231      
111011702093       111011742097       111011874307       111011887963      
111012128287       111012047883       111012832481       111012859121      
111013008498       111012998091       111013226412     111003406534      
111007720122       111009054113       111009091563       111010222280      
111010727134       111010678948       111010931186       111011029242      
111011702150       111011742109       111011874341       111011888010      
111012128355       111012047917       111012832492       111012859132      
111013008500       111012998103       111013226445     111003406556      
111007720166       111009054124       111009091608       111010222303      
111010727145       111010678982       111010931197       111011029264      
111011702206       111011742110       111011874352       111011888043      
111012128377       111012047928       111012832504       111012859154      
111013008511       111012998114       111013226456     111003406589      
111007720267       111009054157       111009091620       111010222392      
111010727189       111010679006       111010931209       111011048300      
111011702239       111011742187       111011874363       111011888076      
111012128445       111012047940       111012832537       111012859176      
111013008533       111012998125       111013226546     111003406714      
111007720278       111009054203       111009091653       111010222415      
111010727235       111010679208       111010931300       111011048333      
111011702240       111011742323       111011895850       111011888100      
111012128489       111012048031       111012832548       111012859187      
111013008544       111012998136       111013226579     111003406758      
111007720357       111009054225       111009091709       111010222482      
111010727314       111010679220       111010897884       111011048399      
111011702273       111011742345       111011895906       111011888223      
111012128580       111012048053       111012832560       111012859200      
111013008601       111012998147       111013226580     111003406792      
111007720391       111009054236       111009091732       111010222640      
111010727336       111010679309       111010897918       111011048412      
111011702284       111011742356       111011895995       111011888256      
111012128681       111012048064       111012832571       111012859233      
111013008612       111012998158       111013226591     111003406848      
111007720403       111009054304       111009091798       111010222662      
111010727369       111010679354       111010897929       111011048423      
111011702295       111011742424       111011896053       111011888267      
111012128704       111012048086       111012832593       111012859671      
111013008645       111012998169       111013226603     111003406859      
111007720414       111009054416       111009091800       111010140997      
111010727392       111010679376       111010897941       111011048478      
111011702330       111011742514       111011896064       111011888313      
111012128748       111012048143       111012832649       111012859705      
111013032800       111012998170       111013226625     111003407007      
111007720469       111009054449       111009091899       111010141055      
111010727415       111010679387       111010897952       111011048502      
111011678871       111011742569       111011896110       111011888357      
111012128760       111012048154       111012832661       111012859749      
111013032811       111012998192       111013226636     111003407063      
111007720504       111009054461       111009092014       111010141088      
111010727640       111010679398       111010898009       111011048546      
111011678972       111011742660       111011896165       111011888379      
111012128771       111012048211       111012832672       111012859750      
111013032822       111012998204       111013226647     111003407074      
111007720526       111009054674       111009092025       111010141099      
111010727662       111010679400       111010898043       111011048568      
111011679007       111011742705       111011896176       111011888391      
111012128827       111012048222       111012832694       111012859761      
111013032833       111012998215       111013226669     111003429731      
111007720582       111009054719       111009092070       111010141134      
111010727741       111010679433       111010898065       111011048580      
111011679052       111011742727       111011896233       111011888458      
111012128861       111012048233       111012832706       111012859772      
111013032844       111012998293       111013226670     111003429764      
111007720627       111009054764       111009092159       111010141190      
111010727763       111010679466       111010898076       111011048658      
111011679063       111011742749       111011896288       111011888537      
111012128894       111012048244       111012832717       111012859783      
111013033070       111012998338       111013226692     111003429797      
111007720649       111009054786       111009092216       111010141202      
111010727819       111010679477       111010898098       111011048669      
111011679085       111011742750       111011896345       111011888548      
111012128906       111012048277       111012832751       111012859794      
111013033081       111012998349       111013226704     111003429809      
111007720717       111009054809       111009092238       111010141224      
111010727921       111010679499       111010898122       111011048704      
111011679131       111011742817       111011896424       111011888571      
111012128973       111012048299       111012832773       111012859806      
111013033104       111012998428       111013226715  

 

SCH-A-5



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     111003429832
      111007720784       111009054810       111009092249       111010141246    
  111010727932       111010679523       111010898133       111011048737      
111011679142       111011742851       111011896446       111011888717      
111012129008       111012048334       111012832784       111012859828      
111013033159       111013018365       111013226726     111003429887      
111007720863       111009054911       111009092261       111010141280      
111010727976       111010679534       111010898144       111011048793      
111011679175       111011742862       111011896479       111011888728      
111012129019       111012048367       111012832807       111012859839      
111013033193       111013018376       111013226760     111003429933      
111007720964       111009054922       111009092272       111010141325      
111010728045       111010679703       111010898155       111011048838      
111011679197       111011742884       111011896604       111011888762      
111012129064       111012048413       111012832830       111012859895      
111013033205       111013018387       111013226827     111003429988      
111007721000       111009054977       111009092294       111010141347      
111010728056       111010679949       111010898245       111011048861      
111011679221       111011742918       111011896660       111011888784      
111012129143       111012048424       111012832852       111012859907      
111013033216       111013018422       111013226850     111003430014      
111007721033       111009055035       111009092340       111010141460      
111010728090       111010699828       111010898256       111011048872      
111011679333       111011742930       111011896749       111011888829      
111012129176       111012048468       111012832863       111012859918      
111013033261       111013018488       111013228245     111003430058      
111007721112       111009055057       111009092373       111010141538      
111010728102       111010699840       111010898267       111011048984      
111011679401       111011742952       111011896761       111011888841      
111012129187       111012048525       111012832874       111012859941      
111013033272       111013018499       111013228278     111003430070      
111007721123       111009055103       111009092395       111010141549      
111010728168       111010699884       111010898278       111011049086      
111011679434       111011742974       111011896839       111011888874      
111012129200       111012048536       111012832885       111012877200      
111013033317       111013018512       111013228290     111003430081      
111007721134       111009008819       111009092485       111010141561      
111010748227       111010699907       111010898289       111011049110      
111011679445       111011743009       111011897009       111011888896      
111012129222       111012048581       111012833538       111012877222      
111013033328       111013018523       111013228313     111003430092      
111007721189       111009008820       111009113412       111010141572      
111010748249       111010699985       111010898290       111011049121      
111011679490       111011743087       111011897043       111011888920      
111012129233       111012048682       111012833561       111012877266      
111013033339       111013018534       111013228324     111003430115      
111007603278       111009008842       111009113434       111010141583      
111010748261       111010700001       111010898548       111011049244      
111011679625       111011743144       111011897111       111011888931      
111012129288       111012048705       111012833572       111012877277      
111013033340       111013018567       111013228414     111003430148      
111007723967       111009008909       111009113445       111010141662      
111010748317       111010700012       111010898593       111011049323      
111011679726       111011762976       111011897133       111011906482      
111012129299       111012048738       111012833583       111012877299      
111013033351       111013018578       111013247561     111003430160      
111007724036       111009008921       111009113513       111010141729      
111010748328       111010700045       111010898627       111011049356      
111011679805       111011762998       111011897177       111011906538      
111012129312       111012066187       111012833594       111012877301      
111013033621       111013018589       111013247572     111003430171      
111007724047       111009008998       111009113580       111010142124      
111010748362       111010700191       111010898650       111011049367      
111011679827       111011763045       111011897188       111011906561      
111012129367       111012066200       111012833729       111012877334      
111013033665       111013018826       111013247639     111003430182      
111007724058       111009009001       111009113681       111010142135      
111010748407       111010700203       111010898672       111011049389      
111011679849       111011763067       111011897199       111011906639      
111012129378       111012066244       111012833730       111012877356      
111013033700       111013018871       111013247651     111003430227      
111007724115       111009009067       111009113704       111010142236      
111010748418       111010700258       111010898694       111011049390      
111011679872       111011763090       111011897223       111011906684      
111012129413       111012066255       111012833752       111012877389      
111013033711       111013018893       111013247662     111003430317      
111007724137       111009009090       111009113726       111010142247      
111010748429       111010700269       111010898830       111011049402      
111011679883       111011763135       111011897278       111011906729      
111012129435       111012066266       111012833774       111012877390      
111013033733       111013018916       111013247718     111003430328      
111007724160       111009009113       111009113782       111010142281      
111010748463       111010700382       111010898841       111011049424      
111011679940       111011763157       111011913952       111011906774      
111012129457       111012066277       111012833819       111012877446      
111013033755       111013018927       111013247730     111003430395      
111007724250       111009009124       111009113793       111010161394      
111010748519       111010700528       111010898874       111011049547      
111011679951       111011763180       111011913985       111011906785      
111012129558       111012066301       111012833820       111012877468      
111013033799       111013018938       111013247853     111003430429      
111007724283       111009009179       111009113827       111010161440      
111010748553       111010700584       111010898885       111011049558      
111011680076       111011763214       111011913996       111011906808      
111012129761       111012066323       111012833842       111012877480      
111013033845       111013018949       111013247932     111003459677      
111007724373       111009009203       111009113838       111010161462      
111010748564       111010700607       111010898942       111010951650      
111011680290       111011763236       111011914009       111011906820      
111012129772       111012066424       111012850054       111012877491      
111013033889       111013018972       111013248483     111003459701      
111007724407       111009009236       111009113906       111010161518      
111010748621       111010700641       111010898964       111010951661      
111011680324       111011763247       111011914010       111011906886      
111012033406       111012066435       111012850076       111012877558      
111013047806       111013018994       111013248494     111003459723      
111007724485       111009009304       111009113917       111010161596      
111010748632       111010700786       111010899022       111010951739      
111011680368       111011763270       111011914065       111011906921      
111012033439       111012066457       111012850098       111012877592      
111013048043       111013019018       111013248506     111003407254      
111007724508       111009009326       111009113995       111010161608      
111010748698       111010700809       111010792620       111010951740      
111011706187       111011763360       111011914076       111011906987      
111012033440       111012066479       111012850144       111012877604      
111013048076       111013019029       111013248517     111003407322      
111007724597       111009009494       111009114008       111010161642      
111010748733       111010700865       111010792631       111010951942      
111011706266       111011763405       111011914111       111011906998      
111012033462       111012066547       111012850155       111012877615      
111013048098       111013019052       111013248539     111003407333      
111007724643       111009009506       111009114020       111010161675      
111010748867       111010700933       111010792642       111010951986      
111011706288       111011763416       111011914144       111011907012      
111012033507       111012066615       111012850188       111012877637      
111013048111       111013019074       111013248540     111003407377      
111007724676       111009009517       111009114031       111010161710      
111010748935       111010700944       111010792653       111010952055      
111011706312       111011763438       111011914188       111011907034      
111012033608       111012066659       111012850199       111012877660      
111013048122       111013019186       111013248573     111003407412      
111007724700       111009009551       111009114053       111010161743      
111010748946       111010700955       111010792686       111010952066      
111011706334       111011763450       111011914201       111011907056      
111012033619       111012066750       111012850201       111012877671      
111013048133       111013019197       111013248584     111003407467      
111007724711       111009009618       111009114109       111010161754      
111010748957       111010701024       111010792798       111010952123      
111011706378       111011763517       111011914223       111011907225      
111012033631       111012066806       111012850212       111012877705      
111013048201       111013019209       111013248595     111003407490      
111007724744       111009009708       111009114176       111010161776      
111010748979       111010701114       111010792877       111010952134      
111011706390       111011763539       111011914278       111011907292      
111012033653       111012066851       111012850223       111012877750      
111013048212       111013019210       111013248618     111003407669      
111007724788       111009009719       111009114211       111010161833      
111010749105       111010701169       111010792888       111010952291      
111011706402       111011763584       111011914403       111011907360      
111012033675       111012066862       111012850234       111012877783      
111013048256       111013019254       111013248641     111003407737      
111007724878       111009009731       111009114222       111010161844      
111010749116       111010701192       111010792945       111010952358      
111011706435       111011763607       111011914481       111011907393      
111012033721       111012066873       111012850256       111012877794      
111013048278       111013019265       111013248652     111003407850      
111007724979       111009009797       111009114244       111010161956      
111010749127       111010701226       111010792956       111010952369      
111011706480       111011763618       111011914492       111011907517      
111012033776       111012066930       111012850267       111012877806      
111013048302       111013022304       111013248663     111003407973      
111007725015       111009009966       111009114266       111010162014      
111010749239       111010701260       111010793014       111010952471      
111011706525       111011763674       111011914537       111011907528      
111012033800       111012066941       111012850278       111012877817      
111013048313       111013022315       111013248685     111003408503      
111007725060       111009009988       111009114301       111010162047      
111010749240       111010719450       111010793081       111010952550      
111011706547       111011763685       111011914605       111011907539      
111012033833       111012067087       111012850324       111012878021      
111013048324       111013025149       111013248696     111003408570      
111007725071       111009010003       111009114334       111010162148      
111010749363       111010719461       111010793137       111010952561      
111011706570       111011763719       111011914616       111011925494      
111012033844       111012067098       111012850357       111012878032      
111013048335       111013025183       111013248753     111003430463      
111007725127       111009010036       111009114402       111010162238      
111010749420       111010719472       111010793148       111010952606      
111011706637       111011763720       111011914661       111011925551      
111012033855       111012067188       111012850391       111012878043      
111013048346       111013025194       111013248764     111003430474      
111007725161       111009010069       111009114424       111010162249      
111010749431       111010719483       111010793159       111010952617      
111011706716       111011763742       111011914672       111011925607      
111012033866       111012067201       111012850403       111012878065      
111013048379       111013025206       111013248775     111003430496      
111007725172       111009033671       111009114457       111010162250      
111010749453       111010719506       111010793160       111010952718      
111011706727       111011763764       111011914728       111011925685      
111012033901       111012067223       111012850436       111012878076      
111013048391       111013025239       111013248797     111003430508      
111007725194       111009033716       111009114479       111010162452      
111010749497       111010719528       111010793182       111010952774      
111011706750       111011763810       111011914751       111011925696      
111012033956       111012067245       111012850447       111012878087      
111013048403       111013025251       111013248809     111003430520      
111007725206       111009033738       111009114536       111010162474      
111010771908       111010719539       111010793250       111010952796      
111011706772       111011763898       111011914784       111011925911      
111012033967       111012775779       111012850559       111012878098      
111013048414       111013025262       111013248810     111003430553      
111007725262       111009033840       111009114547       111010162519      
111010771920       111010719573       111010793261       111010952943      
111011706783       111011763900       111011914829       111011925922      
111012034025       111012775780       111012850560       111012897471      
111013048436       111013025295       111013248821     111003430665      
111007725330       111009033873       111009114581       111010162575      
111010771931       111010719742       111010793294       111010952976      
111011706806       111011763933       111011914852       111011925933      
111012034069       111012775803       111012850571       111012897516      
111013048458       111013025318       111013248832     111003430890      
111007701570       111009033918       111009114615       111010162610      
111010771953       111010719786       111010793339       111010953023      
111011706817       111011784059       111011914863       111011925955      
111012034070       111012775814       111012850582       111012897527      
111013048481       111013025329       111013248843     111003430902      
111007718950       111009033974       111009577225       111010162698      
111010772011       111010719843       111010793362       111010970943      
111011706851       111011784082       111011914920       111011925988      
111012034092       111012775858       111012850593       111012897549      
111013048526       111013025352       111013248854     111003430924      
111007719074       111009034009       111009600828       111010162700      
111010772123       111010719854       111010793496       111010970965      
111011706918       111011784093       111011914942       111011926114      
111012034115       111012775870       111012850616       111012897561      
111013048559       111013025385       111013248865     111003430980      
111007719085       111009034021       111009565851       111010179720      
111010772134       111010719876       111010793531       111010970976      
111011706929       111011784161       111011914975       111011926125      
111012034160       111012775881       111012850650       111012897572      
111013048582       111013025420       111013248898     111003431015      
111007719096       111009034054       111009542610       111010179731      
111010772156       111010719944       111010793575       111010971113      
111011706941       111011784172       111011915011       111011926158      
111012034182       111012775904       111012850661       111012897583      
111013048593       111013025431       111013128491     111003431026      
111007719119       111009034111       111009573647       111010179753      
111010772189       111010719966       111010793597       111010971135      
111011706974       111011784330       111011915022       111011926192      
111012034193       111012775926       111012850694       111012897628      
111013048605       111013025442       111013128503     111003431060      
111007719175       111009034122       111009535195       111010179865      
111010772280       111010719999       111010793643       111010971168      
111011707010       111011784341       111011915033       111011926259      
111012034205       111012775960       111012850706       111012897640      
111013048638       111013025497       111013128547     111003431127      
111007719186       111009034133       111009592323       111010179876      
111010772314       111010720058       111010793676       111010971203      
111011707043       111011784420       111011915044       111011926260      
111012034238       111012775971       111012850717       111012897651      
111013048650       111013025532       111013128581     111003431239      
111007719210       111009034177       111009701695       111010179900      
111010772493       111010720137       111010793823       111010971247      
111011707087       111011784431       111011933707       111011926271      
111012034261       111012775982       111012850728       111012897695      
111013048672       111013025543       111013128592     111003408659      
111007719221       111009034223       111009780276       111010179944      
111010772505       111010720171       111010793913       111010971281      
111011707111       111011784453       111011933730       111011926316      
111012034328       111012775993       111012850739       111012897707      
111013048683       111013025554       111013128615     111003408660      
111007719243       111009034256       111009655491       111010180025      
111010772527       111010720193       111010814221       111010971315      
111011707122       111011784464       111011933752       111011926350      
111012034395       111012776062       111012867131       111012897718      
111013048694       111013025600       111013128637     111003408682      
111007719311       111009034414       111009726973       111010180036      
111010772707       111010720205       111010814243       111010971427      
111011707133       111011784486       111011933774       111011926417      
111012034430       111012776073       111012867142       111012897730      
111013079227       111013025611       111013128659     111003409098      
111007719388       111009034458       111009658607       111010180081      
111010772763       111010720227       111010814377       111010971438      
111011707188       111011784554       111011933976       111011926451      
111012034463       111012776107       111012867186       111012897741      
111013079249       111013025622       111013128716     111003409122      
111007719445       111009034481       111009705240       111010180115      
111010772774       111010720272       111010814478       111010971449      
111011680470       111011784723       111011934001       111011926484      
111012034496       111012776130       111012867197       111012897763      
111013079250       111013025633       111013128738     111003409346      
111007719490       111009034548       111009659451       111010180160      
111010772864       111010720283       111010814524       111010971483      
111011680504       111011784767       111011934012       111011926495      
111012034508       111012776141       111012867209       111012897819      
111013079261       111013025688       111013128761     111003431284      
111007719513       111009034559       111009659855       111010180182      
111010772886       111010720306       111010814535       111010971540      
111011680515       111011784813       111011934045       111011926529      
111012034542       111012776163       111012867210       111012897820      
111013079272       111013025699       111013128783     111003431307      
111007719535       111009034649       111009755368       111010180238      
111010772943       111010720339       111010814568       111010971551      
111011680537       111011784903       111011934090       111011926530      
111012034586       111012776174       111012867221       111012897842      
111013079306       111013025701       111013128930     111003431329      
111007719546       111009034661       111009813419       111010180250      
111010773001       111010720351       111010814647       111010971573      
111011680560       111011784936       111011934326       111011926552      
111012052452       111012776185       111012867232       111012897853      
111013079340       111013025734       111013128941     111003431330      
111007719580       111009034739       111009756550       111010180306      
111010773102       111010720373       111010814715       111010971595      
111011680627       111011784958       111011934337       111011926608      
111012052474       111012776208       111012867243       111012897875      
111013079564       111013025778       111013128952     111003431341      
111007719614       111009034751       111009756617       111010180339      
111010773124       111010720407       111010814759       111010971797      
111011680661       111011784969       111011934405       111011926631      
111012052496       111012776242       111012867254       111012897897      
111013079586       111013058909       111013128963     111003431431      
111007719625       111009034841       111009686091       111010180351      
111010773214       111010720418       111010814838       111010971832      
111011680683       111011785027       111011934483       111011926664      
111012052564       111012776253       111012867265       111012897909      
111013079632       111013058932       111013129739     111003431442      
111007719636       111009034964       111009732813       111010180418      
111010773270       111010720430       111010814973       111010971854      
111011680694       111011785038       111011934551       111011926754      
111012052586       111012776275       111012867276       111012897910      
111013079755       111013058943       111013129740     111003431464      
111007719759       111009034986       111009817749       111010180575      
111010773359       111010720519       111010815020       111010971898      
111011680740       111011785140       111011934607       111011943573      
111012052609       111012776297       111012867287       111012897943      
111013080061       111013058954       111013129773     111003431475      
111007719782       111009035134       111009714914       111010180632      
111010773382       111010720542       111010815031       111010971922      
111011680795       111011785173       111011934685       111011943641      
111012052621       111012776332       111012867300       111012897965      
111013096002       111013059168       111013129795     111003431486      
111007719849       111009055305       111009737986       111010180643      
111010631037       111010739597       111010815042       111010971933      
111011680807       111011800452       111011934775       111011943685      
111012052665       111012776365       111012867377       111012898012      
111013096035       111013059180       111013129818     111003431509      
111007719861       111009055361       111009792336       111010180654      
111010631048       111010739609       111010815288       111010990901      
111011680863       111011800496       111011934809       111011943696      
111012052687       111012776376       111012867388       111012898056      
111013096046       111013059269       111013129829     111003431510      
111007719883       111009055406       111009792370       111010180665      
111010631060       111010739687       111010815334       111010990978      
111011680931       111011800531       111011934843       111011943708      
111012052698       111012776387       111012867399       111012898078      
111013096057       111013059270       111013129874     111003431532      
111007720009       111009055462       111009693910       111010180687      
111010631071       111010739698       111010815389       111010990990      
111011680942       111011800597       111011934876       111011943720      
111012052700       111012776398       111012867401       111012898089      
111013096068       111013059292       111013129885     111003431543      
111007702841       111009055507       111009717456       111010180700      
111010631082       111010739711       111010815446       111010991025      
111011680953       111011800643       111011951954       111011943809      
111012052799       111012776411       111012867412       111012898102      
111013096091       111013059315       111013130203     111003431576      
111007702863       111009055585       111009717939       111010180935      
111010631105       111010739755       111010815536       111010991069      
111011681011       111011800698       111011952360       111011943854      
111012052812       111012776433       111012867423       111012898113      
111013096114       111013059337       111013130214     111003431600      
111007702885       111009055619       111009626028       111010180968      
111010631116       111010739799       111010815749       111010991070      
111011681055       111011800700       111011952438       111011943865      
111012052823       111012776444       111012867445       111012898124      
111013096125       111013059360       111013130269     111003431622      
111007702986       111009055653       111009849249       111010180980      
111010631127       111010739812       111010815783       111010991238      
111011681112       111011800777       111011952449       111011943876      
111012052845       111012795030       111012867456       111012917070      
111013096147       111013059371       111013130281     111003431655      
111007703123       111009055709       111009827582       111010181105      
111010631206       111010739845       111010815794       111010991249      
111011681178       111011800889       111011952494       111011943887      
111012052856       111012795041       111012867467       111012917104      
111013096158       111013059382       111013130292     111003431677      
111007703167       111009055710       111009850229       111010181138      
111010631228       111010739890       111010815806       111010991261      
111011681190       111011800890       111011952517       111011943898      
111012052867       111012795052       111012867478       111012917126      
111013096170       111013059393       111013148370     111003431699      
111007703190       111009055855       111009851703       111010199328      
111010631239       111010739935       111010836360       111010991340      
111011681202       111011800924       111011952540       111011943944      
111012052878       111012795085       111012867546       111012917193      
111013096181       111013059405       111013148381     111003431802      
111007703235       111009055888       111009916862       111010199339      
111010631363       111010739957       111010836483       111010991362      
111011681303       111011800935       111011952573       111011943955      
111012052979       111012795096       111012867557       111012917205      
111013096226       111013059438       111013148392  

 

SCH-A-6



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     111003431835
      111007703303       111009055967       111009831745       111010199340    
  111010631396       111010739991       111010836506       111010991430      
111011681314       111011801004       111011952652       111011943977      
111012052980       111012795108       111012867568       111012917227      
111013096293       111013059450       111013148426     111003431868      
111007703336       111009055978       111009833242       111010199430      
111010631420       111010740016       111010836517       111010991463      
111011681358       111011801048       111011952674       111011944013      
111012053004       111012795119       111012867579       111012917238      
111013096305       111013059506       111013148460     111003431880      
111007703369       111009056003       111009837976       111010199621      
111010631442       111010740049       111010836595       111010991496      
111011681426       111011801060       111011952742       111011944035      
111012053059       111012795120       111012867580       111012917249      
111013096620       111013059517       111013148482     111003464572      
111007703392       111009056047       111009977533       111010199654      
111010631510       111010740106       111010836607       111010991531      
111011681505       111011801071       111011952764       111011944158      
111012053071       111012795131       111012867748       111012917250      
111013096653       111013059528       111013148516     111003464594      
111007703404       111009056058       111009864347       111010199665      
111010631543       111010740184       111010836618       111010991542      
111011681538       111011801082       111011952810       111011944169      
111012053161       111012795153       111012867759       111012917272      
111013096664       111013059539       111013148527     111003464640      
111007703459       111009056070       111009908953       111010199700      
111010631611       111010740263       111010836652       111010991632      
111011681549       111011801116       111011952832       111011944181      
111012053194       111012795186       111012867760       111012917306      
111013096675       111013059652       111013148561     111003464897      
111007703550       111009056216       111009927202       111010199744      
111010631633       111010740285       111010836674       111010991711      
111011681561       111011801127       111011952876       111011944204      
111012053206       111012795197       111012867771       111012917317      
111013096721       111013059674       111013148606     111003465045      
111007703561       111009056227       111009820608       111010199788      
111010631745       111010740331       111010836685       111010991722      
111011681583       111011801150       111011952922       111011944305      
111012053239       111012795209       111012867793       111012917340      
111013097441       111013059685       111013148617     111003465067      
111007703628       111009056249       111009894137       111010199799      
111010631756       111010740353       111010836797       111010991889      
111011681628       111011801161       111011952955       111011944327      
111012053273       111012795210       111012867805       111012917351      
111013097463       111013059696       111013148628     111003409605      
111007703707       111009056261       111009929383       111010199801      
111010631824       111010740364       111010836832       111011009778      
111011681662       111011801217       111011953024       111011944338      
111012053565       111012795221       111012867917       111012917362      
111013097508       111013059731       111013148640     111003409773      
111007721246       111009056283       111009963594       111010199845      
111010631880       111010740386       111010836843       111011009891      
111011681695       111011801240       111011953035       111011944361      
111012053644       111012795232       111012867928       111012917395      
111013097519       111013059764       111013149685     111003409784      
111007721268       111009056317       111010128397       111010199867      
111010631970       111010740454       111010836887       111011009958      
111011681730       111011801273       111011953046       111011944372      
111012070553       111012795243       111012867939       111012917485      
111013097520       111013059775       111013149708     111003409863      
111007721280       111009056328       111010128544       111010199890      
111010632016       111010740487       111010836933       111011010006      
111011681819       111011801295       111011953068       111011944428      
111012070575       111012795265       111012867940       111012917531      
111013097553       111013059797       111013149719     111003409920      
111007721325       111009056340       111010128555       111010199902      
111010632049       111010740500       111010837024       111011010017      
111011703656       111011801318       111011953091       111011944440      
111012070597       111012795276       111012867951       111012917542      
111013097586       111013059821       111013149731     111003409942      
111007721347       111009056384       111010128566       111010200017      
111010632050       111010740533       111010837079       111011010039      
111011703678       111011801330       111011953103       111011944473      
111012070609       111012795287       111012868042       111012917564      
111013097610       111013059854       111013149742     111003409975      
111007721358       111009056407       111010128577       111010200062      
111010632083       111010740544       111010837080       111011010051      
111011703689       111011801341       111011953114       111011944484      
111012070610       111012795333       111012868053       111012917586      
111013097632       111013059865       111013149764     111003410012      
111007721415       111009056441       111010128599       111010200084      
111010649935       111010740566       111010837181       111011010118      
111011703724       111011801363       111011953170       111011944518      
111012070621       111012795344       111012868064       111012917609      
111013097654       111013059876       111013149775     111003410034      
111007721437       111009056474       111010128634       111010200095      
111010649957       111010740577       111010837237       111011010152      
111011703836       111011801374       111011953181       111011944530      
111012070643       111012795412       111012868075       111012917610      
111013066661       111013059898       111013149854     111003410056      
111007721471       111009056496       111010128645       111010200118      
111010649979       111010740690       111010837260       111011010185      
111011703847       111011801442       111011953248       111011944574      
111012070665       111012795423       111012868086       111012917621      
111013066694       111013059900       111013149865     111003410180      
111007721482       111009010137       111010128667       111010200152      
111010650016       111010845001       111010837271       111011010242      
111011703858       111011801475       111011953282       111011944585      
111012070711       111012795434       111012886895       111012917643      
111013066706       111013086629       111013149876     111003410360      
111007721549       111009010160       111010090878       111010200174      
111010650072       111010845034       111010837293       111011010253      
111011703870       111011801521       111011953305       111011944664      
111012070755       111012795467       111012886918       111012917665      
111013066739       111013086641       111013149898     111003431992      
111007721639       111009010283       111010090890       111010200185      
111010650083       111010845090       111010837440       111011010275      
111011703904       111011801532       111011953327       111011944686      
111012070913       111012795524       111012886930       111012917700      
111013066740       111013086652       111013149911     111003432027      
111007721684       111009010328       111010090979       111010200219      
111010650207       111010845113       111010837451       111011010286      
111011704006       111011801576       111011953349       111011963003      
111012070924       111012795579       111012886941       111012917711      
111013066751       111013086663       111013149922     111003432128      
111007721718       111009010508       111010091004       111010200220      
111010650218       111010845157       111010837495       111011010309      
111011704040       111011833065       111011953350       111011963025      
111012070935       111012795591       111012886952       111012917722      
111013066762       111013086719       111013149955     111003432173      
111007721808       111009010564       111010091048       111010200242      
111010650320       111010845180       111010837596       111011010321      
111011704051       111011833098       111011953361       111011963148      
111012071060       111012795614       111012886963       111012917733      
111013066773       111013086731       111013149966     111003432274      
111007721853       111009010586       111010091060       111010222730      
111010650331       111010845270       111010837620       111011010343      
111011704062       111011833234       111011953372       111011963261      
111012071149       111012795625       111012886974       111012917755      
111013067325       111013086753       111013149977     111003432308      
111007721910       111009010609       111010091071       111010222752      
111010650342       111010845281       111010837653       111011010376      
111011704095       111011833256       111011953406       111011963272      
111012071194       111012795636       111012886985       111012938714      
111013067336       111013086764       111013149988     111003432320      
111007721932       111009010632       111010128678       111010222774      
111010650375       111010845315       111010837664       111011010488      
111011704174       111011833324       111011971664       111011963283      
111012071217       111012795647       111012887009       111012938747      
111013067369       111013086786       111013150025     111003432409      
111007721943       111009010700       111010128689       111010222820      
111010650397       111010845449       111010837776       111011010589      
111011704264       111011833436       111011971675       111011963339      
111012071352       111012795658       111012887021       111012938758      
111013067370       111013086797       111013150047     111003432421      
111007721998       111009010799       111010128690       111010222842      
111010650410       111010845450       111010837787       111011010602      
111011704332       111011833458       111011971686       111011963340      
111012071419       111012795669       111012887032       111012938882      
111013067404       111013086832       111013167933     111003432511      
111007722034       111009010902       111010128724       111010222853      
111010650421       111010845461       111010837866       111011029286      
111011704376       111011833515       111011971697       111011963418      
111012071442       111012796187       111012887043       111012938893      
111013067415       111013086865       111013167944     111003432544      
111007722102       111009010913       111010128735       111010223168      
111010650500       111010845517       111010863001       111011029297      
111011704400       111011833537       111011971721       111011963429      
111012071497       111012796198       111012887054       111012938916      
111013067426       111013086876       111013167955     111003432577      
111007722113       111009010946       111010128768       111010223179      
111010650544       111010845528       111010863023       111011029578      
111011704411       111011833560       111011971743       111011963441      
111012093288       111012796211       111012887065       111012938938      
111013067437       111013086898       111013167977     111003432588      
111007722135       111009010957       111010128780       111010223191      
111010650656       111010845540       111010863034       111011029590      
111011704466       111011833571       111011971754       111011963452      
111012093299       111012796222       111012887076       111012938949      
111013067527       111013086900       111013168316     111003432612      
111007722179       111009010968       111010128803       111010223203      
111010650667       111010845562       111010863090       111011029602      
111011704477       111011833593       111011971811       111011963520      
111012093323       111012796233       111012887087       111012938950      
111013067640       111013086911       111013168361     111003432656      
111007722382       111009010980       111010128814       111010223214      
111010650768       111010845843       111010863113       111011029613      
111011704512       111011833605       111011971945       111011963553      
111012093345       111012776466       111012887144       111012938961      
111013067662       111013086922       111013168372     111003432667      
111007722472       111009011127       111010128858       111010223258      
111010650836       111010845955       111010863124       111011029635      
111011704534       111011833661       111011972193       111011963564      
111012093424       111012776477       111012887166       111012939007      
111013067673       111013086933       111013168383     111003465315      
111007722483       111009011194       111010128937       111010223337      
111010650892       111010845966       111010863135       111011029668      
111011704545       111011833739       111011972216       111011963586      
111012093457       111012776488       111012887177       111012939355      
111013067707       111013086944       111013168417     111003465573      
111007722562       111009011228       111010129040       111010223405      
111010650937       111010845977       111010863168       111011029680      
111011704567       111011833773       111011972238       111011963632      
111012093480       111012776499       111012887188       111012939366      
111013067729       111013086977       111013168473     111003465663      
111007722584       111009011307       111010129073       111010223438      
111010650948       111010846013       111010863179       111011029725      
111011704714       111011833795       111011972351       111011963687      
111012093491       111012776501       111012887199       111012939401      
111013067730       111013086999       111013168529     111003465674      
111007703910       111009011363       111010129084       111010223449      
111010650959       111010846046       111010863269       111011029736      
111011704725       111011833830       111011972395       111011963698      
111012093525       111012776512       111012887458       111012939434      
111013067741       111013087002       111013168530     111003465775      
111007703943       111009011385       111010129095       111010223483      
111010650960       111010846114       111010863270       111011029781      
111011704736       111011833852       111011972441       111011963766      
111012093547       111012776523       111012887481       111012939467      
111013067796       111013087013       111013168541     111003466912      
111007716240       111009011453       111010129141       111010223506      
111010650971       111010846136       111010863304       111011029792      
111011704747       111011833920       111011972452       111011963799      
111012093581       111012776534       111012887492       111012939489      
111013067808       111013087259       111013168563     111003410562      
111007716262       111009011464       111010129152       111010223551      
111010650982       111010846271       111010863315       111011029859      
111011704769       111011833931       111011972463       111011963834      
111012093592       111012776556       111012887515       111012939490      
111013067820       111013087260       111013168585     111003410607      
111007716363       111009011521       111010129208       111010223573      
111010651006       111010846316       111010863371       111011029882      
111011704815       111011833964       111011972485       111011963856      
111012093604       111012776567       111012887537       111012939513      
111013067831       111013087282       111013168596     111003410641      
111007716374       111009011532       111010129242       111010223595      
111010667351       111010846350       111010863461       111011029905      
111011704859       111011833986       111011972531       111011963890      
111012093693       111012776635       111012887548       111012939524      
111013067864       111013087305       111013168608     111003410753      
111007716385       111009011598       111010129433       111010223764      
111010667384       111010846361       111010863483       111011029927      
111011704860       111011834022       111011972610       111011963935      
111012093705       111012776668       111012887559       111012939535      
111013067886       111013087316       111013168620     111003410977      
111007716532       111009011699       111010129466       111010223786      
111010667395       111010846372       111010863494       111011029983      
111011681897       111011834033       111011972654       111011963968      
111012093738       111012776848       111012887593       111012939546      
111013067910       111013087327       111013168664     111003411136      
111007716576       111009011778       111010129545       111010223810      
111010667418       111010846383       111010863539       111011030019      
111011681910       111011834123       111011972687       111011964004      
111012093749       111012776859       111012887605       111012939557      
111013067932       111013087406       111013168675     111003411158      
111007716600       111009011789       111010129589       111010223821      
111010667441       111010846394       111010863618       111011030042      
111011681943       111011834145       111011972722       111011964015      
111012093750       111012776860       111012887649       111012939568      
111013067943       111013087440       111013168686     111003411169      
111007716611       111009011802       111010129635       111010223887      
111010667474       111010846439       111010863685       111011030109      
111011681987       111011834303       111011972766       111011964060      
111012093761       111012776871       111012887661       111012939579      
111013067954       111013087462       111013168697     111003411170      
111007716622       111009011868       111010129668       111010223900      
111010667485       111010846440       111010863708       111011030121      
111011682045       111011834336       111011972788       111011964071      
111012093907       111012776882       111012887672       111012939591      
111012968447       111013087473       111013168709     111003411192      
111007716734       111009035156       111010129725       111010223966      
111010667508       111010850546       111010863731       111011030143      
111011682078       111011834369       111011972801       111011964093      
111012093974       111012776893       111012887683       111012939614      
111012968458       111013087507       111013168732     111003411248      
111007716824       111009035189       111010129736       111010223988      
111010667564       111010850557       111010863775       111011030187      
111011682102       111011834370       111011972823       111011964116      
111012093985       111012776927       111012887740       111012939669      
111012968469       111013108376       111013168743     111003411259      
111007716903       111009035190       111010129792       111010224002      
111010667597       111010850568       111010863809       111011030211      
111011682113       111011854282       111011972890       111011964127      
111012093996       111012776950       111012887784       111012939670      
111012968481       111013108398       111013168754     111003411327      
111007717049       111009035235       111010129815       111010224013      
111010667609       111010850647       111010863843       111011030222      
111011682135       111011854316       111011972935       111011982149      
111012094098       111012776961       111012887795       111012939692      
111012968504       111013108400       111013169070     111003411484      
111007717083       111009035246       111010129848       111010224046      
111010667654       111010850670       111010863900       111011030233      
111011682157       111011854350       111011972946       111011982161      
111012094278       111012776972       111012888156       111012939704      
111012968515       111013108411       111013169586     111003411541      
111007717106       111009035358       111010129905       111010224057      
111010667687       111010850681       111010863944       111011030277      
111011682168       111011854361       111011972957       111011982172      
111012094290       111012776994       111012906977       111012939715      
111012968537       111013108455       111013169597     111003411978      
111007717342       111009035369       111010129983       111010142292      
111010667700       111010850737       111010863955       111011030299      
111011682191       111011854406       111011972991       111011982228      
111012094380       111012777007       111012906988       111012939726      
111012968559       111013108466       111013169609     111003411990      
111007717386       111009035415       111010130020       111010142337      
111010667722       111010850827       111010863988       111011030334      
111011682225       111011854428       111011992623       111011982239      
111012094470       111012777074       111012907394       111012939748      
111012968605       111013108488       111013189702     111003412182      
111007717443       111009035482       111010130109       111010142360      
111010667733       111010850849       111010863999       111011030345      
111011682258       111011854574       111011992656       111011982273      
111012094526       111012777085       111012907406       111012939782      
111012968616       111013108499       111013189724     111003412283      
111007717487       111009035549       111010130110       111010142371      
111010667777       111010850872       111010864035       111011030367      
111011682270       111011854732       111011992779       111011982284      
111012094548       111012777108       111012907417       111012939793      
111012968829       111013108501       111013189746     111003412430      
111007717500       111009035561       111010051943       111010142438      
111010667823       111010850962       111010864091       111011049592      
111011682304       111011854743       111011992803       111011982329      
111012109556       111012777142       111012907428       111012939805      
111012968841       111013108523       111013189768     111003412463      
111007717555       111009035606       111010091116       111010142449      
111010667845       111010851008       111010864125       111011049637      
111011682405       111011854776       111011992814       111011982330      
111012109578       111012777153       111012907462       111012939838      
111012968896       111013108534       111013189779     111003412553      
111007587864       111009035662       111010091127       111010142540      
111010667878       111010851019       111010864215       111011049693      
111011682461       111011854787       111011992858       111011982385      
111012109602       111012777175       111012907473       111012939849      
111012968920       111013108545       111013189780     111003412621      
111007705327       111009035718       111010112749       111010142551      
111010667902       111010851031       111010864248       111011049761      
111011682483       111011854833       111011992959       111011982431      
111012109613       111012777186       111012907529       111012939850      
111012968931       111013108578       111013189791     111003412654      
111007705338       111009035741       111010130132       111010142562      
111010667913       111010851042       111010878333       111011049862      
111011682506       111011854945       111011993028       111011982442      
111012109837       111012777861       111012907530       111012798875      
111012968942       111013108602       111013189814     111003412777      
111007705350       111009035763       111010130187       111010142584      
111010667924       111010851075       111010878388       111011050000      
111011682540       111011854956       111011993062       111011982453      
111012109860       111012777872       111012907574       111012798886      
111012969044       111013108668       111013189847     111003412788      
111007705361       111009035785       111010130198       111010142595      
111010668004       111010851143       111010878399       111011050044      
111011682551       111011854989       111011993095       111011982475      
111012109905       111012777894       111012907585       111012798932      
111012969099       111013108691       111013189858     111003432689      
111007705372       111009035853       111010130277       111010142607      
111010668026       111010851165       111010878401       111011050112      
111011682562       111011855036       111011993107       111011982633      
111012109927       111012777906       111012907596       111012798943      
111012969167       111013108703       111013189869     111003432690      
111007705439       111009035875       111010130525       111010142652      
111010668037       111010851211       111010878478       111011050178      
111011682584       111011855069       111011993118       111011982745      
111012109938       111012777928       111012907608       111012798954      
111012969202       111013108714       111013189881     111003432713      
111007705507       111009035910       111010130536       111010142674      
111010668093       111010851266       111010878490       111011050189      
111011682696       111011855070       111011993129       111011982824      
111012109949       111012777939       111012907620       111012798965      
111012969235       111013108736       111013189904     111003432746      
111007705585       111009035943       111010130705       111010142764      
111010668194       111010851345       111010878535       111011050213      
111011682719       111011855159       111011993196       111011982879      
111012110008       111012777951       111012907642       111012798987      
111012969268       111013108747       111013189948     111003432814      
111007705710       111009035965       111010130716       111010142775      
111010668206       111010851413       111010878568       111011050291      
111011682720       111011855306       111011993242       111011982891      
111012110031       111012777973       111012907653       111012798998      
111012969325       111013108769       111013189959     111003432993      
111007705923       111009035998       111010130806       111010142797      
111010668284       111010851435       111010878603       111011050336      
111011682742       111011855430       111011993286       111011982914      
111012110053       111012777995       111012907664       111012799023      
111012969336       111013108770       111013189960     111003433017      
111007705934       111009036012       111010130840       111010142810      
111010668307       111010851503       111010878647       111011050358      
111011682764       111011855452       111011993309       111011982947      
111012110097       111012778019       111012907686       111012799045      
111012969347       111013108815       111013189982     111003433039      
111007705967       111009036168       111010130862       111010142821      
111010668330       111010851525       111010878692       111011050370      
111011682809       111011855474       111011993343       111011982958      
111012110154       111012778020       111012907697       111012799067      
111012969404       111013108848       111013190007     111003433084      
111007705989       111009036225       111010130873       111010142832      
111010668352       111010851569       111010878715       111011050707      
111011682832       111011855496       111011993387       111011983038      
111012110839       111012778042       111012907709       111012799124      
111012969437       111013108871       111013190029  

 

SCH-A-7



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     111003433107
      111007706069       111009036270       111010130895       111010142843    
  111010668408       111010851592       111010878850       111011050729      
111011682854       111011855508       111011993444       111011983050      
111012110851       111012778064       111012907710       111012799157      
111012969459       111013108905       111013190030     111003433118      
111007706092       111009036281       111010130907       111010142854      
111010668453       111010851604       111010878939       111011050730      
111011682911       111011821534       111011993488       111011983061      
111012110862       111012778075       111012907721       111012799179      
111012969460       111013108927       111013190052     111003433130      
111007706171       111009036292       111010130929       111010142876      
111010668509       111010851615       111010878962       111011050752      
111011682955       111011821567       111011993499       111011983083      
111012110873       111012778097       111012907732       111012799203      
111012969505       111013108938       111013190108     111003433185      
111007706182       111009036315       111010130941       111010142898      
111010688017       111010851660       111010879008       111011050796      
111011683002       111011821624       111011993556       111011983140      
111012110895       111012778109       111012907743       111012799214      
111012969538       111013108961       111013190119     111003433219      
111007706227       111009059152       111010130974       111010142900      
111010688073       111010851693       111010879086       111011050808      
111011683046       111011821725       111011993567       111011983241      
111012110941       111012778132       111012907754       111012799225      
111012969550       111013108994       111013190221     111003433286      
111007706272       111009059185       111010130985       111010142966      
111010688107       111010851716       111010879211       111011050819      
111011704893       111011821736       111011993646       111011983263      
111012110952       111012778143       111012907798       111012799236      
111012969572       111013109434       111013190232     111003433309      
111007706395       111009059219       111010131032       111010142999      
111010688220       111010851738       111010879233       111011050886      
111011704949       111011821769       111011993679       111012002873      
111012110963       111012778154       111012907822       111012799247      
111012969594       111013109445       111013190276     111003433387      
111007706474       111009059231       111010131087       111010143046      
111010688231       111010885870       111010879299       111011050910      
111011704961       111011821781       111011993703       111012002907      
111012110974       111012778176       111012907877       111012799269      
111012969606       111013109715       111013190579     111003433455      
111007706485       111009059310       111010131144       111010143068      
111010688242       111010885892       111010879367       111011051012      
111011704994       111011821792       111011993736       111012002918      
111012110985       111012778200       111012907899       111012799270      
111012969617       111013109838       111013190580     111003433466      
111007706520       111009059387       111010131155       111010143147      
111010688275       111010885904       111010879390       111011051157      
111011705007       111011821837       111012010333       111012002941      
111012111009       111012778211       111012907901       111012799304      
111012969640       111012959111       111013190591     111003433488      
111007706609       111009059444       111010131289       111010143170      
111010688286       111010886028       111010879413       111011051180      
111011705085       111011821860       111012010344       111012002952      
111012111010       111012778288       111012907923       111012799337      
111012969741       111012959155       111013190636     111003433499      
111007706632       111009059466       111010131302       111010143215      
111010688309       111010886095       111010911498       111011051191      
111011705119       111011822276       111012010355       111012002974      
111012111021       111012778301       111012907934       111012799359      
111012969752       111012959166       111013208322     111003412867      
111007706654       111009059477       111010131357       111010143248      
111010688310       111010886163       111010911735       111010953045      
111011705153       111011822287       111012010401       111012003021      
111012111032       111012778312       111012907945       111012799405      
111012969808       111012959188       111013208467     111003412924      
111007706687       111009059488       111010131380       111010143350      
111010688321       111010886196       111010911791       111010953089      
111011705209       111011822298       111012010412       111012003032      
111012111043       111012778457       111012907967       111012799416      
111012969831       111012959212       111013208478     111003412979      
111007706700       111009059512       111010131414       111010143383      
111010688501       111010886365       111010911825       111010953113      
111011705333       111011822388       111012010423       111012003043      
111012111065       111012778468       111012907978       111012799427      
111012969842       111012959223       111013208489     111003412991      
111007706755       111009059578       111010092757       111010143417      
111010688589       111010886400       111010911847       111010953124      
111011705355       111011822399       111012010434       111012003111      
111012111076       111012778479       111012907990       111012799438      
111012969886       111012959267       111013208568     111003413172      
111007708094       111009059624       111010092937       111010143473      
111010688703       111010886499       111010911858       111010953157      
111011705399       111011822412       111012010489       111012003166      
111012111087       111012778480       111012908003       111012799483      
111012986559       111012959278       111013208591     111003413228      
111007708229       111009059635       111010133865       111010143507      
111010688714       111010886501       111010911915       111010953180      
111011705502       111011822445       111012010535       111012003177      
111012111098       111012778491       111012908205       111012799595      
111012986593       111012959289       111013208614     111003413521      
111007708353       111009059668       111010133876       111010162834      
111010688758       111010886590       111010911993       111010953214      
111011705535       111011822456       111012010546       111012003234      
111012129783       111012778525       111012928386       111012816966      
111012986605       111012959313       111013208625     111003413644      
111007708409       111009059703       111010133898       111010162867      
111010688769       111010886624       111010912039       111010953225      
111011705546       111011822513       111012010591       111012003278      
111012129839       111012778558       111012928397       111012816999      
111012986616       111012959324       111013208827     111003413734      
111007708421       111009059758       111010133944       111010162878      
111010688770       111010886770       111010912040       111010953292      
111011705557       111011822535       111012010625       111012003302      
111012129840       111012778569       111012928409       111012817002      
111012986627       111012959560       111013208849     111003413813      
111007708443       111009059815       111010133955       111010162902      
111010688781       111010886792       111010912073       111010953326      
111011705579       111011822580       111012010647       111012003335      
111012129884       111012778581       111012928421       111012817024      
111012986649       111012959571       111013208872     111003413857      
111007708522       111009059882       111010133966       111010162968      
111010688983       111010886815       111010912084       111010953359      
111011705614       111011822647       111012010704       111012003379      
111012129907       111012778604       111012928465       111012817057      
111012986672       111012959593       111013208894     111003413914      
111007708544       111009059927       111010134002       111010162980      
111010688994       111010886826       111010912095       111010953360      
111011705636       111011822669       111012010715       111012003391      
111012129952       111012778626       111012928511       111012817079      
111012986683       111012959616       111013209109     111003413969      
111007708555       111009060042       111010134068       111010163082      
111010689029       111010886837       111010912107       111010953405      
111011705669       111011822748       111012010737       111012003403      
111012130011       111012778637       111012928522       111012817080      
111012986717       111012959649       111013209110     111003414139      
111007708566       111009060132       111010134158       111010163093      
111010689052       111010886871       111010912174       111010953427      
111011705704       111011822760       111012010760       111012003414      
111012130033       111012778648       111012928724       111012817091      
111012986728       111012959661       111013209222     111003414230      
111007708599       111009060211       111010134170       111010163105      
111010689063       111010886949       111010912208       111010953450      
111011705760       111011822816       111012010838       111012003447      
111012130055       111012778659       111012928779       111012817103      
111012986739       111012959672       111013209255     111003414241      
111007708623       111009060255       111010134248       111010163127      
111010689119       111010886983       111010912275       111010953517      
111011705793       111011721500       111012010883       111012003469      
111012130101       111012778660       111012928791       111012817361      
111012986740       111012959717       111013209277     111003414331      
111007708656       111009060301       111010134260       111010163138      
111010689197       111010887063       111010912310       111010953528      
111011705928       111011721522       111012010906       111012003559      
111012130145       111012778682       111012928803       111012817383      
111012986773       111012959728       111013209299     111003414375      
111007708689       111009060334       111010134282       111010163183      
111010689210       111010887120       111010912321       111010953584      
111011705939       111011721612       111012010939       111012003582      
111012130202       111012778693       111012928836       111012817394      
111012987066       111012959740       111013209334     111003414443      
111007570877       111009060367       111010134327       111010163194      
111010709493       111010887142       111010912343       111010953607      
111011705951       111011721634       111012010940       111012003627      
111012130235       111012778716       111012928847       111012817406      
111012987088       111012959762       111013228470     111003414465      
111007708768       111009060378       111010134394       111010163206      
111010709505       111010887254       111010912387       111010953708      
111011706075       111011721667       111012010951       111012003650      
111012130257       111012778727       111012928858       111012817440      
111012987134       111012959773       111013228492     111003414476      
111007708780       111008947551       111010134439       111010163239      
111010709549       111010887265       111010912411       111010953753      
111011706097       111011721690       111012010984       111012003694      
111012130279       111012778738       111012928869       111012817451      
111012987156       111012959784       111013228504     111003414544      
111007708791       111009011958       111010134440       111010163284      
111010709550       111010887276       111010912433       111010953786      
111011683079       111011721746       111012011053       111012003717      
111012130314       111012778761       111012928870       111012817462      
111012987167       111012959807       111013228515     111003414678      
111007708803       111009011981       111010134484       111010163307      
111010709572       111010918248       111010912466       111010953966      
111011683114       111011721757       111012011075       111012003728      
111012130370       111012778772       111012928892       111012817473      
111012987189       111012959818       111013228537     111003414825      
111007708814       111009012038       111010134530       111010163385      
111010709628       111010918271       111010912501       111010954002      
111011683125       111011721881       111012011086       111012003739      
111012130392       111012778783       111012928926       111012817484      
111012987202       111012959829       111013228593     111003414971      
111007708825       111009012050       111010134585       111010163464      
111010709808       111010918327       111010912567       111010954024      
111011683158       111011721971       111012011121       111012003751      
111012130404       111012758624       111012928937       111012817507      
111012987246       111012959830       111013228649     111003415017      
111007708847       111009012094       111010134697       111010163475      
111010709820       111010918350       111010931399       111010954035      
111011683169       111011722253       111012011143       111012003818      
111012130471       111012758635       111012928948       111012817518      
111012987257       111012959841       111013228650     111003433590      
111007708869       111009012106       111010134721       111010163497      
111010709864       111010918406       111010931445       111010954103      
111011683204       111011722264       111012011165       111012018713      
111012130516       111012758646       111012928971       111012817529      
111012987268       111012959852       111013228661     111003433646      
111007708870       111009012117       111010134732       111010163576      
111010709875       111010918417       111010931524       111010954114      
111011683260       111011722332       111012011200       111012018791      
111012130583       111012758668       111012928993       111012817620      
111012987325       111012959863       111013228683     111003433703      
111007708937       111009012128       111010134765       111010163611      
111010709910       111010918473       111010931535       111010954147      
111011683316       111011722365       111012011211       111012018825      
111012130594       111012758679       111012929006       111012817675      
111012987347       111012959874       111013228717     111003433758      
111007708960       111009012140       111010134787       111010163633      
111010709921       111010918529       111010931557       111010954169      
111011683338       111011722422       111012011222       111012018869      
111012130606       111012758680       111012929028       111012817743      
111012987370       111012959896       111013228739     111003433769      
111007708971       111009012173       111010134855       111010163666      
111010709943       111010918574       111010931614       111010954181      
111011683349       111011722433       111012011255       111012018870      
111012130639       111012758725       111012929039       111012818227      
111012987381       111012959908       111013228740     111003433815      
111007708982       111009012207       111010134877       111010163677      
111010710024       111010918608       111010931625       111010971955      
111011683361       111011722477       111012011266       111012018881      
111012130741       111012758736       111012929084       111012818249      
111012987404       111012959919       111013228762     111003433837      
111007709051       111009012229       111010134901       111010163756      
111010710057       111010918653       111010931658       111010971988      
111011683372       111011722590       111012011277       111012018892      
111012130774       111012758747       111012929095       111012818261      
111012987594       111012959931       111013228773     111003433848      
111007709141       111009012230       111010134956       111010163767      
111010710080       111010918664       111010931670       111010972035      
111011683428       111011722602       111012011288       111012019028      
111012130796       111012758758       111012929107       111012818283      
111012987606       111012959953       111013228795     111003433871      
111007709163       111009012241       111010134967       111010163790      
111010710170       111010918765       111010931793       111010972046      
111011683495       111011722657       111012011312       111012019062      
111012130820       111012758781       111012929118       111012818294      
111012987617       111012959964       111013228829     111003433893      
111007709174       111009012252       111010135014       111010163802      
111010710215       111010918776       111010931827       111010972226      
111011683529       111011722668       111012011334       111012019095      
111012130943       111012758792       111012929129       111012818913      
111012987639       111012960012       111013228841     111003433905      
111007709196       111009012375       111010135126       111010163835      
111010710282       111010918833       111010931850       111010972260      
111011683585       111011722680       111012011345       111012019185      
111012034597       111012758804       111012929130       111012818924      
111012987640       111012978651       111013228885     111003433916      
111007709220       111009012500       111010135171       111010163879      
111010710327       111010918844       111010932019       111010972282      
111011683608       111011722736       111012011356       111012019220      
111012034609       111012758815       111012929141       111012818946      
111012987662       111012978729       111013228896     111003433950      
111007709231       111009012511       111010095132       111010163880      
111010710349       111010918855       111010932031       111010972293      
111011683620       111011722781       111012011378       111012019286      
111012034665       111012758826       111012929163       111012818957      
111012987673       111012978808       111013228908     111003434018      
111007709286       111009012566       111010138668       111010181228      
111010710350       111010918877       111010932200       111010972338      
111011683653       111011722871       111012011389       111012019321      
111012034722       111012758848       111012929185       111012818980      
111013008678       111012978965       111013228919     111003434029      
111007709365       111009012588       111010138679       111010181273      
111010710361       111010918923       111010932301       111010972350      
111011683697       111011722938       111012011390       111012019398      
111012034744       111012758871       111012929196       111012818991      
111013008689       111012978987       111013228942     111003434120      
111007709387       111009012612       111010138714       111010181284      
111010710372       111010918945       111010932312       111010972372      
111011683765       111011722994       111011874453       111012019455      
111012034812       111012758882       111012929208       111012819015      
111013008713       111012978998       111013228975     111003434175      
111007709433       111009012656       111010138770       111010181295      
111010710428       111010918956       111010899156       111010972552      
111011683844       111011723052       111011874475       111012019466      
111012034823       111012758893       111012951641       111012842224      
111013008735       111012979001       111013228986     111003434186      
111007709477       111009012667       111010138792       111010181307      
111010710440       111010918989       111010899167       111010972608      
111011683877       111011743964       111011874497       111012019602      
111012034834       111012759210       111012951652       111012842235      
111013008768       111012979056       111013229011     111003434210      
111007709488       111009012678       111010138826       111010181330      
111010710462       111010919070       111010899268       111010972619      
111011683967       111011744505       111011874576       111012019613      
111012034867       111012759221       111012951708       111012842246      
111013008780       111012979067       111013229022     111003434243      
111007709534       111009012689       111010138837       111010181442      
111010710541       111010919104       111010899279       111010972697      
111011683990       111011744516       111011874600       111012019657      
111012034890       111012778794       111012951720       111012842257      
111013008814       111012979078       111013229044     111003434254      
111007709545       111009012713       111010138848       111010181453      
111010710552       111010919115       111010899280       111010972743      
111011684070       111011744785       111011874611       111012019668      
111012034902       111012778817       111012951742       111012842268      
111013008825       111012979102       111013229066     111003415275      
111007709590       111009012746       111010138916       111010181475      
111010710833       111010919182       111010899303       111010972765      
111011707289       111011744820       111011874655       111012019680      
111012034913       111012778828       111012951775       111012842280      
111013008836       111012979124       111013229077     111003415455      
111007709646       111009012757       111010138938       111010181486      
111010710866       111010919227       111010899369       111010972776      
111011707313       111011744864       111011874677       111012019691      
111012035037       111012778839       111012951786       111012842291      
111013008847       111012979135       111013229088     111003415556      
111007709680       111009012780       111010138961       111010181497      
111010710877       111010919261       111010899482       111010972866      
111011707380       111011744875       111011874712       111012019703      
111012035059       111012778851       111012951797       111012842314      
111013008869       111012979146       111013229112     111003415589      
111007709781       111009012791       111010139007       111010181509      
111010710923       111010919272       111010899493       111010972901      
111011707425       111011744886       111011874857       111012019714      
111012035071       111012778873       111012951809       111012842325      
111013008881       111012979157       111013229123     111003415747      
111007709792       111009012814       111010139018       111010181532      
111010710990       111010919283       111010899549       111010972956      
111011707447       111011744909       111011874880       111012019725      
111012035149       111012778895       111012951821       111012842370      
111013008904       111012979168       111013248922     111003415781      
111007709804       111009012825       111010139052       111010181611      
111010711036       111010919294       111010899550       111010972978      
111011707481       111011745168       111011874914       111012019792      
111012035150       111012778929       111012951832       111012842381      
111013008915       111012979179       111013248966     111003415882      
111007709815       111009012847       111010139096       111010181622      
111010711047       111010919306       111010899561       111010972989      
111011707559       111011745179       111011874925       111012019837      
111012035239       111012778930       111012951854       111012843135      
111013008937       111012979203       111013249158     111003415949      
111007709859       111009012869       111010139142       111010181655      
111010711092       111010938420       111010899583       111010973047      
111011707593       111011745258       111011874958       111012019893      
111012035240       111012778952       111012951865       111012843146      
111013008959       111012979214       111013249215     111003416018      
111007709949       111009012870       111010139197       111010181677      
111010711104       111010938475       111010899684       111010973148      
111011707627       111011745269       111011874969       111012019927      
111012035251       111012779100       111012951898       111012843168      
111013009006       111012979236       111013249226     111003416131      
111007631875       111009012915       111010139221       111010181723      
111010728416       111010938521       111010899695       111010973340      
111011707638       111011745348       111011874970       111012019983      
111012035329       111012779133       111012951900       111012843191      
111013009039       111012979269       111013249259     111003416175      
111007710031       111009036359       111010139232       111010181813      
111010728438       111010938565       111010899718       111010973351      
111011707683       111011745359       111011874981       111011888997      
111012035352       111012779144       111012951911       111012843225      
111013009040       111012979315       111013249293     111003416221      
111007710086       111009036405       111010139276       111010181925      
111010728461       111010938576       111010899752       111010973395      
111011707706       111011745393       111011874992       111011889000      
111012035453       111012779155       111012951922       111012843236      
111013009062       111012979337       111013249316     111003416377      
111007710097       111009036607       111010139287       111010181958      
111010728494       111010938611       111010899774       111010973474      
111011707740       111011745450       111011875016       111011889123      
111012035475       111012779166       111012951933       111012843258      
111013009073       111012979360       111013249350     111003416423      
111007710121       111009036629       111010139298       111010181969      
111010728517       111010938677       111010899785       111010973485      
111011707762       111011745539       111011875027       111011889178      
111012035543       111012779188       111012951944       111012843269      
111013009130       111012998440       111013249372     111003416557      
111007710132       111009036641       111010139300       111010182061      
111010728540       111010938767       111010899808       111010973520      
111011707841       111011745630       111011875061       111011889189      
111012035598       111012779199       111012951977       111012843270      
111013009185       111012998462       111013249439     111003416580      
111007710211       111009036719       111010139322       111010182072      
111010728584       111010938778       111010899820       111010973553      
111011707885       111011745720       111011875094       111011889202      
111012035633       111012779223       111012952013       111012843281      
111013009208       111012998473       111013249451     111003416603      
111007710222       111009036876       111010139333       111010182083      
111010728753       111010938903       111010899842       111010973564      
111011707908       111011746147       111011875173       111011889235      
111012035644       111012779234       111012952035       111012843360      
111013009220       111012998507       111013249495     111003416681      
111007710277       111009036898       111010139355       111010182106      
111010728786       111010938992       111010899875       111010973609      
111011707919       111011746350       111011875195       111011889257      
111012035712       111012779245       111012952068       111012843382      
111013009231       111012998530       111013249552     111003416760      
111007710288       111009037103       111010139377       111010182117      
111010728809       111010939106       111010899910       111010992060      
111011707975       111011746372       111011875364       111011889268      
111012035778       111012779267       111012952079       111012843393      
111013009253       111012998833       111013249574  

 

SCH-A-8



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     111003416771
      111007710345       111009037169       111010139401       111010182241    
  111010728832       111010939117       111010899954       111010992127      
111011707997       111011746383       111011875397       111011889279      
111012035790       111012779278       111012952080       111012843461      
111013009275       111012998866       111013249620     111003416816      
111007710378       111009037192       111010139434       111010182263      
111010728898       111010939139       111010899987       111010992161      
111011708000       111011746417       111011875409       111011889325      
111012035802       111012779289       111012952125       111012843775      
111013009286       111012998888       111013249866     111003416906      
111007710479       111009037226       111010139467       111010182331      
111010728900       111010939140       111010899998       111010992330      
111011708033       111011746451       111011875410       111011889336      
111012035813       111012779302       111012952147       111012843786      
111013009309       111012998899       111013249877     111003416962      
111007710503       111009037260       111010139524       111010182397      
111010728988       111010939151       111010900003       111010992363      
111011708134       111011746473       111011875498       111011889358      
111012035880       111012779335       111012952383       111012843797      
111013009354       111012998901       111013249899     111003417200      
111007710806       111009037305       111010139557       111010182476      
111010729013       111010939173       111010900014       111010992396      
111011708167       111011763955       111011875623       111011889369      
111012053677       111012779346       111012952394       111012843810      
111013009365       111012998912       111013249901     111003434300      
111007710839       111009037394       111010139614       111010182487      
111010729080       111010939252       111010900047       111010992408      
111011708178       111011763977       111011875656       111011889370      
111012053688       111012779368       111012952428       111012859974      
111013009387       111012998923       111013249912     111003434333      
111007710862       111009037507       111010139625       111010200286      
111010729091       111010939263       111010794059       111010992486      
111011708189       111011763999       111011897302       111011889415      
111012053699       111012779414       111012952495       111012860000      
111013034251       111012998934       111013249967     111003434388      
111007710873       111009037530       111010139647       111010200297      
111010729103       111010939410       111010794071       111010992543      
111011708202       111011764013       111011897313       111011889437      
111012053701       111012779447       111012952529       111012860011      
111013034307       111012998956       111013250015     111003434401      
111007710907       111009037619       111010139658       111010200343      
111010729125       111010939443       111010794093       111010992565      
111011708246       111011764035       111011897324       111011889448      
111012053723       111012779458       111012808248       111012860022      
111013034318       111012998978       111013250048     111003434412      
111007710929       111009037620       111010139669       111010200354      
111010729170       111010939465       111010794105       111010992600      
111011708336       111011764079       111011897335       111011889459      
111012053756       111012779481       111012808259       111012860033      
111013034341       111012998989       111013250082     111003434456      
111007710930       111009037653       111010139692       111010200365      
111010729204       111010939522       111010794149       111010992611      
111011708381       111011764091       111011897357       111011889471      
111012053767       111012779492       111012808260       111012860044      
111013034385       111012999003       111013250127     111003434490      
111007710974       111009037709       111010139726       111010200411      
111010729226       111010939544       111010794172       111010992622      
111011708426       111011764147       111011897368       111011889505      
111012053789       111012779515       111012808271       111012860055      
111013034408       111012999025       111013250149     111003434658      
111007711199       111009037710       111010139737       111010200433      
111010729248       111010939601       111010794194       111010992633      
111011708505       111011764170       111011897470       111011889516      
111012053802       111012779526       111012808305       111012860066      
111013034453       111012999047       111013130315     111003434669      
111007711212       111009063843       111010139759       111010200455      
111010729260       111010939690       111010794240       111010992666      
111011684182       111011764181       111011897492       111011889538      
111012053846       111012779548       111012808316       111012860123      
111013034598       111012999058       111013130326     111003434726      
111007857190       111009063922       111010139760       111010200466      
111010729394       111010939702       111010794251       111010992688      
111011684205       111011764215       111011897504       111011889572      
111012053868       111012759232       111012808338       111012860134      
111013034666       111012999070       111013130382     111003434827      
111007857213       111009064024       111010139771       111010200477      
111010729406       111010782551       111010794318       111010992767      
111011684250       111011764237       111011897548       111011889617      
111012053880       111012759243       111012808349       111012860156      
111013034699       111012999092       111013130405     111003434973      
111007857268       111009064068       111010139782       111010200488      
111010749677       111010782641       111010794329       111010992790      
111011684317       111011764260       111011897582       111011889640      
111012053925       111012759276       111012808383       111012860167      
111013034745       111012999126       111013130416     111003435042      
111007857279       111009064091       111010139793       111010200512      
111010749723       111010782674       111010794330       111010992835      
111011684351       111011764282       111011897593       111011889684      
111012053936       111012759300       111012808394       111012860202      
111013034789       111012999137       111013130427     111003435053      
111007857291       111009064169       111010136497       111010200523      
111010749767       111010782696       111010794442       111010992846      
111011684395       111011764293       111011897627       111011889785      
111012053969       111012759311       111012808451       111012860213      
111013034835       111012999159       111013130472     111003435154      
111007857459       111009064181       111010136509       111010200534      
111010749846       111010782708       111010794532       111010992868      
111011684418       111011764327       111011897638       111011889796      
111012053970       111012759322       111012808462       111012860235      
111013034868       111012999160       111013130483     111003435200      
111007857460       111009064192       111010136510       111010200567      
111010749868       111010782719       111010794554       111010992880      
111011684430       111011764361       111011897706       111011889831      
111012053992       111012759344       111012808484       111012860257      
111013034879       111012999193       111013130539     111003435424      
111007857505       111009064248       111010136543       111010200826      
111010749879       111010782764       111010794633       111010992925      
111011684542       111011764383       111011897739       111011889853      
111012054005       111012759591       111012808507       111012860279      
111013034925       111012999216       111013130573     111003435547      
111007857550       111009064327       111010136554       111010200848      
111010749925       111010782775       111010794644       111010992981      
111011684575       111011764642       111011897751       111011889875      
111012054049       111012759603       111012808529       111012860280      
111013048717       111012999227       111013130595     111003435806      
111007857583       111009064349       111010136666       111010200859      
111010749958       111010782821       111010794666       111010993106      
111011684597       111011764709       111011897807       111011889897      
111012054128       111012759625       111012808530       111012860291      
111013048740       111012999238       111013130719     111003436122      
111007857594       111009064361       111010136745       111010200871      
111010749969       111010782900       111010794701       111011010949      
111011684700       111011764721       111011897818       111011889921      
111012054207       111012759805       111012808563       111012860303      
111013048751       111012999261       111013130742     111003417378      
111007857741       111009064417       111010136756       111010200882      
111010749970       111010783024       111010794712       111011010961      
111011684777       111011764811       111011897830       111011889932      
111012054241       111012759838       111012808574       111012860314      
111013048762       111012999272       111013130797     111003417389      
111007857752       111009064697       111010136857       111010200916      
111010749992       111010783046       111010794734       111011010983      
111011684799       111011764844       111011897841       111011889976      
111012054252       111012759850       111012808596       111012860325      
111013048784       111012999294       111013130810     111003417413      
111007857763       111009064709       111010136868       111010200927      
111010750028       111010783125       111010794745       111011011029      
111011684878       111011764866       111011897863       111011889987      
111012054263       111012759872       111012808631       111012860347      
111013048818       111012999306       111013130832     111003417738      
111007857808       111009064765       111010136891       111010200994      
111010750039       111010783136       111010794778       111011011041      
111011684924       111011764888       111011897885       111011890035      
111012054353       111012759894       111012808642       111012860358      
111013048830       111012999317       111013130854     111003417750      
111007857886       111009064798       111010136903       111010201029      
111010750129       111010783260       111010794824       111011011052      
111011684980       111011764956       111011897908       111011890068      
111012054375       111012759928       111012808653       111012860370      
111013048852       111012999328       111013130900     111003417918      
111007857910       111009064822       111010136914       111010201120      
111010750152       111010783349       111010794857       111011011063      
111011685015       111011764978       111011897919       111011890080      
111012054397       111012759973       111012808664       111012860381      
111013048874       111012999339       111013130944     111003418087      
111007857954       111009064833       111010136969       111010201175      
111010750174       111010783394       111010794879       111011011085      
111011685037       111011765014       111011897931       111011890091      
111012054409       111012759995       111012808686       111012860404      
111013048919       111012999362       111013131204     111003418100      
111007858090       111009064912       111010137005       111010201186      
111010750219       111010783473       111010794891       111011011096      
111011685059       111011765058       111011897953       111011907595      
111012054432       111012760009       111012808697       111012860415      
111013048920       111012999373       111013131226     111003418144      
111007858124       111009064956       111010137016       111010201197      
111010750512       111010783507       111010794914       111011011120      
111011685060       111011785342       111011897997       111011907607      
111012054476       111012760010       111012808710       111012860459      
111013048942       111012999395       111013131260     111003418166      
111007858168       111009065047       111010137207       111010201210      
111010750545       111010783552       111010794925       111011011164      
111011685082       111011785386       111011898055       111011907652      
111012054487       111012760212       111012808721       111012860460      
111013048964       111012999407       111013131282     111003418177      
111007858203       111009065058       111010137229       111010201243      
111010750590       111010783631       111010794969       111011011197      
111011685116       111011785599       111011898066       111011907685      
111012054511       111012760245       111012808754       111012860493      
111013048975       111013019276       111013131316     111003418199      
111007858225       111009065115       111010137230       111010201254      
111010750613       111010783675       111010795050       111011011209      
111011685172       111011785634       111011898077       111011907731      
111012054544       111012760313       111012808765       111012860527      
111013049033       111013019287       111013131350     111003418290      
111007858236       111009065249       111010137241       111010201276      
111010750679       111010783697       111010795173       111011011243      
111011685194       111011785645       111011898088       111011907753      
111012054588       111012760346       111012808776       111012860549      
111013049066       111013019298       111013131406     111003418368      
111007858247       111008969432       111010137252       111010201287      
111010750691       111010783710       111010795386       111011011276      
111011685217       111011785847       111011898099       111011907809      
111012054612       111012760357       111012808787       111012860561      
111013049077       111013019322       111013131417     111003418391      
111007858405       111009012960       111010137285       111010201300      
111010750837       111010783743       111010795454       111011011333      
111011685262       111011785869       111011898134       111011907810      
111012054656       111012760368       111012808833       111012860583      
111013049112       111013019366       111013131473     111003418537      
111007858416       111009013028       111010137319       111010201333      
111010750848       111010783822       111010815985       111011011401      
111011685273       111011785993       111011898190       111011907898      
111012054678       111012760391       111012809047       111012860594      
111013049123       111013019388       111013131484     111003418559      
111007858427       111009013051       111010137375       111010201355      
111010750859       111010783855       111010815996       111011011502      
111011685307       111011786039       111011898213       111011907922      
111012054689       111012760414       111012809104       111012860606      
111013049145       111013019399       111013131529     111003418616      
111007858449       111009013130       111010137409       111010201377      
111010750860       111010801924       111010816010       111011011535      
111011685341       111011786040       111011898314       111011907944      
111012071600       111012760436       111012809115       111012860640      
111013049167       111013019423       111013131563     111003418706      
111007876146       111009013219       111010137410       111010205124      
111010751018       111010801935       111010816155       111011030424      
111011685396       111011786129       111011898358       111011907955      
111012071633       111012760447       111012809126       111012860662      
111013049190       111013019445       111013150092     111003418830      
111007876168       111009013297       111010137421       111010205191      
111010774912       111010801968       111010816256       111011030468      
111011685486       111011786174       111011898404       111011907977      
111012071644       111012779560       111012833886       111012878111      
111013049202       111013019456       111013150104     111003418885      
111007876236       111009013398       111010137443       111010205203      
111010775092       111010802048       111010816278       111011030480      
111011685509       111011786231       111011898415       111011908002      
111012071712       111012779582       111012833897       111012878122      
111013049291       111013019478       111013150115     111003419000      
111007876304       111009013422       111010137454       111010205214      
111010775104       111010802060       111010816335       111011030570      
111011698626       111011786242       111011898437       111011908013      
111012071778       111012779593       111012833909       111012878133      
111013049303       111013019704       111013150137     111003419055      
111007876360       111009013488       111010137487       111010205281      
111010775205       111010802127       111010816346       111011030581      
111011698659       111011786354       111011915088       111011908035      
111012071835       111012779874       111012833910       111012878144      
111013049314       111013019726       111013150148     111003419190      
111007876371       111009013512       111010137500       111010205359      
111010775249       111010802273       111010816368       111011030604      
111011698660       111011786376       111011915134       111011908057      
111012071879       111012779919       111012833921       111012878166      
111013049336       111013019760       111013150160     111003436504      
111007876405       111009013523       111010137555       111010205393      
111010775250       111010802307       111010816425       111011030648      
111011698671       111011786387       111011915145       111011908080      
111012071925       111012779920       111012833943       111012878177      
111013049853       111013019771       111013150182     111003436548      
111007876450       111009013602       111010137566       111010205405      
111010775339       111010802330       111010816447       111011030659      
111011698693       111011786411       111011915538       111011908091      
111012071947       111012779931       111012833976       111012878188      
111013049864       111013019793       111013150193     111003436582      
111007876472       111009013613       111010137577       111010205416      
111010775586       111010802396       111010816504       111011030671      
111011698749       111011786578       111011915606       111011908103      
111012072005       111012779986       111012833987       111012878223      
111013049897       111013019805       111013150205     111003436650      
111007876483       111009013635       111010137634       111010205449      
111010775687       111010802431       111010816537       111011030693      
111011698750       111011786589       111011915628       111011908136      
111012072094       111012780023       111012833998       111012878234      
111013049909       111013019816       111013150227     111003436706      
111007876528       111009013668       111010137667       111010205483      
111010775700       111010802532       111010816548       111011030738      
111011698817       111011786624       111011915730       111011908147      
111012072140       111012780034       111012834034       111012878245      
111013049910       111013019849       111013150238     111003436728      
111007876539       111009013679       111010137689       111010205528      
111010775744       111010802576       111010816605       111011030851      
111011699100       111011786646       111011915752       111011908158      
111012072173       111012780045       111012834045       111012878267      
111013049921       111013019861       111013150250     111003436739      
111007876562       111009013758       111010137690       111010205539      
111010775777       111010802633       111010816627       111011030862      
111011699122       111011786679       111011915763       111011908237      
111012072184       111012780067       111012834067       111012878278      
111013080072       111013019872       111013150283     111003436751      
111007876674       111009013781       111010137735       111010205540      
111010775856       111010802666       111010816649       111011030952      
111011699188       111011786691       111011915774       111011908248      
111012072195       111012780089       111012834089       111012878290      
111013080117       111013019906       111013150294     111003436953      
111007876696       111009013792       111010137746       111010205551      
111010775890       111010802699       111010816694       111011030974      
111011699199       111011786714       111011915785       111011908259      
111012072207       111012780090       111012834090       111012878302      
111013080151       111013019917       111013150306     111003437101      
111007876742       111009013815       111010137757       111010205607      
111010775957       111010802767       111010816717       111011030985      
111011699201       111011786769       111011915796       111011908282      
111012072229       111012780102       111012834102       111012878313      
111013080173       111013019939       111013150317     111003437123      
111007876764       111009013927       111010137780       111010205652      
111010775979       111010802789       111010816773       111011031010      
111011699212       111011786781       111011915864       111011908316      
111012072252       111012780113       111012834113       111012878324      
111013080184       111013019951       111013150340     111003437257      
111007876809       111009013972       111010137791       111010205821      
111010776015       111010802868       111010816807       111011031021      
111011699223       111011801677       111011915875       111011908327      
111012072285       111012780135       111012834124       111012878346      
111013080207       111013019962       111013150362     111003437370      
111007876810       111009013994       111010137814       111010205865      
111010776048       111010802879       111010816818       111011031098      
111011699234       111011801699       111011915897       111011908349      
111012072319       111012780146       111012834135       111012878357      
111013080230       111013020009       111013150373     111003437459      
111007876900       111009014041       111010137948       111010205876      
111010776059       111010802958       111010816830       111011031188      
111011699245       111011801813       111011915910       111011908350      
111012072331       111012780179       111012834168       111012878403      
111013080274       111013020010       111013150384     111003437628      
111007876933       111009014052       111010137960       111010206046      
111010776071       111010803005       111010816841       111011031199      
111011699267       111011801846       111011915987       111011908372      
111012072342       111012780191       111012834214       111012878436      
111013080285       111013020021       111013150395     111003437763      
111007877002       111009014096       111010137971       111010206057      
111010776127       111010803049       111010816874       111011031256      
111011699278       111011801868       111011915998       111011908394      
111012072410       111012780214       111012834236       111012878470      
111013080296       111013020852       111013150407     111003437943      
111007877035       111009014120       111010137993       111010206125      
111010776150       111010803083       111010816920       111011031290      
111011699290       111011801880       111011916001       111011908428      
111012072421       111012780225       111012834270       111012879482      
111013080331       111013020908       111013150418     111003438045      
111007877046       111009014142       111010138006       111010206169      
111010632151       111010803106       111010816953       111011031324      
111011699380       111011801891       111011916135       111011908451      
111012072432       111012780258       111012834292       111012879493      
111013080342       111013025824       111013150429     111003438089      
111007877068       111009014153       111010138017       111010206170      
111010632173       111010803128       111010816975       111011031346      
111011699391       111011801903       111011916180       111011908462      
111012072476       111012780269       111012834315       111012879516      
111013080386       111013025868       111013150430     111003438292      
111007877237       111009037743       111010138040       111010143530      
111010632195       111010803140       111010817055       111011031379      
111011699425       111011801958       111011916203       111011908507      
111012072487       111012780315       111012834326       111012879527      
111013080397       111013025879       111013150441     111003438304      
111007730639       111009037899       111010138062       111010143541      
111010632230       111010803162       111010817066       111011031414      
111011699447       111011801992       111011916214       111011908529      
111012072500       111012780337       111012834348       111012879538      
111013080432       111013025891       111013150463     111003438326      
111007730640       111009037945       111010138185       111010143574      
111010632308       111010803173       111010817112       111011031559      
111011699469       111011802005       111011916281       111011908530      
111012072511       111012780359       111012834359       111012879549      
111013080454       111013025903       111013150496     111003438438      
111007730752       111009037956       111010138219       111010143585      
111010632320       111010803195       111010817123       111011031650      
111011699537       111011802094       111011916304       111011926787      
111012072522       111012780405       111012834382       111012879561      
111013080476       111013025914       111013150508     111003438506      
111007730774       111009037989       111010138253       111010143596      
111010632342       111010803207       111010837945       111011031683      
111011699559       111011802117       111011916315       111011926800      
111012072533       111012780416       111012834405       111012879583      
111013080487       111013025969       111013150531     111003438573      
111007730785       111009038036       111010138264       111010143619      
111010632364       111010803218       111010837990       111011031717      
111011699560       111011802140       111011916359       111011926844      
111012072566       111012780427       111012834427       111012879606      
111013080498       111013026005       111013150553     111003438584      
111007730808       111009038047       111010138309       111010143642      
111010632375       111010803319       111010838069       111011051203      
111011699706       111011802151       111011916382       111011926855      
111012072599       111012780438       111012834438       111012879640      
111013080500       111013026027       111013150564     111003419392      
111007730820       111009038070       111010138332       111010143653      
111010632409       111010823625       111010838070       111011051225      
111011685598       111011802162       111011916416       111011926901      
111012094560       111012780461       111012834461       111012879651      
111013080511       111013026049       111013150586     111003419426      
111007730842       111009038137       111010138343       111010143743      
111010632410       111010823726       111010838193       111011051281      
111011685734       111011802184       111011916461       111011926945      
111012094593       111012780483       111012834483       111012879662      
111013080522       111013026094       111013150609     111003419639      
111007730864       111009038160       111010138376       111010143787      
111010632623       111010823760       111010838205       111011051304      
111011685835       111011802218       111011916483       111011926956      
111012094605       111012782070       111012834494       111012879673      
111013080555       111013026106       111013150632  

 

SCH-A-9



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     111003419673
      111007730897       111009038171       111010138398       111010143811    
  111010632634       111010823906       111010838216       111011051382      
111011685947       111011802230       111011916528       111011926990      
111012094616       111012782092       111012834506       111012879695      
111013080566       111013026128       111013150643     111003419695      
111007730965       111009038182       111010138512       111010143833      
111010632702       111010823939       111010838519       111011051449      
111011686027       111011802353       111011934955       111011927003      
111012094627       111012760458       111012834539       111012879774      
111013080577       111013026139       111013150654     111003420091      
111007730976       111009038193       111010138523       111010143844      
111010632713       111010824008       111010838531       111011051461      
111011686038       111011802375       111011934977       111011927058      
111012094672       111012760492       111012834540       111012879808      
111013080588       111013026173       111013150676     111003420147      
111007731012       111009038238       111010138534       111010143855      
111010632724       111010824109       111010838687       111011051472      
111011686195       111011802386       111011935068       111011927070      
111012094784       111012760504       111012850762       111012879819      
111013080599       111013026207       111013150698     111003420204      
111007731450       111009038250       111010138545       111010143866      
111010632791       111010824121       111010838766       111011051483      
111011686229       111011802421       111011935103       111011927126      
111012094818       111012760537       111012850795       111012879820      
111013080601       111013026218       111013150711     111003420237      
111007731540       111009038496       111010138556       111010143888      
111010632858       111010824143       111010838812       111011051506      
111011686331       111011802476       111011935114       111011927148      
111012094829       111012760559       111012850830       111012898179      
111013080612       111013026229       111013150722     111003420349      
111007731629       111009038508       111010138578       111010143956      
111010632960       111010824154       111010838867       111011051539      
111011686465       111011802487       111011935125       111011927159      
111012094852       111012760908       111012850841       111012898180      
111013080634       111013026230       111013150744     111003420439      
111007731810       111009038519       111010138589       111010143989      
111010632971       111010824165       111010838890       111011051607      
111011686511       111011802612       111011935204       111011927160      
111012094908       111012760942       111012850863       111012898416      
111013080645       111013026252       111013150755     111003420507      
111007731821       111009038542       111010138602       111010144003      
111010632982       111010824211       111010838980       111011051629      
111011686533       111011802667       111011935215       111011927182      
111012094919       111012760953       111012850920       111012898427      
111013080678       111013026263       111013170173     111003420552      
111007731876       111009038553       111010138613       111010144104      
111010633006       111010824277       111010838991       111011051663      
111011686623       111011802678       111011935248       111011927193      
111012094975       111012760986       111012850931       111012898438      
111013080689       111013026274       111013170184     111003420563      
111007731922       111009038597       111010138635       111010144115      
111010633141       111010824299       111010839004       111011051674      
111011686634       111011802689       111011935338       111011927238      
111012095167       111012760997       111012850975       111012898450      
111013080702       111013026296       111013170207     111003420664      
111007792828       111009038665       111010138646       111010144126      
111010633163       111010824334       111010839059       111011051685      
111011686645       111011802724       111011935406       111011927261      
111012095178       111012761000       111012851088       111012898461      
111013080724       111013026308       111013170218     111003420697      
111007792839       111009038700       111010078267       111010144137      
111010633220       111010824345       111010839150       111011051696      
111011686768       111011802746       111011935439       111011927306      
111012095189       111012761011       111012851134       111012898472      
111013080757       111013026320       111013170252     111003420776      
111007792840       111009038733       111010078289       111010144148      
111010633242       111010824356       111010839295       111011051719      
111011686870       111011802757       111011935518       111011927407      
111012095235       111012761033       111012851156       111012898539      
111013080768       111013026353       111013170285     111003420923      
111007858517       111009038799       111010078302       111010144171      
111010633253       111010824435       111010839307       111011051753      
111011686904       111011802791       111011935541       111011927429      
111012095257       111012761077       111012851189       111012898540      
111013097665       111013026364       111013170296     111003438898      
111007858528       111009038801       111010078313       111010144182      
111010633286       111010824514       111010864305       111011051764      
111011699739       111011834459       111011935574       111011927441      
111012095268       111012761606       111012851190       111012898562      
111013097698       111013026375       111013170308     111003438933      
111007858573       111009038823       111010139816       111010144205      
111010633310       111010824648       111010864338       111011051797      
111011699773       111011834538       111011935596       111011927531      
111012095279       111012761628       111012851202       111012898607      
111013097700       111013026386       111013170320     111003439013      
111007858607       111009038834       111010139838       111010144306      
111010633321       111010824660       111010864462       111011051832      
111011699784       111011834561       111011935642       111011927542      
111012095347       111012761639       111012851235       111012898618      
111013097722       111013026409       111013170331     111003439046      
111007858652       111009038878       111010139849       111010144328      
111010633400       111010824750       111010864473       111011051843      
111011699830       111011834662       111011935709       111011927575      
111012095369       111012761640       111012851246       111012898629      
111013097733       111013026410       111013170342     111003439136      
111007858810       111009039060       111010139861       111010144351      
111010651017       111010824761       111010864495       111011051865      
111011699841       111011834763       111011935721       111011927609      
111012095460       111012761651       111012851257       111012898641      
111013097755       111013026421       111013170375     111003439170      
111007858821       111009039150       111010139872       111010144430      
111010651040       111010824783       111010864518       111011051977      
111011699852       111011834785       111011935732       111011927621      
111012095482       111012761684       111012851279       111012898652      
111013097766       111013026432       111013170386     111003439215      
111007858843       111009039161       111010139883       111010144474      
111010651095       111010825043       111010864530       111011051988      
111011699885       111011834831       111011935754       111011927665      
111012095493       111012761695       111012851347       111012898663      
111013097788       111013026443       111013170397     111003439226      
111007858911       111009061706       111010139894       111010144485      
111010651196       111010825087       111010864541       111011052002      
111011699908       111011834842       111011935866       111011927698      
111012095527       111012761707       111012851370       111012898674      
111013097799       111013026454       111013170410     111003439383      
111007858922       111009061728       111010139940       111010144520      
111010651219       111010825098       111010864574       111011052068      
111011699964       111011834875       111011936025       111011927733      
111012095550       111012761718       111012851392       111012898685      
111013097812       111013026465       111013170421     111003439451      
111007858955       111009061740       111010140009       111010144531      
111010651220       111010825100       111010864619       111011052125      
111011699997       111011834910       111011953462       111011927744      
111012095572       111012761729       111012851415       111012898696      
111013097834       111013026487       111013170432     111003439530      
111007859002       111009061751       111010140010       111010144575      
111010651253       111010846473       111010864620       111011052204      
111011700013       111011835056       111011953473       111011927755      
111012095673       111012761730       111012851426       111012898720      
111013097845       111013026500       111013170454     111003439631      
111007859035       111009061841       111010140032       111010144609      
111010651343       111010846585       111010864664       111011052305      
111011700057       111011835102       111011953495       111011927788      
111012095730       111012761763       111012868097       111012898742      
111013097867       111013059922       111013170487     111003439653      
111007859136       111009061874       111010140043       111010144621      
111010651387       111010846608       111010864697       111011052327      
111011700091       111011835135       111011953530       111011927801      
111012095785       111012761774       111012868109       111012898775      
111013097878       111013059977       111013170498     111003439956      
111007859170       111009061908       111010140122       111010144643      
111010651400       111010846787       111010864754       111011052349      
111011700136       111011835146       111011953574       111011944811      
111012095808       111012761808       111012868110       111012898876      
111013097889       111013059999       111013170500     111003440048      
111007859181       111009061920       111010140144       111010144654      
111010651422       111010846798       111010864765       111011052428      
111011700158       111011835179       111011953585       111011944844      
111012111111       111012761831       111012868132       111012898887      
111013097913       111013060014       111013170522     111003440082      
111007859192       111009061931       111010140155       111010164094      
111010651501       111010846800       111010864787       111011052440      
111011700169       111011835203       111011953620       111011944866      
111012111133       111012761842       111012868143       111012898898      
111013097924       111013060025       111013170566     111003440161      
111007859237       111009061953       111010140212       111010164139      
111010651602       111010846822       111010864798       111010954260      
111011700192       111011835270       111011953709       111011944888      
111012111144       111012761853       111012868154       111012898911      
111013098329       111013060069       111013170588     111003440486      
111007859473       111009061964       111010140223       111010164195      
111010651635       111010846855       111010864866       111010954349      
111011700226       111011835326       111011953721       111011944923      
111012111155       111012761886       111012868165       111012898944      
111013098330       111013060092       111013170623     111003446190      
111007859529       111009061975       111010140256       111010164296      
111010651691       111010846877       111010864899       111010954361      
111011700248       111011835359       111011953776       111011944934      
111012111188       111012761909       111012868176       111012898955      
111013098352       111013060104       111013170634     111003446347      
111007859541       111009062000       111010140267       111010164320      
111010651703       111010846888       111010864945       111010954417      
111011700260       111011835382       111011953833       111011944978      
111012111267       111012782115       111012868187       111012898988      
111013098374       111013060137       111013170645     111003446426      
111007859563       111009062088       111010140278       111010164342      
111010651871       111010846912       111010865070       111010954495      
111011700316       111011835416       111011953844       111011945069      
111012111289       111012782182       111012868198       111012899013      
111013098408       111013060159       111013170667     111003446516      
111007859574       111009062099       111010140290       111010164421      
111010651893       111010846967       111010865126       111010954518      
111011700349       111011835449       111011953855       111011945070      
111012111302       111012782216       111012868299       111012899024      
111013098419       111013060193       111013170690     111003446594      
111007859585       111009062101       111010140335       111010164487      
111010651905       111010847047       111010865171       111010954541      
111011700372       111011835528       111011953990       111011945283      
111012111313       111012782227       111012868301       111012899035      
111013098420       111013060261       111013170702     111003446651      
111007859619       111009062156       111010140447       111010164500      
111010651949       111010847092       111010865182       111010954563      
111011700394       111011835607       111011954070       111011945340      
111012111324       111012782238       111012868334       111012899057      
111013098431       111013060272       111013170724     111003446662      
111007859664       111009062167       111010140458       111010164601      
111010652018       111010847104       111010865227       111010954596      
111011700541       111011835629       111011954160       111011945384      
111012111335       111012782249       111012868345       111012899068      
111013098442       111013060283       111013170780     111003447179      
111007859765       111009062189       111010140481       111010164612      
111010652063       111010847182       111010865272       111010954608      
111011700552       111011835641       111011954171       111011945418      
111012111346       111012782250       111012868356       111012899080      
111013098453       111013060294       111013170791     111003447393      
111007859833       111009062257       111010140504       111010164645      
111010652164       111010847205       111010865283       111010954642      
111011700574       111011835753       111011954182       111011945429      
111012111357       111012782261       111012868367       111012899114      
111013098464       111013060317       111013170803     111003447483      
111007859855       111009062358       111010140638       111010164690      
111010652210       111010847216       111010865339       111010954675      
111011700596       111011835764       111011954193       111011945496      
111012111391       111012782272       111012868389       111012917777      
111013098598       111013060339       111013170825     111003447562      
111007731977       111009062370       111010140649       111010164757      
111010668521       111010847250       111010865362       111010954709      
111011700619       111011835966       111011954283       111011945564      
111012111425       111012782283       111012868402       111012917799      
111013098600       111013060362       111013190715     111003447629      
111007732024       111009062381       111010140683       111010164780      
111010668532       111010847272       111010865407       111010954743      
111011700709       111011835999       111011954294       111011945687      
111012111436       111012782306       111012868413       111012917801      
111013098622       111013060384       111013190726     111003447630      
111007732035       111009062459       111010140795       111010164881      
111010668543       111010847362       111010879659       111010954765      
111011700710       111011855609       111011954339       111011945698      
111012111469       111012782317       111012868424       111012917812      
111013098633       111013060418       111013190737     111003447832      
111007732181       111009062471       111010140807       111010164937      
111010668587       111010847430       111010879682       111010954811      
111011700901       111011855632       111011954351       111011945722      
111012111492       111012782328       111012868468       111012917823      
111013098655       111013060452       111013190759     111003421104      
111007732259       111009062561       111010140829       111010165095      
111010668598       111010847586       111010879727       111010954888      
111011700967       111011855665       111011954429       111011945755      
111012111504       111012782339       111012868479       111012917834      
111013067987       111013060520       111013190760     111003421115      
111007732271       111009062572       111010140852       111010165141      
111010668600       111010847610       111010879738       111010954923      
111011686948       111011855687       111011954430       111011945777      
111012111526       111012782340       111012868480       111012917845      
111013067998       111013060553       111013190793     111003421171      
111007732293       111009062617       111010140874       111010165152      
111010668655       111010847632       111010879761       111010954945      
111011686960       111011855711       111011954496       111011945799      
111012111559       111012782395       111012868503       111012917867      
111013068023       111013060564       111013190827     111003421193      
111007732316       111009062639       111010140908       111010165208      
111010668666       111010847676       111010879783       111010955003      
111011686993       111011855788       111011973037       111011945801      
111012111560       111012782418       111012868536       111012917889      
111013069035       111013060586       111013190872     111003421306      
111007732350       111009062684       111010078324       111010165332      
111010668701       111010847687       111010879828       111010955014      
111011687051       111011855823       111011973071       111011945812      
111012111571       111012782429       111012868547       111012917890      
111013069046       111013060597       111013190883     111003421519      
111007732417       111009062718       111010078335       111010182500      
111010668723       111010847698       111010879895       111010955047      
111011687084       111011855845       111011973116       111011945878      
111012111638       111012782430       111012868569       111012917924      
111013069068       111013060609       111013190906     111003421946      
111007732530       111009062729       111010078346       111010182511      
111010668969       111010847733       111010879907       111010955115      
111011687130       111011855856       111011973127       111011945890      
111012111649       111012782441       111012868570       111012917935      
111013069079       111013087530       111013190917     111003422093      
111007732552       111009062774       111010078357       111010182656      
111010668981       111010847834       111010879930       111010955126      
111011687141       111011855889       111011973150       111011945902      
111012111650       111012782452       111012868581       111012917968      
111013069091       111013087563       111013190940     111003422183      
111007732563       111009014164       111010078368       111010182702      
111010669016       111010851806       111010879974       111010955238      
111011687242       111011855890       111011973161       111011945924      
111012111661       111012782463       111012868592       111012917979      
111013069114       111013087978       111013190951     111003422228      
111007732596       111009014175       111010078379       111010182724      
111010669049       111010851828       111010879985       111010955351      
111011687309       111011855946       111011973183       111011964228      
111012111683       111012782474       111012868604       111012917980      
111013069169       111013087989       111013190962     111003422453      
111007732697       111009014209       111010078380       111010182803      
111010669050       111010851851       111010880099       111010955474      
111011687310       111011856251       111011973206       111011964273      
111012111694       111012782485       111012868626       111012917991      
111013069181       111013088003       111013190995     111003422510      
111007732710       111009014210       111010078403       111010182960      
111010669072       111010851930       111010880112       111010973812      
111011687398       111011856318       111011973239       111011964295      
111012111706       111012782496       111012868648       111012918060      
111013069192       111013088014       111013191020     111003422587      
111007732721       111009014221       111010078425       111010183006      
111010669106       111010851952       111010880145       111010973878      
111011687455       111011856374       111011973240       111011964352      
111012111739       111012782508       111012868659       111012918071      
111013069215       111013088036       111013191457     111003422600      
111007732754       111009014243       111010078469       111010183040      
111010669117       111010852009       111010880156       111010973957      
111011687501       111011856385       111011973295       111011964363      
111012111740       111012782542       111012868660       111012918082      
111013069226       111013088069       111013191468     111003422633      
111007732798       111009014287       111010078470       111010183062      
111010669128       111010852076       111010880202       111010973980      
111011687512       111011856475       111011973341       111011964419      
111012111762       111012782564       111012868682       111012918105      
111013069271       111013088081       111013191491     111003422699      
111007732844       111009014322       111010078481       111010183220      
111010669139       111010852098       111010880224       111010974015      
111011687556       111011856486       111011973419       111011964420      
111012111773       111012782575       111012868705       111012918138      
111013069293       111013088092       111013191503     111003440802      
111007732888       111009014467       111010078515       111010183242      
111010669173       111010852100       111010880448       111010974026      
111011687613       111011856521       111011973442       111011964453      
111012111795       111012782586       111012869076       111012918149      
111013069327       111013088104       111013191558     111003440947      
111007732899       111009014490       111010078537       111010183264      
111010669308       111010852133       111010880460       111010974116      
111011687635       111011856532       111011973464       111011964475      
111012111807       111012782609       111012869098       111012918194      
111013069338       111013088126       111013191581     111003441195      
111007732901       111009014591       111010078548       111010183310      
111010669331       111010852155       111010880471       111010974149      
111011687657       111011856622       111011973565       111011964486      
111012111829       111012782610       111012869100       111012918217      
111013069350       111013088137       111013191592     111003441207      
111007732945       111009014647       111010078559       111010183365      
111010669342       111010852212       111010880493       111010974183      
111011687680       111011856666       111011973598       111011964497      
111012131045       111012782632       111012869111       111012918240      
111013069361       111013088159       111013191604     111003441252      
111007732967       111009014704       111010078649       111010183376      
111010669353       111010852234       111010880538       111010974194      
111011687714       111011856734       111011973688       111011964565      
111012131089       111012782654       111012869133       111012918273      
111013069394       111013088160       111013191615     111003441285      
111007733036       111009014793       111010078661       111010183444      
111010669375       111010852256       111010880549       111010974262      
111011687860       111011856790       111011973701       111011964611      
111012131090       111012782698       111012869155       111012918442      
111013069406       111013088205       111013191637     111003441296      
111007733047       111009014849       111010078683       111010183466      
111010669432       111010852391       111010880550       111010974329      
111011687882       111011856914       111011973734       111011964699      
111012131191       111012782700       111012869166       111012918475      
111013069428       111013088216       111013191648     111003441331      
111007792873       111009014872       111010078728       111010183477      
111010669465       111010852492       111010880617       111010974341      
111011687893       111011856947       111011973778       111011964712      
111012131203       111012782711       111012889168       111012918486      
111013069440       111013088227       111013191660     111003441690      
111007792884       111009014928       111010078740       111010183488      
111010669487       111010852504       111010880640       111010974475      
111011687950       111011857016       111011973790       111011964745      
111012131258       111012782733       111012889179       111012918510      
111013069451       111013088249       111013191682     111003441803      
111007792907       111009015019       111010078795       111010183534      
111010669498       111010852526       111010880729       111010974521      
111011687972       111011857050       111011973813       111011964835      
111012131269       111012782744       111012889180       111012919588      
111013069462       111013088250       111013191693     111003442006      
111007792918       111009015053       111010078818       111010183578      
111010669500       111010852537       111010880741       111010974611      
111011688018       111011822872       111011973891       111011964903      
111012131281       111012782755       111012889191       111012919601      
111013069495       111013088261       111013191705     111003442062      
111007792941       111009015097       111010078841       111010183602      
111010669522       111010852571       111010880796       111010974712      
111011688063       111011822928       111011973903       111011964958      
111012131315       111012782766       111012889203       111012919612      
111013069529       111013088283       111013191941     111003442433      
111007792963       111009015200       111010078852       111010183646      
111010669566       111010852616       111010912590       111010974790      
111011702419       111011822951       111011973914       111011965005      
111012131337       111012782788       111012889214       111012940043      
111013069552       111013088306       111013191952     111003442455      
111007793032       111009015525       111010078863       111010183691      
111010669588       111010852672       111010912635       111010974835      
111011702442       111011822962       111011973925       111011965050      
111012131539       111012761910       111012889269       111012940054      
111013069574       111013088328       111013209457     111003442488      
111007793111       111009015592       111010078885       111010183714      
111010689298       111010852784       111010912657       111010975027      
111011702543       111011822984       111011973992       111011965083      
111012131551       111012761921       111012889270       111012940076      
111013069596       111013088339       111013209491  

 

SCH-A-10



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     111003442758
      111007793122       111009039307       111010078919       111010183769    
  111010689355       111010852807       111010912691       111010975038      
111011702554       111011823042       111011974094       111011965094      
111012131562       111012761932       111012889281       111012940087      
111013069675       111013088351       111013209558     111003442871      
111007793199       111009039318       111010078953       111010201489      
111010689366       111010887344       111010912714       111010975050      
111011702576       111011823064       111011974218       111011965173      
111012131584       111012761943       111012889292       111012940111      
111012969909       111013088395       111013209569     111003442882      
111007793201       111009039341       111010078964       111010201546      
111010689377       111010887377       111010912804       111010975083      
111011702622       111011823086       111011974263       111011965218      
111012131618       111012761954       111012889348       111012940122      
111012969910       111013088418       111013209570     111003448002      
111007793289       111009039408       111010079011       111010201658      
111010689388       111010887412       111010912893       111010975117      
111011702723       111011823109       111011993815       111011965229      
111012131685       111012761965       111012889359       111012940133      
111012969921       111013088429       111013209749     111003448170      
111007793368       111009039442       111010079022       111010201692      
111010689456       111010887423       111010913041       111010993184      
111011702778       111011823110       111011993893       111011965241      
111012131696       111012761976       111012889360       111012940155      
111012969932       111013088463       111013209806     111003448226      
111007793548       111009039521       111010079088       111010201737      
111010689478       111010887456       111010913108       111010993195      
111011702789       111011823200       111011993949       111011965465      
111012131911       111012761998       111012889382       111012940166      
111012969998       111013088474       111013209817     111003448293      
111007793593       111009039554       111010079190       111010201827      
111010689568       111010887513       111010913120       111010993207      
111011702891       111011823233       111011993983       111011965555      
111012131922       111012762001       111012889393       111012940201      
111012970046       111013088485       111013209840     111003448585      
111007793694       111009039600       111010079224       111010201838      
111010689579       111010887524       111010913164       111010993218      
111011703016       111011823255       111011994041       111011983319      
111012131944       111012762012       111012889405       111012940223      
111012970068       111013088496       111013209851     111003448620      
111007793728       111009039622       111010079268       111010201861      
111010689647       111010887535       111010913445       111010993229      
111011703027       111011823266       111011994052       111011983331      
111012131999       111012762023       111012889416       111012940234      
111012970079       111013088542       111013209918     111003448697      
111007793852       111009039633       111010079279       111010201906      
111010689669       111010887603       111010913490       111010993241      
111011703038       111011823288       111011994074       111011983353      
111012132046       111012762045       111012889427       111012940278      
111012970114       111013088575       111013209974     111003448743      
111007794000       111009039655       111010079291       111010201917      
111010689737       111010887658       111010913524       111010993274      
111011703050       111011823299       111011994085       111011983454      
111012132068       111012762067       111012889461       111012940289      
111012970136       111013109872       111013210022     111003448833      
111007794123       111009039677       111010131447       111010201939      
111010689748       111010887669       111010913557       111010993319      
111011703061       111011823301       111011994120       111011983522      
111012132169       111012762078       111012889472       111012940313      
111012970147       111013109928       111013210066     111003448978      
111007794235       111009039699       111010131470       111010201940      
111010689782       111010887670       111010913568       111010993342      
111011703184       111011823356       111011994131       111011983533      
111012132394       111012762090       111012889483       111012940391      
111012970158       111013109995       111013210088     111003449744      
111007794347       111009039734       111010131481       111010201973      
111010689793       111010887805       111010913670       111010993410      
111011703195       111011823446       111011994186       111011983566      
111012132428       111012762113       111012889517       111012940403      
111012970169       111013110065       111013210123     111003449878      
111007794404       111009039778       111010131526       111010201984      
111010689849       111010887816       111010913692       111010993500      
111011703241       111011823457       111011994209       111011983577      
111012035903       111012762124       111012889551       111012940425      
111012970181       111013110076       111013210134     111003422767      
111007794527       111009039879       111010131559       111010202019      
111010689850       111010887849       111010913704       111010993533      
111011703285       111011823468       111011994311       111011983599      
111012035936       111012762168       111012889652       111012940436      
111012970204       111013110098       111013210167     111003422891      
111007794550       111009039891       111010131582       111010202064      
111010689872       111010887995       111010913737       111010993544      
111011703308       111011823558       111011994322       111011983634      
111012036005       111012762179       111012889685       111012940447      
111012970248       111013110111       111013210178     111003422981      
111007794561       111009039936       111010131627       111010202097      
111010689883       111010888053       111010913748       111010993588      
111011703421       111011823569       111011994377       111011983667      
111012036016       111012762191       111012889708       111012940481      
111012970259       111013110155       111013210189     111003423016      
111007794774       111009039958       111010131638       111010202121      
111010689917       111010888086       111010913771       111010993599      
111011703432       111011823604       111011994388       111011983678      
111012036049       111012762203       111012889720       111012940492      
111012970260       111013110201       111013210190     111003423162      
111007794785       111009040253       111010131649       111010202211      
111010689951       111010888097       111010913816       111010993656      
111011703454       111011823615       111011994423       111011983724      
111012036083       111012762269       111012889731       111012940515      
111012970271       111013110223       111013210235     111003423229      
111007807252       111009040264       111010131650       111010202266      
111010689995       111010888121       111010932390       111010993735      
111011703465       111011823626       111011994434       111011983757      
111012036106       111012762270       111012889753       111012940526      
111012970282       111013110267       111013229134     111003423274      
111007807263       111009040286       111010131683       111010202312      
111010690009       111010888187       111010932402       111010993746      
111011703487       111011823671       111011994445       111011983780      
111012036184       111012762292       111012889764       111012940537      
111012970305       111013110324       111013229156     111003423319      
111007807285       111009040309       111010131694       111010202323      
111010690100       111010888277       111010932457       111010994006      
111011703511       111011823682       111011994489       111011983803      
111012036207       111012762304       111012889775       111012940559      
111012970316       111013110335       111013229178     111003423375      
111007807320       111009040310       111010131717       111010202389      
111010690122       111010888367       111010932468       111010994039      
111011703533       111011823705       111011994568       111011983825      
111012036241       111012762315       111012889843       111012940582      
111012970327       111013110357       111013229189     111003423397      
111007807364       111009040332       111010131739       111010202402      
111010690133       111010888389       111010932536       111010994040      
111011703555       111011823716       111011994636       111011983971      
111012036263       111012762326       111012889865       111012940593      
111012970338       111013110403       111013229190     111003423498      
111007807375       111009040400       111010131795       111010202435      
111010690155       111010888424       111010932547       111010994084      
111011703588       111011823749       111011994647       111011984084      
111012036319       111012762337       111012889876       111012940616      
111012970350       111013110447       111013229202     111003423599      
111007807476       111009040477       111010131829       111010206237      
111010690199       111010919418       111010932558       111010994095      
111011703612       111011823839       111011994669       111011984095      
111012036397       111012762348       111012889887       111012940627      
111012970394       111013110548       111013229392     111003423858      
111007807487       111009040488       111010131841       111010206305      
111010690201       111010919496       111010932569       111010994141      
111011703623       111011723074       111011994681       111011984130      
111012036410       111012762359       111012889898       111012940649      
111012970439       111013110559       111013229404     111003423948      
111007807522       111009040635       111010131874       111010206473      
111010690212       111010919508       111010932581       111010994174      
111011703645       111011723085       111011994726       111011984275      
111012036432       111012762360       111012889922       111012940650      
111012970440       111013110582       111013229426     111003424017      
111007807533       111009062785       111010131964       111010206484      
111010690256       111010919531       111010932604       111010994185      
111011688131       111011723096       111011994748       111011984286      
111012036511       111012762371       111012889933       111012940706      
111012970462       111013110638       111013229482     111003424141      
111007807544       111009062820       111010131997       111010206518      
111010690267       111010919553       111010932660       111010994332      
111011688209       111011723131       111011994759       111011984343      
111012036588       111012762382       111012908227       111012799618      
111012970473       111013110649       111013229561     111003424242      
111007807566       111009062875       111010132000       111010206530      
111010690391       111010919632       111010932671       111010994376      
111011688243       111011723153       111011994793       111011984354      
111012036612       111012762427       111012908249       111012799629      
111012970495       111013110661       111013229684     111003675374      
111007807599       111009062897       111010132011       111010206563      
111010711171       111010919698       111010932682       111010994387      
111011688298       111011723186       111011994805       111011984646      
111012036634       111012762438       111012908272       111012799630      
111012970507       111013110807       111013229707     111004083772      
111007807612       111009062910       111010132099       111010206608      
111010711182       111010919700       111010932705       111010994466      
111011688377       111011723221       111011994838       111011984679      
111012036689       111012762449       111012908317       111012800510      
111012970518       111013110920       111013229718     111004049460      
111007807656       111009062954       111010132101       111010206642      
111010711205       111010919788       111010932727       111010994477      
111011688399       111011723265       111011994849       111011984725      
111012036735       111012762472       111012908340       111012800521      
111012970529       111013110931       111013229730     111004172883      
111007807690       111009062987       111010132123       111010206653      
111010711317       111010919801       111010932749       111010994545      
111011688401       111011723300       111011994872       111011984736      
111012036836       111012762483       111012908351       111012800565      
111012970530       111013110942       111013229752     111004195642      
111007807735       111009063001       111010132156       111010206686      
111010711339       111010919834       111010932783       111010994635      
111011688412       111011723311       111011994883       111011984792      
111012036870       111012762528       111012908362       111012800587      
111012970596       111013111055       111013229774     111004197510      
111007807768       111009063089       111010132189       111010206721      
111010711340       111010919856       111010932862       111011011580      
111011688445       111011723333       111012011424       111012003874      
111012036915       111012762540       111012908373       111012800598      
111012970608       111013111066       111013229785     111004107386      
111007807780       111009063124       111010132202       111010206765      
111010711351       111010919890       111010932884       111011011647      
111011688467       111011723355       111012011468       111012003885      
111012036926       111012763260       111012908384       111012800600      
111012970619       111012960023       111013229820     111004353840      
111007807791       111009063191       111010132213       111010206811      
111010711362       111010920027       111010932918       111011011681      
111011688502       111011723366       111012011491       111012003942      
111012036959       111012763282       111012908395       111012800644      
111012970620       111012960034       111013229853     111004354201      
111007807803       111009063203       111010132224       111010206822      
111010711384       111010920038       111010932941       111011011704      
111011688524       111011723412       111012011648       111012004000      
111012054735       111012763293       111012908418       111012800655      
111012970631       111012960045       111013230237     111004354223      
111007807836       111009063281       111010132235       111010206866      
111010711395       111010920050       111010932963       111011011715      
111011688579       111011723557       111012011660       111012004011      
111012054803       111012763305       111012908429       111012800688      
111012987730       111012960067       111013230248     111004354256      
111007807892       111009063348       111010132246       111010206934      
111010711441       111010920061       111010932974       111011011782      
111011688591       111011723636       111012011772       111012004033      
111012054847       111012782823       111012908441       111012800699      
111012987741       111012960078       111013230259     111004354289      
111007808006       111009063393       111010132257       111010206956      
111010711586       111010920106       111010932996       111011011805      
111011688636       111011723670       111012011806       111012004112      
111012054881       111012782834       111012908508       111012800712      
111012987774       111012960089       111013230260     111004354469      
111007808017       111009063416       111010132291       111010207014      
111010711621       111010920117       111010933009       111011011850      
111011688670       111011723704       111012011828       111012004145      
111012054892       111012782845       111012908519       111012800723      
111012987785       111012960090       111013230293     111004354672      
111007808028       111009063438       111010132314       111010207025      
111010711632       111010920173       111010933032       111011011872      
111011688748       111011723715       111012011873       111012004156      
111012054959       111012782856       111012908520       111012800734      
111012987796       111012960124       111013230305     111004354683      
111007808039       111009063517       111010132583       111010207047      
111010711654       111010920195       111010933054       111011011917      
111011688760       111011723760       111012011895       111012004167      
111012054993       111012782889       111012908531       111012800767      
111012987808       111012960135       111013230316     111004354717      
111007808040       111009063629       111010132640       111010207070      
111010711722       111010920218       111010933188       111011012008      
111011688771       111011723782       111012011918       111012004189      
111012055017       111012782890       111012908542       111012800778      
111012987819       111012960157       111013230338     111004354728      
111007808130       111009063641       111010132662       111010207148      
111010711777       111010920252       111010933199       111011012020      
111011688805       111011723939       111012011941       111012004213      
111012055040       111012782902       111012908801       111012800789      
111012987864       111012960180       111013230350     111004354784      
111007808185       111009063685       111010079325       111010207171      
111010711799       111010920274       111010933245       111011012345      
111011688827       111011723940       111012011963       111012004235      
111012055051       111012782946       111012908812       111012800790      
111012987897       111012960203       111013250194     111004355066      
111007859877       111009063708       111010079415       111010207205      
111010711823       111010920308       111010933256       111011012390      
111011688850       111011723951       111012011996       111012004257      
111012055073       111012782957       111012908823       111012800824      
111012988494       111012960247       111013250206     111004355088      
111007859888       111009063719       111010079459       111010207238      
111010711856       111010920342       111010933289       111011012503      
111011688861       111011724008       111012012100       111012004279      
111012055095       111012783004       111012908834       111012800868      
111012988539       111012960258       111013250217     111004355145      
111007859945       111009063742       111010079493       111010207249      
111010711890       111010920364       111010933335       111011012514      
111011688906       111011724109       111012012144       111012004280      
111012055107       111012783026       111012908845       111012800879      
111012988540       111012960270       111013250239     111004355268      
111007859956       111009063753       111010079516       111010207261      
111010711902       111010920421       111010933368       111011012570      
111011688962       111011724121       111012012155       111012004291      
111012055118       111012783037       111012908867       111012800903      
111012988551       111012960281       111013250509     111004355279      
111007859978       111009063764       111010079561       111010144700      
111010711913       111010920465       111010933436       111011012615      
111011688973       111011724165       111012012188       111012004303      
111012055129       111012783059       111012908890       111012800914      
111012988562       111012960292       111013250532     111004355280      
111007860071       111009063797       111010079594       111010144788      
111010711991       111010920498       111010933470       111011012660      
111011688984       111011724244       111012012278       111012004325      
111012055130       111012783060       111012908902       111012800925      
111012988595       111012960304       111013250554     111004355347      
111007860127       111008994979       111010079628       111010144812      
111010712004       111010920645       111010933492       111011012671      
111011689008       111011724277       111012012289       111012004369      
111012055219       111012783105       111012908924       111012800947      
111012988607       111012960315       111013250587     111004407828      
111007860138       111009015660       111010079684       111010144867      
111010712037       111010920667       111010900126       111011012693      
111011689097       111011724299       111012012313       111012004381      
111012055242       111012783116       111012908946       111012801016      
111012988629       111012960337       111013250600     111004408010      
111007860161       111009015671       111010079718       111010144878      
111010712082       111010888468       111010900160       111011012705      
111011689222       111011724301       111012012357       111012004392      
111012055275       111012783150       111012908979       111012801027      
111012988652       111012960348       111013250633     111004408458      
111007860206       111009015682       111010079808       111010144890      
111010712093       111010888503       111010900227       111011012749      
111011689255       111011746585       111012012379       111012004404      
111012055309       111012783161       111012908991       111012801038      
111012988663       111012960359       111013250644     111004355426      
111007860217       111009015716       111010079831       111010144979      
111010712172       111010888525       111010900250       111011012761      
111011689288       111011746619       111012012380       111012004415      
111012055343       111012783217       111012909004       111012801049      
111012988674       111012960393       111013250666     111004355471      
111007860262       111009015772       111010079897       111010144980      
111010712228       111010888547       111010900261       111011012772      
111011689356       111011746653       111012012414       111012004426      
111012055354       111012783228       111012909419       111012801061      
111012988685       111012960797       111013250699     111004355516      
111007860273       111009015806       111010079932       111010144991      
111010712273       111010888569       111010900306       111011012828      
111011689402       111011746697       111012012425       111012004437      
111012055376       111012783239       111012909420       111012801094      
111012988696       111012960809       111013250723     111004355774      
111007860284       111009015862       111010079943       111010145060      
111010712295       111010888648       111010900317       111011012929      
111011689468       111011746776       111012012470       111012004493      
111012055422       111012783240       111012909431       111012801106      
111012988708       111012960810       111013250734     111004355909      
111007860295       111009015952       111010080002       111010145071      
111010729428       111010888659       111010900351       111011012930      
111011689491       111011746787       111012012616       111012004594      
111012055466       111012783262       111012909442       111012801117      
111012988731       111012960832       111013250745     111004355932      
111007860318       111009015963       111010080013       111010145082      
111010729462       111010888660       111010900362       111011012952      
111011689558       111011746877       111012012627       111012004606      
111012055488       111012783273       111012909453       111012819037      
111012988742       111012960843       111013250756     111004355965      
111007860329       111009015974       111010080035       111010145127      
111010729495       111010888682       111010900418       111011012963      
111011689569       111011746899       111012012683       111012004628      
111012055523       111012783307       111012909464       111012819048      
111012988775       111012960854       111013250778     111004356089      
111007860363       111009016065       111010080046       111010145138      
111010729518       111010888727       111010900429       111011012974      
111011689570       111011746912       111012012694       111012004639      
111012055556       111012783329       111012929220       111012819071      
111012988797       111012960865       111013251498     111004356315      
111007860385       111009016100       111010080057       111010145150      
111010729529       111010888794       111010900519       111011031795      
111011689851       111011747126       111012012740       111012004640      
111012055590       111012783374       111012929253       111012819082      
111012988810       111012960876       111013251511     111004356405      
111007860431       111009016155       111010080068       111010145262      
111010729574       111010888817       111010900542       111011031807      
111011689884       111011747137       111012012762       111012004662      
111012055646       111012783396       111012929275       111012819093      
111012988821       111012960887       111013251544     111004356506      
111007860475       111009016188       111010080125       111010145307      
111010729585       111010888840       111010900586       111011031818      
111011689974       111011747159       111012012807       111012004673      
111012055657       111012783408       111012929286       111012819127      
111012988832       111012960898       111013251555     111004356753      
111007860510       111009016223       111010080158       111010145442      
111010729596       111010888895       111010900609       111011031852      
111011689996       111011747272       111012012818       111012004695      
111012055668       111012783420       111012929309       111012819138      
111012988843       111012960911       111013251566     111004356809      
111007860521       111009016234       111010080169       111010145453      
111010729608       111010888907       111010900610       111011031885      
111011690011       111011747395       111012012885       111012004707      
111012055826       111012783442       111012929310       111012819374      
111012988854       111012960922       111013251588     111004356876      
111007860576       111009016245       111010080215       111010145464      
111010729642       111010888974       111010900654       111011031964      
111011690044       111011747452       111012012975       111012004741      
111012055848       111012783453       111012929321       111012819385      
111012988900       111012960933       111013251612     111004357103      
111007860622       111009016302       111010080271       111010145509      
111010729653       111010889010       111010900687       111011031997      
111011690088       111011747812       111011875690       111011866612      
111012055860       111012783464       111012929332       111012819408      
111012988911       111012960944       111013251645     111004357147      
111007860644       111009016560       111010080305       111010145576      
111010729765       111010889043       111010900755       111011032044      
111011690123       111011747823       111011875757       111011866634      
111012072601       111012783475       111012929354       111012819419      
111012988922       111012960955       111013251656     111004357260      
111007860666       111009016728       111010080316       111010145598      
111010729787       111010889065       111010900799       111011032077      
111011690213       111011747867       111011875825       111011866948      
111012072612       111012763327       111012929365       111012819420      
111012988933       111012960966       111013251678     111004357305      
111007860688       111009016739       111010080372       111010145611      
111010729811       111010889098       111010900867       111011032101      
111011690224       111011747935       111011875869       111011866959      
111012072623       111012763574       111012929387       111012819464      
111012988955       111012960999       111013251690  

 

SCH-A-11



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     111004357440
      111007860790       111009016773       111010080473       111010145622    
  111010729822       111010889133       111010900902       111011032112      
111011690291       111011747979       111011875904       111011867006      
111012072645       111012763585       111012929398       111012819475      
111012988966       111012961002       111013251702     111004357800      
111007860802       111009016874       111010080484       111010145655      
111010729901       111010889177       111010900946       111011032178      
111011690325       111011748004       111011875926       111011867039      
111012072780       111012763619       111012929400       111012819509      
111013009400       111012961024       111013131608     111004357912      
111007860857       111009016896       111010080552       111010145701      
111010729923       111010889212       111010901004       111011032235      
111011690336       111011748015       111011875971       111011867051      
111012072803       111012763620       111012929422       111012819510      
111013009433       111012961035       111013131631     111004358003      
111007861061       111009016953       111010080563       111010145712      
111010729945       111010889278       111010901015       111011032246      
111011690358       111011765182       111011876028       111011867084      
111012072814       111012763675       111012929433       111012819554      
111013009499       111012979506       111013131664     111004358025      
111007861072       111009017011       111010080574       111010165376      
111010729978       111010889324       111010901026       111011032369      
111011690370       111011765193       111011876073       111011867095      
111012072858       111012763709       111012929444       111012819655      
111013009501       111012979517       111013131686     111004358070      
111007861106       111009017044       111010080585       111010165387      
111010730015       111010889379       111010901071       111011032381      
111011690426       111011765250       111011876129       111011867107      
111012072881       111012763710       111012929455       111012819666      
111013009657       111012979551       111013131697     111004358081      
111007861117       111009017145       111010080620       111010165400      
111010730071       111010889436       111010901138       111011032415      
111011690482       111011765306       111011876152       111011867118      
111012072915       111012763721       111012929466       111012819688      
111013009679       111012979562       111013131721     111004358137      
111007861162       111009040714       111010080664       111010165411      
111010730127       111010889447       111010901161       111011032651      
111011690527       111011765317       111011876376       111011867152      
111012072971       111012763732       111012929499       111012819712      
111013009714       111012979573       111013131732     111004358182      
111007861195       111009040859       111010132741       111010165444      
111010730149       111010783899       111010901206       111011032730      
111011690561       111011765373       111011876488       111011867174      
111012072982       111012763776       111012929501       111012819723      
111013009747       111012979584       111013131743     111004358340      
111007861241       111009040893       111010132774       111010165613      
111010730150       111010783912       111010901228       111011032796      
111011690594       111011765384       111011876499       111011867196      
111012073040       111012763787       111012929523       111012819745      
111013009758       111012979595       111013131765     111004358496      
111007733092       111009041029       111010132785       111010165679      
111010730240       111010783923       111010901318       111011032819      
111011690628       111011765395       111011876534       111011867219      
111012073141       111012763800       111012929534       111012819756      
111013009769       111012979618       111013131776     111004358586      
111007733159       111009041041       111010132819       111010165691      
111010730262       111010783956       111010795522       111011032820      
111011690639       111011765418       111011876590       111011867297      
111012073163       111012763822       111012929556       111012819767      
111013009770       111012979630       111013131798     111004358609      
111007733171       111009041108       111010132853       111010165703      
111010730284       111010783978       111010795555       111011052484      
111011690729       111011765430       111011876680       111011867332      
111012073196       111012763833       111012929567       111012819790      
111013009804       111012979652       111013131800     111004358823      
111007733250       111009041131       111010132864       111010165725      
111010730341       111010784014       111010795612       111011052495      
111011690763       111011765463       111011876725       111011867398      
111012073220       111012763866       111012929578       111012819824      
111013009837       111012979696       111013131822     111004358889      
111007733339       111009041153       111010132921       111010165860      
111010730420       111010784205       111010795656       111011052552      
111011690774       111011765474       111011876837       111011867411      
111012073297       111012763877       111012929613       111012819868      
111013009859       111012979708       111013131844     111004358957      
111007733362       111009041197       111010133023       111010165927      
111010730565       111010784216       111010795702       111011052710      
111011690831       111011765508       111011898493       111011867488      
111012073321       111012763888       111012929635       111012819879      
111013009860       111012979719       111013131855     111004358980      
111007733384       111009041221       111010133045       111010165949      
111010730622       111010784272       111010795724       111011052989      
111011690864       111011765553       111011898527       111011867590      
111012073332       111012763912       111012929657       111012819880      
111013009882       111012979731       111013131877     111004359217      
111007733395       111009041276       111010133067       111010165950      
111010730666       111010784395       111010795746       111011053014      
111011690875       111011765564       111011898549       111011867613      
111012073354       111012763934       111012929680       111012819891      
111013009961       111012979742       111013131888     111004359510      
111007733441       111009041344       111010133078       111010166018      
111010730712       111010784407       111010795847       111011053069      
111011691102       111011765632       111011898617       111011867646      
111012073376       111012763945       111012929691       111012819925      
111013009972       111012979764       111013131899     111004359576      
111007733485       111009041366       111010133124       111010166029      
111010730756       111010784429       111010795948       111011053115      
111011691157       111011765654       111011898673       111011867679      
111012073422       111012763956       111012929703       111012819936      
111013010008       111012979775       111013131912     111004359723      
111007733519       111009041388       111010133180       111010166030      
111010751030       111010784452       111010795960       111011053126      
111011691359       111011765665       111011898707       111011867736      
111012073455       111012763978       111012929714       111012819958      
111013010019       111012979786       111013131934     111004359734      
111007733553       111009041502       111010133191       111010166041      
111010751063       111010784474       111010795971       111011053160      
111011691371       111011765698       111011898729       111011867792      
111012073488       111012763989       111012929725       111012819970      
111013010020       111012979797       111013132014     111004359756      
111007733575       111009041625       111010133236       111010166120      
111010751197       111010784508       111010796028       111011053205      
111011691382       111011765766       111011898897       111011867859      
111012073499       111012764812       111012929736       111012819981      
111013010075       111012979809       111013132025     111004359790      
111007733654       111009041636       111010133269       111010166131      
111010751300       111010784542       111010796039       111011053238      
111011691449       111011765777       111011898909       111011867860      
111012073534       111012764867       111012929758       111012819992      
111013010097       111012979810       111013132058     111004359992      
111007733676       111009041715       111010133281       111010166153      
111010751434       111010784586       111010796062       111011053340      
111011691517       111011765788       111011898910       111011867972      
111012073602       111012764889       111012929769       111012820017      
111013010109       111012979843       111013132070     111004360051      
111007733687       111009041748       111010133292       111010166186      
111010751467       111010784597       111010796141       111011053395      
111011691528       111011765812       111011898943       111011867983      
111012095921       111012764890       111012929770       111012820028      
111013010110       111012980430       111013132081     111004360073      
111007733700       111009041759       111010133371       111010166197      
111010751478       111010784621       111010796208       111011053441      
111011691539       111011765845       111011898954       111011868041      
111012095954       111012764902       111012929792       111012820039      
111013010121       111012980441       111013132092     111004360400      
111007733722       111009041771       111010133405       111010166221      
111010751726       111010784711       111010796309       111011053474      
111011691618       111011765867       111011899023       111011890147      
111012095998       111012764946       111012930873       111012843821      
111013010165       111012980463       111013132104     111004360501      
111007733788       111009041793       111010133416       111010166276      
111010751883       111010784788       111010796343       111011053485      
111011691630       111011765946       111011899113       111011890181      
111012096001       111012783497       111012930884       111012843865      
111013010198       111012980485       111013132126     111004360590      
111007733812       111009041805       111010133438       111010166298      
111010751939       111010784845       111010796354       111011053519      
111011691641       111011765968       111011899179       111011890215      
111012096012       111012783510       111012930895       111012843900      
111013010200       111012980496       111013132159     111004360680      
111007733823       111009041861       111010133483       111010166311      
111010751940       111010784878       111010796387       111011053542      
111011691674       111011765980       111011899191       111011890237      
111012096023       111012783521       111012930907       111012843922      
111013010233       111012980519       111013132171     111004360691      
111007733834       111009041883       111010133551       111010166412      
111010751951       111010784913       111010796400       111011053610      
111011691720       111011765991       111011899203       111011890260      
111012096090       111012783543       111012930918       111012843955      
111013035049       111012980531       111013132216     111004360949      
111007733878       111009065373       111010133573       111010166423      
111010751973       111010784968       111010796422       111011053643      
111011691742       111011766037       111011899214       111011890271      
111012096146       111012783554       111012930941       111012843999      
111013035061       111012980542       111013132238     111004361052      
111007733889       111009065485       111010133584       111010166490      
111010752008       111010784979       111010796501       111011053700      
111011691821       111011766093       111011899236       111011890293      
111012096214       111012783576       111012952541       111012844002      
111013035128       111012980575       111013132249     111004361153      
111007733935       111009065597       111010133595       111010166524      
111010752019       111010784980       111010796523       111010955520      
111011691843       111011766105       111011899247       111011890305      
111012096247       111012783587       111012952574       111012844046      
111013035162       111012980609       111013132250     111004361254      
111007734015       111009065609       111010133674       111010166546      
111010752053       111010785004       111010796545       111010955553      
111011691988       111011786871       111011899281       111011890338      
111012096360       111012783598       111012952585       111012844068      
111013035409       111012980610       111013132878     111004361322      
111007734037       111009065665       111010133719       111010183882      
111010752086       111010785026       111010796602       111010955575      
111011692002       111011786893       111011899304       111011890394      
111012096371       111012783600       111012952620       111012844091      
111013035432       111012980643       111013150788     111004388343      
111007734059       111009065766       111010133720       111010183949      
111010752109       111010803342       111010796668       111010955597      
111011692079       111011786916       111011899359       111011890406      
111012096405       111012783644       111012952631       111012844147      
111013035443       111012999429       111013150801     111004388354      
111007734082       111009065823       111010133753       111010183983      
111010752110       111010803353       111010796714       111010955632      
111011692080       111011786950       111011899371       111011890439      
111012096438       111012784252       111012952642       111012844169      
111013035454       111012999452       111013150856     111004388455      
111007734105       111009065935       111010133821       111010184018      
111010752121       111010803409       111010796736       111010955654      
111011692125       111011787018       111011899382       111011890440      
111012096528       111012784274       111012952686       111012844170      
111013035465       111012999463       111013150867     111004388466      
111007734116       111009065946       111010133832       111010184052      
111010752132       111010803421       111010796747       111010955722      
111011692170       111011787052       111011899450       111011890473      
111012096685       111012784588       111012952697       111012844181      
111013035498       111012999485       111013150890     111004309830      
111007734240       111009065957       111010061539       111010184131      
111010752154       111010803522       111010817224       111010955755      
111011692192       111011787120       111011899506       111011890484      
111012096775       111012784599       111012952710       111012844215      
111013035533       111012999496       111013150902     111004335570      
111007794820       111009065980       111010080710       111010184175      
111010752198       111010803588       111010817279       111010955766      
111011692204       111011787209       111011899528       111011890507      
111012096854       111012784601       111012952732       111012844237      
111013035544       111012999508       111013150913     111004361456      
111007794842       111009066015       111010080912       111010184221      
111010752233       111010803612       111010817291       111010955777      
111011692259       111011787210       111011899551       111011890530      
111012096898       111012784623       111012952743       111012844248      
111013035555       111012999520       111013150935     111004361490      
111007794932       111009066048       111010080934       111010184265      
111010752255       111010803690       111010817336       111010956341      
111011692327       111011787221       111011899573       111011890541      
111012096944       111012784656       111012952776       111012844316      
111013035577       111012999531       111013150946     111004361658      
111007795102       111009066071       111010080945       111010184298      
111010752266       111010803702       111010817347       111010956374      
111011692349       111011787287       111011899630       111011890552      
111012096966       111012784667       111012952787       111012844350      
111013035588       111012999553       111013150957     111004361704      
111007795124       111009066093       111010080967       111010184412      
111010752299       111010803825       111010817404       111010956385      
111011692383       111011787322       111011899652       111011890631      
111012096977       111012784678       111012952798       111012844743      
111013035601       111012999564       111013150968     111004361872      
111007795146       111009066138       111010081025       111010184467      
111010752312       111010804208       111010817471       111010956419      
111011692406       111011787344       111011899708       111011890743      
111012096999       111012784689       111012952800       111012844754      
111013035612       111012999597       111013150980     111004361883      
111007795214       111009066161       111010081081       111010184513      
111010752323       111010804253       111010817482       111010956420      
111011692428       111011787388       111011899753       111011890811      
111012097013       111012784690       111012952811       111012844776      
111013035634       111012999610       111013151015     111004361940      
111007795281       111009066183       111010081126       111010184546      
111010752334       111010804398       111010817516       111010956431      
111011692462       111011787502       111011899775       111011890822      
111012097035       111012784702       111012952989       111012844787      
111013035825       111012999643       111013151026     111004362154      
111007795292       111009066206       111010081160       111010184580      
111010752378       111010804523       111010817594       111010956442      
111011692529       111011787524       111011916539       111011890833      
111012097057       111012784724       111012953003       111012844811      
111013035858       111012999654       111013151037     111004362299      
111007795304       111009066228       111010081182       111010184603      
111010752503       111010804534       111010817617       111010956453      
111011692530       111011787535       111011916540       111011890844      
111012097091       111012785332       111012953025       111012844855      
111013035869       111012999665       111013151060     111004362312      
111007795315       111009066273       111010081250       111010184669      
111010766070       111010804545       111010817673       111010956509      
111011692596       111011787546       111011916630       111011890877      
111012097103       111012785343       111012953036       111012844866      
111013049954       111012999676       111013151116     111004362536      
111007795326       111009066284       111010081283       111010184726      
111010766137       111010804668       111010817796       111010956521      
111011692608       111011787557       111011916832       111011890888      
111012097136       111012785365       111012953047       111012844877      
111013049965       111012999687       111013151138     111004362558      
111007795371       111009066408       111010081306       111010184737      
111010766171       111010804747       111010817842       111010956565      
111011692619       111011787591       111011916865       111011890899      
111012097147       111012785376       111012953104       111012860684      
111013050305       111012999698       111013151149     111004362648      
111007795438       111009066442       111010081328       111010184760      
111010766227       111010804848       111010817932       111010956598      
111011692631       111011787636       111011916922       111011891014      
111012111863       111012785400       111012953115       111012860707      
111013050316       111012999700       111013151194     111004362659      
111007795449       111008995082       111010081339       111010184771      
111010766238       111010825155       111010817976       111010956600      
111011692709       111011787647       111011916966       111011891025      
111012111874       111012785411       111012953126       111012860718      
111013050338       111012999722       111013151206     111004362660      
111007795450       111008995093       111010081407       111010184793      
111010766283       111010825289       111010818001       111010956677      
111011692732       111011787658       111011916999       111011891047      
111012111896       111012785422       111012953137       111012860741      
111013050349       111012999744       111013151600     111004362828      
111007795551       111008995172       111010081418       111010184805      
111010766294       111010825324       111010818012       111010956699      
111011692754       111011787669       111011917024       111011891115      
111012111920       111012785433       111012953205       111012860763      
111013050383       111012999755       111013151633     111004388781      
111007795584       111008995194       111010081878       111010184816      
111010766339       111010825368       111010818023       111010956712      
111011692776       111011787715       111011917035       111011891171      
111012111931       111012785499       111012953238       111012860785      
111013050394       111012999766       111013151644     111004389074      
111007795618       111008995228       111010081924       111010184827      
111010766351       111010825504       111010818056       111010956723      
111011692787       111011787726       111011917136       111011891205      
111012111942       111012785523       111012809542       111012860796      
111013051081       111012999777       111013151688     111004389276      
111007795629       111008995251       111010081946       111010184838      
111010766362       111010825571       111010818089       111010956745      
111011692800       111011787827       111011917147       111011891227      
111012111975       111012785534       111012809564       111012860820      
111013051104       111012999799       111013151699     111004389298      
111007795843       111008995273       111010081968       111010184883      
111010766429       111010825683       111010818135       111010956778      
111011692866       111011787850       111011917169       111011891238      
111012111997       111012785589       111012809586       111012860831      
111013051126       111012999801       111013151701     111004389344      
111007795887       111008995385       111010081991       111010184894      
111010766452       111010825773       111010818179       111010956789      
111011692912       111011787894       111011917204       111011908541      
111012112011       111012785590       111012809632       111012860853      
111013051171       111012999823       111013151734     111004389355      
111007795898       111008995408       111010082082       111010616399      
111010766508       111010825784       111010818214       111010956914      
111011692967       111011787906       111011917237       111011908574      
111012112022       111012785613       111012809654       111012860875      
111013051205       111013000445       111013151745     111004389546      
111007795944       111008995419       111010082105       111010616423      
111010766531       111010825807       111010818281       111010956925      
111011693081       111011787928       111011917259       111011908585      
111012112033       111012785624       111012809676       111012860909      
111013051227       111013000489       111013151778     111004389670      
111007795955       111008995453       111010082116       111010616434      
111010766542       111010825863       111010818337       111010956969      
111011693193       111011788020       111011917260       111011908743      
111012112055       111012785646       111012809687       111012860910      
111013051238       111013000861       111013151790     111004389692      
111007795966       111008995497       111010082149       111010616524      
111010766586       111010825919       111010818438       111010975308      
111011693227       111011788031       111011917282       111011908798      
111012112077       111012764979       111012809744       111012860921      
111013051250       111013000883       111013151835     111004389995      
111007796002       111008995521       111010082150       111010616535      
111010766610       111010825920       111010818449       111010975353      
111011693238       111011788064       111011917327       111011908822      
111012112088       111012764980       111012809755       111012860965      
111013051261       111013000906       111013151868     111004390043      
111007796013       111008995543       111010082161       111010616557      
111010766621       111010826066       111010818461       111010975397      
111011693294       111011802814       111011917338       111011908833      
111012112099       111012765004       111012809766       111012861023      
111013051272       111013000962       111013170847     111004390166      
111007808668       111008995554       111010082172       111010616580      
111010766700       111010826145       111010818517       111010975432      
111011693407       111011802869       111011917440       111011908844      
111012112101       111012765453       111012809777       111012861056      
111013051317       111013001008       111013170858     111004390188      
111007808927       111008995835       111010082194       111010616603      
111010766766       111010826167       111010839497       111010975443      
111011693441       111011802937       111011917451       111011908866      
111012112134       111012765475       111012809834       111012861078      
111013051328       111013001198       111013170869     111004311080      
111007809119       111008995846       111010135249       111010616658      
111010766801       111010826246       111010839510       111010975454      
111011693508       111011802948       111011917507       111011908934      
111012112178       111012765486       111012809867       111012861090      
111013051339       111013001222       111013170870     111004363076      
111007809232       111008995880       111010135261       111010616692      
111010766834       111010826268       111010839622       111010975533      
111011693519       111011802993       111011917541       111011908945      
111012112189       111012765509       111012809889       111012861102      
111013051340       111013001233       111013170881     111004363188      
111007809254       111008995903       111010135384       111010616737      
111010766867       111010826392       111010839633       111010975689      
111011693531       111011803039       111011936092       111011909003      
111012112202       111012765510       111012809890       111012861113      
111013051362       111013001244       111013170904     111004363234      
111007861263       111008996173       111010135395       111010616782      
111010766889       111010826482       111010839677       111010975757      
111011693575       111011803073       111011936148       111011909036      
111012112246       111012765521       111012809913       111012861506      
111013051384       111013236884       111013170926     111004363313      
111007861320       111008996184       111010135418       111010616883      
111010766991       111010852986       111010839688       111010975768      
111011693643       111011803118       111011936283       111011909092      
111012112257       111012765554       111012809924       111012861528      
111013051395       111013236907       111013170948     111004363324      
111007861409       111008996241       111010135463       111010616894      
111010767059       111010853000       111010839701       111010975779      
111011693687       111011803130       111011936317       111011909126      
111012112268       111012765565       111012809935       111012861551      
111013051418       111013236918       111013170959  

 

SCH-A-12



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     111004363672
      111007861410       111008996274       111010135610       111010616906    
  111010767172       111010853011       111010839790       111010975780      
111011693788       111011803219       111011936474       111011909137      
111012112291       111012765576       111012809980       111012862237      
111013051429       111013236930       111013170960     111004363762      
111007861421       111008996319       111010135687       111010616984      
111010767228       111010853202       111010839835       111010975803      
111011693856       111011803220       111011936575       111011909227      
111012113247       111012765600       111012810005       111012862259      
111013051430       111013236963       111013170971     111004363807      
111007861476       111008996342       111010135711       111010617008      
111010767318       111010853235       111010839880       111010975836      
111011693902       111011803253       111011936586       111011909272      
111012113292       111012765611       111012810027       111012862293      
111013051441       111013236996       111013171275     111004363818      
111007861498       111008996353       111010135788       111010617075      
111010767374       111010853246       111010839914       111010975847      
111011693946       111011803275       111011936643       111011909283      
111012113304       111012765622       111012810038       111012862338      
111013051452       111013237009       111013171286     111004363830      
111007861500       111009017156       111010135799       111010617110      
111010633411       111010853325       111010839992       111010975948      
111011693957       111011803365       111011936654       111011909306      
111012113315       111012765633       111012810049       111012862518      
111013051496       111013237144       111013171309     111004363975      
111007861522       111009017167       111010135801       111010617121      
111010633477       111010853336       111010840006       111010975959      
111011693979       111011803444       111011936665       111011909362      
111012113326       111012765644       111012810050       111012862530      
111013051508       111013237155       111013171310     111004363986      
111007861599       111009017246       111010135867       111010617154      
111010633499       111010853347       111010840028       111010975971      
111011694015       111011803455       111011936687       111011909395      
111012113337       111012765677       111012810061       111012862541      
111013051519       111013237201       111013171343     111004364235      
111007861612       111009017303       111010135890       111010617165      
111010633501       111010853369       111010840051       111010975982      
111011694138       111011803499       111011936711       111011909418      
111012113348       111012765699       111012810072       111012862552      
111013051520       111013237223       111013171376     111004364404      
111007861623       111009017415       111010135902       111010617198      
111010633590       111010853404       111010840084       111010976017      
111011694330       111011803501       111011936722       111011909430      
111012113359       111012765701       111012810083       111012862574      
111013051553       111013237234       111013171398     111004364561      
111007861656       111009017426       111010135913       111010617233      
111010633635       111010853459       111010840095       111010976039      
111011694464       111011803512       111011936744       111011909452      
111012113405       111012765712       111012810106       111012862585      
111013051564       111013237267       111013171400     111004364639      
111007861678       111009017448       111010135991       111010617367      
111010633646       111010853471       111010840141       111010976095      
111011694521       111011803534       111011936766       111011909485      
111012113427       111012765734       111012810117       111012862608      
111013051575       111013237278       111013171736     111004364662      
111007861702       111009017459       111010136004       111010617402      
111010633668       111010853482       111010840185       111010976107      
111011694554       111011803556       111011936799       111011909520      
111012113461       111012765745       111012810140       111012879831      
111013051586       111013237289       111013171769     111004364695      
111007861780       111009017527       111010136026       111010617413      
111010633769       111010853493       111010840196       111010976130      
111011694587       111011803590       111011936834       111011927845      
111012132439       111012765756       111012810151       111012879842      
111013080791       111013237302       111013171770     111004364741      
111007861825       111009017549       111010136048       111010605162      
111010633770       111010853527       111010840208       111010976163      
111011694598       111011803613       111011936890       111011928206      
111012132462       111012765789       111012810207       111012879864      
111013080814       111013237313       111013171815     111004364909      
111007861847       111009017550       111010136059       111010605184      
111010633882       111010853561       111010840275       111010976275      
111011694611       111011803646       111011936968       111011928239      
111012132518       111012765790       111012810230       111012879875      
111013080825       111013237324       111013171826     111004365056      
111007861881       111009017583       111010136071       111010605218      
111010633949       111010853583       111010840310       111010976309      
111011694633       111011803680       111011936980       111011928318      
111012132552       111012765846       111012834562       111012879886      
111013080948       111013237346       111013171837     111004365078      
111007861892       111009017617       111010136116       111010605230      
111010633950       111010853594       111010840343       111010976321      
111011694666       111011803725       111011937093       111011928363      
111012132563       111012765857       111012834595       111012879897      
111013080959       111013237357       111013171848     111004365269      
111007861926       111009017640       111010136127       111010605252      
111010633961       111010853617       111010840365       111010976354      
111011694688       111011803736       111011937150       111011928374      
111012132585       111012765868       111012834607       111012879909      
111013080982       111013237379       111013171859     111004365270      
111007861948       111009017741       111010136138       111010605274      
111010634041       111010853628       111010840400       111010976376      
111011694701       111011803758       111011937161       111011928396      
111012132608       111012765880       111012834629       111012879910      
111013081006       111013237380       111013171860     111004365337      
111007862073       111009017774       111010136172       111010605285      
111010634052       111010853662       111010840523       111010976400      
111011694712       111011803769       111011954520       111011928408      
111012132620       111012765891       111012834630       111012879943      
111013081017       111013237414       111013171871     111004365416      
111007862118       111009017875       111010136183       111010605308      
111010634108       111010853673       111010840556       111010976422      
111011694723       111011803826       111011954553       111011928431      
111012132664       111012765903       111012834641       111012879954      
111013081028       111013237425       111013171927     111004365551      
111007862141       111009017943       111010136194       111010605331      
111010634120       111010853718       111010865430       111010976444      
111011694745       111011803893       111011954586       111011928453      
111012132697       111012765925       111012834652       111012879976      
111013081073       111013237436       111013171949     111004365595      
111007862174       111009017954       111010136240       111010605353      
111010634197       111010853808       111010865496       111010994714      
111011771831       111011836068       111011954621       111011928497      
111012132877       111012765958       111012834674       111012880002      
111013081129       111013237447       111013171950     111004365629      
111007862196       111009017998       111010136273       111010605386      
111010634221       111010853820       111010865520       111010994815      
111011771886       111011836103       111011954698       111011928554      
111012132899       111012765970       111012834685       111012880013      
111013081141       111013237458       111013172041     111004365696      
111007862208       111009018023       111010136318       111010605397      
111010634322       111010853853       111010865654       111010994826      
111011771897       111011836170       111011954733       111011928633      
111012132934       111012766016       111012834708       111012880024      
111013081152       111013237469       111013191963     111004365731      
111007862231       111009018045       111010136330       111010605421      
111010634399       111010853909       111010865676       111010994916      
111011771909       111011836181       111011954766       111011928644      
111012132967       111012766027       111012834742       111012880035      
111013081163       111013237504       111013191985     111004365854      
111007862253       111009018078       111010136374       111010605443      
111010634423       111010853932       111010865755       111010994938      
111011771976       111011836248       111011954834       111011928677      
111012132978       111012766049       111012834753       111012880079      
111013081174       111013237526       111013192021     111004365865      
111007862286       111009018102       111010136396       111010605465      
111010652232       111010853976       111010865777       111010994994      
111011771998       111011836259       111011954913       111011928701      
111012132990       111012785657       111012834786       111012880091      
111013081208       111013237537       111013192043     111004365922      
111007862297       111009018168       111010043090       111010605487      
111010652243       111010868084       111010865902       111010995063      
111011772034       111011836349       111011954968       111011928756      
111012133036       111012785668       111012834797       111012880114      
111013081231       111013237548       111013192054     111004366136      
111007734329       111009018191       111010043483       111010605498      
111010652254       111010868152       111010865924       111010995096      
111011772045       111011836350       111011954980       111011928868      
111012133047       111012785691       111012834809       111012880136      
111013081275       111013237593       111013192234     111004366192      
111007734464       111009041940       111010082206       111010605511      
111010652298       111010868163       111010865935       111010995108      
111011772056       111011836440       111011954991       111011928879      
111012133104       111012785714       111012834821       111012880248      
111013081286       111013237605       111013192245     111004366215      
111007734475       111009042008       111010082239       111010605533      
111010652355       111010868196       111010865980       111010995131      
111011772090       111011836451       111011955004       111011928947      
111012133137       111012785725       111012834832       111012880271      
111013081297       111013237649       111013192267     111004366305      
111007734532       111009042132       111010082251       111010605577      
111010652434       111010868208       111010866004       111010995142      
111011772124       111011836518       111011955037       111011928969      
111012133160       111012785736       111012835192       111012880293      
111013081310       111013237661       111013192278     111004392731      
111007734543       111009042176       111010082273       111010605599      
111010652489       111010868275       111010866037       111010995209      
111011772157       111011836530       111011955059       111011928992      
111012133362       111012785747       111012835226       111012880361      
111013081321       111013237672       111013192357     111004392753      
111007734554       111009042198       111010082352       111010605601      
111010652490       111010868309       111010866059       111010995221      
111011772179       111011836608       111011955060       111011929016      
111012133384       111012785769       111012835237       111012880394      
111013081343       111013237683       111013192379     111004392854      
111007734622       111009042200       111010082363       111010605612      
111010652535       111010868398       111010866127       111010995298      
111011772180       111011836653       111011955082       111011929195      
111012133418       111012785770       111012835259       111012880406      
111013081354       111013237694       111013192380     111004392933      
111007734666       111009042233       111010082396       111010605623      
111010652579       111010868411       111010866149       111010995344      
111011772191       111011836721       111011955138       111011929252      
111012133474       111012785781       111012835271       111012880417      
111013081376       111013257461       111013192425     111004393013      
111007734701       111009042299       111010082442       111010605634      
111010652591       111010868499       111010866150       111010995401      
111011772203       111011836732       111011955149       111011945946      
111012133485       111012785804       111012835293       111012880439      
111013081400       111013257764       111013192436     111004393103      
111007734802       111009042367       111010082510       111010605724      
111010652647       111010868523       111010866273       111010995434      
111011772214       111011836743       111011955161       111011945979      
111012133531       111012785815       111012835305       111012880473      
111013081466       111013119840       111013192470     111004393147      
111007734835       111009042389       111010082576       111010605735      
111010652850       111010868567       111010866284       111010995478      
111011772236       111011836776       111011955206       111011946048      
111012133553       111012785826       111012835316       111012880484      
111013081477       111013119884       111013192492     111004393158      
111007734903       111009042390       111010082598       111010605757      
111010652939       111010868578       111010866307       111010995490      
111011772247       111011836811       111011955284       111011946082      
111012133632       111012785848       111012835338       111012880518      
111013081488       111013119907       111013192515     111004393192      
111007734936       111009042446       111010082600       111010605779      
111010652973       111010868769       111010866363       111010995579      
111011772258       111011836833       111011955295       111011946341      
111012037017       111012785859       111012835383       111012899125      
111013081499       111013119918       111013192537     111004393316      
111007734947       111009042457       111010082688       111010605780      
111010653019       111010868792       111010866396       111010995603      
111011772269       111011836888       111011955352       111011946363      
111012037141       111012785871       111012835394       111012899136      
111013081501       111013119974       111013192548     111004393417      
111007734958       111009042480       111010082802       111010605791      
111010653031       111010868837       111010866453       111010995625      
111011772270       111011836912       111011955374       111011946396      
111012037185       111012785950       111012835428       111012899169      
111013081512       111013119996       111013192560     111004393439      
111007734970       111009042491       111010082857       111010605814      
111010653109       111010868938       111010866475       111010995636      
111011772360       111011836923       111011955385       111011946442      
111012037208       111012785972       111012835440       111012899181      
111013081534       111013120033       111013192627     111004393451      
111007735038       111009042514       111010082914       111010605825      
111010653110       111010868949       111010866521       111010995669      
111011772371       111011837025       111011955408       111011946475      
111012037264       111012785994       111012835451       111012899192      
111013098756       111013120066       111013192649     111004393518      
111007735050       111009042536       111010082970       111010605836      
111010653121       111010869041       111010866554       111010995748      
111011772393       111011837126       111011955419       111011946486      
111012037286       111012786007       111012835462       111012899204      
111013098857       111013120099       111013192661     111004393552      
111007735061       111009042570       111010082981       111010605847      
111010653198       111010869052       111010866565       111010995816      
111011772449       111011837148       111011955453       111011946497      
111012037365       111012786041       111012835495       111012899237      
111013098879       111013120101       111013192672     111004393800      
111007735117       111009042615       111010082992       111010605858      
111010653200       111010869063       111010866587       111010995849      
111011772450       111011837159       111011955486       111011946509      
111012037387       111012786063       111012835529       111012899248      
111013098880       111013120112       111013192706     111004342051      
111007735195       111009042637       111010083049       111010605869      
111010653211       111010869108       111010880820       111010995861      
111011772483       111011837193       111011955497       111011946532      
111012037398       111012786074       111012835619       111012899259      
111013098914       111013120134       111013192717     111004342365      
111007735218       111009042648       111010083050       111010605870      
111010653277       111010869119       111010880842       111010995940      
111011772562       111011837216       111011955510       111011946576      
111012037411       111012786085       111012835620       111012899260      
111013098936       111013120156       111013192728     111004342848      
111007735252       111009042705       111010083072       111010605892      
111010653334       111010869197       111010880864       111010996020      
111011772573       111011837238       111011955565       111011946644      
111012037523       111012786096       111012835642       111012899282      
111013098947       111013120167       111013192739     111004366530      
111007735386       111009042716       111010083128       111010605915      
111010653378       111010869210       111010880932       111011013009      
111011776375       111011837261       111011955701       111011946655      
111012037545       111012786108       111012835664       111012899316      
111013098958       111013120202       111013192751     111004366596      
111007735432       111009042761       111010083230       111010605937      
111010653480       111010869232       111010880965       111011013010      
111011776397       111011837283       111011955734       111011946734      
111012037578       111012786153       111012851471       111012899361      
111013098970       111013120235       111013192784     111004366800      
111007735465       111009042806       111010083241       111010605948      
111010669702       111010869322       111010880987       111011013021      
111011776421       111011837317       111011974331       111011946879      
111012037590       111012786164       111012851482       111012899383      
111013098981       111013121281       111013192807     111004366899      
111007735498       111009042840       111010083252       111010605971      
111010669746       111010869355       111010881012       111011013098      
111011776454       111011837373       111011974353       111011946891      
111012037613       111012786186       111012851493       111012899394      
111013098992       111013121292       111013192841     111004367126      
111007796046       111009042862       111010083285       111010605982      
111010669768       111010869401       111010881023       111011013166      
111011776511       111011837395       111011974421       111011946936      
111012037646       111012786197       111012851516       111012899406      
111013099038       111013121360       111013192863     111004367160      
111007796057       111009042873       111010083319       111010606006      
111010669803       111010869412       111010881078       111011013177      
111011776522       111011857072       111011974443       111011946958      
111012037679       111012786209       111012851538       111012899428      
111013099061       111013121382       111013192874     111004367272      
111007796079       111009042918       111010083320       111010606028      
111010669858       111010901419       111010881179       111011013234      
111011776555       111011857117       111011974566       111011947038      
111012037703       111012786254       111012851549       111012899462      
111013099915       111013121405       111013210404     111004367373      
111007796091       111009042929       111010083331       111010606040      
111010669870       111010901543       111010881191       111011013278      
111011776566       111011857139       111011974623       111011947050      
111012037714       111012786265       111012851853       111012899484      
111013099926       111013121416       111013210415     111004367395      
111007796103       111009042930       111010083364       111010606051      
111010669904       111010901554       111010881203       111011013313      
111011776588       111011857263       111011974690       111011947072      
111012037736       111012786276       111012851864       111012899495      
111013099937       111013121427       111013210628     111004367430      
111007796169       111009042963       111010083397       111010606062      
111010669971       111010901576       111010881214       111011013324      
111011776645       111011857285       111011974779       111011947106      
111012037781       111012786287       111012851886       111012899530      
111013099948       111013121438       111013210639     111004367452      
111007796192       111009042996       111010083500       111010606095      
111010669982       111010901677       111010881236       111011013403      
111011776713       111011857308       111011974825       111011947117      
111012037815       111012786322       111012851932       111012899552      
111013099982       111013121472       111013210640     111004367722      
111007796215       111009043009       111010083511       111010606141      
111010670007       111010901688       111010881269       111011013481      
111011776791       111011857331       111011974836       111011947162      
111012037848       111012766083       111012852663       111012899585      
111013100008       111013121483       111013210662     111004367744      
111007796226       111009043010       111010083566       111010606152      
111010670120       111010901712       111010881359       111011013492      
111011776825       111011857342       111011974847       111011947229      
111012037893       111012766094       111012852674       111012899596      
111013100109       111013121494       111013210673     111004367957      
111007796237       111009043087       111010083612       111010606163      
111010670131       111010901723       111010881360       111011013515      
111011776836       111011857397       111011974858       111011965645      
111012037905       111012766106       111012852696       111012899608      
111013100110       111013121506       111013210695     111004367979      
111007796248       111009043098       111010083623       111010606174      
111010670153       111010901734       111010881393       111011013560      
111011776858       111011857454       111011974892       111011965656      
111012037927       111012766117       111012852708       111012899619      
111013100143       111013121517       111013210718     111004367991      
111007796293       111009056575       111010083656       111010606309      
111010670175       111010901778       111010881483       111011013616      
111011776881       111011857476       111011974971       111011965746      
111012037961       111012766128       111012852719       111012899620      
111013100165       111013121540       111013210729     111004393866      
111007796394       111009056609       111010083667       111010606321      
111010670210       111010901813       111010881506       111011013649      
111011776904       111011857577       111011974982       111011965825      
111012037983       111012766151       111012852742       111012899631      
111013100176       111013121551       111013210730     111004393934      
111007796417       111009056632       111010083702       111010606343      
111010670221       111010901880       111010881528       111011013694      
111011777028       111011857599       111011975006       111011965858      
111012038018       111012766162       111012852764       111012899642      
111013100198       111013139011       111013210752     111004394058      
111007796440       111009056654       111010083757       111010606376      
111010670232       111010901925       111010881540       111011013740      
111011777084       111011857634       111011975017       111011965870      
111012038041       111012766184       111012852775       111012899675      
111013069776       111013139022       111013210763     111004394968      
111007796451       111009056733       111010083858       111010606400      
111010670265       111010901947       111010881562       111011013762      
111011777264       111011857735       111011975095       111011965881      
111012038052       111012766207       111012852797       111012899686      
111013069844       111013139033       111013210774     111004395352      
111007796462       111009056755       111010083904       111010606444      
111010670287       111010901970       111010881595       111011013795      
111011777286       111011857768       111011975107       111011965926      
111012038063       111012766230       111012852809       111012899697      
111013069912       111013139044       111013210785     111004395374      
111007796530       111009056766       111010083948       111010606455      
111010670298       111010902027       111010881641       111011013818      
111011777354       111011857779       111011975141       111011965948      
111012038243       111012766241       111012852810       111012899710      
111013070240       111013139077       111013210796     111004395431      
111007796697       111009056801       111010083971       111010606466      
111010670311       111010902151       111010881832       111011013841      
111011777387       111011857791       111011975242       111011965993      
111012038254       111012766252       111012852821       111012899732      
111013070262       111013139101       111013210808     111004395442      
111007796754       111009056812       111010083993       111010606477      
111010670388       111010902173       111010881843       111011013885      
111011777411       111011857814       111011975264       111011966017      
111012038287       111012766274       111012852832       111012900218      
111013070273       111013139112       111013210819     111004395497      
111007796798       111009056823       111010084039       111010606512      
111010670401       111010902195       111010881922       111011013931      
111011777422       111011857847       111011975286       111011966040      
111012055938       111012766285       111012852843       111012900757      
111013070284       111013139189       111013210831     111004368273      
111007796888       111009056845       111010084095       111010606534      
111010670467       111010902296       111010881944       111011013953      
111011777523       111011857869       111011975310       111011966051      
111012055972       111012766320       111012852854       111012900768      
111013070329       111013139213       111013210842  

 

SCH-A-13



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     111004368824
      111007796899       111009056878       111010084107       111010606567    
  111010670489       111010902319       111010881977       111011014000      
111011777545       111011857915       111011975332       111011966062      
111012055983       111012766533       111012852865       111012919656      
111013070352       111013139279       111013210853     111004369027      
111007796945       111009056902       111010084130       111010606624      
111010670524       111010902320       111010913827       111011014044      
111011777578       111011857926       111011975343       111011966163      
111012056007       111012766555       111012852898       111012919667      
111013070396       111013139291       111013210875     111004369061      
111007796967       111009057127       111010084163       111010606714      
111010670579       111010902353       111010913850       111011014112      
111011777590       111011857971       111011975398       111011966185      
111012056030       111012766566       111012852900       111012919690      
111013070408       111013139314       111013210897     111004369083      
111007797069       111009057138       111010084264       111010606725      
111010670580       111010902364       111010913872       111011014202      
111011811678       111011858039       111011975455       111011966196      
111012056063       111012766577       111012852911       111012919713      
111013070419       111013139369       111013210909     111004369140      
111007797081       111009057149       111010084286       111010606781      
111010670614       111010902409       111010913883       111011014235      
111011811690       111011858051       111011994906       111011966219      
111012056108       111012766588       111012852922       111012919724      
111013070442       111013139370       111013210910     111004369162      
111007797104       111009057161       111010084309       111010606815      
111010670636       111010902465       111010913917       111011014268      
111011811724       111011858062       111011995008       111011966242      
111012056175       111012766599       111012852955       111012919735      
111013070486       111013139381       111013210943     111004369599      
111007797115       111009057251       111010084321       111010606826      
111010670647       111010902476       111010913940       111011032864      
111011811735       111011858084       111011995019       111011966286      
111012056186       111012766601       111012852966       111012919780      
111013070497       111013139392       111013210954     111004369667      
111007797159       111009057295       111010084365       111010606882      
111010670658       111010902498       111010914019       111011032910      
111011811768       111011858095       111011995042       111011966343      
111012056209       111012766634       111012852977       111012919803      
111013070509       111013139426       111013210987     111004369713      
111007797272       111009057330       111010084398       111010606916      
111010670669       111010902511       111010914031       111011033001      
111011811779       111011823862       111011995064       111011966477      
111012056210       111012766656       111012852999       111012919814      
111013070510       111013139437       111013210998     111004369836      
111007797317       111009057396       111010084422       111010607018      
111010670692       111010920780       111010914110       111011033012      
111011811791       111011823895       111011995110       111011966488      
111012056243       111012766678       111012853013       111012919825      
111013070521       111013139448       111013211012     111004370108      
111007809300       111009057408       111010084444       111010607041      
111010670737       111010920825       111010914345       111011033034      
111011811803       111011823930       111011995200       111011966499      
111012056265       111012766689       111012853046       111012919847      
111013070532       111013139460       111013211067     111004395510      
111007809322       111009057554       111010084455       111010607063      
111010670760       111010920836       111010914356       111011033045      
111011811847       111011823952       111011995222       111011966512      
111012056287       111012766702       111012853057       111012919869      
111013070543       111013139471       111013211089     111004395701      
111007809366       111009057598       111010084477       111010607108      
111010690436       111010920915       111010914378       111011033056      
111011811858       111011823963       111011995255       111011966624      
111012056311       111012766724       111012853068       111012919881      
111013070554       111013139594       111013211090     111004395756      
111007809377       111009057666       111010084545       111010607232      
111010690447       111010921073       111010914389       111011033067      
111011811937       111011823996       111011995288       111011966635      
111012056344       111012766757       111012853114       111012919904      
111013070576       111013139875       111013230383     111004395857      
111007809412       111009057677       111010084567       111010607287      
111010690470       111010921084       111010914390       111011033078      
111011811948       111011824009       111011995299       111011966646      
111012056399       111012766768       111012869177       111012919915      
111013070622       111013139932       111013230394     111004395981      
111007809467       111009057723       111010084578       111010607456      
111010690852       111010921129       111010914491       111011033124      
111011811982       111011824021       111011995312       111011966657      
111012056423       111012766779       111012869199       111012919959      
111013070633       111013139943       111013230406     111004396016      
111007809490       111009057734       111010084646       111010607489      
111010690863       111010921141       111010914569       111011033191      
111011812006       111011824032       111011995323       111011966736      
111012056445       111012766780       111012869212       111012920018      
111013070655       111013139965       111013230417     111004396195      
111007809535       111009057767       111010084657       111010607490      
111010690874       111010921152       111010914637       111011033348      
111011812028       111011824076       111011995367       111011966781      
111012056535       111012766791       111012869290       111012920074      
111013070666       111013140013       111013230439     111004396319      
111007809557       111009057802       111010084680       111010607524      
111010690920       111010921163       111010914648       111011033359      
111011812039       111011824098       111011995389       111011966815      
111012056625       111012766836       111012869302       111012920119      
111013070688       111013140024       111013230462     111004396320      
111007809625       111009057868       111010084691       111010607591      
111010690953       111010921174       111010914659       111011033360      
111011812040       111011824201       111011995390       111011966826      
111012056636       111012766869       111012869313       111012920120      
111013070723       111013157785       111013230473     111004396432      
111007809670       111009057879       111010124179       111010607669      
111010690975       111010921208       111010914660       111011033371      
111011812095       111011824223       111011995569       111011984826      
111012056704       111012766870       111012869324       111012920153      
111013070734       111013157819       111013230495     111004396500      
111007809760       111008996386       111009987556       111010607681      
111010691044       111010921219       111010914671       111011033427      
111011812107       111011824234       111011995626       111011984871      
111012056759       111012766892       111012869335       111012920175      
111013070745       111013157831       111013230563     111004344503      
111007809782       111008996397       111010045957       111010607737      
111010691066       111010921231       111010914693       111011033438      
111011812129       111011824245       111011995660       111011984905      
111012056793       111012766904       111012869346       111012920197      
111013070767       111013157864       111013230585     111004344569      
111007809816       111008996409       111010084747       111010607793      
111010691099       111010921264       111010914727       111011033472      
111011812152       111011824256       111011995682       111011984927      
111012056827       111012786366       111012869357       111012920399      
111013070778       111013157875       111013230619     111004344604      
111007809861       111008996421       111010084859       111010607883      
111010691156       111010921343       111010914738       111011033506      
111011812208       111011824278       111011995727       111011984938      
111012056850       111012786377       111012869368       111012940751      
111013070813       111013157886       111013230631     111004344761      
111007809883       111008996443       111010084871       111010607917      
111010691246       111010921365       111010914750       111011033528      
111011812231       111011824289       111011995761       111011984950      
111012056861       111012786399       111012869380       111012940784      
111013070846       111013157910       111013230664     111004345199      
111007809928       111008996487       111010084893       111010607940      
111010691336       111010921376       111010914828       111011033562      
111011812242       111011824391       111011995783       111011984983      
111012056883       111012786412       111012869391       111012940795      
111013070879       111013157943       111013230675     111004345414      
111007809939       111008996500       111010084938       111010608064      
111010691381       111010921433       111010933537       111011033584      
111011812309       111011824403       111011995806       111011985030      
111012056906       111012786423       111012869425       111012940807      
111012970642       111013157976       111013230686     111004345469      
111007809984       111008996511       111010084983       111010608187      
111010691493       111010921501       111010933560       111011033810      
111011812444       111011824425       111011995851       111011985131      
111012056951       111012786445       111012869436       111012940818      
111012970653       111013158001       111013230697     111004370603      
111007809995       111008996522       111010085041       111010608299      
111010691505       111010921523       111010933582       111011033876      
111011812477       111011824436       111011995895       111011985164      
111012057008       111012786467       111012869447       111012940841      
111012970664       111013158023       111013230709     111004370715      
111007810010       111008996533       111010085119       111010608312      
111010691527       111010921578       111010933649       111011033898      
111011812488       111011824469       111011995929       111011985209      
111012073769       111012786489       111012869458       111012940863      
111012970675       111013158034       111013230710     111004370816      
111007810054       111008996566       111010085131       111010608323      
111010691583       111010921613       111010933661       111011033933      
111011812545       111011824470       111011996032       111011985232      
111012073859       111012786490       111012869469       111012940885      
111012970686       111013158056       111013230798     111004371176      
111007810087       111008996601       111010085153       111010608378      
111010691673       111010921624       111010933672       111011034114      
111011812578       111011824504       111011996043       111011985254      
111012073916       111012786513       111012869492       111012940896      
111012970697       111013158089       111013230800     111004371233      
111007810188       111008996623       111010085175       111010608389      
111010691684       111010921668       111010933694       111011034125      
111011812602       111011824526       111011996065       111011985265      
111012073950       111012786535       111012869526       111012940908      
111012970710       111013158113       111013230844     111004371288      
111007810201       111008996678       111010085322       111010608424      
111010691808       111010921769       111010933728       111011034169      
111011812613       111011824548       111011996076       111011985287      
111012073983       111012786568       111012869537       111012940919      
111012970721       111013158157       111013230866     111004371345      
111007810223       111008996724       111010085344       111010608491      
111010691853       111010921860       111010933762       111011034192      
111011812624       111011824559       111012017150       111011985300      
111012073994       111012786579       111012869559       111012940920      
111012970754       111013158214       111013230899     111004371424      
111007810302       111008996746       111010085377       111010608503      
111010691864       111010921893       111010933773       111011053799      
111011812646       111011824638       111012017228       111011985311      
111012074007       111012786580       111012869560       111012940942      
111012970765       111013158225       111013230912     111004371615      
111007810335       111008996757       111010085478       111010608581      
111010691875       111010921950       111010933807       111011053823      
111011812657       111011824751       111012017239       111011985333      
111012074063       111012786603       111012869571       111012940953      
111012970776       111013158236       111013230923     111004371660      
111007810346       111008996780       111010085489       111010608626      
111010712330       111010921983       111010933818       111011053845      
111011812691       111011824762       111012017318       111011985412      
111012074085       111012786614       111012869582       111012940964      
111012970787       111013158304       111013230945     111004371817      
111007862343       111008996825       111010085524       111010608727      
111010712341       111010922029       111010933852       111011053867      
111011812703       111011824807       111012017330       111011985546      
111012074096       111012786670       111012869593       111012940986      
111012970811       111013158348       111013230990     111004371840      
111007862387       111008996847       111010085579       111010608794      
111010712396       111010922030       111010933953       111011053889      
111011812747       111011824829       111012017374       111011985614      
111012074108       111012787255       111012869616       111012941011      
111012970833       111013158371       111013231025     111004371918      
111007862477       111008996858       111010085603       111010608851      
111010712408       111010922041       111010933986       111011053924      
111011845226       111011824852       111012017420       111011985669      
111012074119       111012787299       111012869627       111012941055      
111012970855       111013158393       111013231058     111004371930      
111007862534       111008997039       111010085614       111010608907      
111010712420       111010922063       111010934077       111011053968      
111011845237       111011824874       111012017442       111011985670      
111012074131       111012787301       111012869649       111012941088      
111012970866       111013158405       111013251713     111004398939      
111007862578       111008997040       111010085816       111010608918      
111010712431       111010922164       111010934099       111011054048      
111011845259       111011824964       111012017453       111011985681      
111012074265       111012787514       111012869672       111012941099      
111012970923       111013158427       111013251735     111004399020      
111007862589       111008997084       111010085827       111010608996      
111010712442       111010922186       111010934101       111011054127      
111011845282       111011824986       111012017543       111011985816      
111012074287       111012787525       111012869683       111012941112      
111012971025       111013158438       111013251757     111004345818      
111007862602       111008997095       111010085928       111010609009      
111010712475       111010922243       111010934123       111011054194      
111011845338       111011824997       111012017688       111011985849      
111012074298       111012787558       111012869706       111012941123      
111012971081       111013158461       111013251768     111004345975      
111007862725       111008997141       111010085939       111010609010      
111010712532       111010889548       111010934189       111011054239      
111011845383       111011825022       111012017712       111011985861      
111012074311       111012787569       111012869717       111012941134      
111012971148       111013158472       111013251779     111004346167      
111007862859       111008997152       111010085940       111010609043      
111010712543       111010889582       111010934224       111011054295      
111011845473       111011724323       111012017868       111011985917      
111012074344       111012787592       111012869739       111012941189      
111012971159       111013158506       111013251780     111004346190      
111007862950       111008997208       111010105516       111010609166      
111010712600       111010889605       111010934314       111011054307      
111011845518       111011724402       111012017891       111011985939      
111012074377       111012787604       111012869740       111012941202      
111012971205       111013158539       111013251803     111004346235      
111007862972       111008997219       111009988535       111010609199      
111010712655       111010889616       111010934358       111011054318      
111011845541       111011724491       111012017958       111011985962      
111012074423       111012787615       111012869751       111012941213      
111012971216       111013178632       111013251814     111004346291      
111007863018       111008997286       111009988737       111010609212      
111010712666       111010889650       111010934369       111011054352      
111011845563       111011724592       111012017969       111011986008      
111012074434       111012787626       111012869762       111012941224      
111012971272       111013178643       111013251825     111004346303      
111007863063       111008997309       111010085962       111010609223      
111010712699       111010889672       111010934459       111011054408      
111011845619       111011724671       111012018061       111012004819      
111012074456       111012787648       111012870001       111012941347      
111012971351       111013179015       111013251858     111004346370      
111007863074       111008997310       111010085995       111010609290      
111010712789       111010889706       111010934460       111011054442      
111011845620       111011724727       111012018072       111012004864      
111012074478       111012787671       111012870012       111012941370      
111012971429       111013179026       111013251870     111004346639      
111007863153       111009018203       111010086042       111010609302      
111010712802       111010889829       111010934471       111011054453      
111011845675       111011724794       111012018094       111012004886      
111012074636       111012787693       111012870067       111012941392      
111012971430       111013179048       111013251892     111004346673      
111007863197       111009018270       111010086053       111010609346      
111010712914       111010889874       111010777667       111011054475      
111011845709       111011724851       111012018117       111012004965      
111012074669       111012787705       111012870168       111012941426      
111012971452       111013179059       111013251915     111004346741      
111007863221       111009018360       111010086165       111010609357      
111010712969       111010889975       111010777724       111011054486      
111011845710       111011724862       111012018128       111012004976      
111012074704       111012787727       111012870180       111012941437      
111012971485       111013179071       111013251937     111004346910      
111007863254       111009018449       111010086198       111010609403      
111010713027       111010889986       111010777791       111011054521      
111011845787       111011724884       111012018151       111012004998      
111012074715       111012766948       111012870191       111012941459      
111012971520       111013179082       111013251971     111004346932      
111007863298       111009018494       111010086390       111010609425      
111010713049       111010889997       111010777803       111011054532      
111011845798       111011724952       111012018184       111012005012      
111012074726       111012766960       111012870214       111012941471      
111012971597       111013179093       111013251993     111004372166      
111007863344       111009018540       111010086491       111010609458      
111010713083       111010890034       111010777825       111011054543      
111011845877       111011724974       111012018218       111012005078      
111012097204       111012766982       111012870225       111012941482      
111012971609       111013179138       111013252006     111004372313      
111007863355       111009018562       111010086503       111010609470      
111010713106       111010890146       111010777847       111011054554      
111011845888       111011724985       111012018241       111012005225      
111012097226       111012766993       111012870236       111012941527      
111012971665       111013179521       111013252017     111004372436      
111007735599       111009018618       111010086525       111010609481      
111010713117       111010890168       111010777892       111011054600      
111011845912       111011725133       111012018296       111012005247      
111012097237       111012767006       111012870258       111012941538      
111012971687       111013179532       111013252039     111004372841      
111007735601       111009018663       111010086536       111010609492      
111010713128       111010890179       111010777926       111011054655      
111011846025       111011725166       111012018308       111012005270      
111012097305       111012767017       111012889944       111012941549      
111012988988       111013179543       111013252051     111004372964      
111007735612       111009018742       111010086569       111010609571      
111010713218       111010890247       111010777959       111011054701      
111011846036       111011725188       111012018319       111012005292      
111012097349       111012767028       111012889966       111012801184      
111012988999       111013179611       111013252084     111004373011      
111007735634       111009018764       111010086615       111010609582      
111010713241       111010890292       111010777971       111011054756      
111011846070       111011725199       111012018342       111012005304      
111012097350       111012767039       111012889977       111012801195      
111012989013       111013179622       111013252118     111004373022      
111007735690       111009018809       111010086637       111010609593      
111010713274       111010890348       111010778017       111011054778      
111011846081       111011725223       111012018454       111012005393      
111012097372       111012767073       111012890014       111012801218      
111012989057       111013179644       111013252163     111004373178      
111007735803       111009019035       111010086659       111010609627      
111010713319       111010890438       111010778062       111011054802      
111011846104       111011725267       111012018533       111012005416      
111012097428       111012767084       111012890047       111012801229      
111012989080       111013179655       111013252220     111004373224      
111007735825       111009019079       111010086693       111010609683      
111010713353       111010890472       111010778084       111011073566      
111011846272       111011725278       111012018599       111012005449      
111012097484       111012767095       111012890058       111012801241      
111012989125       111013179666       111013252242     111004373235      
111007735904       111009019080       111010086727       111010609694      
111010730824       111010890494       111010778141       111010957061      
111011846429       111011725289       111012018634       111012005461      
111012097518       111012767118       111012890069       111012801274      
111012989136       111013179677       111013252253     111004373246      
111007735948       111009019169       111010086806       111010609717      
111010730857       111010890517       111010778332       111010957083      
111011846430       111011725683       111011876961       111012005472      
111012097596       111012767129       111012890070       111012801285      
111012989158       111013179734       111013252275     111004373291      
111007735982       111009019170       111010086817       111010609728      
111010730868       111010890528       111010778376       111010957173      
111011865510       111011725740       111011877029       111012005483      
111012097619       111012767130       111012890081       111012801296      
111012989169       111013179756       111013252286     111004373314      
111007736028       111009019237       111010086828       111010609807      
111010730903       111010890663       111010778433       111010957230      
111011865587       111011725751       111011877030       111012005506      
111012097642       111012767141       111012890092       111012801319      
111012989170       111013179778       111013252297     111004373358      
111007736051       111009019259       111010086839       111010609863      
111010730958       111010785059       111010778444       111010957241      
111011865644       111011725762       111011877052       111012005517      
111012097653       111012767152       111012890115       111012801331      
111012989181       111013179790       111013252309     111004373415      
111007736118       111009019260       111010086840       111010609896      
111010731050       111010785093       111010778455       111010957274      
111011865655       111011725829       111011877096       111012005562      
111012097709       111012767163       111012890126       111012801353      
111012989192       111013179802       111013252310     111004399132      
111007736129       111009019271       111010086873       111010609920      
111010731139       111010785105       111010778512       111010957342      
111011865677       111011725852       111011877164       111012005618      
111012097743       111012767174       111012890137       111012801364      
111012989204       111013179813       111013252321     111004399323      
111007736174       111009019349       111010086930       111010609997      
111010731195       111010785161       111010778545       111010957364      
111011865699       111011748060       111011877434       111012005629      
111012097776       111012767185       111012890148       111012801791      
111012989248       111013179824       111013252332     111004399367      
111007736264       111009043133       111010087032       111010610012      
111010731465       111010785172       111010778589       111010957432      
111011865701       111011748161       111011877614       111012005674      
111012097888       111012767219       111012890159       111012801814      
111012989260       111013179857       111013252343     111004399378      
111007736309       111009043144       111010087054       111010610023      
111010731498       111010785183       111010778590       111010957601      
111011865802       111011748217       111011877636       111012005719      
111012097901       111012767253       111012890160       111012801836      
111012989327       111013179868       111013252354     111004399479      
111007736354       111009043188       111010087065       111010610045      
111010731500       111010785206       111010778602       111010957623      
111011865813       111011748239       111011877647       111012005753      
111012097934       111012767297       111012890182       111012801858      
111012989338       111013179891       111013252365  

 

SCH-A-14



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     111004399783
      111007736376       111009043212       111010087087       111010610067    
  111010731511       111010785273       111010778613       111010957690      
111011865857       111011748240       111011877670       111012005797      
111012098003       111012767309       111012890193       111012801937      
111012989406       111013179914       111013252376     111004399974      
111007736387       111009043245       111010087100       111010610102      
111010731577       111010785295       111010778624       111010957757      
111011865903       111011748251       111011877692       111012005821      
111012098036       111012767321       111012890216       111012801948      
111012989417       111013179936       111013252387     111004400214      
111007736400       111009043335       111010087177       111010610113      
111010731768       111010785341       111010778646       111010957768      
111011865914       111011748273       111011877715       111011868085      
111012098047       111012767365       111012890238       111012801993      
111012989439       111013179947       111013252398     111004400315      
111007736433       111009043380       111010087223       111010610146      
111010731779       111010785352       111010778680       111010957791      
111011865958       111011748284       111011877771       111011868120      
111012098092       111012767376       111012890249       111012802006      
111012989462       111013179958       111013112898     111004400450      
111007736455       111009043458       111010087289       111010610168      
111010731814       111010785374       111010778770       111010957847      
111011865969       111011748330       111011877894       111011868131      
111012098159       111012767387       111012890272       111012802039      
111012989484       111013179969       111013112900     111004400461      
111007736804       111009043492       111010087403       111010610180      
111010731881       111010785385       111010778781       111010957869      
111011865970       111011748352       111011877906       111011868164      
111012098171       111012767400       111012890317       111012802051      
111012989495       111013179992       111013112922     111004400618      
111007736826       111009043515       111010087492       111010610247      
111010731915       111010785396       111010796781       111010957881      
111011866016       111011748374       111011899854       111011868209      
111012098193       111012767411       111012890339       111012802062      
111012989507       111013199332       111013112933     111004400641      
111007736848       111009043537       111010087537       111010610359      
111010731937       111010785408       111010796893       111010957915      
111011866049       111011748442       111011899944       111011868210      
111012098272       111012767433       111012890340       111012802073      
111012989529       111013199354       111013113002     111004400663      
111007736860       111009043571       111010087559       111010610393      
111010731960       111010785486       111010796950       111010957993      
111011866050       111011748453       111011899999       111011868221      
111012098317       111012767477       111012890373       111012802095      
111012989530       111013199376       111013113013     111004400674      
111007736905       111009043627       111010087571       111010610416      
111010732039       111010785497       111010797030       111010958040      
111011866140       111011748464       111011900048       111011868355      
111012098362       111012767501       111012890418       111012802130      
111012989563       111013199400       111013113035     111004400731      
111007736916       111009043672       111010087650       111010610438      
111010732051       111010785509       111010797085       111010958129      
111011866230       111011748497       111011900093       111011868412      
111012098384       111012767815       111012890429       111012802141      
111012989585       111013199411       111013113046     111004400832      
111007736950       111009043694       111010087672       111010610449      
111010732073       111010785521       111010797119       111010958163      
111011866296       111011748532       111011900127       111011868434      
111012098430       111012767826       111012890441       111012802174      
111012989608       111013199422       111013113068     111004346976      
111007797339       111009043920       111010087683       111010610472      
111010732118       111010785532       111010797120       111010958196      
111011866331       111011748576       111011900161       111011868490      
111012113472       111012767837       111012890452       111012802185      
111012989620       111013199466       111013113080     111004347001      
111007797395       111009043964       111010087706       111010610483      
111010732141       111010785554       111010797131       111010958208      
111011866465       111011748611       111011900172       111011868546      
111012113483       111012767893       111012890474       111012802208      
111012989631       111013199477       111013113103     111004347056      
111007797429       111009043975       111010087874       111010610506      
111010732163       111010785622       111010797197       111010958321      
111011866498       111011748622       111011900228       111011868591      
111012113506       111012767905       111012890519       111012802219      
111012989642       111013199499       111013113114     111004347258      
111007797452       111009044000       111010087885       111010610528      
111010732185       111010785633       111010797287       111010958387      
111011866511       111011748655       111011900239       111011868625      
111012113517       111012767916       111012890520       111012820051      
111012989653       111013199512       111013113169     111004347270      
111007797496       111009044055       111010087896       111010610607      
111010732196       111010785644       111010797322       111010958400      
111011866566       111011748666       111011900262       111011868636      
111012113540       111012788526       111012890542       111012821063      
111012989664       111013199523       111013113170     111004347382      
111007797508       111009044066       111010087931       111010610731      
111010752514       111010785789       111010797333       111010976523      
111011714254       111011748699       111011900318       111011868647      
111012113551       111012788548       111012891240       111012821074      
111012989686       111013199556       111013113192     111004347731      
111007797575       111009044077       111010087975       111010610742      
111010752570       111010785790       111010797355       111010976545      
111011714265       111011748701       111011900329       111011868704      
111012113573       111012788560       111012891273       111012821085      
111012989697       111013199567       111013113204     111004347775      
111007797597       111009044099       111010088000       111010610911      
111010752648       111010785835       111010797377       111010976556      
111011714298       111011748745       111011900464       111011868760      
111012113595       111012788593       111012891284       111012821108      
111012989710       111013199590       111013113215     111004347898      
111007797643       111009044123       111010088088       111010611080      
111010752659       111010785846       111010797399       111010976589      
111011714300       111011748756       111011900475       111011868793      
111012113641       111012788605       111012909475       111012821119      
111013010277       111013199646       111013113226     111004348013      
111007797665       111009044358       111010088099       111010611103      
111010752682       111010785857       111010797401       111010976602      
111011714366       111011748767       111011900532       111011868816      
111012113663       111012788616       111012909486       111012821120      
111013010299       111013199691       111013113237     111004348237      
111007797698       111009044460       111010088246       111010611147      
111010752772       111010785880       111010797502       111010976646      
111011714399       111011748891       111011900543       111011868850      
111012113674       111012788638       111012909497       111012821142      
111013010312       111013199703       111013113596     111004348282      
111007797700       111009044482       111010088257       111010611305      
111010752817       111010785936       111010797647       111010976657      
111011714423       111011748936       111011900611       111011868861      
111012113708       111012788650       111012909510       111012821153      
111013010323       111013199736       111013113619     111004348338      
111007797711       111009044493       111010088325       111010611350      
111010752930       111010785970       111010797692       111010976679      
111011714456       111011749005       111011900644       111011868906      
111012113719       111012788661       111012909521       111012821175      
111013010334       111013199769       111013113620     111004348484      
111007797722       111009044505       111010088347       111010611361      
111010752941       111010804859       111010797704       111010976747      
111011714478       111011749027       111011900655       111011868917      
111012113720       111012788672       111012909532       111012821197      
111013010356       111013199770       111013114182     111004348563      
111007797733       111009044538       111010088404       111010611394      
111010752963       111010804882       111010797726       111010976770      
111011714524       111011749038       111011900699       111011868928      
111012113764       111012788706       111012909543       111012821210      
111013010402       111013199792       111013114193     111004348642      
111007797755       111009044583       111010088426       111010611406      
111010752996       111010804905       111010797759       111010976860      
111011714557       111011749049       111011900712       111011868940      
111012113786       111012788717       111012909565       111012821221      
111013010424       111013199804       111013114205     111004348743      
111007797766       111009044673       111010088437       111010611473      
111010753021       111010804950       111010797816       111010976961      
111011714580       111011749072       111011900723       111011868962      
111012113821       111012788739       111012909576       111012821232      
111013010491       111013199815       111013114216     111004348866      
111007797812       111009057914       111010088493       111010611495      
111010753054       111010805074       111010797849       111010976983      
111011714591       111011749139       111011900778       111011869020      
111012113865       111012788740       111012909598       111012821243      
111013010503       111013199826       111013114249     111004348901      
111007797867       111009057958       111010107967       111010611529      
111010753111       111010805085       111010797861       111010977041      
111011714603       111011766149       111011900824       111011869031      
111012113898       111012788762       111012909600       111012821265      
111013010536       111013199893       111013114261     111004373516      
111007797878       111009058061       111010088684       111010611585      
111010753133       111010805108       111010797872       111010977142      
111011714715       111011766262       111011900970       111011869064      
111012113911       111012788773       111012909611       111012821276      
111013010547       111013199905       111013114272     111004373527      
111007797935       111009058072       111010088741       111010611619      
111010753155       111010805142       111010797951       111010977175      
111011714771       111011766318       111011901049       111011869086      
111012113922       111012788784       111012909644       111012821287      
111013010558       111013199916       111013114283     111004373684      
111007797946       111009058128       111010088763       111010611620      
111010753199       111010805243       111010798097       111010977186      
111011714805       111011766352       111011901061       111011869154      
111012113955       111012788795       111012909655       111012821298      
111013010570       111013199950       111013114306     111004373796      
111007797968       111009058139       111010088921       111010611664      
111010753212       111010805298       111010798176       111010977221      
111011714816       111011766374       111011917552       111011869187      
111012113966       111012788830       111012909677       111012821311      
111013010592       111013199961       111013114328     111004373910      
111007797979       111009058162       111010088954       111010611721      
111010753324       111010805322       111010798187       111010977254      
111011715020       111011766385       111011917619       111011891294      
111012113988       111012788841       111012909688       111012821322      
111013010604       111013199983       111013114339     111004373987      
111007798026       111009058173       111010088965       111010611743      
111010753346       111010805445       111010818641       111010977399      
111011715053       111011766453       111011917631       111011891306      
111012114024       111012788863       111012909712       111012821333      
111013010626       111013199994       111013114362     111004374438      
111007798105       111009058195       111010088976       111010611798      
111010753357       111010805489       111010818696       111010977412      
111011715110       111011766510       111011917653       111011891317      
111012114046       111012788885       111012909745       111012821366      
111013010637       111013200043       111013114373     111004374483      
111007798138       111009058218       111010088998       111010611833      
111010753379       111010805502       111010818708       111010977478      
111011715211       111011766565       111011917664       111011891351      
111012114057       111012788908       111012909756       111012821377      
111013010648       111013217513       111013114384     111004374629      
111007798161       111009058230       111010089001       111010611945      
111010753447       111010805579       111010818764       111010977524      
111011715277       111011766576       111011917743       111011891384      
111012114079       111012788919       111012909790       111012821388      
111013010659       111013217524       111013114395     111004401079      
111007798206       111009058331       111010089012       111010612003      
111010753458       111010805614       111010818843       111010977580      
111011715301       111011766587       111011917787       111011891430      
111012114080       111012788942       111012909813       111012821401      
111013010660       111013217535       111013114429     111004401147      
111007798239       111009058386       111010089214       111010612058      
111010753492       111010805625       111010818898       111010977614      
111011715334       111011766598       111011917822       111011891474      
111012114103       111012788964       111012909835       111012821850      
111013010738       111013217546       111013132902     111004401192      
111007798284       111009058421       111010089247       111010612069      
111010753515       111010805737       111010818922       111010977726      
111011715389       111011766688       111011917855       111011891496      
111012114125       111012788975       111012909846       111012821883      
111013010750       111013217557       111013132913     111004401215      
111007798318       111009058476       111010089258       111010612126      
111010753526       111010805748       111010819068       111010977793      
111011715390       111011766699       111011917888       111011891542      
111012114158       111012788986       111012909857       111012821906      
111013010761       111013218109       111013132935     111004401226      
111007798408       111009058500       111010089269       111010612160      
111010753548       111010805816       111010819103       111010996031      
111011715446       111011766712       111011917945       111011891564      
111012133654       111012789000       111012911715       111012821962      
111013010783       111013218110       111013132957     111004401248      
111007810470       111009058522       111010089292       111010612171      
111010753605       111010805838       111010819226       111010996198      
111011715480       111011766790       111011917956       111011891586      
111012133722       111012789022       111012911726       111012821984      
111013010817       111013218132       111013132991     111004401361      
111007810481       111009058555       111010202592       111010612182      
111010753616       111010805917       111010819237       111010996244      
111011715525       111011766880       111011917978       111011891597      
111012133755       111012789077       111012911737       111012821995      
111013010828       111013218143       111013133037     111004401394      
111007810504       111009058566       111010202604       111010612216      
111010753627       111010805951       111010819248       111010996255      
111011715569       111011766891       111011918047       111011891632      
111012133777       111012789088       111012911748       111012822008      
111013010840       111013218154       111013133093     111004401462      
111007810548       111009058577       111010202626       111010612249      
111010753650       111010806020       111010819316       111010996288      
111011715592       111011766914       111011918092       111011891643      
111012133823       111012789099       111012911759       111012822019      
111013010851       111013218165       111013133105     111004401541      
111007810560       111009058667       111010202659       111010612306      
111010753683       111010806165       111010819428       111010996299      
111011715615       111011766936       111011918115       111011891654      
111012133834       111012789167       111012911782       111012822558      
111013010873       111013218198       111013133116     111004401596      
111007810593       111009058678       111010202682       111010612317      
111010767408       111010826594       111010819439       111010996334      
111011733941       111011766947       111011918137       111011891687      
111012133856       111012789178       111012911793       111012822570      
111013010918       111013218233       111013133127     111004401709      
111007810649       111009058689       111010202749       111010612328      
111010767611       111010826640       111010819451       111010996356      
111011734009       111011766958       111011918216       111011891711      
111012133889       111012789189       111012911827       111012822592      
111013010929       111013218255       111013133172     111004401833      
111007810706       111009058690       111010202761       111010612339      
111010767655       111010826673       111010819631       111010996378      
111011734021       111011767005       111011918249       111011891799      
111012133902       111012789190       111012911838       111012822604      
111013010930       111013218266       111013133598     111004401866      
111007810739       111009058713       111010202794       111010612362      
111010767756       111010826695       111010819642       111010996390      
111011734043       111011767061       111011918250       111011891812      
111012133924       111012767927       111012911849       111012822615      
111013035915       111013218277       111013133701     111004401990      
111007863401       111009058779       111010202817       111010612474      
111010767767       111010826707       111010819697       111010996514      
111011734065       111011767072       111011918261       111011891834      
111012133935       111012767949       111012911872       111012822626      
111013035926       111013218323       111013133712     111004349025      
111007863490       111009058814       111010202873       111010612485      
111010767802       111010826785       111010819709       111010996536      
111011734098       111011767083       111011918272       111011891878      
111012133968       111012768018       111012911883       111012844899      
111013035959       111013218345       111013133723     111004349205      
111007863636       111009058836       111010202884       111010612564      
111010767824       111010826808       111010819710       111010996648      
111011734188       111011767106       111011918294       111011891889      
111012133979       111012768063       111012911894       111012844901      
111013035960       111013218356       111013133767     111004349249      
111007863658       111009058847       111010202929       111010612575      
111010767868       111010826875       111010819743       111010996671      
111011734201       111011767162       111011918351       111011891913      
111012133991       111012768142       111012911906       111012844912      
111013035971       111013218390       111013133802     111004349317      
111007863681       111009058869       111010202930       111010612597      
111010767914       111010826943       111010819765       111010996693      
111011734324       111011767173       111011918395       111011891946      
111012134015       111012768153       111012911917       111012844956      
111013035993       111013218402       111013133835     111004349340      
111007863726       111009059006       111010202985       111010612609      
111010767969       111010827023       111010840792       111010996761      
111011734391       111011767195       111011918407       111011891968      
111012134071       111012768298       111012911928       111012844967      
111013036017       111013218413       111013133846     111004349441      
111007863760       111009059051       111010203010       111010612610      
111010768072       111010827045       111010840826       111010996794      
111011734436       111011767252       111011918452       111011891980      
111012134093       111012768300       111012911940       111012844990      
111013036039       111013218424       111013133891     111004349845      
111007863849       111008956618       111010203021       111010612665      
111010768106       111010827090       111010840871       111010996884      
111011734447       111011767274       111011918485       111011891991      
111012134183       111012768311       111012911951       111012845014      
111013036062       111013218435       111013133903     111004349856      
111007863894       111008997376       111010203065       111010612698      
111010768128       111010827124       111010840882       111010997043      
111011734458       111011767296       111011918519       111011892015      
111012134194       111012768322       111012911962       111012845036      
111013036488       111013218468       111013133914     111004349867      
111007863917       111008997400       111010203087       111010612777      
111010768151       111010827157       111010840961       111010997201      
111011734481       111011788143       111011918542       111011892037      
111012134228       111012768333       111012911973       111012845047      
111013036499       111013218479       111013133936     111004349979      
111007863951       111008997466       111010203133       111010612867      
111010768229       111010827179       111010841041       111010997302      
111011734504       111011788176       111011918621       111011892071      
111012134330       111012768344       111012930974       111012845058      
111013036512       111013218525       111013133958     111004350061      
111007863962       111008997613       111010203201       111010612878      
111010768320       111010827191       111010841120       111010997324      
111011734526       111011788277       111011918643       111011892127      
111012134341       111012769233       111012930996       111012845092      
111013036578       111013218536       111013133969     111004350083      
111007864064       111008997635       111010203245       111010612935      
111010768353       111010827214       111010841197       111010997346      
111011734537       111011788301       111011918698       111011892183      
111012134374       111012769244       111012931021       111012845115      
111013036590       111013218547       111013133970     111004350184      
111007864075       111008997703       111010203302       111010612968      
111010768397       111010827225       111010841232       111011014279      
111011734559       111011788390       111011918700       111011892194      
111012134385       111012769255       111012931043       111012845137      
111013036602       111013218558       111013133992     111004350274      
111007864086       111008997714       111010203335       111010612980      
111010768465       111010827258       111010841254       111011014280      
111011734571       111011788446       111011937194       111011892284      
111012134396       111012769266       111012931065       111012845159      
111013036624       111013218581       111013134016     111004350353      
111007864110       111008997770       111010203379       111010613015      
111010768487       111010827304       111010841276       111011014358      
111011734582       111011788480       111011937240       111011892307      
111012134419       111012769277       111012931098       111012845160      
111013036635       111013218626       111013134027     111004350409      
111007864176       111008997781       111010203380       111010613026      
111010768555       111010827348       111010841287       111011014493      
111011734605       111011788514       111011937262       111011909575      
111012134442       111012769299       111012931100       111012845182      
111013036725       111013218648       111013151981     111004350421      
111007864266       111008997792       111010203447       111010613037      
111010768599       111010827359       111010841298       111011014505      
111011734683       111011788558       111011937295       111011909597      
111012134475       111012769301       111012931111       111012845205      
111013037041       111013218671       111013152083     111004350454      
111007864288       111008998142       111010203458       111010613059      
111010634456       111010827371       111010841412       111011014527      
111011734717       111011788705       111011937352       111011909610      
111012134510       111012769323       111012931122       111012845227      
111013037063       111013218682       111013152094     111004350500      
111007864299       111008998197       111010203593       111010613082      
111010634524       111010827405       111010841423       111011014572      
111011734740       111011788716       111011937420       111011909654      
111012134532       111012769356       111012931144       111012845238      
111013037085       111013218705       111013152106     111004374898      
111007864378       111008998254       111010203649       111010613206      
111010634535       111010827551       111010841502       111011014628      
111011734762       111011788749       111011937453       111011909665      
111012134554       111012769367       111012931177       111012845261      
111013037119       111013237706       111013152128     111004374900      
111007864389       111008998265       111010207362       111010613228      
111010634568       111010827562       111010841524       111011014673      
111011734795       111011788750       111011937486       111011909687      
111012134565       111012769390       111012931188       111012845272      
111013037175       111013237717       111013152140     111004374966      
111007864424       111008998366       111010207373       111010613251      
111010634614       111010854012       111010841557       111011014707      
111011734807       111011788772       111011937497       111011909698      
111012134622       111012769402       111012931201       111012845610      
111013037221       111013237739       111013152241     111004375046      
111007864457       111008998377       111010207395       111010613262      
111010634759       111010854056       111010841568       111011014976      
111011734818       111011788862       111011937712       111011909700      
111012134655       111012769435       111012931223       111012845621      
111013037311       111013237795       111013152285  

 

SCH-A-15



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     111004375068
      111007864479       111008998388       111010207418       111010613284    
  111010634760       111010854078       111010841580       111011014987      
111011734874       111011788895       111011937723       111011909711      
111012134688       111012769840       111012931234       111012845632      
111013037322       111013237818       111013152296     111004375079      
111007737030       111008998399       111010207430       111010613329      
111010634838       111010854113       111010841591       111011015089      
111011734964       111011788907       111011937767       111011909733      
111012134699       111012769862       111012931267       111012845654      
111013037355       111013237874       111013152308     111004402801      
111007737063       111008998423       111010207441       111010613363      
111010634894       111010854135       111010841658       111011015135      
111011734975       111011788918       111011937778       111011909980      
111012134723       111012769873       111012931278       111012845665      
111013037366       111013237885       111013152319     111004402968      
111007737186       111008998478       111010207452       111010613385      
111010634939       111010854179       111010841715       111011015146      
111011734986       111011789032       111011937789       111011909991      
111012134756       111012769884       111012931289       111012845700      
111013037377       111013237920       111013152320     111004403251      
111007737209       111008998489       111010207496       111010613396      
111010634951       111010854214       111010841838       111011015191      
111011735011       111011789122       111011937813       111011910050      
111012134778       111012769907       111012931290       111012845722      
111013037388       111013237964       111013152331     111004403318      
111007737210       111008998490       111010207542       111010613420      
111010634962       111010854225       111010841973       111011015236      
111011735224       111011789144       111011937824       111011910106      
111012038322       111012769929       111012931335       111012845733      
111013037399       111013237986       111013152342     111004403341      
111007737221       111008998513       111010207586       111010613431      
111010634995       111010854247       111010842042       111011015270      
111011756014       111011789166       111011937857       111011910117      
111012038423       111012769930       111012931346       111012845766      
111013037412       111013238000       111013152364     111004403723      
111007737265       111008998535       111010207610       111010613442      
111010635019       111010854258       111010842053       111011015348      
111011756025       111011789177       111011937868       111011910139      
111012038434       111012769941       111012931368       111012845777      
111013037423       111013238011       111013152375     111004403947      
111007737300       111008998546       111010207632       111010613475      
111010635075       111010854371       111010842075       111011015371      
111011756047       111011789212       111011937879       111011910140      
111012038467       111012769952       111012931380       111012845788      
111013037434       111013238066       111013152386     111004404184      
111007737355       111008998568       111010207665       111010613554      
111010635086       111010854449       111010842086       111011015427      
111011756092       111011789278       111011937891       111011910173      
111012038513       111012769963       111012931391       111012845799      
111013037445       111013238077       111013152397     111004404308      
111007737445       111009019350       111010207700       111010613600      
111010635097       111010854472       111010866600       111011015540      
111011756137       111011789368       111011937903       111011910184      
111012038557       111012770011       111012931403       111012845801      
111013037502       111013238088       111013152432     111004404476      
111007737478       111009019372       111010207733       111010613622      
111010635121       111010854494       111010866655       111011015607      
111011756148       111011789391       111011937914       111011910195      
111012038704       111012770022       111012931436       111012845834      
111013051609       111013238123       111013152476     111004350533      
111007737489       111009019394       111010207801       111010613644      
111010635176       111010854517       111010866789       111011015630      
111011756159       111011789414       111011937969       111011910241      
111012038737       111012770033       111012931447       111012845845      
111013051621       111013238145       111013152498     111004351040      
111007737490       111009019406       111010207845       111010613655      
111010635323       111010854539       111010866802       111011015641      
111011756160       111011789425       111011938005       111011910308      
111012038748       111012770044       111012931458       111012862619      
111013051632       111013238167       111013152803     111004351163      
111007737513       111009019439       111010207856       111010613666      
111010635345       111010854540       111010866835       111011015696      
111011756182       111011804018       111011938016       111011910331      
111012038759       111012770055       111012931469       111012862620      
111013051643       111013238178       111013152814     111004351309      
111007737535       111009019440       111010207867       111010613677      
111010635378       111010854595       111010866903       111011015708      
111011756238       111011804085       111011938049       111011910353      
111012038771       111012789246       111012931470       111012862631      
111013051654       111013238190       111013152836     111004351387      
111007737591       111009019451       111010207878       111010613688      
111010635446       111010854607       111010866947       111011015731      
111011756249       111011804142       111011955813       111011910364      
111012038782       111012789279       111012931492       111012862664      
111013051698       111013238202       111013152869     111004351398      
111007737614       111009019484       111010207889       111010613734      
111010635468       111010854618       111010866958       111011015797      
111011756272       111011804153       111011955846       111011910375      
111012038805       111012789314       111012931515       111012862732      
111013051700       111013238213       111013152881     111004351400      
111007737647       111009019529       111010207913       111010613868      
111010635514       111010854629       111010867050       111011034260      
111011756339       111011804186       111011955868       111011910409      
111012038917       111012789336       111012931526       111012862743      
111013051711       111013238235       111013172096     111004351422      
111007737669       111009019563       111010207968       111010613880      
111010635536       111010854641       111010867173       111011034338      
111011756340       111011804221       111011955903       111011910465      
111012038984       111012789369       111012931537       111012862754      
111013051722       111013238257       111013172108     111004351534      
111007737670       111009019574       111010207991       111010613936      
111010635558       111010854663       111010867195       111011034349      
111011756395       111011804232       111011955925       111011910487      
111012038995       111012789370       111012931548       111012862776      
111013051801       111013238268       111013172131     111004351668      
111007737704       111009019743       111010208015       111010613958      
111010635569       111010854674       111010867218       111011034372      
111011756418       111011804243       111011955970       111011910555      
111012039053       111012789392       111012931559       111012862800      
111013051845       111013238280       111013172760     111004351679      
111007737759       111009019776       111010208059       111010613992      
111010635570       111010854685       111010867230       111011034383      
111011756430       111011804300       111011955981       111011910588      
111012039075       111012789404       111012931560       111012862811      
111013051856       111013238314       111013172805     111004351758      
111007737760       111009019923       111010208060       111010614016      
111010653525       111010854696       111010867241       111011034428      
111011756441       111011804399       111011956038       111011910601      
111012039086       111012789426       111012931582       111012862822      
111013051867       111013238325       111013172850     111004351837      
111007737827       111009019956       111010208071       111010614027      
111010653570       111010854708       111010867296       111011034518      
111011756542       111011804603       111011956050       111011910634      
111012039110       111012789448       111012931593       111012862855      
111013051890       111013238347       111013172861     111004351972      
111007737849       111009019978       111010208239       111010614128      
111010653592       111010854720       111010867364       111011034563      
111011756564       111011804636       111011956072       111011910645      
111012039187       111012789482       111012931627       111012862877      
111013051902       111013238358       111013172940     111004351983      
111007737883       111009020048       111010208251       111010614241      
111010653615       111010854742       111010867375       111011034686      
111011756621       111011804647       111011956094       111011929342      
111012039198       111012789493       111012955207       111012862912      
111013051924       111013238369       111013172951     111004352221      
111007737894       111009020116       111010208295       111010614364      
111010653671       111010869467       111010867409       111011034743      
111011756665       111011804669       111011956151       111011929410      
111012039233       111012789527       111012955229       111012862989      
111013051946       111013238370       111013172962     111004404814      
111007737906       111009020363       111010145734       111010614386      
111010653749       111010869546       111010867410       111011034811      
111011756676       111011804704       111011956162       111011929443      
111012039255       111012789549       111012955230       111012863003      
111013051979       111013258440       111013172973     111004404948      
111007737939       111009020385       111010145745       111010614409      
111010653783       111010869568       111010867421       111011034899      
111011756687       111011804715       111011956173       111011929511      
111012039345       111012789572       111012955241       111012863014      
111013052082       111013258451       111013172995     111004405219      
111007737940       111009020396       111010145868       111010614410      
111010653873       111010869692       111010867588       111011034901      
111011756700       111011804737       111011956195       111011929544      
111012057064       111012789583       111012955263       111012863081      
111013052105       111013258473       111013173008     111004405253      
111007737951       111009020408       111010145891       111010614432      
111010653884       111010869726       111010867599       111011034934      
111011756711       111011804759       111011956296       111011929645      
111012057109       111012789594       111012955274       111012863092      
111013052116       111013258495       111013173019     111004405309      
111007737962       111009020419       111010145969       111010614533      
111010653895       111010869759       111010867724       111011034989      
111011756823       111011804760       111011956308       111011929656      
111012057345       111012789628       111012955285       111012863104      
111013052127       111013258574       111013173020     111004405433      
111007737995       111009044774       111010145992       111010614599      
111010653907       111010869760       111010867735       111011035036      
111011756856       111011804827       111011956319       111011929702      
111012057356       111012789640       111012955308       111012863137      
111013052149       111013258620       111013173031     111004405781      
111007738008       111009044785       111010146049       111010614645      
111010653941       111010869793       111010867746       111011035328      
111011756867       111011804850       111011956331       111011929724      
111012057378       111012789651       111012955320       111012863159      
111013052150       111013258631       111013173042     111004405860      
111007776268       111009044831       111010146050       111010614678      
111010653963       111010869883       111010867768       111011054857      
111011756878       111011804928       111011956342       111011929779      
111012057390       111012789662       111012955342       111012863160      
111013052161       111013258653       111013173110     111004406007      
111007798419       111009044853       111010146061       111010614724      
111010653996       111010869894       111010867779       111011054879      
111011756889       111011804995       111011956386       111011929803      
111012057402       111012789695       111012955353       111012863182      
111013052172       111013258686       111013173132     111004352276      
111007798420       111009044943       111010146072       111010614814      
111010654009       111010869928       111010867791       111011054958      
111011756913       111011805042       111011956421       111011929836      
111012057413       111012789707       111012955386       111012863193      
111013052194       111013258822       111013173176     111004352377      
111007798431       111009045067       111010146139       111010614825      
111010654054       111010869939       111010867803       111011054970      
111011756957       111011805075       111011956465       111011929858      
111012057592       111012789718       111012955409       111012863227      
111013052228       111013258866       111013173233     111004352388      
111007798453       111009045090       111010146140       111010614836      
111010654087       111010869962       111010867847       111011054981      
111011772641       111011805097       111011956487       111011929870      
111012057604       111012789730       111012955410       111012863272      
111013052239       111013258888       111013173244     111004352401      
111007798587       111009045179       111010146173       111010614892      
111010654098       111010870021       111010867971       111011055117      
111011772663       111011805132       111011956522       111011929904      
111012057615       111012789785       111012955432       111012880574      
111013052307       111013121562       111013173277     111004352513      
111007798600       111009045180       111010146184       111010614915      
111010654144       111010870032       111010868017       111011055128      
111011772685       111011805165       111011956544       111011929915      
111012057626       111012789808       111012955667       111012880585      
111013052329       111013121618       111013173738     111004352580      
111007798611       111009045225       111010146207       111010614993      
111010654166       111010870043       111010882035       111011055139      
111011772708       111011837496       111011956555       111011929948      
111012057659       111012789819       111012955678       111012880608      
111013081545       111013121685       111013173750     111004352658      
111007798622       111009045270       111010146230       111010615017      
111010654188       111010870122       111010882068       111011055151      
111011772719       111011837553       111011956566       111011929959      
111012057716       111012789932       111012955689       111012880619      
111013081567       111013121696       111013173783     111004352704      
111007798633       111009045573       111010146241       111010615028      
111010654201       111010870234       111010882080       111011055252      
111011772720       111011837564       111011956577       111011929960      
111012057727       111012789943       111012955690       111012880620      
111013081578       111013121708       111013193505     111004352759      
111007798701       111009045584       111010146252       111010615051      
111010654223       111010870245       111010882091       111011055296      
111011772764       111011837575       111011956612       111011930074      
111012057749       111012789954       111012955702       111012880642      
111013081624       111013121764       111013193516     111004352928      
111007798745       111009045630       111010146375       111010615208      
111010654278       111010870267       111010882103       111011055308      
111011772797       111011837609       111011956757       111011930096      
111012057761       111012770123       111012955746       111012880686      
111013081635       111013121786       111013193527     111004352995      
111007798789       111009045641       111010146487       111010615242      
111010654290       111010870368       111010882147       111011055375      
111011772809       111011837643       111011956779       111011930120      
111012057783       111012770145       111012955757       111012880978      
111013081646       111013121797       111013193549     111004353031      
111007798790       111009045652       111010146498       111010615365      
111010654368       111010870379       111010882282       111011055410      
111011772832       111011837812       111011956791       111011930175      
111012057862       111012770189       111012955768       111012881328      
111013081657       111013121854       111013193572     111004353042      
111007798802       111009045742       111010146522       111010615398      
111010654403       111010870391       111010882350       111011055432      
111011772843       111011837867       111011956836       111011930243      
111012057884       111012770190       111012955803       111012881339      
111013081679       111013121898       111013193606     111004353064      
111007798857       111009045753       111010146555       111010615668      
111010654447       111010870425       111010882361       111011055454      
111011772922       111011837889       111011956904       111011930265      
111012057907       111012770235       111012955836       111012881362      
111013081680       111013121911       111013193628     111004353075      
111007798891       111009045786       111010146588       111010615769      
111010654469       111010870481       111010882440       111011055511      
111011772977       111011837913       111011975466       111011930287      
111012057918       111012770291       111012955847       111012881407      
111013081714       111013121922       111013193651     111004353121      
111007798925       111009045821       111010146623       111010615815      
111010654548       111010870537       111010882462       111011055599      
111011772999       111011837924       111011975488       111011930333      
111012057929       111012770303       111012955869       111012881418      
111013081736       111013121955       111013193662     111004353143      
111007798992       111009045865       111010146634       111010615882      
111010654560       111010870548       111010882518       111011055634      
111011773035       111011837935       111011975501       111011930366      
111012057930       111012770314       111012955870       111012881429      
111013081758       111013121966       111013193673     111004353277      
111007799005       111009045887       111010146678       111010615905      
111010670849       111010870559       111010882563       111011055656      
111011773079       111011837980       111011975512       111011947454      
111012057996       111012770538       111012955904       111012881452      
111013081781       111013121977       111013193684     111004353334      
111007799016       111009045900       111010146690       111010615961      
111010670894       111010870605       111010882631       111011055825      
111011773248       111011838037       111011975589       111011947487      
111012058021       111012770628       111012955937       111012881496      
111013081804       111013122024       111013193785     111004353424      
111007799072       111009045911       111010146702       111010615983      
111010670939       111010870627       111010882664       111011055847      
111011773282       111011838048       111011975602       111011947555      
111012058065       111012770639       111012955948       111012881508      
111013081815       111013122046       111013193796     111004353468      
111007799083       111009045922       111010146713       111010616030      
111010670940       111010902522       111010882709       111011055926      
111011773293       111011838127       111011975613       111011947577      
111012058098       111012770640       111012955960       111012881531      
111013081826       111013122057       111013193819     111004353514      
111007799117       111009045933       111010146746       111010616120      
111010670995       111010902544       111010882765       111011055937      
111011773327       111011838149       111011975635       111011947588      
111012058122       111012770651       111012955971       111012881564      
111013081837       111013122080       111013193831     111004353592      
111007799151       111009045944       111010146768       111010616186      
111010671031       111010902588       111010882787       111010958444      
111011773349       111011838150       111011975646       111011947623      
111012058177       111012770662       111012955982       111012881586      
111013081860       111013122147       111013193864     111004353671      
111007799162       111009060435       111010146779       111010616209      
111010671053       111010902601       111010882923       111010958499      
111011773350       111011838161       111011975680       111011947645      
111012058188       111012770695       111012955993       111012881597      
111013081871       111013122158       111013193875     111004353682      
111007799173       111009060514       111010166557       111010740702      
111010671109       111010902667       111010882990       111010958545      
111011773361       111011838172       111011975758       111011947656      
111012058199       111012770718       111012956028       111012881609      
111013081882       111013122215       111013193886     111004353772      
111007799195       111009060525       111010166580       111010740713      
111010671110       111010902702       111010883003       111010958567      
111011773372       111011838194       111011975804       111011947690      
111012058212       111012770729       111012810241       111012881610      
111013081893       111013122226       111013193910     111004406108      
111007799229       111009060558       111010166669       111010740735      
111010671143       111010902724       111010883014       111010958589      
111011773394       111011838240       111011975882       111011947702      
111012058223       111012770730       111012810252       111012881845      
111013081905       111013122248       111013193932     111004406175      
111007799241       111009060604       111010166748       111010740779      
111010671198       111010902757       111010883047       111010958668      
111011773417       111011838273       111011975905       111011947836      
111012074737       111012770763       111012810296       111012881856      
111013081927       111013122259       111013193965     111004406209      
111007799252       111009060693       111010166782       111010740825      
111010671211       111010902768       111010883058       111010958679      
111011773428       111011838329       111011975949       111011947847      
111012074771       111012770785       111012810308       111012882318      
111013081949       111013122271       111013193976     111004406265      
111007799274       111009060750       111010166816       111010740847      
111010671558       111010902791       111010883069       111010958703      
111011773439       111011838396       111011975972       111011947869      
111012074782       111012770796       111012810735       111012882330      
111013081950       111013140035       111013193987     111004406580      
111007799331       111009060817       111010166838       111010740858      
111010671592       111010902869       111010883070       111010958792      
111011773440       111011838475       111011975994       111011947915      
111012074850       111012770808       111012810746       111012882363      
111013081972       111013140046       111013194023     111004406603      
111007799364       111009061054       111010166850       111010740904      
111010671604       111010902881       111010883137       111010958882      
111011773462       111011838565       111011976029       111011947971      
111012074906       111012770820       111012810779       111012882374      
111013082030       111013140057       111013194045     111004406625      
111007799375       111009061188       111010166861       111010740937      
111010671615       111010902948       111010883160       111010958927      
111011773518       111011838600       111011976063       111011948017      
111012074917       111012770831       111012810780       111012882420      
111013082052       111013140068       111013194067     111004406636      
111007799397       111009061201       111010166906       111010740959      
111010671682       111010902959       111010883238       111010958949      
111011773529       111011838723       111011976096       111011948152      
111012074940       111012770853       111012810803       111012882442      
111013082096       111013140091       111013194078     111004406748      
111007799410       111009061212       111010166939       111010740982      
111010671705       111010902960       111010883249       111010959029      
111011773530       111011858174       111011976119       111011948174      
111012074951       111012789987       111012810825       111012882475      
111013082108       111013140305       111013194988     111004406771      
111007799421       111009061223       111010166973       111010740993      
111010671761       111010903028       111010883250       111010959311      
111011773541       111011858185       111011976131       111011948185      
111012074962       111012789998       111012810836       111012900814      
111013082119       111013140316       111013195293     111004406850      
111007844758       111009061234       111010166995       111010741040      
111010671839       111010903107       111010914839       111010959412      
111011773585       111011858208       111011976209       111011948196      
111012074973       111012790002       111012810847       111012900847      
111013082120       111013140338       111013195305     111004406940      
111007844769       111009061290       111010167019       111010741095      
111010671851       111010903129       111010914840       111010959423      
111011773596       111011858264       111011976232       111011948219      
111012074984       111012790013       111012810858       111012900858      
111013082131       111013140349       111013195316     111004407008      
111007844781       111009061302       111010167086       111010741130      
111010671884       111010903163       111010914862       111010959456      
111011773631       111011858310       111011976254       111011948264      
111012075008       111012790024       111012810869       111012900892      
111013082186       111013140350       111013195327     111004407299      
111007844792       111009061313       111010167110       111010741185      
111010671930       111010903185       111010914918       111010959489      
111011773709       111011858321       111011976287       111011948297      
111012075031       111012790035       111012810870       111012900926      
111013082197       111013140372       111013195350     111004407334      
111007844804       111009061324       111010167165       111010741208      
111010671952       111010903264       111010914930       111010959490      
111011773743       111011858466       111011976311       111011948309      
111012075064       111012790046       111012810892       111012900960      
111013082210       111013140619       111013195394  

 

SCH-A-16



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     111004407378
      111007844815       111009061335       111010167187       111010741297    
  111010671974       111010903310       111010914941       111010959524      
111011773765       111011858488       111011976333       111011948354      
111012075097       111012790103       111012810915       111012900971      
111013082221       111013140642       111013195417     111004407413      
111007844826       111009061379       111010167255       111010741332      
111010672043       111010903343       111010914985       111010959568      
111011773776       111011858534       111011976412       111011948400      
111012075255       111012790697       111012810982       111012901006      
111013100288       111013140653       111013195451     111004407491      
111007844837       111009061380       111010167266       111010741398      
111010672065       111010903444       111010914996       111010959579      
111011773787       111011858679       111011976423       111011948501      
111012075334       111012790709       111012811006       111012901028      
111013100301       111013140675       111013211214     111004407503      
111007844860       111009061391       111010167299       111010741400      
111010691954       111010903488       111010915010       111010959591      
111011793532       111011858680       111011976513       111011948545      
111012075345       111012790710       111012811028       111012901040      
111013100323       111013140686       111013211236     111004407525      
111007844871       111009061403       111010167301       111010741422      
111010691965       111010903523       111010915087       111010959603      
111011793622       111011858691       111011976524       111011948613      
111012075356       111012790721       111012811039       111012901073      
111013100334       111013140709       111013211292     111004407693      
111007844882       111009061436       111010167356       111010741455      
111010691987       111010903556       111010915100       111010959625      
111011793666       111011858703       111011976546       111011966949      
111012075367       111012790732       111012811062       111012901095      
111013100356       111013140732       111013211304     111004868009      
111007844893       111009061458       111010167378       111010741477      
111010691998       111010903578       111010915111       111010959760      
111011793677       111011858714       111011996100       111011966950      
111012075479       111012790754       111012811073       111012901118      
111013100367       111013140743       111013211315     111004868054      
111007845096       111009061469       111010167402       111010741512      
111010692012       111010903602       111010915133       111010959782      
111011793756       111011858792       111011996111       111011967052      
111012075536       111012790765       111012811095       111012901130      
111013100389       111013140776       111013211326     111004868346      
111007845119       111009061515       111010167446       111010741578      
111010692045       111010903815       111010915144       111010959805      
111011793767       111011858826       111011996177       111011967074      
111012075569       111012790787       111012811107       111012901141      
111013100413       111013140787       111013211472     111004868706      
111007864569       111009061650       111010167569       111010741590      
111010692089       111010922322       111010915155       111010959827      
111011793789       111011858859       111011996188       111011967119      
111012075604       111012790811       111012811130       111012901174      
111013100424       111013140822       111013211494     111004868818      
111007864581       111008998625       111010167592       111010741635      
111010692102       111010922445       111010915166       111010959838      
111011793846       111011858950       111011996223       111011967120      
111012075693       111012790822       111012811163       111012901714      
111013100468       111013140833       111013211506     111004872149      
111007864637       111008998658       111010184940       111010741657      
111010692113       111010922456       111010915201       111010959940      
111011793925       111011859018       111011996278       111011967153      
111012075705       111012790833       111012811174       111012901758      
111013101627       111013140844       111013211517     111004872217      
111007864682       111008998669       111010184995       111010741691      
111010692124       111010922535       111010915212       111010977894      
111011793947       111011859029       111011996290       111011967164      
111012075772       111012790844       111012811196       111012901770      
111013101638       111013140866       111013211663     111004872273      
111007864705       111008998737       111010185031       111010741725      
111010692146       111010922568       111010915245       111010977939      
111011793970       111011859052       111011996335       111011967186      
111012075783       111012790855       111012811466       111012901781      
111013101650       111013140912       111013211696     111004872318      
111007864772       111008998782       111010185042       111010741770      
111010692180       111010922647       111010915278       111010978042      
111011794038       111011859063       111011996357       111011967254      
111012075794       111012790866       111012811635       111012902096      
111013101661       111013140923       111013211720     111004905708      
111007864783       111008998793       111010185086       111010741792      
111010692258       111010922669       111010915302       111010978064      
111011794106       111011859096       111011996368       111011967276      
111012075806       111012790912       111012811691       111012902726      
111013101694       111013140934       111013211753     111004844171      
111007864828       111008998827       111010185356       111010741815      
111010692348       111010922681       111010915313       111010978109      
111011794128       111011859186       111011996380       111011967322      
111012075851       111012790934       111012811714       111012902737      
111013101728       111013140956       111013211764     111004844610      
111007864862       111008998838       111010185378       111010741882      
111010692449       111010922704       111010915335       111010978110      
111011794173       111011859209       111011996391       111011967344      
111012075873       111012790945       111012811725       111012902748      
111013101773       111013141003       111013211775     111004844856      
111007864929       111008998883       111010185457       111010741905      
111010692506       111010922760       111010915357       111010978121      
111011794184       111011859210       111011996492       111011967412      
111012075895       111012790956       111012811736       111012902760      
111013101784       111013141014       111013211786     111004845273      
111007864941       111008998906       111010185468       111010761907      
111010692517       111010922838       111010915380       111010978187      
111011794218       111011825044       111011996504       111011967502      
111012075918       111012790978       111012835675       111012902805      
111013101829       111013141025       111013211832     111004845486      
111007864974       111008998940       111010185503       111010761941      
111010692539       111010922861       111010915447       111010978222      
111011794263       111011825066       111011996526       111011967524      
111012076021       111012791216       111012835754       111012920580      
111013101830       111013141069       111013211865     111004845723      
111007865009       111008999019       111010185514       111010762010      
111010692540       111010922917       111010915492       111010978255      
111011794274       111011825101       111011996537       111011967591      
111012098485       111012791227       111012835765       111012920625      
111013101841       111013141070       111013211876     111004845981      
111007865087       111008999020       111010185547       111010762021      
111010692607       111010922940       111010915537       111010978277      
111011794285       111011825213       111011996559       111011967603      
111012098508       111012791249       111012835800       111012920658      
111013101852       111013141081       111013211887     111004846038      
111007865098       111008999121       111010185615       111010762122      
111010692753       111010922951       111010915571       111010978334      
111011794296       111011825280       111011996571       111011967669      
111012098621       111012791250       111012835833       111012921075      
111013101863       111013158540       111013211911     111004846308      
111007865100       111008999187       111010185626       111010762166      
111010692797       111010923008       111010915616       111010978367      
111011794410       111011825347       111011996582       111011967670      
111012098632       111012791261       111012835855       111012921110      
111013101953       111013158562       111013212125     111004846432      
111007865133       111008999211       111010185648       111010762278      
111010692810       111010923132       111010915638       111010978390      
111011794443       111011825370       111011996593       111011967704      
111012098665       111012791272       111012835866       111012921165      
111013101986       111013158607       111013212136     111004846511      
111007865212       111008999244       111010185659       111010762379      
111010692843       111010923211       111010915650       111010978413      
111011794476       111011825381       111011996605       111011967782      
111012098687       111012791317       111012835877       111012921176      
111013070969       111013159642       111013212147     111004846533      
111007865223       111008999356       111010185660       111010762391      
111010692977       111010923233       111010915683       111010978457      
111011794487       111011825426       111011996650       111011967827      
111012098698       111012791328       111012835934       111012921198      
111013070981       111013159664       111013212158     111004846612      
111007865324       111008999390       111010185705       111010762403      
111010693057       111010923255       111010915728       111010978503      
111011794498       111011825437       111011996784       111011967849      
111012098711       111012791339       111012835956       111012921200      
111013070992       111013159675       111013212169     111004846634      
111007865335       111008999547       111010185716       111010762414      
111010693079       111010923367       111010915739       111010978536      
111011794566       111011825448       111011996795       111011967850      
111012098788       111012791340       111012835989       111012921266      
111013071005       111013159686       111013212215     111004846667      
111007865346       111008999615       111010185749       111010762436      
111010693147       111010923390       111010915740       111010978592      
111011794577       111011825459       111011996829       111011967894      
111012098823       111012791351       111012835990       111012921288      
111013071027       111013159709       111013212226     111004846757      
111007865391       111008999637       111010185772       111010762470      
111010693181       111010923446       111010915751       111010978604      
111011794645       111011825460       111011996830       111011967928      
111012098867       111012791362       111012836014       111012921457      
111013071050       111013159721       111013212361     111004846915      
111007865436       111008999659       111010185828       111010762515      
111010693192       111010923457       111010915795       111010978615      
111011794678       111011825482       111011996863       111011986031      
111012098889       111012791373       111012836025       111012921491      
111013071061       111013159732       111013212372     111004846926      
111007865469       111008999716       111010185884       111010762559      
111010693204       111010923468       111010934505       111010978626      
111011794702       111011825549       111011996874       111011986042      
111012098890       111012791384       111012836047       111012921558      
111013071072       111013159743       111013212394     111004846971      
111007865470       111008999806       111010185929       111010762571      
111010713500       111010923479       111010934516       111010978660      
111011812859       111011825561       111011996908       111011986110      
111012098913       111012791395       111012836070       111012921569      
111013071083       111013159765       111013212406     111004846982      
111007738064       111008999817       111010185930       111010762649      
111010713599       111010923491       111010934774       111010978693      
111011812916       111011825662       111011996919       111011986143      
111012099004       111012770910       111012836104       111012921592      
111013071094       111013159787       111013212417     111004846993      
111007738198       111008999851       111010185941       111010762683      
111010713601       111010923592       111010934808       111010978716      
111011812949       111011825729       111011996986       111011986187      
111012099071       111012770965       111012836115       111012921671      
111013071128       111013159811       111013212428     111004847006      
111007738211       111008999884       111010186032       111010762829      
111010713612       111010923615       111010934831       111010978783      
111011812972       111011825730       111011997022       111011986198      
111012099082       111012770976       111012836148       111012921705      
111013071140       111013159833       111013231069     111004847017      
111007738222       111008999895       111010186076       111010762852      
111010713634       111010890685       111010934943       111010978794      
111011813120       111011825741       111011997099       111011986200      
111012099105       111012770987       111012836160       111012921727      
111013071162       111013159844       111013231070     111004847208      
111007738233       111008999963       111010186133       111010762874      
111010713645       111010890742       111010935089       111010997357      
111011813164       111011825785       111011997167       111011986211      
111012099116       111012771012       111012836193       111012921749      
111013071173       111013159888       111013231081     111004847297      
111007738244       111009000024       111010186166       111010762896      
111010713702       111010890832       111010935157       111010997447      
111011813175       111011825875       111011997213       111011986244      
111012099127       111012771034       111012836238       111012921750      
111013071184       111013159901       111013231092     111004847488      
111007738288       111009000035       111010186234       111010762920      
111010713803       111010890898       111010935168       111010997504      
111011813186       111011825886       111011997224       111011986277      
111012099138       111012771089       111012836520       111012921761      
111013071195       111013159912       111013231104     111004847523      
111007738301       111009000046       111010203751       111010762931      
111010713869       111010890922       111010935203       111010997638      
111011813197       111011826012       111011997280       111011986301      
111012099161       111012771102       111012836531       111013020919      
111013071207       111013159923       111013231137     111004847545      
111007738323       111009020431       111010203784       111010762953      
111010713870       111010890933       111010935236       111010997649      
111011813276       111011725942       111012022628       111011986345      
111012099239       111012771124       111012836542       111013020931      
111013071229       111013159967       111013231160     111004847556      
111007738334       111009020453       111010203885       111010762975      
111010713892       111010890977       111010935269       111010997706      
111011813287       111011725953       111012022651       111011986413      
111012099330       111012771135       111012836564       111013020942      
111013071241       111013160004       111013231171     111004847567      
111007738356       111009020464       111010203942       111010763022      
111010713904       111010891035       111010935348       111010997717      
111011813377       111011726011       111012022730       111011986446      
111012099352       111012771157       111012836609       111013020986      
111013071252       111013160026       111013231193     111004847578      
111007738390       111009020475       111010203975       111010763066      
111010713948       111010891057       111010935371       111010997751      
111011813401       111011726066       111012022752       111011986468      
111012099363       111012771179       111012836610       111013020997      
111013071263       111013160037       111013231205     111004847635      
111007738424       111009020497       111010204000       111010763077      
111010713959       111010891136       111010935393       111010997896      
111011813456       111011726101       111012022774       111011986536      
111012099374       111012772530       111012836621       111013021022      
111013071274       111013160048       111013231216     111004847657      
111007738435       111009020565       111010204022       111010763123      
111010714006       111010891215       111010935427       111010997975      
111011813478       111011726167       111012022785       111011986569      
111012099396       111012772552       111012836632       111013021044      
111013071296       111013160059       111013231227     111004847680      
111007738468       111009020587       111010204033       111010763134      
111010714107       111010891260       111010935449       111010997997      
111011813502       111011726202       111012022808       111011986581      
111012099453       111012772596       111012836654       111013021055      
111013071308       111013160060       111013231407     111004847714      
111007738503       111009020699       111010204044       111010763156      
111010714129       111010891271       111010935540       111010998088      
111011813524       111011726279       111012022909       111011986592      
111012099464       111012772608       111012853125       111013021066      
111013071319       111013160071       111013231418     111004847927      
111007738514       111009020745       111010204066       111010624040      
111010714141       111010891293       111010935663       111010998178      
111011813579       111011726336       111012022921       111011986659      
111012099475       111012772619       111012853136       111013021077      
111013071320       111013160105       111013231429     111004848074      
111007738547       111009020891       111010204178       111010624129      
111010714196       111010891338       111010935775       111010998202      
111011813591       111011726381       111012022932       111011986660      
111012099521       111012772620       111012853158       111013021088      
111013071342       111013160116       111013231441     111004848096      
111007738558       111009020903       111010204246       111010624141      
111010714220       111010891350       111010935865       111010998224      
111011813625       111011726404       111012022976       111011986772      
111012099543       111012772664       111012853169       111013021101      
111013071375       111013160138       111013231520     111004848119      
111007738569       111009020936       111010204280       111010624152      
111010714231       111010891439       111010935887       111010998303      
111011813658       111011726459       111012023001       111011986851      
111012099587       111012772697       111012853170       111013021112      
111013071386       111013160194       111013231564     111004848186      
111007738693       111009021016       111010204291       111010624220      
111010714309       111010891473       111010935922       111010998347      
111011813692       111011726460       111012023012       111011986862      
111012114169       111012772709       111012853215       111013021145      
111013071409       111013180028       111013231575     111004848210      
111007738705       111009021038       111010204369       111010624343      
111010714332       111010891507       111010778972       111010998370      
111011813704       111011726516       111012023023       111011986884      
111012114170       111012772732       111012853237       111013021167      
111013071421       111013180051       111013231586     111004848669      
111007738716       111009021049       111010204392       111010624365      
111010714354       111010891530       111010778983       111010998392      
111011813715       111011726594       111012023045       111011986929      
111012114181       111012772743       111012853530       111013021178      
111013071432       111013180073       111013231597     111004848737      
111007738749       111009021061       111010204404       111010624444      
111010714387       111010891596       111010778994       111010998415      
111011813771       111011726741       111012023056       111011987010      
111012114484       111012772754       111012853541       111013021190      
111013071443       111013180084       111013231609     111004848760      
111007738794       111009021094       111010204437       111010624466      
111010714422       111010891675       111010779018       111010998426      
111011813793       111011726774       111012023078       111011987021      
111012114574       111012772800       111012853585       111013021224      
111013071454       111013180635       111013231610     111004848771      
111007738839       111009021117       111010204853       111010624488      
111010732208       111010891697       111010779030       111010998471      
111011813838       111011726808       111012023090       111011987065      
111012114619       111012772822       111012853596       111013021246      
111013071465       111013180646       111013231621     111004848782      
111007738862       111009021230       111010204921       111010624501      
111010732219       111010891765       111010779210       111010998482      
111011813849       111011726943       111012023113       111011987087      
111012114653       111012773070       111012853631       111013021257      
111013071476       111013180657       111013231632     111004848849      
111007738929       111009021263       111010204932       111010624567      
111010732231       111010891787       111010779232       111010998493      
111011813850       111011727012       111012023124       111011987122      
111012114664       111012773081       111012853653       111013021280      
111013071601       111013180679       111013231654     111004848894      
111007739009       111009021308       111010204954       111010624578      
111010732309       111010891811       111010779254       111010998505      
111011813861       111011727034       111012023146       111011987133      
111012114675       111012773520       111012853697       111013021291      
111013071623       111013180703       111013231687     111004848951      
111007739111       111009021375       111010204965       111010624602      
111010732310       111010786016       111010779265       111011015832      
111011813872       111011727045       111012023157       111011987188      
111012114697       111012773531       111012853709       111013021325      
111013071779       111013180747       111013231711     111004848962      
111007739155       111009021397       111010205045       111010624668      
111010732332       111010786027       111010779287       111011015944      
111011813883       111011727089       111012023191       111012005832      
111012114709       111012773564       111012853710       111013021347      
111013071791       111013180758       111013231733     111004848973      
111007799443       111009021465       111010205056       111010624679      
111010732387       111010786139       111010779300       111011015955      
111011813906       111011727179       111012023203       111012005922      
111012114721       111012791429       111012853732       111013021369      
111013071803       111013180792       111013231744     111004849211      
111007799465       111009021476       111010205078       111010624893      
111010732411       111010786229       111010779322       111011016114      
111011813928       111011727191       111012023269       111012005933      
111012114754       111012791463       111012853743       111013021370      
111012971722       111013180804       111013231777     111004849514      
111007799522       111009021498       111010208352       111010624950      
111010732444       111010786364       111010779366       111011016136      
111011813940       111011727203       111012023315       111012005977      
111012114811       111012791474       111012853754       111013021404      
111012971733       111013180837       111013231799     111004849547      
111007799544       111009021500       111010208374       111010624983      
111010732512       111010786432       111010779388       111011016226      
111011846519       111011727270       111012023348       111012005988      
111012114833       111012791485       111012853776       111013021437      
111012971744       111013180859       111013231878     111004849558      
111007799555       111009021566       111010208396       111010625041      
111010732556       111010786454       111010779401       111011016237      
111011846520       111011727292       111012023360       111012005999      
111012114877       111012791496       111012853811       111013021493      
111012971788       111013180882       111013252411     111004849581      
111007799566       111009021588       111010208408       111010625096      
111010732589       111010786498       111010779524       111011016316      
111011846586       111011727304       111012023382       111012006079      
111012114899       111012791575       111012853844       111013021505      
111012971801       111013180905       111013252433     111004849637      
111007799612       111009021623       111010208442       111010625119      
111010732590       111010786500       111010779557       111011016349      
111011846609       111011749140       111012023393       111012006080      
111012114901       111012791586       111012853855       111013021549      
111012971834       111013180927       111013252444     111004849716      
111007799634       111009021634       111010208464       111010625120      
111010732624       111010786511       111010779579       111011016383      
111011846632       111011749162       111012023416       111012006091      
111012114923       111012791643       111012853888       111013021583      
111012971845       111013181018       111013252466     111004849761      
111007799645       111009021825       111010208475       111010642309      
111010732770       111010786522       111010779669       111011016417      
111011846643       111011749173       111012023427       111012006136      
111012114934       111012791654       111012853899       111013021594      
111012971856       111013182086       111013252523     111004849817      
111007799689       111009021836       111010208554       111010642310      
111010732815       111010786555       111010779692       111011016439      
111011846722       111011749263       111012023438       111012006169      
111012114989       111012791665       111012854003       111013026599      
111012971867       111013182109       111013252545     111004849873      
111007799702       111009021858       111010208600       111010642332      
111010732871       111010786702       111010779715       111011016451      
111011846733       111011749308       111012023472       111012006170      
111012115126       111012791700       111012854025       111013026612      
111012971946       111013182121       111013252567     111004850044      
111007799735       111009021904       111010208611       111010642376      
111010732927       111010786791       111010779737       111011016484      
111011846788       111011749375       111012023494       111012006192      
111012115148       111012791722       111012854036       111013026645      
111012971957       111013182143       111013252578  

 

SCH-A-17



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     111004850280
      111007799825       111009021937       111010208688       111010642590    
  111010732983       111010786814       111010779759       111011016495      
111011846845       111011749409       111012023540       111012006215      
111012115182       111012791733       111012854058       111013026656      
111012971979       111013182165       111013252590     111004850303      
111007799836       111009021948       111010208723       111010642613      
111010733018       111010786937       111010779760       111011016518      
111011846878       111011749421       111012023595       111012006259      
111012115216       111012791744       111012854070       111013026678      
111012972004       111013182176       111013252624     111004850325      
111007799948       111009045966       111010208734       111010642691      
111010733030       111010787242       111010779771       111011016620      
111011846946       111011749432       111012023618       111012006293      
111012134802       111012791766       111012854081       111013026702      
111012972026       111013182200       111013252657     111004850336      
111007799982       111009045988       111010208756       111010642747      
111010733052       111010787264       111010779861       111011016686      
111011847015       111011749454       111012023652       111012006316      
111012134835       111012791788       111012854115       111013026869      
111012972037       111013182211       111013252679     111004850550      
111007800110       111009045999       111010208879       111010642781      
111010733074       111010787286       111010779872       111011016787      
111011847059       111011749498       111012023685       111012006327      
111012134868       111012791801       111012870270       111013026870      
111012972059       111013200065       111013252680     111004850617      
111007800132       111009046068       111010208903       111010642792      
111010733108       111010787297       111010779894       111011016811      
111011847060       111011749500       111011877951       111012006406      
111012134880       111012791812       111012870281       111013026881      
111012972105       111013200098       111013252703     111004850651      
111007800378       111009046103       111010208992       111010642837      
111010733131       111010806211       111010779906       111011016833      
111011847149       111011749522       111011877973       111012006417      
111012134970       111012791834       111012870292       111013028018      
111012972116       111013200100       111013252714     111004850695      
111007800435       111009046181       111010209016       111010642927      
111010733142       111010806244       111010779917       111011016912      
111011847161       111011749623       111011878165       111012006495      
111012135027       111012791845       111012870304       111013028030      
111012972149       111013200122       111013252758     111004824832      
111007800468       111009046215       111010209027       111010642938      
111010733186       111010806255       111010779928       111011016923      
111011847206       111011749634       111011878176       111012006507      
111012135038       111012791856       111012870359       111013028052      
111012972150       111013200144       111013252781     111004850842      
111007800479       111009046226       111010209038       111010642983      
111010733210       111010806277       111010779984       111011017025      
111011847262       111011749689       111011878198       111012006530      
111012135094       111012791889       111012870360       111013028108      
111012972172       111013200166       111013252815     111004850875      
111007800581       111009046237       111010209083       111010642994      
111010733265       111010806299       111010780043       111011017058      
111011847307       111011749713       111011878200       111012006552      
111012135195       111012791935       111012870371       111013028119      
111012972194       111013200199       111013252826     111004851078      
111007800592       111009046259       111010209094       111010643074      
111010733298       111010806312       111010780065       111011017070      
111011847330       111011749757       111011878211       111012006585      
111012135207       111012791946       111012870652       111013028120      
111012972217       111013200201       111013252837     111004851472      
111007800604       111009046260       111010209139       111010643119      
111010733311       111010806334       111010780087       111011017148      
111011847396       111011749779       111011878233       111012006686      
111012135285       111012791957       111012870797       111013028164      
111012972228       111013200212       111013252848     111004851696      
111007800637       111009046451       111010209184       111010643131      
111010733377       111010806345       111010780133       111011035384      
111011847442       111011749791       111011878244       111012006697      
111012135296       111012792048       111012870821       111013028221      
111012972240       111013200234       111013254266     111004851731      
111007800659       111009046462       111010209207       111010643197      
111010753706       111010806356       111010798277       111011035441      
111011847464       111011749814       111011878255       111012006709      
111012135308       111012773575       111012870843       111013028232      
111012972251       111013200256       111013254345     111004851753      
111007800660       111009046495       111010209296       111010643209      
111010753740       111010806424       111010798288       111011035519      
111011847475       111011749825       111011878277       111011869200      
111012135397       111012773586       111012870854       111013028243      
111012972262       111013200267       111013254367     111004851775      
111007800671       111009046518       111010209320       111010643254      
111010753841       111010806637       111010798323       111011035564      
111011847510       111011749892       111011878288       111011869211      
111012135409       111012773597       111012870865       111013028265      
111012972273       111013200289       111013254389     111004851809      
111007845232       111009046631       111010209375       111010643287      
111010753885       111010806693       111010798334       111011035676      
111011847543       111011749904       111011878299       111011869233      
111012135421       111012773609       111012870933       111013028276      
111012972295       111013200313       111013254390     111004852169      
111007845254       111009046642       111010209386       111010643333      
111010753931       111010806716       111010798345       111011035722      
111011847554       111011749948       111011878301       111011869255      
111012135487       111012773621       111012870944       111013028287      
111012972318       111013200324       111013254413     111004852204      
111007845388       111009046710       111010209397       111010643355      
111010753942       111010806761       111010798413       111011035777      
111011847587       111011749982       111011878312       111011869301      
111012135500       111012773632       111012870955       111013028322      
111012972329       111013200335       111013254446     111004852349      
111007845445       111009046732       111010209443       111010643377      
111010753964       111010806873       111010798424       111011035867      
111011847677       111011750119       111011878334       111011869356      
111012135544       111012773665       111012870966       111013028333      
111012972341       111013200368       111013254457     111004852462      
111007845546       111009046765       111010209454       111010643399      
111010754123       111010806895       111010798525       111011035902      
111011814020       111011750120       111011878345       111011869367      
111012135601       111012773676       111012870988       111013028344      
111012972352       111013200403       111013254479     111004852518      
111007845636       111009046787       111010209689       111010643445      
111010754145       111010806907       111010798581       111011035924      
111011814031       111011750175       111011878367       111011869479      
111012135634       111012773698       111012871013       111013028401      
111012989732       111013200414       111013254491     111004852608      
111007845782       111009046811       111010209690       111010643478      
111010754189       111010806930       111010798659       111011036026      
111011814053       111011750209       111011878402       111011869525      
111012135702       111012773722       111012871035       111013028412      
111012989754       111013200436       111013254503     111004852619      
111007845838       111009046877       111010209702       111010643489      
111010754202       111010806996       111010798693       111011036059      
111011814109       111011767342       111011878424       111011869569      
111012135780       111012773812       111012871046       111013028423      
111012989765       111013200458       111013254514     111004852664      
111007845850       111009046956       111010244048       111010643490      
111010754268       111010807009       111010798705       111011036060      
111011814154       111011767364       111011878435       111011869626      
111012135791       111012773856       111012871057       111013028456      
111012989776       111013200469       111013114452     111004852710      
111007846019       111009046989       111010146791       111010643524      
111010754303       111010807021       111010798716       111011036082      
111011814165       111011767409       111011878457       111011869682      
111012135836       111012773935       111012871079       111013060621      
111012989787       111013200470       111013114463     111004852798      
111007846143       111008916928       111010146825       111010643579      
111010754325       111010807111       111010798727       111011036127      
111011814312       111011767454       111011878468       111011869727      
111012135869       111012773979       111012871091       111013060654      
111012989798       111013200481       111013114474     111004852822      
111007846165       111009000147       111010146836       111010660006      
111010754415       111010807144       111010798738       111011036194      
111011814446       111011767476       111011878479       111011869738      
111012135870       111012773991       111012871103       111013060700      
111012989800       111013200504       111013114519     111004852833      
111007846198       111009000170       111010146869       111010660040      
111010754426       111010807212       111010798772       111011036318      
111011814491       111011767544       111011878491       111011869783      
111012135959       111012774004       111012871114       111013060711      
111012989811       111013200515       111013114531     111004852877      
111007846233       111009000181       111010146881       111010660051      
111010754460       111010807289       111010798840       111011036352      
111011814514       111011767555       111011878514       111011869806      
111012135993       111012774015       111012871125       111013060722      
111012989822       111013200537       111013114610     111004852901      
111007846244       111009000394       111010146960       111010660062      
111010754493       111010807302       111010798851       111011036374      
111011814536       111011767599       111011878525       111011869828      
111012136039       111012774026       111012871136       111013060733      
111012989833       111013200548       111013114632     111004853058      
111007846255       111009000406       111010146982       111010660073      
111010754606       111010807335       111010798884       111011036420      
111011814581       111011767634       111011878547       111011869839      
111012136051       111012774037       111012871158       111013060744      
111012989855       111013201178       111013114654     111004853126      
111007846277       111009000462       111010146993       111010660118      
111010754639       111010807368       111010798918       111011036431      
111011814648       111011767702       111011878558       111011869840      
111012039389       111012774060       111012871170       111013060766      
111012989912       111013201202       111013114665     111004853373      
111007846312       111009000484       111010147084       111010660141      
111010754718       111010807391       111010798929       111011036475      
111011814693       111011767724       111011878569       111011869873      
111012039457       111012774093       111012871181       111013060777      
111012989923       111013201235       111013114687     111004853452      
111007846334       111009000530       111010147118       111010660152      
111010754730       111010807436       111010798952       111011056006      
111011814727       111011767746       111011878592       111011869895      
111012039468       111012774116       111012871215       111013060799      
111012989934       111013201246       111013114700     111004853542      
111007846345       111009000574       111010147141       111010660163      
111010754831       111010807492       111010798963       111011056017      
111011814750       111011767779       111011878604       111011870011      
111012039615       111012774127       111012871226       111013060889      
111012989945       111013201268       111013114711     111004853621      
111007846367       111009000642       111010147163       111010660174      
111010754864       111010807504       111010798996       111011056062      
111011814794       111011767791       111011878615       111011870156      
111012039659       111012774150       111012871259       111013060946      
111012989956       111013201291       111013114766     111004853777      
111007846389       111009000675       111010147196       111010660185      
111010754875       111010807526       111010799021       111011056084      
111011814817       111011767814       111011878626       111011870213      
111012039693       111012774172       111012891307       111013060980      
111012989978       111013201314       111013114788     111004854105      
111007846413       111009000686       111010147253       111010660208      
111010754909       111010807537       111010799032       111011056095      
111011814851       111011767858       111011901162       111011870280      
111012039738       111012774194       111012891329       111013061015      
111012989990       111013201325       111013114799     111004854149      
111007846503       111009000709       111010147264       111010660220      
111010754910       111010807650       111010799065       111011056174      
111011814862       111011767870       111011901207       111011870370      
111012039817       111012774217       111012891330       111013061442      
111012990004       111013218749       111013114801     111004854239      
111007846536       111009000754       111010147275       111010660231      
111010776240       111010827719       111010799076       111011056310      
111011814873       111011767892       111011901252       111011870381      
111012039839       111012774239       111012891341       111013061475      
111012990015       111013218761       111013114823     111004854341      
111007846660       111009000776       111010147310       111010660242      
111010776262       111010827720       111010799111       111011056387      
111011814895       111011767937       111011901285       111011870392      
111012039895       111012774251       111012891431       111013061486      
111012990026       111013218772       111013114856     111004854475      
111007846682       111009000798       111010147398       111010660264      
111010776295       111010827810       111010799122       111011056411      
111011814918       111011767971       111011901319       111011870404      
111012039930       111012774284       111012891453       111013061497      
111012990048       111013218783       111013114878     111004854677      
111007846693       111009000800       111010147556       111010660275      
111010776329       111010827854       111010799144       111011056422      
111011814930       111011767982       111011901320       111011892363      
111012039963       111012774295       111012891464       111013061521      
111012990059       111013218806       111013114889     111004854789      
111007846705       111009000822       111010147613       111010660286      
111010776442       111010827887       111010799177       111011056455      
111011814952       111011768040       111011901331       111011892408      
111012040000       111012774330       111012891486       111013061532      
111012990071       111013218817       111013114890     111004855038      
111007846727       111009000877       111010147691       111010660332      
111010776532       111010827911       111010799201       111011056488      
111011814963       111011768118       111011901342       111011892420      
111012040044       111012774341       111012891497       111013061587      
111012990082       111013218839       111013114902     111004855072      
111007846772       111009000888       111010147736       111010660354      
111010776611       111010827922       111010799234       111011056545      
111011815065       111011768130       111011901409       111011892464      
111012040066       111012774352       111012891521       111013061611      
111012990093       111013218851       111013114991     111004855274      
111007865537       111009000899       111010147770       111010660466      
111010776622       111010827977       111010799357       111011056556      
111011815133       111011768141       111011901476       111011892521      
111012040101       111012774419       111012891532       111013061622      
111012990127       111013218873       111013115004     111004855364      
111007865650       111009000901       111010147781       111010660499      
111010776688       111010827999       111010820004       111011056613      
111011815177       111011768163       111011901487       111011892598      
111012040112       111012774497       111012891543       111013061644      
111012990149       111013218884       111013115015     111004855375      
111007865751       111009000990       111010147792       111010660590      
111010776723       111010828125       111010820015       111011056725      
111011815302       111011768196       111011901500       111011892633      
111012040156       111012774509       111012891600       111013061677      
111012991601       111013218930       111013115510     111004855689      
111007865784       111009001036       111010148096       111010660624      
111010776756       111010828349       111010820082       111011056736      
111011815380       111011768219       111011901522       111011892666      
111012040189       111012774510       111012891611       111013061699      
111012991612       111013218952       111013115688     111004856220      
111007865807       111009001069       111010148108       111010660635      
111010776767       111010828383       111010820105       111011056770      
111011815458       111011789447       111011901612       111011892677      
111012040190       111012792127       111012891633       111013061712      
111012991656       111013219009       111013115914     111004856433      
111007865942       111009001216       111010148243       111010660657      
111010776778       111010828495       111010820116       111011056804      
111011715626       111011789458       111011901656       111011892712      
111012040202       111012792150       111012891644       111013061756      
111012991667       111013219256       111013115925     111004856499      
111007865964       111009001227       111010148265       111010660725      
111010776824       111010828608       111010820318       111011057120      
111011715637       111011789537       111011901757       111011892745      
111012040246       111012792161       111012891655       111013061789      
111012991678       111013219267       111013134072     111004856624      
111007865975       111009001250       111010167637       111010660736      
111010776879       111010828653       111010820329       111011057131      
111011715659       111011789548       111011901779       111011892789      
111012040257       111012792172       111012891666       111013061802      
111012991724       111013219627       111013134083     111004856646      
111007865986       111009001306       111010167671       111010660826      
111010776903       111010828675       111010820330       111010939746      
111011715660       111011789571       111011901780       111011892790      
111012040268       111012792183       111012891677       111013061813      
111012991735       111013219649       111013134106     111004856837      
111007866022       111009001384       111010167682       111010660860      
111010776970       111010828721       111010820442       111010939780      
111011715682       111011789593       111011901791       111011892824      
111012040303       111012792194       111012891699       111013061846      
111012991746       111013219650       111013134139     111004856860      
111007866055       111009001395       111010167693       111010660893      
111010776992       111010828754       111010820453       111010939825      
111011715727       111011789638       111011901825       111011892835      
111012040336       111012792217       111012891734       111013088586      
111012991757       111013219728       111013134140     111004856882      
111007866066       111009021960       111010167727       111010660972      
111010777027       111010828765       111010820565       111010939836      
111011715750       111011789650       111011901836       111011892891      
111012040369       111012792239       111012891745       111013088621      
111012991779       111013219739       111013134151     111004856893      
111007866088       111009022118       111010167749       111010679983      
111010777083       111010828811       111010820611       111010939858      
111011715761       111011789661       111011901847       111011893038      
111012040459       111012792262       111012891756       111013088632      
111012991791       111013219740       111013134162     111004856950      
111007866099       111009022185       111010167750       111010680075      
111010777151       111010828833       111010820622       111010939869      
111011715772       111011789740       111011901858       111011893083      
111012040516       111012792307       111012891778       111013088643      
111012991836       111013219762       111013134184     111004857030      
111007866101       111009022196       111010167761       111010680121      
111010777218       111010828855       111010820633       111010939926      
111011715794       111011789795       111011901881       111011893094      
111012040550       111012792318       111012891789       111013088654      
111013010941       111013219773       111013134207     111004857120      
111007866123       111009022253       111010167772       111010680165      
111010777230       111010828866       111010820666       111010939937      
111011715839       111011789807       111011901892       111011893106      
111012040561       111012792341       111012891802       111013088665      
111013010985       111013220067       111013134218     111004857186      
111007866134       111009022321       111010167794       111010680200      
111010777241       111010828912       111010820756       111010939948      
111011715840       111011789818       111011901915       111011893117      
111012058278       111012792352       111012891813       111013089071      
111013011009       111013220090       111013134229     111004857243      
111007866156       111009022365       111010167806       111010680211      
111010777274       111010828923       111010820767       111010940029      
111011715873       111011790089       111011901937       111011893140      
111012058313       111012792374       111012891835       111013089082      
111013011010       111013220102       111013134252     111004857254      
111007866246       111009022411       111010167817       111010680244      
111010777319       111010828934       111010820790       111010940052      
111011715884       111011790124       111011901971       111011893195      
111012058335       111012792385       111012891868       111013089093      
111013011021       111013220113       111013134274     111004857287      
111007866279       111009022466       111010167839       111010680255      
111010777375       111010828956       111010820846       111010940063      
111011715930       111011790135       111011902006       111011893207      
111012058357       111012792396       111012891879       111013089105      
111013011065       111013220135       111013134296     111004857300      
111007866291       111009022499       111010167884       111010680334      
111010777386       111010828978       111010820879       111010940096      
111011715963       111011790269       111011902062       111011893320      
111012058380       111012792408       111012891903       111013089116      
111013011144       111013220146       111013134319     111004857423      
111007866314       111009022523       111010167895       111010680378      
111010777397       111010829047       111010821050       111010940209      
111011716009       111011790292       111011918799       111011893342      
111012058436       111012792419       111012891914       111013089127      
111013011199       111013220168       111013134331     111004857489      
111007866370       111009022545       111010167918       111010680491      
111010777410       111010829058       111010821061       111010940221      
111011716010       111011790304       111011918812       111011893353      
111012058458       111012792431       111012891936       111013089138      
111013011201       111013220179       111013134375     111004857568      
111007866471       111009022556       111010167952       111010680525      
111010777432       111010854764       111010821140       111010940322      
111011716021       111011790371       111011918823       111011893386      
111012058469       111012793296       111012891947       111013089150      
111013011212       111013220270       111013134892     111004857636      
111007866516       111009022578       111010168021       111010680536      
111010777465       111010854809       111010842198       111010940333      
111011716111       111011790393       111011918867       111011893397      
111012058470       111012793319       111012891958       111013089206      
111013011234       111013238392       111013134904     111004857681      
111007866550       111009022668       111010168380       111010680569      
111010777498       111010854832       111010842200       111010940344      
111011716133       111011790427       111011918946       111011893421      
111012058515       111012793331       111012891969       111013089666      
111013011245       111013238404       111013134915     111004857838      
111007866583       111009022680       111010168391       111010680570      
111010777522       111010854843       111010842277       111010940355      
111011716144       111011790528       111011918979       111011893432      
111012058605       111012793342       111012891981       111013089677      
111013011289       111013238415       111013134948     111004857861      
111007739212       111009022714       111010168425       111010680671      
111010777599       111010854876       111010842334       111010940388      
111011716177       111011790539       111011919037       111011893476      
111012058627       111012793353       111012892016       111013089688      
111013011290       111013239472       111013134971     111004858233      
111007739245       111009022758       111010168436       111010680727      
111010635581       111010854898       111010842378       111010940456      
111011716199       111011790584       111011919059       111011893511      
111012058672       111012793409       111012911984       111013089745      
111013011302       111013239483       111013135028     111004858277      
111007739256       111009022815       111010168470       111010680749      
111010635659       111010854900       111010842389       111010940467      
111011716201       111011790595       111011919071       111011893555      
111012058694       111012793432       111012911995       111013089767      
111013011324       111013239506       111013135039  

 

SCH-A-18



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     111004858288
      111007739278       111009022837       111010168481       111010680794    
  111010635671       111010855057       111010842446       111010940489      
111011716267       111011790629       111011919082       111011910678      
111012058706       111012793443       111012912008       111013090107      
111013011379       111013239517       111013135051     111004858468      
111007739302       111009022859       111010168593       111010680828      
111010635705       111010855204       111010842547       111010940524      
111011716313       111011790641       111011919116       111011910702      
111012058728       111012793487       111012912019       111013090129      
111013011380       111013239528       111013135062     111004858479      
111007739335       111009022893       111010168650       111010680851      
111010635783       111010855215       111010842648       111010940579      
111011716368       111011790663       111011919138       111011910814      
111012058829       111012793566       111012912020       111013090130      
111013012099       111013239562       111013135073     111004858514      
111007739346       111009022927       111010168672       111010680884      
111010635862       111010855237       111010842660       111010940636      
111011716391       111011790708       111011919150       111011910847      
111012058841       111012793588       111012912031       111013090624      
111013012101       111013239584       111013135095     111004858536      
111007739357       111009022983       111010168694       111010680918      
111010635884       111010855282       111010842671       111010940917      
111011716425       111011790719       111011919194       111011910858      
111012058874       111012793601       111012912042       111013090657      
111013012123       111013239595       111013135118     111004858547      
111007739368       111009023052       111010168751       111010680952      
111010635907       111010855293       111010842817       111010940928      
111011716447       111011805200       111011919228       111011910870      
111012058919       111012793612       111012912064       111013090668      
111013012134       111013239607       111013135129     111004858615      
111007739379       111009023063       111010168773       111010681021      
111010635930       111010855305       111010842907       111010941008      
111011716469       111011805244       111011919240       111011910892      
111012058920       111012793656       111012912086       111013090679      
111013012145       111013239629       111013135130     111004858637      
111007739380       111009023119       111010168807       111010681043      
111010635985       111010855316       111010842952       111010960010      
111011716470       111011805356       111011919262       111011910926      
111012058975       111012793667       111012912097       111013090691      
111013012167       111013239630       111013135185     111004858761      
111007739391       111009023287       111010168841       111010681065      
111010636021       111010855338       111010842985       111010960100      
111011716526       111011805389       111011919329       111011910982      
111012058986       111012793678       111012912109       111013090725      
111013012178       111013239641       111013135242     111004859043      
111007739403       111009023490       111010186256       111010681098      
111010636032       111010855349       111010843065       111010960201      
111011716537       111011805468       111011919330       111011911006      
111012059000       111012793689       111012912132       111013090770      
111013012189       111013239674       111013135253     111004859380      
111007739481       111009023557       111010186278       111010681199      
111010636043       111010855361       111010843087       111010960212      
111011716582       111011805525       111011919352       111011911017      
111012059022       111012793713       111012912154       111013090781      
111013012796       111013239696       111013152892     111004859391      
111007739515       111009023568       111010186313       111010701316      
111010636054       111010855383       111010843111       111010960278      
111011735280       111011805547       111011919385       111011911028      
111012059055       111012793724       111012912165       111013091120      
111013012820       111013239731       111013152915     111004859504      
111007739526       111009023614       111010186324       111010701327      
111010636065       111010855394       111010843144       111010960302      
111011735415       111011805558       111011919396       111011911039      
111012059077       111012774521       111012912198       111013091131      
111013012875       111013239742       111013152948     111004859638      
111007739548       111009023759       111010186379       111010701372      
111010636076       111010855406       111010843223       111010960357      
111011735426       111011805615       111011919419       111011911163      
111012059101       111012774565       111012912200       111013091142      
111013012886       111013239753       111013152959     111004859649      
111007739559       111009023827       111010186403       111010701462      
111010636100       111010855440       111010843289       111010960403      
111011735459       111011805637       111011919420       111011911174      
111012059167       111012774587       111012912222       111013091153      
111013012897       111013239797       111013152982     111004859672      
111007739616       111009047036       111010186436       111010701473      
111010636133       111010855473       111010843391       111010960481      
111011735505       111011805648       111011919453       111011911219      
111012059178       111012774600       111012912233       111013091175      
111013037535       111013239809       111013152993     111004859830      
111007739661       111009047070       111010186481       111010701765      
111010636177       111010855529       111010843470       111010960492      
111011735527       111011805671       111011919510       111011911231      
111012059268       111012774611       111012912266       111013111190      
111013037546       111013239821       111013153017     111004859863      
111007739683       111009047092       111010186504       111010701787      
111010636188       111010855631       111010843559       111010960537      
111011735550       111011805738       111011919587       111011911275      
111012059358       111012774622       111012912288       111013111257      
111013037579       111013239865       111013153107     111004859919      
111007739740       111009047160       111010186537       111010701912      
111010636201       111010855653       111010843560       111010960672      
111011735651       111011805840       111011919600       111011911343      
111012059370       111012774644       111012912301       111013111268      
111013037580       111013239887       111013153130     111004860045      
111007739807       111009047216       111010186559       111010701934      
111010636278       111010855855       111010843672       111010960740      
111011735662       111011805873       111011919655       111011911387      
111012059381       111012774655       111012912312       111013111291      
111013037591       111013239898       111013153174     111004860102      
111007739830       111009047317       111010186593       111010701956      
111010636289       111010855866       111010847845       111010960751      
111011735673       111011805895       111011919699       111011911422      
111012059392       111012774677       111012912334       111013111370      
111013037614       111013239922       111013153185     111004860146      
111007739841       111009047339       111010186649       111010701990      
111010636335       111010855899       111010847924       111010960818      
111011735695       111011805974       111011919723       111011911433      
111012076076       111012774699       111012912356       111013111392      
111013037625       111013239933       111013153196     111004860157      
111007739896       111009047362       111010186650       111010702058      
111010636346       111010855945       111010847957       111010960919      
111011735730       111011805996       111011919745       111011911512      
111012076087       111012774712       111012912378       111013111516      
111013037647       111013239944       111013153208     111004860304      
111007739986       111009047430       111010186706       111010702070      
111010636380       111010855989       111010848048       111010960953      
111011735752       111011806021       111011919756       111011911523      
111012076098       111012774723       111012912389       111013111527      
111013037658       111013239955       111013153219     111004860315      
111007740034       111009047452       111010186717       111010702160      
111010636391       111010856036       111010848060       111010960964      
111011735763       111011806054       111011919767       111011911556      
111012076199       111012774745       111012912402       111013111550      
111013037669       111013239977       111013153398     111004860337      
111007800705       111009047463       111010186762       111010702182      
111010636403       111010870694       111010848105       111010960997      
111011735774       111011806065       111011919778       111011911578      
111012076245       111012774756       111012912435       111013111662      
111013037670       111013239988       111013153488     111004860405      
111007800716       111009047485       111010186795       111010702227      
111010636414       111010870728       111010848127       111010961011      
111011735808       111011806155       111011919891       111011911589      
111012076290       111012774767       111012912457       111013111730      
111013037681       111013239999       111013153523     111004860810      
111007800794       111009047586       111010186885       111010702238      
111010636425       111010870740       111010848149       111010961055      
111011735910       111011806177       111011919947       111011911602      
111012076313       111012774778       111012912468       111013111785      
111013037692       111013240003       111013153545     111004860821      
111007800840       111009047597       111010186908       111010702272      
111010636447       111010870762       111010848217       111010961066      
111011735987       111011806188       111011919981       111011911624      
111012076403       111012774789       111012912491       111013111831      
111013037726       111013240025       111013153578     111004860999      
111007800862       111009047610       111010186919       111010702306      
111010636492       111010870795       111010848228       111010961099      
111011736012       111011806212       111011920017       111011911657      
111012076447       111012774790       111012912525       111013111921      
111013038334       111013240058       111013153589     111004861114      
111007800873       111009047643       111010186942       111010702339      
111010636526       111010870841       111010848239       111010978840      
111011736045       111011806267       111011920051       111011911703      
111012076559       111012774835       111012912558       111013111943      
111013038345       111013240991       111013153590     111004861125      
111007800929       111009047687       111010186975       111010702351      
111010636548       111010870975       111010848295       111010978884      
111011736113       111011806278       111011920062       111011911714      
111012076571       111012774857       111012912772       111013111954      
111013038356       111013241015       111013153613     111004861215      
111007800941       111009047777       111010186997       111010702418      
111010636571       111010870986       111010848341       111010978930      
111011736135       111011806313       111011938061       111011911758      
111012076605       111012774868       111012912817       111013112078      
111013038367       111013241026       111013153635     111004861237      
111007801043       111009047801       111010187033       111010702496      
111010636593       111010871000       111010848475       111010978963      
111011736146       111011806380       111011938083       111011930377      
111012076616       111012774879       111012912851       111013112102      
111013038389       111013259395       111013153703     111004861293      
111007801087       111009047812       111010187044       111010702520      
111010636616       111010871134       111010848532       111010978996      
111011736157       111011838790       111011938106       111011930401      
111012076694       111012774891       111012931638       111013112630      
111013038413       111013259766       111013153714     111004861440      
111007801133       111009047834       111010187066       111010702575      
111010654605       111010871190       111010848587       111010979087      
111011736191       111011838802       111011938128       111011930467      
111012076762       111012774903       111012931650       111013112663      
111013038424       111013122282       111013153736     111004861507      
111007801144       111009047845       111010187112       111010702643      
111010654683       111010871202       111010848688       111010979155      
111011736225       111011838813       111011938162       111011930478      
111012076795       111012774925       111012931661       111013112674      
111013038435       111013122293       111013153792     111004861585      
111007801155       111009047889       111010187156       111010702654      
111010654694       111010871224       111010848723       111010979166      
111011736258       111011838868       111011938173       111011930513      
111012076874       111012774936       111012931672       111013112685      
111013038446       111013122305       111013153804     111004861608      
111007801166       111009047957       111010187189       111010702698      
111010654739       111010871257       111010848756       111010979199      
111011736348       111011838880       111011938207       111011930524      
111012076986       111012775454       111012931683       111013112696      
111013038457       111013122350       111013153859     111004861631      
111007801177       111009047991       111010187190       111010720597      
111010654740       111010871347       111010848789       111010979212      
111011736359       111011838903       111011938319       111011930580      
111012076997       111012775498       111012931694       111013112708      
111013038468       111013122406       111013153871     111004861653      
111007801234       111009048071       111010187257       111010720609      
111010654829       111010871392       111010848835       111010979256      
111011736371       111011839072       111011938320       111011930658      
111012077000       111012775588       111012931706       111013112719      
111013038479       111013122417       111013153882     111004861686      
111007801302       111009048127       111010209803       111010720610      
111010654841       111010871426       111010848857       111010979313      
111011736450       111011839094       111011938331       111011930737      
111012077011       111012775599       111012931717       111013112742      
111013038514       111013122428       111013153893     111004861811      
111007801357       111009048138       111010209937       111010720632      
111010654852       111010871448       111010848879       111010979357      
111011736539       111011839128       111011938342       111011930760      
111012077066       111012775601       111012931728       111013112764      
111013038547       111013122440       111013153905     111004861956      
111007801368       111009048194       111010209960       111010720665      
111010654919       111010871460       111010848970       111010979403      
111011736562       111011839184       111011938353       111011930805      
111012077099       111012775612       111012931773       111013112775      
111013038570       111013122451       111013153916     111004862104      
111007801379       111009001407       111010209993       111010720676      
111010655000       111010871493       111010848992       111010979469      
111011757060       111011839230       111011938386       111011930838      
111012077123       111012775634       111012931829       111013112797      
111013038626       111013122495       111013154883     111004862137      
111007801380       111009001430       111010210007       111010720799      
111010655011       111010871538       111010849005       111010979492      
111011757071       111011839252       111011938432       111011930849      
111012077145       111012775645       111012931830       111013112809      
111013039267       111013122507       111013154894     111004862159      
111007801391       111009001452       111010210074       111010720801      
111010655022       111010871594       111010849027       111010979504      
111011757093       111011839274       111011938443       111011930894      
111012077156       111012775656       111012931964       111013112821      
111013039278       111013122563       111013154917     111004862205      
111007801436       111009001474       111010210085       111010720845      
111010655033       111010871695       111010849050       111010979515      
111011757172       111011839285       111011938465       111011930939      
111012077178       111012775667       111012931986       111013112843      
111013039302       111013122596       111013173817     111004862216      
111007801458       111009001519       111010210186       111010720878      
111010655044       111010871730       111010849106       111010979559      
111011757385       111011839421       111011938476       111011931020      
111012077202       111012775678       111012931997       111013112854      
111013039313       111013122619       111013173828     111004862249      
111007801469       111009001531       111010210197       111010720890      
111010655077       111010871752       111010883283       111010979582      
111011757408       111011839454       111011938588       111011931053      
111012077280       111012775702       111012932022       111013112865      
111013039357       111013122620       111013173851     111004862317      
111007801548       111009001575       111010210254       111010720913      
111010655088       111010871796       111010883339       111010979818      
111011757419       111011839465       111011938612       111011931110      
111012077303       111012775735       111012932033       111013112876      
111013039368       111013122675       111013173873     111004862351      
111007801559       111009001609       111010210298       111010720946      
111010655123       111010871808       111010883384       111010979830      
111011757431       111011839689       111011938623       111011931143      
111012077325       111012793735       111012932044       111012961046      
111013052330       111013122709       111013173884     111004862407      
111007801560       111009001621       111010210401       111010720979      
111010655134       111010871886       111010883474       111010979841      
111011757442       111011839702       111011938634       111011931187      
111012077358       111012793746       111012932066       111012961057      
111013052341       111013122732       111013173929     111004862531      
111007801593       111009001700       111010210456       111010720980      
111010655178       111010871976       111010883519       111010979885      
111011757464       111011839724       111011938645       111011931277      
111012077369       111012793768       111012932101       111012961068      
111013052363       111013122743       111013173952     111004862586      
111007801616       111009001722       111010210478       111010720991      
111010655213       111010871998       111010883575       111010979931      
111011757509       111011839768       111011938667       111011931334      
111012077448       111012793779       111012932112       111012962081      
111013052374       111013122754       111013173963     111004862755      
111007801649       111009001733       111010210490       111010721004      
111010655246       111010872045       111010883597       111010979953      
111011757510       111011839825       111011938678       111011931345      
111012077459       111012793791       111012932123       111012962104      
111013052385       111013122800       111013173974     111004862777      
111007801650       111009001823       111010210580       111010721048      
111010655268       111010872056       111010883654       111010998550      
111011757576       111011839881       111011938724       111011931367      
111012099598       111012793803       111012932145       111012962249      
111013052396       111013122822       111013173985     111004862979      
111007801706       111009001867       111010210591       111010721105      
111010655279       111010903916       111010883687       111010998606      
111011757587       111011839904       111011938780       111011931378      
111012099622       111012793814       111012932167       111012962430      
111013052408       111013122855       111013174009     111004863026      
111007801717       111009001890       111010210603       111010721138      
111010655336       111010903938       111010883744       111010998673      
111011757600       111011839948       111011938791       111011931389      
111012099644       111012793836       111012932189       111012962586      
111013052475       111013122901       111013174818     111004863082      
111007801773       111009001913       111010210614       111010721206      
111010655358       111010903983       111010883788       111010998774      
111011757666       111011839971       111011938814       111011931402      
111012099655       111012793847       111012932516       111012962597      
111013052486       111013122912       111013174852     111004863116      
111007801784       111009001935       111010210658       111010721228      
111010655415       111010904029       111010883812       111010998864      
111011757688       111011840355       111011938825       111011948635      
111012099677       111012793869       111012932527       111012962722      
111013053409       111013122923       111013174885     111004863127      
111007846806       111009001946       111010210692       111010721307      
111010655516       111010904119       111010883867       111010998886      
111011757701       111011840366       111011938836       111011948679      
111012099688       111012793870       111012932538       111012962744      
111013053465       111013122945       111013174942     111004863161      
111007846840       111009002026       111010210748       111010721330      
111010672076       111010904131       111010883878       111010999045      
111011757745       111011840401       111011938870       111011948680      
111012099701       111012793881       111012932549       111012962788      
111013053555       111013122967       111013174953     111004863240      
111007846907       111009002071       111010210759       111010721341      
111010672098       111010904186       111010883890       111010999135      
111011757789       111011840445       111011938915       111011948703      
111012099723       111012793892       111012932583       111012962801      
111013053566       111013122989       111013174975     111004863273      
111007846918       111009002093       111010210793       111010721385      
111010672122       111010904197       111010883935       111010999157      
111011757790       111011840478       111011938948       111011948769      
111012099767       111012793904       111012932594       111012962812      
111013053577       111013123003       111013174986     111004863318      
111007846930       111009002228       111010224125       111010721396      
111010672133       111010904209       111010883979       111010999168      
111011757802       111011859276       111011938959       111011948781      
111012099879       111012794545       111012932617       111012962823      
111013053588       111013123025       111013174997     111004863374      
111007846952       111009002329       111010224158       111010721442      
111010672199       111010904210       111010884048       111010999225      
111011757835       111011859333       111011938960       111011948792      
111012099880       111012794556       111012932628       111012962856      
111013053599       111013123036       111013175022     111004863431      
111007846996       111009002374       111010224204       111010721453      
111010672212       111010904243       111010884093       111010999269      
111011757868       111011859423       111011938971       111011948826      
111012099947       111012794613       111012933405       111012962913      
111013053623       111013141115       111013175055     111004863464      
111007847009       111009002442       111010224237       111010721486      
111010672302       111010904300       111010884127       111010999281      
111011757891       111011859456       111011938993       111011948837      
111012099969       111012794624       111012933416       111012962957      
111013053634       111013141148       111013175066     111004863688      
111007847010       111009002464       111010224271       111010721510      
111010672313       111010904401       111010884149       111010999540      
111011757958       111011859489       111011939017       111011948859      
111012099981       111012794635       111012933449       111012963015      
111013053645       111013141160       111013175077     111004863699      
111007847188       111009002475       111010224282       111010721521      
111010672492       111010904412       111010884172       111010999562      
111011757969       111011859535       111011939051       111011948860      
111012100030       111012794657       111012933450       111012963026      
111013053656       111013141216       111013175088     111004863734      
111007847234       111009002509       111010224327       111010721600      
111010672605       111010904490       111010884217       111010999595      
111011757970       111011859546       111011956915       111011948938      
111012100074       111012794680       111012933472       111012963059      
111013053667       111013141249       111013175123     111004863756      
111007847245       111009002521       111010224350       111010721655      
111010672627       111010904513       111010884251       111010999753      
111011758027       111011859557       111011956959       111011948949      
111012100085       111012794691       111012946296       111012963060      
111013053825       111013141250       111013175134     111004863790      
111007847289       111009002576       111010224361       111010721677      
111010672650       111010904546       111010884273       111010999764      
111011758049       111011859579       111011956982       111011948972      
111012100096       111012794736       111012946320       111012963105      
111013053836       111013141261       111013175178     111004863925      
111007847324       111009023883       111010224406       111010721688      
111010672672       111010904579       111010884284       111010999786      
111011758106       111011859591       111011956993       111011948994      
111012100164       111012794747       111012946375       111012963150      
111013053847       111013141272       111013175190     111004863969      
111007847403       111009024020       111010224484       111010721701      
111010672694       111010904580       111010884329       111010999809      
111011758128       111011859669       111011957017       111011949030      
111012100186       111012794758       111012946397       111012963183      
111013053858       111013141306       111013175202     111004864027      
111007847492       111009024075       111010224530       111010721712      
111010672717       111010904669       111010884374       111010999832      
111011758151       111011859726       111011957039       111011949063      
111012100232       111012794769       111012946410       111012963194      
111013053870       111013141317       111013175257     111004864050      
111007847504       111009024121       111010224563       111010741927      
111010672739       111010904670       111010915931       111010999843      
111011758162       111011859737       111011957062       111011949074      
111012100276       111012794770       111012946421       111012980711      
111013053881       111013141328       111013175268  

 

SCH-A-19



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     111004864106
      111007847627       111009024154       111010224631       111010741938    
  111010672784       111010904692       111010915953       111010999854      
111011758184       111011859759       111011957118       111011949096      
111012100287       111012794815       111012946634       111012980722      
111013053892       111013141339       111013195619     111004864308      
111007847638       111009024200       111010224686       111010741949      
111010672795       111010904704       111010915975       111010999900      
111011758207       111011859760       111011957141       111011949131      
111012100298       111012794848       111012946690       111012980733      
111013053960       111013141351       111013195697     111004864465      
111007847650       111009024211       111010224697       111010742096      
111010672818       111010904759       111010916011       111011017216      
111011777736       111011859782       111011957219       111011949153      
111012100344       111012794859       111012946724       111012980755      
111013053971       111013141362       111013195710     111004864533      
111007847661       111009024222       111010224754       111010742119      
111010672830       111010904827       111010916077       111011017283      
111011777758       111011859816       111011957253       111011949243      
111012100366       111012794871       111012946757       111012980788      
111013053993       111013141373       111013195765     111004864544      
111007847694       111009024299       111010224800       111010742142      
111010672841       111010904883       111010916099       111011017339      
111011777781       111011859861       111011957286       111011949265      
111012100377       111012794882       111012946779       111012981565      
111013082243       111013141384       111013195822     111004864612      
111007847874       111009024301       111010224833       111010742221      
111010672852       111010904894       111010916156       111011017384      
111011777804       111011859894       111011957332       111011949287      
111012100423       111012794893       111012946780       111012981587      
111013082254       111013141395       111013195833     111004864702      
111007847942       111009024457       111010224888       111010742265      
111010672885       111010923659       111010916167       111011017395      
111011777815       111011859917       111011957376       111011949298      
111012100478       111012794916       111012946791       111012981622      
111013082298       111013141429       111013195855     111004864768      
111007847986       111009024480       111010224956       111010742333      
111010672896       111010923750       111010916189       111011017519      
111011777837       111011859939       111011957387       111011949311      
111012100490       111012794927       111012947231       111012981655      
111013082355       111013141463       111013195866     111004864779      
111007847997       111009024525       111010224990       111010742355      
111010672953       111010923794       111010916257       111011017520      
111011777848       111011859951       111011957411       111011949399      
111012100568       111012794938       111012947242       111012981677      
111013082366       111013141485       111013195923     111004864791      
111007848000       111009024558       111010225014       111010742366      
111010672964       111010923806       111010916279       111011017564      
111011777871       111011859973       111011957433       111011949401      
111012100579       111012794950       111012947253       111012981688      
111013082445       111013141496       111013195934     111004865062      
111007848011       111009024569       111010225126       111010742401      
111010672986       111010923839       111010916336       111011017575      
111011777994       111011860009       111011957545       111011949524      
111012100580       111012794961       111012947477       111012981699      
111013082467       111013141531       111013195967     111004865310      
111007848055       111009024592       111010148287       111010742423      
111010673000       111010923963       111010916381       111011017621      
111011778030       111011860021       111011957589       111011949535      
111012100591       111012794972       111012947499       111012981723      
111013082478       111013141542       111013195978     111004865365      
111007848101       111009024615       111010148344       111010742467      
111010673044       111010923996       111010916482       111011017665      
111011778052       111011860188       111011957613       111011949546      
111012100625       111012794983       111012947534       111012981734      
111013082489       111013141553       111013196003     111004865387      
111007848156       111009024626       111010148355       111010742478      
111010673055       111010924021       111010916493       111011017722      
111011778074       111011860223       111011957646       111011949557      
111012100636       111012794994       111012947545       111012981756      
111013082490       111013141564       111013196014     111004865534      
111007848167       111009024660       111010148366       111010742614      
111010673066       111010924155       111010916516       111011017812      
111011778108       111011860335       111011957714       111011949568      
111012100658       111012795018       111012947556       111012981767      
111013082524       111013141586       111013196036     111004865578      
111007848202       111009024839       111010148377       111010742669      
111010673099       111010924177       111010916527       111011017823      
111011778153       111011860346       111011957725       111011968075      
111012100669       111012921873       111012947567       111012981778      
111013082535       111013141643       111013196047     111004865635      
111007848224       111009024884       111010148456       111010742670      
111010673101       111010924188       111010916538       111011017867      
111011778243       111011860379       111011957747       111011968086      
111012115250       111012921907       111012947589       111012981813      
111013082546       111013141700       111013196092     111004865837      
111007848246       111009024907       111010148546       111010742793      
111010673178       111010924212       111010916550       111011018015      
111011778311       111011860403       111011957781       111011968097      
111012115261       111012921929       111012947590       111012981835      
111013082557       111013141755       111013196126     111004865859      
111007866651       111009024952       111010148568       111010742816      
111010673189       111010924302       111010916561       111011018048      
111011778344       111011860414       111011957837       111011968109      
111012115272       111012922098       111012947624       111012981846      
111013082579       111013141812       111013196148     111004866030      
111007866673       111009025076       111010148591       111010742849      
111010673202       111010924346       111010916583       111011018105      
111011778445       111011860447       111011957859       111011968121      
111012115340       111012922133       111012947635       111012981857      
111013082580       111013141902       111013196182     111004866052      
111007866729       111009025201       111010148603       111010742894      
111010673246       111010924391       111010916628       111011018138      
111011778467       111011826089       111011957860       111011968154      
111012115351       111012922166       111012947680       111012981868      
111013082603       111013141957       111013196283     111004866603      
111007866864       111009025302       111010148658       111010742917      
111010693215       111010924571       111010916695       111011018183      
111011778502       111011826090       111011957871       111011968198      
111012115362       111012922188       111012811792       111012981880      
111013082614       111013142037       111013196418     111004866636      
111007866875       111009025335       111010148670       111010742939      
111010693260       111010924627       111010916730       111011018217      
111011778546       111011826146       111011957994       111011968233      
111012115373       111012922267       111012811815       111012981891      
111013082647       111013160262       111013196430     111004866658      
111007867001       111009025436       111010148704       111010742962      
111010693271       111010924830       111010916774       111011018363      
111011778579       111011826168       111011958030       111011968266      
111012115384       111012922278       111012811826       111012981903      
111013082658       111013160295       111013196441     111004866704      
111007867045       111009025481       111010148748       111010742984      
111010693282       111010924896       111010916808       111011018385      
111011778614       111011826180       111011958063       111011968301      
111012115418       111012922436       111012811848       111012981936      
111013082669       111013160307       111013196452     111004866759      
111007867113       111009025492       111010148782       111010743020      
111010693338       111010924920       111010916819       111011018420      
111011778647       111011826191       111011958096       111011968323      
111012115519       111012922447       111012811859       111012981947      
111013082692       111013160318       111013196463     111004866939      
111007867135       111009048273       111010148816       111010743053      
111010693361       111010924931       111010916831       111011036521      
111011778692       111011826214       111011958131       111011968334      
111012115586       111012922728       111012811871       111012981970      
111013082704       111013160329       111013196508     111004867053      
111007867168       111009048307       111010148850       111010743109      
111010693406       111010891855       111010916842       111011036576      
111011778760       111011826247       111011976568       111011968424      
111012115597       111012922784       111012811893       111012981992      
111013082715       111013160330       111013196519     111004867064      
111007867191       111009048329       111010148872       111010743143      
111010693440       111010891866       111010916853       111011036611      
111011778771       111011826292       111011976669       111011968503      
111012115609       111012922807       111012811905       111012982005      
111013082726       111013160341       111013196542     111004867097      
111007867269       111009048352       111010148883       111010763189      
111010693529       111010891899       111010916864       111011036655      
111011778793       111011826371       111011976704       111011968727      
111012115621       111012941550       111012811916       111012982016      
111013082737       111013160396       111013196575     111004867367      
111007867270       111009048497       111010148940       111010763190      
111010693619       111010891912       111010916954       111011036734      
111011778816       111011826416       111011976726       111011968738      
111012115643       111012941561       111012811927       111012982038      
111013082759       111013160408       111013212440     111004867525      
111007867326       111009048509       111010148962       111010763279      
111010693642       111010891923       111010917001       111011036756      
111011778827       111011826438       111011976737       111011968783      
111012115687       111012941572       111012811938       111012982049      
111013082782       111013160420       111013212484     111004867536      
111007867337       111009048554       111010149064       111010763314      
111010693653       111010891990       111010917023       111011036789      
111011778849       111011826449       111011976805       111011968806      
111012115711       111012941594       111012811950       111012982050      
111013082793       111013160431       111013212495     111004867604      
111007867359       111009048677       111010149132       111010763325      
111010693664       111010892160       111010935966       111011036802      
111011778850       111011826461       111011976894       111011968828      
111012115755       111012941606       111012811983       111012982072      
111013082805       111013160442       111013212507     111004867693      
111007867360       111009048701       111010149154       111010763358      
111010693686       111010892250       111010936035       111011036846      
111011794746       111011826483       111011976928       111011968840      
111012115766       111012941617       111012811994       111012982083      
111013082816       111013160464       111013212552     111004867783      
111007867416       111009048778       111010149176       111010763369      
111010693697       111010892261       111010936057       111011036857      
111011794757       111011826494       111011976973       111011968884      
111012115788       111012941628       111012812029       111012982106      
111013082827       111013160475       111013212574     111004867828      
111007867494       111009048813       111010149187       111010763381      
111010693709       111010892272       111010936147       111011036891      
111011794791       111011826506       111011977019       111011968930      
111012115799       111012941639       111012812074       111013001255      
111013082838       111013160497       111013212619     111004867840      
111007867517       111009048868       111010149299       111010763392      
111010693844       111010892283       111010936158       111011036914      
111011794803       111011826528       111011977097       111011968985      
111012115856       111012941640       111012812085       111013001266      
111013082850       111013160510       111013212620     111004867851      
111007867528       111009048970       111010149312       111010763415      
111010693899       111010892306       111010936215       111011036947      
111011794904       111011826539       111011977187       111011969021      
111012115867       111012941651       111012812119       111013001277      
111013082861       111013160521       111013212631     111004867873      
111007867539       111009049016       111010149345       111010763426      
111010693923       111010892418       111010936237       111011036970      
111011794915       111011826573       111011977198       111011969032      
111012115889       111012941662       111012812120       111013001301      
111013082872       111013160543       111013212642     111004867974      
111007867663       111009049038       111010149356       111010763448      
111010693934       111010892441       111010936248       111011037117      
111011794937       111011826630       111011977233       111011969144      
111012115890       111012941673       111012812388       111013001570      
111013102022       111013160554       111013212653     111005616315      
111007867753       111009049151       111010149367       111010763460      
111010693989       111010892463       111010936282       111011037229      
111011794948       111011826652       111011977244       111011969234      
111012115924       111012941684       111012812399       111013001581      
111013102044       111013160576       111013212664     111005594196      
111007867809       111009049296       111010149378       111010763471      
111010693990       111010892643       111010936350       111011037342      
111011794960       111011826810       111011977323       111011969245      
111012115957       111012941707       111012812412       111013001592      
111013102055       111013160587       111013212709     111005587952      
111007740089       111009049319       111010149390       111010763516      
111010694025       111010892654       111010936383       111011037454      
111011795118       111011826821       111011977334       111011969289      
111012115968       111012941729       111012812445       111013001604      
111013102066       111013160611       111013212710     111005571810      
111007740113       111009049342       111010149402       111010763561      
111010694069       111010892700       111010936417       111011037465      
111011795152       111011826832       111011977356       111011969346      
111012115979       111012941730       111012812489       111013001615      
111013102099       111013160622       111013212721     111005592611      
111007740191       111009049353       111010149424       111010763583      
111010694081       111010892755       111010936428       111011037544      
111011795163       111011826898       111011977367       111011969357      
111012115980       111012941741       111012812490       111013001626      
111013102112       111013160677       111013212732     111005945769      
111007740214       111009049375       111010168852       111010763662      
111010694092       111010892777       111010936462       111011037566      
111011795196       111011826900       111011977457       111011987256      
111012115991       111012941752       111012812535       111013001637      
111013102123       111013161375       111013212743     111005681542      
111007740359       111009049386       111010168931       111010763695      
111010694104       111010892867       111010936507       111011037577      
111011795231       111011826911       111011977569       111011987289      
111012116026       111012941763       111012812546       111013001648      
111013102156       111013161386       111013212765     111005927477      
111007740416       111009049432       111010168953       111010763763      
111010694137       111010892968       111010936518       111011037634      
111011795253       111011827079       111011977570       111011987357      
111012116060       111012941774       111012812568       111013001659      
111013102167       111013161397       111013212787     111005648141      
111007740427       111009049443       111010168986       111010764113      
111010694171       111010893048       111010936541       111011037645      
111011795297       111011827080       111011977592       111011987391      
111012116071       111012941785       111012812614       111013001660      
111013102178       111013161410       111013212800     111005981275      
111007740461       111009049465       111010169099       111010764225      
111010694261       111010893059       111010936563       111011037702      
111011795321       111011827147       111011977682       111011987414      
111012149415       111012941808       111012812625       111013001671      
111013102189       111013161432       111013212833     111006042331      
111007740483       111009049476       111010169134       111010764258      
111010694272       111010893071       111010936608       111011037746      
111011795332       111011827169       111011977794       111011987470      
111012136129       111012941820       111012812771       111013001682      
111013102943       111013161443       111013212844     111006123038      
111007740494       111009049500       111010169178       111010764269      
111010694283       111010787310       111010936686       111011057311      
111011795376       111011827192       111011977806       111011987571      
111012136152       111012941831       111012812805       111013001693      
111013102987       111013161634       111013212855     111005999623      
111007740506       111009049522       111010169257       111010764292      
111010714499       111010787332       111010936697       111011057366      
111011795400       111011827215       111011997291       111011987582      
111012136208       111012941842       111012836676       111013001727      
111013102998       111013161645       111013212923     111006233872      
111007740797       111009049566       111010169268       111010764348      
111010714567       111010787343       111010936743       111011057412      
111011795433       111011827226       111011997325       111011987672      
111012136264       111012941853       111012836687       111013001738      
111013103045       111013161656       111013212945     111006233940      
111007740922       111009049601       111010169404       111010764393      
111010714589       111010787387       111010936765       111011057445      
111011795444       111011727371       111011997347       111011987728      
111012136275       111012941886       111012836698       111013002009      
111013103078       111013161667       111013213148     111006233962      
111007740933       111009049612       111010169415       111010764528      
111010714613       111010787411       111010936844       111011057456      
111011795466       111011727416       111011997358       111011987751      
111012136376       111012941910       111012836722       111013002010      
111013103102       111013161678       111013213159     111006233995      
111007740955       111009049634       111010169437       111010764540      
111010714646       111010787444       111010936923       111011057502      
111011795488       111011727461       111011997369       111011987762      
111012136387       111012941921       111012836733       111013002054      
111013103124       111013161690       111013213171     111006234008      
111007740988       111009049656       111010169516       111010764562      
111010714657       111010787466       111010937058       111011057524      
111011795499       111011727506       111011997415       111011987784      
111012136422       111012942281       111012836744       111013002065      
111013103146       111013161724       111013213193     111006234019      
111007741057       111009049667       111010169549       111010764573      
111010714668       111010787488       111010937070       111011057580      
111011795512       111011727528       111011997426       111011987795      
111012136477       111012942304       111012836766       111013002087      
111013103168       111013182244       111013213429     111006234042      
111007741136       111009049678       111010169617       111010764595      
111010714792       111010787512       111010937092       111011057603      
111011795578       111011727540       111011997437       111011987829      
111012136534       111012942326       111012836788       111013002852      
111013103191       111013182277       111013213430     111006234648      
111007741147       111009002699       111010169639       111010764629      
111010714815       111010787534       111010937115       111011057614      
111011795680       111011727562       111011997471       111011987830      
111012136545       111012942337       111012836799       111013002863      
111013103225       111013182301       111013213441     111006234783      
111007801795       111009002723       111010169718       111010764685      
111010714860       111010787545       111010937126       111011057748      
111011795725       111011727618       111011997482       111011987920      
111012136556       111012942348       111012836801       111013002885      
111013103258       111013182312       111013213452     111006234817      
111007801807       111009002767       111010169729       111010625197      
111010714916       111010787556       111010937171       111011057838      
111011795769       111011727629       111011997493       111011987964      
111012136589       111012942359       111012836812       111013002896      
111013103269       111013182323       111013231889     111006234929      
111007801841       111009002778       111010169774       111010625221      
111010714927       111010787578       111010780177       111011057849      
111011795781       111011727630       111011997516       111011987986      
111012136624       111012942371       111012836867       111013002908      
111013103270       111013182356       111013231890     111006234941      
111007801896       111009002789       111010169785       111010625265      
111010714950       111010787590       111010780223       111011057894      
111011795826       111011727641       111011997527       111011988066      
111012136679       111012942393       111012836890       111013002920      
111013103281       111013182367       111013231902     111006234963      
111007801919       111009002802       111010169831       111010625287      
111010715007       111010787613       111010780289       111011057917      
111011795860       111011727663       111011997549       111011988077      
111012136680       111012942405       111012836968       111013003358      
111013103360       111013182402       111013231913     111006235155      
111007801997       111009002914       111010169943       111010625298      
111010715063       111010787624       111010780346       111011057973      
111011827237       111011727809       111011997695       111011988099      
111012136691       111012942438       111012836979       111013003370      
111013103438       111013182413       111013232240     111006235166      
111007802000       111009002936       111010169976       111010625311      
111010715108       111010787657       111010780357       111011058031      
111011827361       111011727854       111011997730       111011988145      
111012136758       111012942472       111012836991       111013003392      
111013103461       111013182446       111013232273     111006235177      
111007802077       111009002981       111010170013       111010625344      
111010715119       111010787668       111010780380       111011058042      
111011827383       111011727911       111011997774       111011988202      
111012136769       111012942483       111012837004       111013003404      
111013103641       111013182457       111013232284     111006235267      
111007802112       111009003016       111010187279       111010625355      
111010715209       111010787679       111010780403       111011058053      
111011827417       111011728035       111011997785       111011988213      
111012137018       111012943541       111012837048       111013003415      
111013071825       111013182480       111013232295     111006235290      
111007802156       111009003038       111010187336       111010625423      
111010715243       111010787736       111010780414       111011058121      
111011827440       111011728181       111011997820       111011988224      
111012040651       111012943552       111012837059       111013003437      
111013071858       111013182491       111013232486     111006235302      
111007802167       111009003195       111010187347       111010625434      
111010715276       111010787747       111010780447       111011058154      
111011827473       111011728237       111011997853       111011988246      
111012040730       111012943574       111012837071       111013003471      
111013071881       111013182514       111013233162     111006235379      
111007802189       111009003218       111010187358       111010625490      
111010715287       111010787758       111010780504       111011058198      
111011827484       111011728248       111011997910       111011988303      
111012040808       111012943585       111012837093       111013003482      
111013071892       111013182525       111013233173     111006235414      
111007802202       111009003296       111010187381       111010625513      
111010715322       111010787769       111010780560       111011058288      
111011827529       111011728271       111011997987       111011988325      
111012040819       111012943596       111012837105       111013003493      
111013071904       111013182547       111013233195     111006235425      
111007802213       111009003364       111010187392       111010625524      
111010715333       111010787770       111010780605       111011058301      
111011827552       111011728327       111011998012       111011988336      
111012040842       111012802253       111012837116       111013003505      
111013071915       111013182558       111013233230     111006235469      
111007802280       111009003386       111010187426       111010625579      
111010715344       111010787792       111010780627       111011058323      
111011827574       111011728394       111011998078       111011988370      
111012040897       111012802297       111012837127       111013003516      
111013071926       111013182682       111013233274     111006235593      
111007802336       111009003678       111010187448       111010625603      
111010715355       111010787804       111010780672       111010941064      
111011827585       111011728440       111011998124       111011988392      
111012040921       111012802321       111012837149       111013003549      
111013072624       111013182693       111013233285  

 

SCH-A-20



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     111006235661
      111007802347       111009003724       111010187819       111010625614    
  111010715377       111010787826       111010780728       111010941109      
111011827642       111011728484       111011998157       111011988426      
111012040943       111012802343       111012837172       111013021606      
111013072635       111013182738       111013233296     111006235672      
111007802493       111009003780       111010187831       111010625625      
111010715388       111010787871       111010780795       111010941110      
111011827675       111011728495       111011998180       111011988448      
111012040965       111012802365       111012837183       111013021628      
111013072646       111013182772       111013233319     111006235739      
111007802617       111009003803       111010187853       111010625715      
111010715401       111010787905       111010780964       111010941154      
111011827697       111011728541       111011998247       111011988460      
111012040976       111012802387       111012837194       111013021640      
111013072657       111013182817       111013233320     111006235773      
111007802730       111009003904       111010187875       111010625726      
111010715434       111010787916       111010780986       111010941211      
111011827709       111011728563       111011998270       111011988493      
111012041056       111012802398       111012837206       111013021662      
111013072668       111013182851       111013233353     111006235784      
111007802752       111009003915       111010187976       111010625748      
111010715489       111010787927       111010781000       111010941266      
111011827754       111011728585       111011998281       111012006776      
111012041113       111012802400       111012837217       111013021695      
111013072691       111013182862       111013233375     111006235830      
111007802763       111009003948       111010187998       111010625850      
111010715524       111010787950       111010781088       111010941323      
111011827800       111011728596       111012020064       111012006811      
111012041168       111012802422       111012837251       111013021707      
111013072725       111013182873       111013233409     111006235896      
111007802819       111009003959       111010188067       111010625861      
111010733399       111010787961       111010781189       111010941378      
111011827877       111011728608       111012020086       111012006822      
111012041270       111012802466       111012837262       111013021729      
111013072747       111013182884       111013233454     111006235986      
111007802831       111009003960       111010188089       111010625883      
111010733423       111010787983       111010781190       111010941389      
111011827888       111011728642       111012020143       111012006844      
111012041304       111012802488       111012837273       111013021741      
111013072769       111013182895       111013233465     111006235997      
111007802842       111009003993       111010188146       111010625906      
111010733489       111010787994       111010781279       111010941446      
111011827945       111011750221       111012020154       111012006945      
111012041326       111012802534       111012837284       111013021785      
111013072781       111013182929       111013233498     111006236000      
111007802864       111009004130       111010188157       111010625940      
111010733535       111010807706       111010781280       111010941479      
111011827956       111011750243       111012020299       111012006967      
111012041337       111012802545       111012837295       111013021808      
111013072792       111013182930       111013233500     111006236077      
111007848303       111009004152       111010188168       111010625995      
111010733579       111010807717       111010781291       111010941514      
111011827990       111011750265       111012020301       111012007003      
111012041348       111012802556       111012837318       111013021819      
111013072837       111013182963       111013233511     111006236235      
111007848370       111009004163       111010188247       111010626019      
111010733580       111010807751       111010799458       111010941592      
111011828014       111011750377       111012020356       111012007092      
111012041416       111012802567       111012837341       111013021864      
111013072860       111013182996       111013233522     111006142242      
111007848426       111009004343       111010188292       111010626020      
111010733625       111010807762       111010799492       111010941637      
111011828036       111011750423       111012020390       111012007115      
111012041427       111012802589       111012837363       111013021897      
111013072893       111013183010       111013233533     111006217076      
111007848550       111009004365       111010188315       111010626031      
111010733669       111010807818       111010799504       111010941671      
111011828058       111011750445       111012020468       111012007126      
111012041506       111012802624       111012837374       111013021910      
111013072916       111013183492       111013233566     111006217100      
111007848572       111009004376       111010188382       111010626053      
111010733670       111010807830       111010799526       111010941682      
111011828069       111011750478       111012020503       111012007171      
111012041517       111012802635       111012837385       111013021921      
111013072949       111013183504       111013233588     111006217111      
111007848594       111009025559       111010188393       111010626097      
111010733704       111010807874       111010799548       111010941705      
111011847778       111011750535       111012020514       111012007193      
111012041551       111012802646       111012854182       111013021932      
111013072961       111013183537       111013233599     111006217133      
111007848673       111009025650       111010188449       111010626121      
111010733759       111010807908       111010799672       111010941783      
111011847846       111011750546       111012020569       111012007216      
111012041607       111012802668       111012854216       111013021976      
111013072972       111013201369       111013233713     111006217302      
111007848695       111009025694       111010188461       111010626132      
111010733782       111010807953       111010799728       111010941828      
111011847868       111011750557       111012020570       111012007283      
111012041618       111012802679       111012854238       111013022034      
111013072983       111013201381       111013254547     111006217324      
111007848730       111009025739       111010188494       111010626143      
111010733906       111010807964       111010799740       111010941873      
111011847925       111011750568       111012020581       111012007339      
111012059459       111012802680       111012854250       111013022078      
111013072994       111013202292       111013254558     111006217335      
111007848808       111009025740       111010188506       111010626154      
111010733917       111010807975       111010799795       111010941884      
111011847969       111011750579       111012020660       111012007373      
111012059471       111012802691       111012854261       111013022135      
111013073007       111013202315       111013254569     111006217346      
111007848831       111009025908       111010210827       111010626198      
111010733928       111010808167       111010799807       111010941907      
111011848038       111011750658       111012020671       111012007395      
111012059505       111012802725       111012854306       111013022146      
111013073030       111013202360       111013254581     111006217357      
111007848875       111009025975       111010210838       111010626222      
111010733940       111010808189       111010799818       111010941929      
111011848049       111011750737       111012020727       111012007474      
111012059516       111012802736       111012854328       111013022168      
111013073052       111013202382       111013254615     111006217379      
111007848886       111009026088       111010210849       111010643669      
111010734097       111010808268       111010799830       111010941996      
111011848128       111011750760       111012020750       111012007531      
111012059527       111012802769       111012854340       111013022179      
111013073074       111013202393       111013254626     111006217380      
111007848965       111009026112       111010210861       111010643692      
111010734110       111010808280       111010799841       111010942009      
111011848151       111011750805       111012020772       111012007553      
111012059550       111012802792       111012854362       111013022191      
111013073085       111013202405       111013254648     111006217683      
111007848976       111009026189       111010210872       111010643748      
111010734154       111010808493       111010799863       111010942098      
111011848229       111011750827       111012020839       111012007564      
111012059572       111012802804       111012854384       111013022203      
111013073096       111013202427       111013254660     111006217717      
111007848987       111009026235       111010210940       111010643782      
111010734187       111010808617       111010799896       111010942100      
111011848241       111011750850       111012020851       111012007610      
111012059628       111012802815       111012854395       111013022214      
111013073142       111013202438       111013254671     111006217751      
111007849045       111009026257       111010210962       111010643827      
111010734198       111010808842       111010799919       111010942133      
111011848319       111011750894       111012020884       111012007654      
111012059651       111012802859       111012854407       111013022225      
111013073153       111013202461       111013254682     111006217784      
111007849078       111009026279       111010210984       111010643838      
111010734211       111010809034       111010799920       111010942155      
111011848375       111011750906       111012020907       111012007676      
111012059662       111012802916       111012854485       111013022236      
111013073164       111013202472       111013254761     111006217896      
111007849135       111009026291       111010211008       111010643872      
111010734233       111010829069       111010799964       111010942256      
111011848487       111011750917       111012020930       111012007733      
111012059673       111012802938       111012854520       111013022281      
111013073175       111013202483       111013254772     111006217920      
111007849146       111009026369       111010211042       111010643917      
111010734255       111010829104       111010800068       111010942267      
111011848500       111011751187       111012020974       111012007799      
111012059684       111012822671       111012854924       111013028490      
111012972655       111013202528       111013254783     111006217964      
111007849191       111009026370       111010211053       111010643928      
111010734301       111010829171       111010800091       111010942290      
111011848533       111011751198       111012021010       111012007801      
111012059718       111012822682       111012854935       111013028748      
111012972767       111013202540       111013254794     111006218033      
111007849203       111009026392       111010211086       111010643973      
111010734312       111010829306       111010800158       111010961336      
111011848612       111011751233       111012021087       111012007834      
111012059763       111012822693       111012855105       111013028782      
111012972790       111013202573       111013254806     111006218134      
111007849236       111009026437       111010211132       111010644008      
111010734334       111010829362       111010800204       111010961358      
111011848645       111011751244       111012021166       111012007845      
111012059808       111012822727       111012855116       111013028805      
111012972868       111013202607       111013254817     111006218145      
111007849258       111009026460       111010211176       111010644019      
111010734345       111010829430       111010800226       111010961392      
111011848689       111011751266       111012021256       111011870482      
111012059886       111012822749       111012855127       111013028827      
111012972880       111013202618       111013254839     111006218156      
111007849270       111009026651       111010211198       111010644053      
111010734435       111010829485       111010800260       111010961459      
111011848690       111011751323       111012021267       111011870493      
111012059909       111012822750       111012855161       111013028849      
111012972891       111013202641       111013254851     111006218167      
111007849416       111009026662       111010211277       111010644110      
111010734457       111010829496       111010800327       111010961460      
111011848724       111011751334       111012021289       111011870549      
111012059921       111012822783       111012855172       111013028850      
111012972969       111013202663       111013254963     111006218347      
111007849461       111009026730       111010211334       111010644165      
111010734503       111010829508       111010800338       111010961493      
111011848836       111011751367       111011878637       111011870583      
111012059976       111012822828       111012855183       111013028861      
111012973016       111013202708       111013254974     111006218358      
111007849618       111009026910       111010211345       111010644176      
111010734615       111010829586       111010800349       111010961516      
111011848881       111011751390       111011878648       111011870594      
111012060024       111012822839       111012855194       111013028917      
111012973038       111013202719       111013254985     111006218448      
111007867832       111009026921       111010211367       111010644211      
111010734626       111010829610       111010800541       111010961594      
111011848904       111011751402       111011878659       111011870617      
111012060091       111012822840       111012855206       111013028951      
111012973061       111013202720       111013255021     111006218460      
111007867944       111009026965       111010211389       111010644244      
111010754987       111010829676       111010800563       111010961640      
111011848960       111011751457       111011878671       111011870763      
111012060147       111012822873       111012855239       111013028995      
111012973094       111013202775       111013255043     111006218527      
111007867977       111009027023       111010211413       111010644255      
111010755012       111010829722       111010821252       111010961651      
111011848982       111011751536       111011878716       111011870808      
111012060282       111012822884       111012855251       111013029008      
111012973117       111013202786       111013255054     111006218606      
111007867999       111009027135       111010211446       111010644301      
111010755045       111010829788       111010821308       111010961752      
111011849129       111011768253       111011878727       111011870820      
111012060462       111012823155       111012855284       111013029019      
111012973128       111013202809       111013255065     111006218639      
111007868024       111009027180       111010211536       111010644378      
111010755078       111010829867       111010821319       111010961774      
111011849163       111011768275       111011878738       111011870831      
111012060473       111012823177       111012855295       111013029020      
111012973139       111013203181       111013255076     111006218673      
111007868068       111009049735       111010211570       111010644424      
111010755146       111010829878       111010821331       111010961808      
111011815492       111011768286       111011878750       111011870842      
111012060484       111012823559       111012855329       111013029042      
111012973151       111013203192       111013255087     111006218729      
111007868147       111009049780       111010211604       111010644547      
111010755157       111010829902       111010821409       111010961842      
111011815504       111011768297       111011878907       111011870886      
111012060495       111012823841       111012871282       111013029053      
111012973173       111013203248       111013255100     111006218819      
111007868181       111009049803       111010211648       111010644615      
111010755168       111010829979       111010821522       111010961864      
111011815593       111011768365       111011878996       111011870897      
111012060507       111012823863       111012871293       111013029075      
111012973184       111013203259       111013255111     111006218820      
111007868237       111009049814       111010211659       111010644659      
111010755225       111010830027       111010821623       111010961921      
111011815627       111011768376       111011879289       111011870921      
111012060518       111012823896       111012871350       111013029086      
111012973229       111013220337       111013255122     111006218853      
111007868271       111009049915       111010211682       111010644660      
111010755348       111010830094       111010821667       111010961943      
111011815650       111011768400       111011879290       111011870976      
111012060563       111012823953       111012871394       111013029097      
111012973252       111013220359       111013255133     111006218864      
111007868327       111009049971       111010211705       111010644727      
111010755359       111010830106       111010821713       111010961954      
111011815661       111011768422       111011879414       111011870987      
111012060585       111012823986       111012871428       111013029110      
111012973319       111013220371       111013255166     111006219180      
111007868350       111009049993       111010211716       111010644738      
111010755427       111010830151       111010821814       111010961987      
111011815694       111011768444       111011879425       111011870998      
111012060608       111012823997       111012871440       111013029143      
111012973353       111013220382       111013255177     111006219584      
111007868372       111009050085       111010211749       111010644761      
111010755438       111010830252       111010821836       111010961998      
111011815717       111011768466       111011879560       111011871001      
111012060619       111012824000       111012871473       111013029198      
111012973870       111013220393       111013255199     111006219720      
111007868383       111009050096       111010211772       111010644783      
111010755449       111010830263       111010821847       111010962001      
111011815762       111011768512       111011879593       111011871034      
111012060642       111012824022       111012871495       111013029244      
111012973881       111013220966       111013255201     111006219731      
111007868440       111009050108       111010211873       111010644862      
111010755551       111010830308       111010821858       111010962012      
111011815852       111011768545       111011879706       111011871056      
111012060675       111012824044       111012871507       111013029266      
111012973915       111013220977       111013255212     111006219775      
111007868451       111009050120       111010211895       111010661265      
111010755630       111010830364       111010821937       111010962045      
111011815863       111011768567       111011879739       111011871089      
111012077471       111012826440       111012871518       111013029299      
111012973926       111013220988       111013116151     111006219810      
111007868473       111009050142       111010211941       111010661423      
111010755663       111010856069       111010821948       111010962180      
111011815931       111011768589       111011879830       111011871090      
111012077493       111012826518       111012871541       111013029301      
111012973937       111013221013       111013116195     111006219865      
111007868507       111009050153       111010225205       111010661434      
111010755911       111010856126       111010822006       111010979986      
111011815964       111011768624       111011879841       111011871102      
111012077505       111012826563       111012871552       111013029334      
111012973948       111013221057       111013116207     111006219911      
111007868596       111009050164       111010225238       111010661445      
111010755988       111010856159       111010822073       111010980012      
111011815986       111011768646       111011879852       111011871124      
111012077662       111012826596       111012871574       111013029356      
111012973959       111013221068       111013116342     111006219977      
111007868619       111009050175       111010225283       111010661456      
111010756035       111010856227       111010822118       111010980078      
111011815997       111011768657       111011880135       111011871203      
111012077673       111012826619       111012871585       111013029367      
111012973960       111013221079       111013116353     111006219988      
111007868631       111009050209       111010225317       111010661502      
111010756057       111010856306       111010822129       111010980203      
111011816044       111011768680       111011880168       111011871225      
111012077730       111012826631       111012871619       111013061857      
111012973971       111013221462       111013116375     111006219999      
111007868653       111009050232       111010225339       111010661513      
111010756125       111010856407       111010822141       111010980258      
111011816099       111011768703       111011880270       111011871269      
111012077796       111012826642       111012871631       111013061868      
111012974028       111013221473       111013116386     111006220025      
111007868664       111009050300       111010225340       111010661568      
111010756158       111010856474       111010822196       111010980292      
111011816145       111011768747       111011880281       111011871270      
111012077820       111012826686       111012871686       111013061879      
111012974039       111013221484       111013116410     111006220238      
111007868710       111009050333       111010225362       111010661580      
111010756169       111010856485       111010822231       111010980360      
111011816190       111011768770       111011880359       111011871292      
111012077909       111012827621       111012871710       111013061880      
111012974040       111013221507       111013116432     111006220250      
111007868743       111009050355       111010225395       111010661591      
111010617435       111010856496       111010822309       111010980382      
111011816279       111011768815       111011880371       111011871371      
111012077932       111012827643       111012871732       111013061891      
111012974062       111013221541       111013116443     111006220306      
111007741192       111009050401       111010225429       111010661614      
111010617457       111010856520       111010843717       111010980393      
111011816347       111011768837       111011880393       111011871393      
111012077987       111012827665       111012871743       111013061958      
111012991858       111013221552       111013116465     111006220317      
111007741282       111009050445       111010225441       111010661692      
111010617503       111010856531       111010843728       111010980438      
111011816448       111011768859       111011880506       111011871438      
111012078012       111012827676       111012871765       111013061969      
111012991926       111013221642       111013116487     111006220351      
111007741305       111009050456       111010225519       111010661816      
111010617514       111010856610       111010843751       111010980472      
111011816482       111011768905       111011880528       111011871449      
111012078067       111012845889       111012871833       111013061970      
111012991937       111013221664       111013116522     111006220373      
111007741327       111009050490       111010225520       111010661861      
111010617558       111010856621       111010843852       111010980517      
111011816505       111011768916       111011880539       111011871539      
111012078102       111012845935       111012871855       111013062094      
111012991960       111013221675       111013116533     111006220496      
111007741394       111009050591       111010225553       111010661872      
111010617705       111010856632       111010843919       111010980540      
111011816549       111011768949       111011902196       111011871551      
111012078113       111012845946       111012872766       111013062128      
111012991971       111013221686       111013116544     111006220508      
111007741473       111009050636       111010225564       111010661883      
111010617772       111010856643       111010843920       111010980551      
111011816617       111011768972       111011902208       111011871584      
111012078124       111012845968       111012872788       111013062184      
111012991982       111013221697       111013116555     111006220542      
111007741507       111009050647       111010225597       111010661906      
111010617806       111010856722       111010843964       111010980573      
111011816673       111011769007       111011902220       111011893601      
111012078135       111012845980       111012872799       111013062195      
111012991993       111013221710       111013116577     111006220609      
111007741596       111009050782       111010225654       111010661928      
111010617828       111010856733       111010843975       111010980584      
111011816707       111011769030       111011902242       111011893702      
111012078214       111012845991       111012872812       111013062230      
111012992006       111013221721       111013116599     111006220632      
111007741631       111009050805       111010225698       111010661939      
111010617873       111010856766       111010843997       111010980595      
111011816729       111011769108       111011902264       111011893746      
111012078247       111012846004       111012872834       111013062252      
111012992017       111013221732       111013116612     111006220845      
111007741642       111009050827       111010225788       111010661973      
111010617884       111010856834       111010844011       111010980629      
111011816741       111011769119       111011902275       111011893791      
111012078270       111012846015       111012892038       111013062263      
111012992028       111013221743       111013116645     111006220878      
111007741664       111009050850       111010225812       111010661984      
111010617963       111010856845       111010844044       111010980630      
111011716616       111011769120       111011902286       111011893836      
111012078326       111012846059       111012892106       111013062274      
111012992084       111013221754       111013116667     111006220890      
111007741675       111009050906       111010225823       111010662053      
111010618009       111010856856       111010844088       111010980641      
111011716627       111011769153       111011902309       111011893847      
111012078359       111012846150       111012892128       111013062296      
111012992095       111013221787       111013116678     111006221004      
111007741721       111008921429       111010225890       111010662086      
111010618087       111010856902       111010844099       111010980652      
111011716650       111011790753       111011902310       111011893858      
111012078393       111012846161       111012892139       111013062319      
111012992129       111013221798       111013116724     111006221048      
111007741732       111008983742       111010226059       111010662109      
111010618155       111010856946       111010844268       111010980663      
111011716728       111011790809       111011902398       111011893915      
111012078416       111012846396       111012892140       111013062320      
111012992635       111013221822       111013116735     111006221194      
111007741765       111008983764       111010226183       111010662198      
111010618166       111010856991       111010844280       111010980685      
111011716773       111011790854       111011902400       111011893959      
111012078539       111012846408       111012892207       111013062331      
111012992646       111013221833       111013116746  

 

SCH-A-21



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     111006221273
      111007742003       111009004534       111010226240       111010662200    
  111010618245       111010857004       111010844369       111010980731      
111011716784       111011790887       111011902444       111011893960      
111012078551       111012846509       111012892218       111013062353      
111012992657       111013221844       111013116780     111006221363      
111007742081       111009004567       111010226329       111010662244      
111010618267       111010857071       111010844381       111010980753      
111011716841       111011790999       111011902455       111011894006      
111012078562       111012846521       111012892229       111013062364      
111012992680       111013221855       111013116858     111006221486      
111007742092       111009004589       111010149480       111010662288      
111010618379       111010857116       111010844392       111010980832      
111011716874       111011791013       111011902466       111011894084      
111012078584       111012846532       111012892713       111013062386      
111012992691       111013221877       111013116904     111006221510      
111007762498       111009004602       111010149503       111010662301      
111010618414       111010857183       111010844415       111010980843      
111011716885       111011791080       111011902499       111011894118      
111012078595       111012846554       111012892768       111013062409      
111012992725       111013221888       111013116926     111006221598      
111007802921       111009004646       111010149525       111010662356      
111010618492       111010857194       111010844505       111010980854      
111011716920       111011791103       111011902512       111011894208      
111012078652       111012846576       111012892780       111013062410      
111012992769       111013221934       111013116948     111006221677      
111007802954       111009004668       111010149547       111010662367      
111010618548       111010857228       111010844572       111010980911      
111011716975       111011791215       111011902523       111011894219      
111012078674       111012846598       111012892791       111013062432      
111012992770       111013221956       111013135275     111006221699      
111007803034       111009004758       111010149558       111010662390      
111010618593       111010857273       111010844684       111010980955      
111011716986       111011791226       111011902578       111011894231      
111012078720       111012846600       111012892803       111013062443      
111012992792       111013221978       111013135309     111006221701      
111007803045       111009004769       111010149592       111010681256      
111010618616       111010857318       111010844763       111010980977      
111011716997       111011791248       111011902589       111011894343      
111012078742       111012846644       111012892814       111013062465      
111012992804       111013241037       111013135332     111006221745      
111007803078       111009004826       111010149604       111010681278      
111010636650       111010857329       111010844785       111010981035      
111011717000       111011791282       111011902590       111011894376      
111012100704       111012846666       111012892825       111013062476      
111012992826       111013241048       111013135343     111006221879      
111007803113       111009004916       111010149637       111010681290      
111010636661       111010857363       111010844808       111010999955      
111011717033       111011791293       111011902613       111011894411      
111012100715       111012846677       111012892858       111013062498      
111012992837       111013241060       111013135365     111006221891      
111007803146       111009005197       111010149705       111010681324      
111010636683       111010872089       111010844831       111011000106      
111011717044       111011791316       111011902624       111011894422      
111012100748       111012846688       111012892869       111013062500      
111012992860       111013241071       111013135376     111006221903      
111007803179       111009005210       111010149839       111010681380      
111010636717       111010872090       111010844909       111011000140      
111011717055       111011791327       111011902679       111011894433      
111012100760       111012846699       111012892870       111013062544      
111012992871       111013241082       111013135387     111006221936      
111007803258       111009005265       111010149996       111010681548      
111010636740       111010872113       111010844943       111011000151      
111011717077       111011791350       111011902680       111011894613      
111012100816       111012846723       111012892904       111013091210      
111012992882       111013241093       111013135398     111006221947      
111007803304       111009005276       111010150066       111010681593      
111010636841       111010872179       111010849117       111011000162      
111011717088       111011791372       111011902714       111011894635      
111012100883       111012863317       111012892915       111013091243      
111012992916       111013241116       111013135411     111006221969      
111007803315       111009005287       111010150101       111010681616      
111010636852       111010872191       111010849140       111011000207      
111011717099       111011791428       111011902725       111011894646      
111012100906       111012863339       111012892959       111013091254      
111012992927       111013241138       111013135422     111006221981      
111007803337       111009005298       111010150145       111010681638      
111010636863       111010872247       111010849151       111011000230      
111011717101       111011791585       111011902736       111011894657      
111012100939       111012863340       111012892960       111013091298      
111012992938       111013241183       111013135433     111006222038      
111007803359       111009005322       111010150167       111010681672      
111010636919       111010872258       111010849173       111011000274      
111011717112       111011791686       111011902837       111011911826      
111012101019       111012863351       111012892971       111013091300      
111012992950       111013241217       111013135455     111006222296      
111007803393       111009005377       111010150257       111010681694      
111010636953       111010872326       111010849263       111011000443      
111011717123       111011791743       111011902871       111011911837      
111012101042       111012863362       111012892993       111013091311      
111012992972       111013241228       111013135477     111006222353      
111007803405       111009005423       111010150279       111010681717      
111010636986       111010872337       111010849364       111011000454      
111011717224       111011791765       111011902882       111011911893      
111012101053       111012863384       111012893006       111013091333      
111013012909       111013241240       111013135488     111006222364      
111007803438       111009005524       111010150280       111010681829      
111010637033       111010872359       111010849375       111011000476      
111011717325       111011791844       111011902916       111011911905      
111012101109       111012863407       111012893028       111013091344      
111013012910       111013241251       111013135501     111006222421      
111007803494       111009005546       111010150303       111010682066      
111010637055       111010872506       111010849386       111011000498      
111011717336       111011791912       111011902994       111011911916      
111012101110       111012863980       111012893040       111013091355      
111013012954       111013241262       111013135512     111006222533      
111007803517       111009005591       111010150325       111010682077      
111010637066       111010872517       111010849588       111011000500      
111011717358       111011791956       111011903007       111011911949      
111012101165       111012864015       111012893051       111013091388      
111013012965       111013241284       111013135534     111006222612      
111007803528       111009005603       111010150369       111010682167      
111010637101       111010872630       111010849612       111011000577      
111011717415       111011792036       111011903029       111011911950      
111012101211       111012864026       111012893062       111013091412      
111013012976       111013241295       111013135545     111006222634      
111007803618       111009005658       111010150415       111010682178      
111010637123       111010872641       111010849634       111011000612      
111011717437       111011806425       111011903052       111011911983      
111012101233       111012864037       111012893095       111013091423      
111013012987       111013241330       111013135567     111006223433      
111007803629       111009005669       111010150471       111010682303      
111010637145       111010872663       111010849667       111011000634      
111011717482       111011806458       111011903063       111011912007      
111012101255       111012864048       111012893130       111013091434      
111013012998       111013241352       111013135589     111006223477      
111007803719       111009005692       111010150527       111010682314      
111010637156       111010872674       111010849689       111011000689      
111011717594       111011806605       111011903096       111011912030      
111012101288       111012864059       111012893141       111013091445      
111013013012       111013241374       111013135602     111006223590      
111007803720       111009005704       111010150538       111010682347      
111010637178       111010872696       111010849735       111011000690      
111011717617       111011806627       111011920095       111011912041      
111012101312       111012864071       111012893174       111013091467      
111013013045       111013241396       111013135613     111006223624      
111007803742       111009005726       111010150561       111010682358      
111010637202       111010872719       111010849780       111011000702      
111011717651       111011806740       111011920129       111011912063      
111012101356       111012864093       111012893185       111013091490      
111013013089       111013241419       111013135624     111006223635      
111007803753       111009005748       111010150594       111010682459      
111010637235       111010872731       111010849814       111011000713      
111011736573       111011806762       111011920130       111011912074      
111012101389       111012864127       111012893196       111013091513      
111013013113       111013241442       111013135635     111006223657      
111007803775       111009005816       111010150606       111010682516      
111010637303       111010872742       111010849869       111011000746      
111011736629       111011806830       111011920141       111011912119      
111012101390       111012864172       111012912884       111013091524      
111013013135       111013241453       111013135657     111006223769      
111007803810       111009005872       111010150617       111010682549      
111010637381       111010872753       111010849892       111011000858      
111011736742       111011806874       111011920174       111011912175      
111012101457       111012864217       111012912930       111013091546      
111013013146       111013241464       111013135680     111006223848      
111007803843       111009005894       111010150673       111010682583      
111010637460       111010872876       111010849993       111011000904      
111011736753       111011806885       111011920208       111011912186      
111012101479       111012864251       111012912941       111013091557      
111013013157       111013241486       111013135736     111006223916      
111007803854       111009005940       111010150752       111010682594      
111010637505       111010872922       111010850007       111011000993      
111011736764       111011806931       111011920275       111011912197      
111012101491       111012864262       111012912996       111013091591      
111013013191       111013241532       111013135747     111006223949      
111007803876       111009005951       111010170079       111010682628      
111010637516       111010872944       111010850029       111011001017      
111011736786       111011806942       111011920286       111011912210      
111012101514       111012864273       111012913009       111013091603      
111013013203       111013241543       111013135770     111006223972      
111007849630       111009005962       111010170114       111010682662      
111010637561       111010872955       111010850041       111011001040      
111011736809       111011806953       111011920309       111011912243      
111012101547       111012864295       111012913032       111013091625      
111013013214       111013241914       111013135792     111006224007      
111007849663       111009005973       111010170125       111010702711      
111010637583       111010873079       111010850131       111011018789      
111011736876       111011807033       111011920310       111011912311      
111012101570       111012864307       111012913043       111013091636      
111013013236       111013241925       111013135804     111006224018      
111007849720       111009005984       111010170136       111010702722      
111010637617       111010873091       111010850164       111011018880      
111011736977       111011807224       111011920321       111011912412      
111012101581       111012864318       111012913054       111013091647      
111013013269       111013241970       111013135848     111006224030      
111007849742       111009027214       111010170169       111010702733      
111010637639       111010873169       111010850377       111011018925      
111011737046       111011807268       111011920343       111011912614      
111012101637       111012864330       111012913065       111013091658      
111013013270       111013241981       111013135859     111006224164      
111007849753       111009027225       111010170170       111010702812      
111010637808       111010904951       111010850502       111011018936      
111011737080       111011807279       111011920354       111011912658      
111012101648       111012864374       111012913076       111013091669      
111013013292       111013242016       111013136456     111006224186      
111007849786       111009027270       111010170204       111010702823      
111010655606       111010905097       111010884598       111011018958      
111011737103       111011807303       111011920376       111011912670      
111012101659       111012864385       111012913100       111013091670      
111013013326       111013242027       111013136489     111006224209      
111007849797       111009027315       111010170215       111010702946      
111010655628       111010905222       111010884666       111011018981      
111011737170       111011807325       111011920400       111011912681      
111012116082       111012864442       111012913144       111013091692      
111013013337       111013242049       111013136490     111006224300      
111007849832       111009027360       111010170349       111010702980      
111010655729       111010905233       111010884734       111011019016      
111011737192       111011807370       111011920512       111011912704      
111012116116       111012864509       111012913155       111013091715      
111013013359       111013242050       111013136513     111006224333      
111007849865       111009027371       111010170350       111010703015      
111010655785       111010905244       111010884778       111011019320      
111011737259       111011807381       111011920578       111011912726      
111012116149       111012864510       111012913188       111013091726      
111013013382       111013123069       111013154928     111006224355      
111007849911       111009027393       111010170361       111010703150      
111010655819       111010905266       111010884947       111011019331      
111011737316       111011807392       111011920815       111011912737      
111012116161       111012864521       111012913199       111013091737      
111013013393       111013123104       111013154940     111006224377      
111007849988       111009027450       111010170417       111010703228      
111010655820       111010905301       111010884969       111011019353      
111011737349       111011807404       111011920837       111011912771      
111012116217       111012882497       111012913212       111013091748      
111013013405       111013123126       111013154951     111006224423      
111007849999       111009027584       111010170439       111010703295      
111010655909       111010905389       111010885061       111011019364      
111011737350       111011807459       111011920871       111011912805      
111012116239       111012882509       111012913234       111013091759      
111013014024       111013123148       111013154962     111006224546      
111007850003       111009027629       111010170530       111010703307      
111010655921       111010905390       111010885083       111011019386      
111011737383       111011807460       111011920882       111011931468      
111012116295       111012882510       111012913245       111013091771      
111013014057       111013123160       111013154973     111006224568      
111007850014       111009027630       111010170541       111010703363      
111010655954       111010905413       111010885117       111011019397      
111011737439       111011807516       111011920893       111011931491      
111012116307       111012882521       111012913267       111013091782      
111013014068       111013123193       111013154984     111006224579      
111007850069       111009027641       111010170552       111010703374      
111010655965       111010905424       111010885241       111011019465      
111011737495       111011807729       111011920972       111011931558      
111012116330       111012882565       111012913290       111013091816      
111013014079       111013123575       111013155019     111006224580      
111007850092       111009027663       111010170596       111010703846      
111010655998       111010905435       111010885296       111011019487      
111011737507       111011840580       111011920983       111011931581      
111012116363       111012882576       111012913313       111013091827      
111013014080       111013123610       111013155020     111006224591      
111007850159       111009027708       111010170620       111010703925      
111010656078       111010905479       111010885409       111011019498      
111011737563       111011840614       111011921007       111011931592      
111012116385       111012882587       111012913324       111013091838      
111013014114       111013123632       111013155075     111006224603      
111007850205       111009027720       111010170642       111010703936      
111010656090       111010905514       111010885443       111011019533      
111011737585       111011840658       111011921052       111011931615      
111012116396       111012882598       111012913357       111013091850      
111013014136       111013123654       111013155086     111006224614      
111007850216       111009027887       111010170710       111010703947      
111010656124       111010905536       111010885476       111011019555      
111011737596       111011840669       111011921074       111011931626      
111012116509       111012882600       111012913379       111013091872      
111013014158       111013123676       111013155097     111006224704      
111007850227       111009027900       111010170754       111010703958      
111010656191       111010905558       111010885511       111011019667      
111011737620       111011840681       111011921096       111011931727      
111012116521       111012882611       111012913391       111013062577      
111013014181       111013123698       111013155109     111006224715      
111007850238       111009028079       111010170765       111010703969      
111010656304       111010905615       111010885544       111011019678      
111011737631       111011840782       111011921119       111011931750      
111012116543       111012882655       111012913403       111013062634      
111013039379       111013123700       111013155132     111006224748      
111007850249       111009028316       111010170855       111010704072      
111010656348       111010905705       111010885566       111011019689      
111011737653       111011840894       111011921322       111011931783      
111012116644       111012882677       111012913414       111013062645      
111013039391       111013123711       111013155165     111006224805      
111007850272       111009028428       111010170866       111010704083      
111010656359       111010905738       111010885599       111011019690      
111011737709       111011841019       111011921333       111011931817      
111012116655       111012882688       111012913425       111013062656      
111013039425       111013123733       111013155176     111006224827      
111007850328       111009028462       111010170877       111010704128      
111010656360       111010905839       111010885713       111011019713      
111011737710       111011841020       111011921490       111011931828      
111012116699       111012882699       111012913436       111013062667      
111013039436       111013123845       111013155187     111006224883      
111007850340       111009028596       111010170945       111010704139      
111010656382       111010905840       111010885757       111011019825      
111011737732       111011841053       111011921524       111011931839      
111012116701       111012882701       111012913458       111013062689      
111013039469       111013123856       111013155198     111006224928      
111007850418       111009028664       111010170956       111010704162      
111010656393       111010905873       111010885780       111011019836      
111011737754       111011841064       111011921580       111011931862      
111012116745       111012882712       111012913469       111013062690      
111013039470       111013123889       111013155200     111006225008      
111007850429       111009028800       111010170978       111010704195      
111010656494       111010905895       111010885836       111011037869      
111011758252       111011841086       111011939084       111011931930      
111012116756       111012882734       111012913515       111013062702      
111013039504       111013123935       111013155222     111006225020      
111007850430       111009028811       111010170990       111010704331      
111010656607       111010906245       111010917102       111011037870      
111011758274       111011841110       111011939118       111011931974      
111012116767       111012882745       111012913526       111013062780      
111013039515       111013123957       111013155288     111006225064      
111007850485       111009028844       111010171014       111010704364      
111010656652       111010906278       111010917124       111011037915      
111011758296       111011841132       111011939141       111011932043      
111012116813       111012882756       111012913559       111013062791      
111013039526       111013123968       111013155301     111006225110      
111007850531       111009028866       111010171025       111010721756      
111010656696       111010906289       111010917191       111011037993      
111011758308       111011841154       111011939152       111011932065      
111012116835       111012882790       111012933494       111013062803      
111013039559       111013123980       111013155323     111006225334      
111007850643       111009028923       111010171036       111010721789      
111010656742       111010906290       111010917225       111011038028      
111011758331       111011841165       111011939196       111011932155      
111012116846       111012882802       111012933517       111013062825      
111013039582       111013124004       111013155334     111006225479      
111007850654       111009050973       111010171047       111010721790      
111010656764       111010925033       111010917236       111011038107      
111011758409       111011841176       111011939208       111011932201      
111012116868       111012882835       111012933540       111013062836      
111013039605       111013124060       111013155345     111006225480      
111007868978       111009050995       111010188539       111010721879      
111010673279       111010925066       111010917269       111011038152      
111011758410       111011841198       111011939220       111011932212      
111012116880       111012882846       111012933719       111013062869      
111013039649       111013124082       111013155390     111006225536      
111007869081       111009051008       111010188540       111010721914      
111010673347       111010925077       111010917326       111011038264      
111011758465       111011841356       111011939242       111011932245      
111012116891       111012882868       111012933720       111013062870      
111013039694       111013142138       111013155402     111006225626      
111007869092       111009051019       111010188696       111010721925      
111010673369       111010925471       111010917416       111011038286      
111011758500       111011841402       111011939253       111011932256      
111012116914       111012882879       111012933731       111013062892      
111013039706       111013142464       111013155435     111006246911      
111007869126       111009051020       111010188809       111010721970      
111010673404       111010925493       111010917449       111011038343      
111011758511       111011841413       111011939264       111011932302      
111012137265       111012882903       111012933753       111013062915      
111013039739       111013142532       111013155446     111006225671      
111007869137       111009051031       111010188832       111010721992      
111010673426       111010925561       111010917472       111011038354      
111011758555       111011841514       111011939275       111011932313      
111012137984       111012882925       111012933764       111013062959      
111013039762       111013142543       111013155479     111006225693      
111007869171       111009051053       111010188876       111010722049      
111010673459       111010925606       111010917483       111011038376      
111011758577       111011841525       111011939286       111011932346      
111012138019       111012882936       111012933797       111013062982      
111013039784       111013142622       111013155503     111006225749      
111007869272       111009051086       111010188966       111010722117      
111010673493       111010925640       111010917494       111011038387      
111011758601       111011841581       111011939309       111011932368      
111012138020       111012882947       111012933809       111013062993      
111013039807       111013143162       111013155570     111006225750      
111007869283       111009051154       111010189002       111010722139      
111010673516       111010925673       111010917539       111011038411      
111011758634       111011841615       111011939310       111011932447      
111012138345       111012882970       111012933810       111013063006      
111013039818       111013143173       111013155671     111006225817      
111007869485       111009051266       111010189068       111010722184      
111010673549       111010925707       111010917551       111011038422      
111011758656       111011841626       111011939343       111011932559      
111012138356       111012883005       111012933832       111013063017      
111013039829       111013143184       111013155727     111006225840      
111007869519       111009051301       111010189080       111010722195      
111010673572       111010925752       111010917562       111011038466      
111011758689       111011841637       111011939365       111011932616      
111012138378       111012883016       111012933843       111013063264      
111013039863       111013143218       111013155750     111006225929      
111007869586       111009051334       111010189125       111010722229      
111010673628       111010925785       111010917573       111011038499      
111011758746       111011841648       111011939400       111011949715      
111012138389       111012883027       111012933887       111013063275      
111013039919       111013143229       111013175279     111006225996      
111007869609       111009051367       111010189136       111010722230      
111010673651       111010925808       111010917584       111011038578      
111011758757       111011841659       111011939411       111011949726      
111012138413       111012883050       111012933898       111013063590      
111013039920       111013143230       111013175280  

 

SCH-A-22



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     111006226032
      111007869610       111009051390       111010189169       111010722263    
  111010673673       111010925819       111010917607       111011038602      
111011758768       111011841660       111011939444       111011949737      
111012138479       111012883117       111012933911       111013063613      
111013039931       111013143252       111013175291     111006226076      
111007869632       111009051424       111010189192       111010722285      
111010673741       111010925820       111010917629       111011038837      
111011758836       111011841693       111011939455       111011949748      
111012138491       111012883140       111012933922       111013063624      
111013039975       111013143263       111013175303     111006226155      
111007869700       111009051457       111010189271       111010722409      
111010674001       111010925886       111010917641       111011038860      
111011758847       111011841716       111011939477       111011949793      
111012041696       111012883162       111012933933       111013063635      
111013039986       111013143274       111013175336     111006226234      
111007869733       111009051468       111010189338       111010722465      
111010674023       111010925943       111010917719       111011038893      
111011758892       111011841749       111011939501       111011949827      
111012041708       111012883173       111012933955       111013063657      
111013040012       111013143308       111013175369     111006226245      
111007869755       111009051525       111010189361       111010722476      
111010674089       111010925998       111010917810       111011038916      
111011758926       111011841761       111011939545       111011949849      
111012041753       111012902838       111012933966       111013063668      
111013040045       111013143364       111013175370     111006226346      
111007869801       111009051547       111010189440       111010722487      
111010674102       111010926001       111010917876       111011038949      
111011758959       111011841884       111011939567       111011949928      
111012041775       111012902850       111012933988       111013063679      
111013054017       111013143375       111013175381     111006226357      
111007869845       111009051558       111010189518       111010722500      
111010674236       111010926023       111010917887       111011039029      
111011759028       111011860560       111011939578       111011949939      
111012041832       111012902861       111012934002       111013063691      
111013054028       111013143397       111013175392     111006226403      
111007869878       111009051615       111010189585       111010722566      
111010674304       111010926090       111010917898       111011039108      
111011759039       111011860593       111011939589       111011949962      
111012041854       111012902872       111012934013       111012963217      
111013054040       111013143836       111013175404     111006226425      
111007869902       111009051727       111010189620       111010722577      
111010674326       111010926135       111010917955       111011039119      
111011759130       111011860605       111011939635       111011949973      
111012041900       111012902906       111012934035       111012963228      
111013054073       111013143904       111013175538     111006226515      
111007870061       111009051828       111010189642       111010722601      
111010674405       111010926179       111010917977       111011039153      
111011759141       111011860650       111011939668       111011950010      
111012041933       111012902928       111012934079       111012963239      
111013054084       111013143915       111013175561     111006226560      
111007870094       111009051851       111010189765       111010722623      
111010674449       111010926180       111010917988       111011039164      
111011759152       111011860661       111011939691       111011950054      
111012041977       111012902939       111012934080       111012963251      
111013054095       111013143948       111013175594     111006226571      
111007742115       111009051895       111010189776       111010722645      
111010674517       111010926236       111010918035       111011039186      
111011759196       111011860694       111011939714       111011950098      
111012042035       111012902940       111012934103       111012963273      
111013054129       111013143959       111013175617     111006226582      
111007742137       111009051907       111010189822       111010722667      
111010674539       111010926247       111010918057       111011039221      
111011759220       111011860717       111011939736       111011950133      
111012042046       111012902984       111012934125       111012963318      
111013054174       111013143960       111013175640     111006226593      
111007742182       111009051930       111010189833       111010722678      
111010674562       111010926292       111010918091       111011058424      
111011759253       111011860830       111011939758       111011950144      
111012042057       111012902995       111012934147       111012963329      
111013054219       111013143971       111013175673     111006226605      
111007742250       111009052065       111010189844       111010722702      
111010674584       111010926360       111010918114       111011058569      
111011759264       111011860874       111011939826       111011950155      
111012042079       111012903019       111012934169       111012963330      
111013054220       111013143982       111013175684     111006226661      
111007742395       111009052111       111010189888       111010722724      
111010694362       111010926416       111010918147       111011058604      
111011778883       111011860997       111011939905       111011950166      
111012042147       111012903042       111012934192       111012963374      
111013054231       111013144039       111013175707     111006226795      
111007742407       111009006143       111010211963       111010722746      
111010694474       111010926438       111010918158       111011058615      
111011778906       111011861156       111011939927       111011950177      
111012042158       111012903053       111012934237       111012963396      
111013054242       111013144051       111013175718     111006226830      
111007742418       111009006154       111010212010       111010722757      
111010694542       111010926472       111010918169       111011058626      
111011778940       111011861257       111011939950       111011950223      
111012042170       111012903075       111012934271       111012963408      
111013054253       111013144107       111013175729     111006226997      
111007742441       111009006187       111010212065       111010722780      
111010694586       111010893228       111010918237       111011058637      
111011778951       111011861314       111011939961       111011950245      
111012042192       111012903109       111012934282       111012963419      
111013054635       111013144130       111013175752     111006227011      
111007742520       111009006288       111010212087       111010722803      
111010694609       111010893239       111010937238       111011058648      
111011778973       111011861370       111011939972       111011950290      
111012042271       111012903110       111012947736       111012963420      
111013054646       111013161746       111013175763     111006206366      
111007742597       111009006514       111010212098       111010722836      
111010694610       111010893307       111010937250       111011058705      
111011779075       111011861415       111011940020       111011950357      
111012042293       111012903121       111012947747       111012963431      
111013054657       111013161779       111013176674     111006227066      
111007742654       111009006569       111010212166       111010743222      
111010694621       111010893341       111010937283       111011058727      
111011779110       111011861426       111011940042       111011950380      
111012042305       111012903143       111012947758       111012963442      
111013054668       111013161803       111013176696     111006227101      
111007742700       111009006626       111010212199       111010743356      
111010694632       111010893374       111010937328       111011058772      
111011779165       111011861437       111011940053       111011950414      
111012042316       111012903154       111012947769       111012963453      
111013054703       111013161836       111013176708     111006227178      
111007742711       111009006705       111010212212       111010743367      
111010694687       111010893420       111010937384       111011058839      
111011779187       111011861493       111011940075       111011950526      
111012042338       111012903176       111012947781       111012963475      
111013054747       111013161881       111013176719     111006227224      
111007742777       111009006749       111010212256       111010743402      
111010694698       111010893486       111010937407       111011058840      
111011779288       111011861527       111011940097       111011950560      
111012042451       111012903187       111012947792       111012963486      
111013054769       111013161892       111013176720     111006227246      
111007742845       111009006806       111010212278       111010743435      
111010694711       111010893633       111010937441       111011058974      
111011779312       111011861549       111011940110       111011950728      
111012042529       111012903200       111012947804       111012963497      
111013054770       111013161904       111013176731     111006227268      
111007782399       111009006817       111010212289       111010743536      
111010694755       111010893688       111010937508       111011058996      
111011779334       111011861561       111011940143       111011950762      
111012042552       111012903222       111012947815       111012963521      
111013054781       111013161926       111013176810     111006227303      
111007803900       111009006828       111010212290       111010743547      
111010694799       111010893701       111010937519       111011059065      
111011779378       111011861583       111011940165       111011950807      
111012042585       111012903255       111012947837       111012963543      
111013054792       111013162141       111013176821     111006227336      
111007803966       111009006840       111010212335       111010743569      
111010694823       111010893789       111010937520       111011059098      
111011779390       111011861594       111011958197       111011950830      
111012042620       111012903277       111012947860       111012963565      
111013054804       111013162297       111013176832     111006227392      
111007804103       111009006873       111010212346       111010743570      
111010694889       111010893790       111010937531       111011059122      
111011779413       111011861628       111011958210       111011950841      
111012042653       111012903299       111012947871       111012963576      
111013054815       111013162310       111013176843     111006227426      
111007804170       111009006895       111010212357       111010743581      
111010694890       111010893880       111010937564       111011059234      
111011779446       111011861673       111011958221       111011969447      
111012042675       111012903301       111012947882       111012963598      
111013054826       111013162332       111013196609     111006227437      
111007804192       111009006929       111010212414       111010743592      
111010694924       111010893891       111010937597       111011059335      
111011779479       111011861718       111011958254       111011969492      
111012042709       111012903312       111012947893       111012963600      
111013054859       111013162354       111013196610     111006227448      
111007804259       111009006941       111010212458       111010743604      
111010695026       111010893936       111010937621       111011059368      
111011779480       111011861752       111011958265       111011969559      
111012042721       111012903389       111012947905       111012963633      
111013054860       111013162387       111013196621     111006227460      
111007804305       111009007009       111010212470       111010743637      
111010695082       111010893970       111010937676       111011059379      
111011779503       111011861864       111011958298       111011969560      
111012042743       111012903402       111012947927       111012963655      
111013054893       111013162398       111013196643     111006227572      
111007804372       111009007021       111010212559       111010743659      
111010695116       111010893992       111010937698       111011059403      
111011779514       111011708640       111011958311       111011969616      
111012042765       111012903413       111012948007       111012963677      
111013054927       111013162400       111013196654     111006227583      
111007804383       111009007087       111010212560       111010743682      
111010695194       111010894038       111010937744       111011059458      
111011779569       111011708730       111011958355       111011969627      
111012042776       111012903435       111012948029       111012963701      
111013054949       111013162422       111013196665     111006227651      
111007804394       111009007111       111010212582       111010743749      
111010695239       111010894050       111010937801       111010942357      
111011779570       111011708763       111011958366       111011969661      
111012042787       111012903446       111012948063       111012963712      
111013054983       111013162477       111013196700     111006227718      
111007804417       111009007155       111010212649       111010743761      
111010695262       111010894061       111010937812       111010942379      
111011779615       111011708796       111011958513       111011969706      
111012042798       111012903457       111012948074       111012963756      
111013054994       111013162657       111013196711     111006227730      
111007804440       111009007256       111010212728       111010743794      
111010695273       111010894083       111010937913       111010942391      
111011779648       111011708819       111011958557       111011969717      
111012060686       111012903468       111012948085       111012963767      
111013055007       111013162679       111013196733     111006227741      
111007804484       111009007290       111010212829       111010743862      
111010695318       111010894094       111010937924       111010942414      
111011779659       111011708831       111011958625       111011969818      
111012060697       111012923101       111012948108       111012963778      
111013055018       111013183571       111013196744     111006227819      
111007804495       111009007346       111010212863       111010743895      
111010695329       111010894151       111010937968       111010942425      
111011779693       111011708897       111011958636       111011969829      
111012060732       111012923257       111012948120       111012963789      
111013055030       111013183593       111013196755     111006227943      
111007804552       111009007379       111010212885       111010743918      
111010695363       111010894218       111010937980       111010942504      
111011779705       111011708932       111011958669       111011969863      
111012060743       111012923268       111012948131       111012963802      
111013055052       111013183605       111013196766     111006227954      
111007804563       111009029216       111010212908       111010743929      
111010695408       111010788108       111010938004       111010942548      
111011779761       111011708954       111011958715       111011969885      
111012060754       111012923279       111012948153       111012963824      
111013055063       111013183650       111013196777     111006227998      
111007804608       111009029249       111010212920       111010743930      
111010695419       111010788186       111010938026       111010942582      
111011779772       111011708987       111011958906       111011969920      
111012060800       111012923280       111012948164       111012963857      
111013083053       111013183683       111013196799     111006228146      
111007804642       111009029283       111010213000       111010743952      
111010695442       111010788197       111010938059       111010942649      
111011779806       111011709023       111011958917       111011969931      
111012060811       111012923314       111012948186       111012963868      
111013083064       111013183740       111013196801     111006228281      
111007804653       111009029339       111010213022       111010743974      
111010695475       111010788221       111010938093       111010942661      
111011779839       111011709034       111011958939       111011969953      
111012060833       111012923325       111012948197       111012963879      
111013083086       111013183762       111013196812     111006228326      
111007804664       111009029340       111010213066       111010744054      
111010695587       111010788311       111010938138       111010942908      
111011779862       111011709045       111011958973       111011969986      
111012060855       111012923336       111012948232       111012982207      
111013083097       111013183773       111013196834     111006228348      
111007804743       111009029384       111010213088       111010744076      
111010715681       111010788322       111010938149       111010942919      
111011779941       111011709078       111011958984       111011970001      
111012060888       111012923358       111012948254       111012982218      
111013083109       111013183795       111013196856     111006228371      
111007804754       111009029395       111010213099       111010744098      
111010715737       111010788355       111010938161       111010942997      
111011795950       111011709089       111011959008       111011970023      
111012060912       111012923369       111012948265       111012982230      
111013083110       111013183818       111013196902     111006228393      
111007804765       111009029508       111010213246       111010744111      
111010715759       111010788366       111010938206       111010943000      
111011796029       111011709214       111011959053       111011970067      
111012060934       111012923381       111012948276       111012982241      
111013083233       111013183829       111013196913     111006228483      
111007804787       111009029575       111010213257       111010744122      
111010715816       111010788401       111010938228       111010943011      
111011796096       111011709270       111011959075       111011970236      
111012060967       111012923392       111012948456       111012982252      
111013083255       111013183830       111013196935     111006228618      
111007804811       111009029643       111010213314       111010744177      
111010715850       111010788467       111010938284       111010943055      
111011796108       111011709281       111011959086       111011970258      
111012060978       111012923415       111012948467       111012982274      
111013083277       111013183852       111013196957     111006228629      
111007804833       111009029722       111010226431       111010744212      
111010715872       111010788478       111010938352       111010943101      
111011796119       111011709292       111011959109       111011970270      
111012061014       111012923426       111012948489       111012982285      
111013083288       111013183863       111013196968     111006228663      
111007804855       111009029777       111010226644       111010744223      
111010715894       111010788490       111010781347       111010943123      
111011796120       111011709304       111011959110       111011970292      
111012061069       111012923437       111012948490       111012982296      
111013083299       111013183896       111013196980     111006228696      
111007804866       111009029856       111010150785       111010744256      
111010715906       111010788513       111010781549       111010943178      
111011796164       111011709337       111011959154       111011970304      
111012061070       111012923482       111012948502       111012982308      
111013083334       111013183920       111013196991     111006228753      
111007804888       111009029867       111010150831       111010744267      
111010715917       111010788568       111010781594       111010943190      
111011796175       111011709382       111011959165       111011970315      
111012061092       111012923527       111012948513       111012982319      
111013083367       111013183942       111013197015     111006228797      
111007804901       111009029924       111010150875       111010764764      
111010715939       111010788591       111010781640       111010943213      
111011796209       111011709416       111011959187       111011970337      
111012061115       111012923538       111012948546       111012982342      
111013083378       111013183975       111013197026     111006228832      
111007804934       111009030027       111010151034       111010764900      
111010715995       111010788603       111010781651       111010943224      
111011796243       111011709461       111011959222       111011970360      
111012061126       111012943620       111012948557       111012982353      
111013083389       111013184482       111013197093     111006228843      
111007804945       111009030049       111010151090       111010764944      
111010716008       111010788614       111010781662       111010943291      
111011796311       111011709494       111011959233       111011970371      
111012061159       111012943642       111012813479       111012982386      
111013083390       111013184493       111013197116     111006228944      
111007804967       111009030050       111010151304       111010765002      
111010716019       111010788625       111010781752       111010943314      
111011796322       111011709506       111011959255       111011970393      
111012061182       111012943664       111012813480       111012982397      
111013083413       111013184516       111013197127     111006228999      
111007850711       111009030218       111010151360       111010765013      
111010716143       111010788670       111010781820       111010943392      
111011796333       111011709629       111011959266       111011970438      
111012061227       111012943709       111012813536       111012982443      
111013083424       111013184527       111013197149     111006229046      
111007850722       111009030229       111010151371       111010765125      
111010716154       111010788715       111010781853       111010943404      
111011796344       111011709652       111011959277       111011970449      
111012061238       111012943710       111012813569       111012982465      
111013083435       111013184550       111013197161     111006229079      
111007850766       111009030241       111010151382       111010765158      
111010716200       111010788726       111010781875       111010943426      
111011796355       111011709663       111011959299       111011970450      
111012061249       111012943732       111012813592       111012982487      
111013083491       111013184572       111013197172     111006229114      
111007850801       111009030285       111010151427       111010765192      
111010716211       111010788771       111010781886       111010943448      
111011796401       111011709674       111011959323       111011970461      
111012061261       111012943743       111012813604       111012982498      
111013083503       111013184583       111013197206     111006229147      
111007850867       111009030319       111010151630       111010765204      
111010716233       111010788782       111010781943       111010943482      
111011796412       111011709708       111011959345       111011988527      
111012061283       111012943765       111012813637       111012982533      
111013083525       111013184617       111013197217     111006229169      
111007850889       111009030331       111010151775       111010765259      
111010716244       111010788793       111010781965       111010962225      
111011796445       111011710104       111011959390       111011988572      
111012061306       111012943776       111012813660       111012982544      
111013083547       111013184639       111013197228     111006229170      
111007850902       111009030342       111010151809       111010765271      
111010716301       111010788827       111010781998       111010962304      
111011796467       111011710137       111011977817       111011988594      
111012061328       111012943787       111012813671       111012982577      
111013083558       111013184651       111013197239     111006229204      
111007850913       111009030353       111010151843       111010765305      
111010716345       111010788850       111010782023       111010962360      
111011796478       111011710148       111011977828       111011988651      
111012061373       111012943798       111012813693       111012982599      
111013083569       111013184673       111013197262     111006229259      
111007850935       111009030375       111010151865       111010765338      
111010716367       111010788894       111010782034       111010962450      
111011796489       111011710160       111011977839       111011988707      
111012061384       111012943822       111012813705       111012982601      
111013083570       111013184684       111013197273     111006229271      
111007851015       111009030409       111010151922       111010765383      
111010716390       111010788917       111010782045       111010962483      
111011796568       111011728787       111011977840       111011988808      
111012061395       111012943833       111012813716       111012982623      
111013083604       111013184707       111013197284     111006229305      
111007851037       111009030410       111010151988       111010765428      
111010716435       111010788928       111010782124       111010962506      
111011796603       111011728822       111011977862       111011988842      
111012061418       111012943855       111012813750       111012982645      
111013083626       111013184729       111013197295     111006229327      
111007851048       111009030421       111010152035       111010765451      
111010716457       111010788951       111010782180       111010962562      
111011796625       111011728833       111011977873       111011988864      
111012061474       111012943866       111012813783       111012982656      
111013083682       111013203271       111013213485     111006229361      
111007851228       111009092520       111010152057       111010765462      
111010716480       111010789020       111010782191       111010962641      
111011796647       111011728844       111011977884       111011988998      
111012061519       111012943888       111012813794       111012982724      
111013083693       111013203350       111013213508     111006229394      
111007851284       111009092553       111010152079       111010765518      
111010716503       111010809102       111010782247       111010962708      
111011796658       111011728866       111011977952       111011989012      
111012061520       111012943899       111012813806       111012982735      
111013083705       111013203406       111013213957     111006229428      
111007851295       111009092700       111010152091       111010765541      
111010716536       111010809135       111010782258       111010962797      
111011796669       111011728888       111011977974       111011989067      
111012061553       111012943901       111012813828       111012982757      
111013083716       111013203417       111013213980     111006229507      
111007851318       111009092733       111010152103       111010765563      
111010716558       111010809146       111010782270       111010962854      
111011796681       111011728934       111011977996       111011989089      
111012061575       111012943912       111012813839       111012982779      
111013083750       111013203439       111013213991     111006229530      
111007851330       111009092766       111010171058       111010765608      
111010716592       111010809179       111010782281       111010962955      
111011796704       111011728978       111011978009       111011989102      
111012061597       111012943956       111012813840       111012982780      
111013083761       111013203473       111013214015     111006229585      
111007851396       111009092902       111010171126       111010765620      
111010716604       111010809191       111010782326       111010962999      
111011796805       111011728990       111011978010       111011989135      
111012061632       111012943978       111012813851       111012983286      
111013083783       111013203530       111013214026  

 

SCH-A-23



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     111006229596
      111007851420       111009092924       111010171182       111010765743    
  111010716615       111010809269       111010782359       111010963046      
111011796827       111011729014       111011978188       111011989157      
111012078764       111012944126       111012813884       111012983309      
111013103685       111013203574       111013214037     111006229686      
111007851442       111009092991       111010171205       111010765855      
111010734648       111010809270       111010782371       111010963103      
111011796849       111011729047       111011978278       111011989225      
111012078775       111012944160       111012813918       111012983343      
111013103742       111013203585       111013214048     111006229787      
111007851464       111009093026       111010171216       111010765901      
111010734693       111010809304       111010782461       111010963136      
111011796861       111011729137       111011978289       111011989258      
111012078843       111012944193       111012813929       111013003572      
111013103753       111013203596       111013214071     111006229800      
111007851701       111009093048       111010171317       111010765912      
111010734761       111010809337       111010782472       111010981091      
111011828159       111011729182       111011978324       111011989326      
111012078865       111012944205       111012813941       111013003583      
111013103786       111013203619       111013214082     111006229901      
111007851712       111009093150       111010171351       111010766014      
111010734783       111010809359       111010800596       111010981114      
111011828249       111011729205       111011978414       111011989438      
111012078876       111012944227       111012813952       111013003606      
111013103810       111013203990       111013214105     111006229923      
111007851734       111009093273       111010171384       111010766036      
111010734862       111010809450       111010800697       111010981169      
111011828294       111011729216       111011978447       111011989450      
111012078887       111012944249       111012813963       111013003639      
111013103821       111013204003       111013214150     111006229967      
111007851778       111009093330       111010171407       111010766069      
111010734918       111010809506       111010800721       111010981170      
111011828306       111011729373       111011978492       111011989472      
111012078933       111012944250       111012813996       111013003673      
111013103832       111013204014       111013214161     111006230116      
111007851802       111009093385       111010171418       111010626288      
111010735009       111010809573       111010800754       111010981237      
111011828339       111011729395       111011978504       111011989584      
111012078955       111012944261       111012814032       111013003718      
111013103843       111013204025       111013214194     111006230127      
111007851835       111009093420       111010171430       111010626312      
111010735021       111010809630       111010800833       111010981260      
111011828485       111011729429       111011978560       111011989618      
111012079002       111012944306       111012814076       111013003741      
111013103887       111013204058       111013214217     111006230161      
111007851846       111009093464       111010171496       111010626389      
111010735100       111010809641       111010800866       111010981484      
111011828496       111011729441       111011978571       111011989629      
111012079013       111012944339       111012814098       111013003763      
111013103900       111013204069       111013214228     111006230194      
111007851868       111009093509       111010171508       111010626390      
111010735111       111010809719       111010801014       111010981495      
111011828519       111011729452       111011978650       111011989742      
111012079079       111012944373       111012814111       111013003820      
111013103922       111013204081       111013214239     111006230295      
111007870106       111009093576       111010171531       111010626457      
111010735122       111010809764       111010801025       111010981507      
111011828553       111011729496       111011978683       111011989786      
111012079080       111012944384       111012814122       111013003831      
111013103955       111013204092       111013214240     111006230374      
111007870117       111009093587       111010171597       111010626491      
111010735144       111010809843       111010801047       111010981529      
111011828654       111011729520       111011978739       111011989832      
111012079114       111012944429       111012837431       111013003842      
111013103988       111013204104       111013214273     111006230419      
111007870128       111009093633       111010171609       111010626671      
111010735177       111010809876       111010801069       111010981585      
111011828665       111011729609       111011978751       111011989843      
111012079147       111012944430       111012837442       111013003853      
111013103999       111013204171       111013214284     111006230431      
111007870207       111009093644       111010171610       111010626693      
111010735223       111010809944       111010801092       111010981620      
111011828687       111011729610       111011978762       111011989898      
111012079248       111012944441       111012837453       111013003886      
111013104013       111013204193       111013214295     111006230486      
111007870218       111009093712       111010171632       111010626705      
111010735278       111010809955       111010801104       111010981631      
111011828698       111011729621       111011978784       111011989911      
111012079259       111012802950       111012837464       111013003897      
111013104035       111013204205       111013214318     111006230655      
111007870296       111009093723       111010171687       111010626716      
111010735357       111010809966       111010801126       111010981664      
111011828700       111011729823       111011978829       111012007867      
111012079260       111012802972       111012837486       111013003910      
111013104046       111013204216       111013215027     111006230677      
111007870342       111009093756       111010171698       111010626806      
111010735379       111010809977       111010801160       111010981675      
111011828722       111011729890       111011978830       111012007890      
111012079293       111012802983       111012837497       111013003943      
111013104068       111013204238       111013215061     111006230688      
111007870397       111009093880       111010171755       111010626828      
111010735425       111010810003       111010801250       111010981721      
111011828766       111011729924       111011978863       111012007902      
111012079316       111012803726       111012837509       111013003954      
111013104079       111013204249       111013215094     111006230712      
111007870421       111009093914       111010171766       111010626873      
111010735436       111010810081       111010801272       111010981732      
111011828777       111011751570       111011978874       111012007924      
111012079338       111012803737       111012837521       111013003965      
111013104103       111013204250       111013215106     111006137538      
111007870465       111009093936       111010171799       111010626884      
111010735470       111010810092       111010801340       111010981798      
111011828788       111011751615       111011978885       111012007979      
111012079372       111012803748       111012837565       111013003987      
111013104136       111013204294       111013215117     111006185452      
111007870522       111009093969       111010171823       111010626918      
111010735481       111010810115       111010801395       111010981866      
111011828799       111011751648       111011998326       111012007980      
111012079507       111012803759       111012838230       111013004001      
111013104169       111013222047       111013215140     111006231869      
111007870533       111009093970       111010171834       111010626930      
111010735526       111010810160       111010801485       111010981899      
111011828801       111011751660       111011998348       111012008004      
111012079563       111012803782       111012838500       111013004034      
111013104204       111013222058       111013215184     111006231915      
111007870634       111009114648       111010171856       111010626952      
111010735537       111010810171       111010801621       111010981989      
111011828812       111011751671       111011998382       111012008082      
111012079574       111012803793       111012838511       111013004045      
111013104215       111013222115       111013215195     111006232006      
111007870713       111009114660       111010171867       111010627245      
111010735627       111010810216       111010801632       111010982058      
111011828834       111011751727       111011998438       111012008105      
111012079631       111012803805       111012838522       111013004056      
111013104226       111013222126       111013215207     111006232017      
111007870724       111009114671       111010171902       111010627267      
111010735661       111010810250       111010801665       111010982182      
111011828856       111011751738       111011998472       111012008127      
111012079642       111012803816       111012838533       111013004078      
111013104259       111013222137       111013215229     111006232028      
111007870768       111009114783       111010171913       111010627278      
111010735683       111010830409       111010801687       111010982205      
111011828867       111011751772       111011998517       111012008239      
111012079653       111012803838       111012838577       111013004102      
111013104293       111013222148       111013215230     111006232039      
111007870869       111009114794       111010171924       111010627313      
111010735728       111010830454       111010801700       111010982250      
111011828878       111011751794       111011998584       111012008295      
111012079664       111012803849       111012838599       111013004113      
111013104305       111013222159       111013215252     111006232073      
111007870971       111009114839       111010172138       111010627425      
111010735773       111010830487       111010801711       111010982272      
111011849208       111011751806       111011998719       111012008330      
111012079697       111012803850       111012838634       111013004146      
111013104462       111013222160       111013233735     111006232095      
111007871006       111009115087       111010172150       111010627458      
111010735784       111010830500       111010801777       111010982283      
111011849354       111011751828       111011998797       111012008363      
111012079721       111012803861       111012838645       111013004179      
111013104530       111013222171       111013233746     111006232118      
111007871017       111009115133       111010172206       111010644952      
111010756215       111010830599       111010801845       111010982340      
111011849422       111011751851       111011998843       111012008374      
111012079743       111012803872       111012838656       111013004225      
111013104541       111013222205       111013233768     111006232185      
111007871040       111009115199       111010172217       111010645076      
111010756327       111010830690       111010801890       111010982351      
111011849455       111011751918       111011998887       111012008385      
111012079754       111012803883       111012838689       111013004236      
111013104552       111013222250       111013233779     111006232196      
111007871051       111009115335       111010189901       111010645133      
111010756349       111010830702       111010801913       111010982362      
111011849512       111011751985       111011998898       111012008408      
111012079833       111012803917       111012838713       111013004258      
111013073186       111013222294       111013233791     111006232242      
111007871095       111009115357       111010189912       111010645234      
111010756406       111010830724       111010822499       111011001129      
111011849545       111011752009       111011998900       111012008464      
111012079855       111012803928       111012838724       111013004269      
111013073197       111013222306       111013233803     111006232253      
111007871118       111009115380       111010189934       111010645290      
111010756484       111010830757       111010822523       111011001152      
111011849556       111011752021       111011998922       111012008475      
111012079901       111012803939       111012838757       111013029390      
111013073209       111013222328       111013233993     111006232264      
111007871129       111009115414       111010190059       111010645357      
111010756585       111010830779       111010822534       111011001185      
111011849691       111011752032       111011998999       111012008486      
111012079912       111012803940       111012838768       111013029413      
111013073232       111013222340       111013234040     111006232286      
111007871196       111009115436       111010190060       111010645379      
111010756686       111010830803       111010822545       111011001196      
111011849747       111011752043       111011999002       111012008497      
111012079945       111012803951       111012838779       111013029424      
111013073287       111013222351       111013234062     111006232354      
111007871264       111009115470       111010190071       111010645458      
111010756855       111010830869       111010822578       111011001208      
111011849860       111011752111       111011999035       111012008554      
111012079967       111012803962       111012838780       111013029570      
111013073311       111013222373       111013234073     111006232387      
111007871275       111009115481       111010190138       111010645537      
111010756912       111010831039       111010822590       111011001219      
111011849871       111011752133       111011999079       111012008598      
111012079990       111012803973       111012838791       111013029637      
111013073333       111013222384       111013234118     111006232433      
111007765110       111009115492       111010190150       111010645560      
111010756923       111010831051       111010822602       111011001220      
111011849916       111011752166       111011999114       111012008611      
111012101806       111012804008       111012838803       111013029660      
111013073344       111013222395       111013234129     111006232455      
111007783581       111009115560       111010190206       111010645582      
111010756934       111010831084       111010822747       111011001231      
111011849927       111011752188       111011999147       111012008622      
111012101851       111012804019       111012838825       111013029682      
111013073366       111013222407       111013234141     111006232477      
111007805025       111009115571       111010190239       111010645605      
111010756989       111010831107       111010822859       111011001275      
111011849950       111011752212       111011999192       111012008633      
111012101907       111012804020       111012838870       111013029705      
111013073377       111013222441       111013234185     111006232523      
111007805058       111009115582       111010190251       111010645616      
111010757025       111010831130       111010822893       111011001309      
111011849983       111011752256       111011999350       111012008655      
111012102201       111012804042       111012838926       111013029749      
111013073456       111013222463       111013234196     111006232578      
111007805205       111009115672       111010190318       111010645627      
111010757081       111010831185       111010822905       111011001321      
111011850020       111011752289       111011999372       111012008767      
111012102289       111012804109       111012838937       111013029772      
111013073478       111013222474       111013234208     111006232589      
111007805238       111009115683       111010190374       111010645638      
111010757104       111010831242       111010822938       111011001343      
111011850097       111011752302       111011999394       111012008778      
111012102302       111012804121       111012838948       111013029783      
111013073490       111013222485       111013234219     111006232646      
111007805250       111009115762       111010190453       111010645683      
111010757115       111010831275       111010822950       111011001400      
111011850110       111011752335       111011999686       111012008789      
111012102379       111012804132       111012855363       111013029794      
111013073793       111013222508       111013234242     111006232680      
111007805261       111009115818       111010190486       111010645694      
111010757137       111010831343       111010823030       111011001477      
111011850143       111011752346       111012021302       111012008835      
111012102391       111012804143       111012855374       111013029806      
111013073883       111013222520       111013234264     111006232691      
111007805272       111009115852       111010190521       111010645807      
111010757148       111010831365       111010823041       111011001488      
111011850266       111011752380       111012021346       111012008880      
111012102403       111012804165       111012855385       111013029817      
111013073894       111013223127       111013234275     111006232769      
111007805283       111009115874       111010190644       111010645829      
111010757159       111010831376       111010823052       111011001501      
111011850288       111011752425       111012021414       111011871708      
111012102537       111012804198       111012855408       111013029839      
111013073917       111013223150       111013234321     111006232893      
111007805294       111009115942       111010190723       111010645830      
111010757182       111010831400       111010823096       111011001578      
111011850334       111011752481       111012021447       111011871753      
111012102560       111012804200       111012855420       111013029840      
111013073928       111013223161       111013234343     111006232927      
111007805373       111009115975       111010190734       111010645885      
111010757227       111010831422       111010823175       111011001590      
111011850378       111011752515       111012021537       111011871786      
111012102582       111012804211       111012855431       111013029851      
111013073940       111013223172       111013234365     111006232950      
111007805395       111009116044       111010190745       111010645964      
111010757294       111010831433       111010823243       111011001602      
111011850389       111011752593       111012021616       111011871797      
111012102672       111012804255       111012855453       111013029873      
111013073951       111013223183       111013234376     111006232972      
111007805463       111009116112       111010190756       111010646000      
111010757340       111010831444       111010823265       111011001691      
111011850390       111011752605       111012021728       111011871809      
111012102706       111012804288       111012855475       111013029907      
111013073962       111013223206       111013234398     111006232983      
111007805474       111009116145       111010190824       111010646011      
111010757519       111010831466       111010823401       111011001725      
111011816853       111011769344       111012021762       111011871865      
111012102739       111012804301       111012855521       111013029930      
111013074019       111013223228       111013234411     111006233029      
111007805485       111009116156       111010190857       111010646055      
111010757542       111010831714       111010823478       111011001781      
111011816864       111011769388       111012021773       111011871898      
111012102829       111012804356       111012855532       111013029941      
111013074020       111013242421       111013234477     111006233063      
111007805531       111009116189       111010190914       111010662558      
111010757575       111010831747       111010823489       111011001837      
111011816875       111011769401       111012021795       111011871933      
111012102863       111012804367       111012855543       111013029985      
111013074053       111013242432       111013234545     111006233131      
111007805610       111009116202       111010190936       111010662660      
111010757586       111010831826       111010823513       111011001848      
111011816886       111011769423       111012021818       111011871988      
111012102896       111012827755       111012855554       111013030000      
111013074064       111013242443       111013234589     111006233210      
111007805621       111009116257       111010213471       111010662727      
111010757621       111010831860       111010823546       111011001893      
111011816910       111011769456       111012021841       111011872024      
111012102908       111012827766       111012855565       111013030011      
111013074086       111013242454       111013234602     111006233254      
111007805632       111009093981       111010213527       111010662772      
111010618627       111010831882       111010823557       111011001983      
111011816976       111011769467       111012021885       111011872035      
111012102919       111012827788       111012855600       111013030022      
111013074097       111013242465       111013234624     111006233265      
111007805654       111009093992       111010213538       111010662851      
111010618706       111010831905       111010823603       111011001994      
111011817001       111011769490       111012021908       111011872046      
111012102931       111012827812       111012855611       111013030033      
111013074109       111013242476       111013234635     111006233276      
111007805698       111009094005       111010213549       111010662862      
111010618739       111010857385       111010823614       111011002063      
111011817056       111011769502       111012021953       111011872068      
111012102953       111012827823       111012855633       111013030055      
111013074110       111013242498       111013255223     111006233300      
111007805924       111009094038       111010213561       111010662907      
111010618751       111010857419       111011062148       111011002074      
111011817090       111011769535       111012022022       111011872147      
111012103134       111012827834       111012855688       111013030112      
111013074143       111013242500       111013255245     111006233311      
111007805946       111009094049       111010213594       111010662918      
111010618784       111010857420       111011062182       111011002085      
111011817146       111011769614       111012022033       111011872204      
111012116969       111012827845       111012855701       111013030123      
111013074176       111013242511       111013255267     111006233366      
111007806004       111009094139       111010213640       111010662930      
111010618874       111010857431       111011062249       111011019869      
111011817179       111011769658       111012022066       111011872349      
111012117027       111012827856       111012855712       111013030145      
111013074200       111013242522       111013255278     111006233467      
111007806015       111009094162       111010213695       111010663032      
111010618919       111010857442       111011062272       111011019870      
111011817191       111011769692       111012022077       111011872428      
111012117083       111012827867       111012855723       111013030178      
111012974095       111013242533       111013255289     111006233647      
111007806093       111009094230       111010213729       111010663065      
111010618953       111010857486       111011062283       111011019982      
111011817225       111011769782       111012022134       111011872440      
111012117128       111012827878       111012855734       111013030189      
111012974163       111013242566       111013255290     111006233737      
111007806150       111009094252       111010213752       111010663076      
111010619011       111010857611       111010945664       111011019993      
111011817281       111011769827       111012022202       111011872473      
111012117139       111012827946       111012855745       111013030190      
111012974185       111013242577       111013255302     111006233793      
111007806161       111009094296       111010213820       111010663133      
111010619033       111010857701       111010945697       111011020120      
111011817315       111011769838       111012022213       111011872507      
111012117140       111012827968       111012855756       111013030202      
111012974196       111013242599       111013255335     111006233849      
111007851914       111009094331       111010213831       111010663155      
111010619055       111010857868       111010945743       111011020142      
111011817326       111011769850       111012022257       111011872989      
111012117241       111012827979       111012855767       111013030213      
111012974219       111013242601       111013255346     111006449398      
111007852117       111009094353       111010213921       111010663188      
111010619123       111010857880       111010945776       111011020153      
111011817393       111011769883       111012022279       111011873070      
111012117252       111012827980       111012855789       111013044713      
111012974220       111013242612       111013255357     111006467275      
111007852184       111009094386       111010213987       111010663199      
111010619167       111010857903       111010945811       111011020243      
111011817427       111011769928       111012022303       111011873104      
111012117274       111012828015       111012855802       111013044735      
111012974275       111013242623       111013255379     111006427888      
111007852263       111009094443       111010214001       111010663267      
111010619280       111010857925       111010945844       111011020401      
111011817449       111011769962       111012022347       111011873115      
111012117296       111012828048       111012855835       111013044746      
111012974321       111013242645       111013255425     111006561966      
111007852285       111009094454       111010214012       111010663290      
111010619325       111010857970       111010945866       111011020434      
111011817483       111011769973       111012022381       111011894769      
111012117364       111012828059       111012856454       111013044757      
111012974376       111013242667       111013255436     111006857616      
111007852308       111009094487       111010214045       111010663313      
111010619426       111010858016       111010945877       111011020445      
111011817539       111011770009       111012022426       111011894804      
111012117375       111012828060       111012856465       111013044779      
111012974387       111013242678       111013255447     111006717835      
111007852410       111009094522       111010214089       111010663368      
111010619459       111010858027       111010945923       111011020456      
111011817630       111011770054       111012022459       111011894882      
111012117409       111012828071       111012856487       111013044780      
111012974422       111013242689       111013255458     111006756096      
111007852476       111009094634       111010214102       111010663380      
111010619695       111010858038       111010945934       111011020467      
111011817719       111011770065       111012022527       111011894905      
111012117443       111012828082       111012856498       111013044791      
111012974433       111013242690       111013255481     111006857830      
111007852487       111009094656       111010214179       111010663403      
111010619718       111010858061       111010945956       111011020478      
111011817731       111011770076       111012022538       111011894927      
111012117476       111012828093       111012856500       111013044814      
111012974455       111013242713       111013255504     111006839953      
111007852522       111009094678       111010214203       111010663436      
111010619729       111010858117       111010945967       111011020502      
111011817832       111011770087       111012022549       111011894983      
111012117498       111012828105       111012856511       111013044825      
111012974466       111013242779       111013255526  

 

SCH-A-24



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     111006847075
      111007852533       111009094689       111010214214       111010663469    
  111010619730       111010858173       111010945978       111011020535      
111011817887       111011770098       111012022572       111011895029      
111012117522       111012828127       111012856555       111013044836      
111012974501       111013242780       111013255537     111006938964      
111007852544       111009094757       111010214225       111010663638      
111010619752       111010858241       111010945990       111011020580      
111011817900       111011770100       111012022594       111011895063      
111012117533       111012828138       111012856566       111013044847      
111012974534       111013242791       111013255571     111006939213      
111007852555       111009094791       111010214236       111010663661      
111010619774       111010858252       111010946025       111011020771      
111011817922       111011770199       111011881114       111011895175      
111012117577       111012829331       111012856577       111013044858      
111012974556       111013242814       111013255605     111006939246      
111007852601       111009094814       111010214584       111010663672      
111010619842       111010858274       111010946047       111011020805      
111011817933       111011792250       111011881732       111011895197      
111012117599       111012829342       111012856588       111013044869      
111012974613       111013242836       111013255616     111006939280      
111007852612       111009094825       111010214629       111010663694      
111010619909       111010858308       111010946081       111011020816      
111011717707       111011792362       111011881754       111011895254      
111012117612       111012829353       111012856599       111013044870      
111012974624       111013242847       111013255638     111006939325      
111007852702       111009094836       111010214652       111010663740      
111010619921       111010858320       111010946115       111011020849      
111011717729       111011792395       111011882160       111011895276      
111012117645       111012829375       111012872867       111013044892      
111012974657       111013242858       111013255650     111006939347      
111007852735       111009094869       111010214696       111010682763      
111010619932       111010858410       111010946159       111011020872      
111011717853       111011792418       111011882407       111011895287      
111012117656       111012829397       111012872902       111013044971      
111012974679       111013242869       111013255672     111006939392      
111007852803       111009094993       111010228152       111010682774      
111010637864       111010858487       111010946193       111011020928      
111011717864       111011792429       111011882452       111011895311      
111012117689       111012829410       111012872935       111013044993      
111012974680       111013242881       111013255739     111006939404      
111007852814       111009095006       111010228174       111010682785      
111010637897       111010858577       111010946205       111011020962      
111011717897       111011792430       111011882665       111011895412      
111012117702       111012829432       111012872946       111013045017      
111012974714       111013242904       111013255740     111006939448      
111007852870       111009095062       111010228196       111010682853      
111010637910       111010858601       111010946306       111011039254      
111011717909       111011792610       111011883015       111011895489      
111012117713       111012829454       111012873015       111013045028      
111012974747       111013242937       111013255751     111006939594      
111007852892       111009095084       111010228208       111010682864      
111010637921       111010858612       111010946362       111011039298      
111011717943       111011792654       111011883228       111011895568      
111012117724       111012829498       111012873026       111013045051      
111012974770       111013242971       111013255784     111006939639      
111007852915       111009095107       111010228264       111010682886      
111010637932       111010858634       111010946384       111011039366      
111011718034       111011792665       111011883802       111011895580      
111012117735       111012829500       111012873037       111013045107      
111012974781       111013243039       111013255807     111006939651      
111007852959       111009095152       111010152158       111010682909      
111010637954       111010858645       111010946485       111011039377      
111011718056       111011792676       111011884410       111011895603      
111012117746       111012829511       111012873059       111013045118      
111012993030       111013243220       111013255829     111006939695      
111007852971       111009095174       111010152169       111010682910      
111010637976       111010858702       111010946519       111011039434      
111011718089       111011792711       111011884465       111011895625      
111012117779       111012829522       111012873060       111013045130      
111012993041       111013243297       111013255830     111006939718      
111007871433       111009095231       111010152170       111010682943      
111010637987       111010858713       111010946575       111011039456      
111011718168       111011792755       111011884476       111011895636      
111012117847       111012829544       111012873071       111013045152      
111012993063       111013243433       111013255841     111006939729      
111007871534       111009095286       111010152181       111010683034      
111010638034       111010873204       111010946643       111011039489      
111011718258       111011792799       111011884768       111011895782      
111012117869       111012829588       111012873082       111013045163      
111012993085       111013243859       111013255863     111006939943      
111007871545       111009095398       111010152215       111010683102      
111010638090       111010873439       111010946698       111011039580      
111011718270       111011792801       111011884779       111011895816      
111012117881       111012829599       111012873093       111013045174      
111012993142       111013243860       111013255885     111006939954      
111007871602       111009095400       111010152260       111010683146      
111010638135       111010873451       111010946755       111011039603      
111011718315       111011792889       111011884836       111011912894      
111012117904       111012846778       111012873127       111013045208      
111012993186       111013243871       111013255908     111006940013      
111007871691       111009095422       111010152316       111010683157      
111010638157       111010873518       111010965206       111011039625      
111011718337       111011792902       111011884870       111011912995      
111012117959       111012846789       111012873138       111013045219      
111012993197       111013243905       111013116993     111006940091      
111007871703       111009116279       111010152338       111010683292      
111010638168       111010873529       111010965217       111011039647      
111011718360       111011792946       111011884892       111011913019      
111012117960       111012846857       111012873150       111013045220      
111012993210       111013124161       111013117006     111006940147      
111007871747       111009116280       111010152361       111010683359      
111010638191       111010873563       111010965228       111011039669      
111011718371       111011792980       111011884959       111011913075      
111012117971       111012846868       111012873172       111013045242      
111012993221       111013124284       111013117017     111006940282      
111007871758       111009116325       111010152417       111010683371      
111010638214       111010873585       111010965240       111011039793      
111011718449       111011793059       111011884971       111011913097      
111012117993       111012846879       111012873206       111013045253      
111012993232       111013124622       111013117062     111006940293      
111007871769       111009116370       111010152439       111010683450      
111010638236       111010873620       111010965262       111011039816      
111011718517       111011793071       111011885028       111011913121      
111012118107       111012846880       111012873239       111013045264      
111012993265       111013124688       111013117073     111006940372      
111007871792       111009116415       111010152451       111010683483      
111010638269       111010873710       111010965295       111011039894      
111011718539       111011793105       111011885073       111011913132      
111012118129       111012846891       111012873251       111013045297      
111012993298       111013124734       111013117084     111006940608      
111007871848       111009116448       111010152563       111010683517      
111010638292       111010873721       111010965330       111011039906      
111011718562       111011793149       111011903164       111011913143      
111012118130       111012846936       111012873262       111013045309      
111012993300       111013124880       111013117095     111006940631      
111007871893       111009116460       111010152631       111010683539      
111010638315       111010873754       111010965352       111011039917      
111011718595       111011793150       111011903175       111011913165      
111012118163       111012847263       111012873307       111013045354      
111012993311       111013124970       111013117130     111006940653      
111007871927       111009116471       111010152642       111010683607      
111010638449       111010873765       111010965363       111011039940      
111011718618       111011793194       111011903209       111011913176      
111012138569       111012847274       111012873329       111013075335      
111012993322       111013125027       111013117141     111006940800      
111007871950       111009116482       111010152653       111010683630      
111010638450       111010873787       111010965420       111011039962      
111011718630       111011793262       111011903221       111011913198      
111012138648       111012847285       111012873330       111013075357      
111012993366       111013125106       111013117185     111006940833      
111007872063       111009116493       111010152675       111010683652      
111010638528       111010873833       111010965442       111011039984      
111011718641       111011793273       111011903287       111011913222      
111012138705       111012847308       111012873341       111013075391      
111012993388       111013125117       111013117208     111006940844      
111007872074       111009116505       111010152686       111010683663      
111010638551       111010873899       111010965453       111011040021      
111011737787       111011793284       111011903311       111011913277      
111012138716       111012847319       111012873396       111013075403      
111012993399       111013125184       111013117231     111006940855      
111007872096       111009116516       111010152697       111010683674      
111010638618       111010873923       111010965464       111011040076      
111011737833       111011793329       111011903322       111011913301      
111012138783       111012847320       111012873419       111013075414      
111012993445       111013144141       111013117242     111006940877      
111007872131       111009116594       111010152765       111010683720      
111010638641       111010873990       111010965543       111011040087      
111011737855       111011793420       111011903355       111011913312      
111012138828       111012847331       111012873431       111013075425      
111012993456       111013144185       111013117264     111006940934      
111007872265       111009116684       111010152798       111010683821      
111010638663       111010874003       111010965554       111011040133      
111011737899       111011793431       111011903366       111011913424      
111012138895       111012847364       111012873442       111013075447      
111012993467       111013144196       111013118625     111006941081      
111007872300       111009116695       111010152912       111010683865      
111010638731       111010874036       111010965565       111011040201      
111011737967       111011793453       111011903377       111011913468      
111012138929       111012847409       111012873464       111013075458      
111012993490       111013144220       111013118636     111006941092      
111007872333       111009116954       111010153014       111010683966      
111010638742       111010874047       111010965598       111011040256      
111011737989       111011793497       111011903434       111011913480      
111012138985       111012847432       111012873486       111013075515      
111012993546       111013144264       111013118647     111006941126      
111007872344       111009116965       111010153025       111010683977      
111010638775       111010874069       111010965644       111011040313      
111011737990       111011793510       111011903445       111011913525      
111012139021       111012847454       111012873497       111013075526      
111012993579       111013144275       111013118681     111006941137      
111007872399       111009117001       111010153047       111010683988      
111010638786       111010874126       111010965699       111011040335      
111011738070       111011807886       111011903456       111011913547      
111012139100       111012847465       111012873509       111013075537      
111012993591       111013144297       111013118704     111006941159      
111007872489       111009117012       111010153069       111010683999      
111010638810       111010874238       111010965846       111011040469      
111011738081       111011807897       111011903478       111011913581      
111012042844       111012847476       111012873510       111013075559      
111012993625       111013144309       111013118715     111006941160      
111007872568       111009117034       111010153115       111010684013      
111010638854       111010874249       111010965857       111011040515      
111011738148       111011807909       111011903502       111011913626      
111012042877       111012847487       111012873532       111013075560      
111012993636       111013144310       111013118726     111006941216      
111007872580       111009117067       111010153126       111010684068      
111010638876       111010874250       111010965868       111011059537      
111011738205       111011807910       111011903524       111011913659      
111012042912       111012847498       111012893219       111013075571      
111012993647       111013144365       111013118737     111006941340      
111007872614       111009117113       111010172262       111010704397      
111010638922       111010906379       111010965879       111011059560      
111011738430       111011807943       111011903568       111011913794      
111012042990       111012847500       111012893220       111013075605      
111012994389       111013144455       111013118748     111006941430      
111007725341       111009117179       111010172295       111010704409      
111010656810       111010906391       111010965880       111011059638      
111011738474       111011807998       111011903579       111011913839      
111012043003       111012847533       111012893231       111013075616      
111012994390       111013144466       111013118793     111006941519      
111007725385       111009117203       111010172329       111010704443      
111010656821       111010906447       111010965903       111011059683      
111011738520       111011808090       111011903636       111011913862      
111012043014       111012847555       111012893242       111013075638      
111013014204       111013144488       111013118827     111006941520      
111007725431       111009117371       111010172341       111010704555      
111010656977       111010906526       111010965925       111011059694      
111011738586       111011808135       111011903658       111011913884      
111012043047       111012847623       111012893275       111013075650      
111013014226       111013144499       111013118838     111006941722      
111007725464       111009117405       111010172396       111010704577      
111010657002       111010906537       111010965969       111011059706      
111011738621       111011808179       111011903669       111011913895      
111012043081       111012848196       111012893286       111013075694      
111013014248       111013144905       111013118872     111006941733      
111007725723       111009117416       111010172419       111010704612      
111010657024       111010906559       111010965970       111011059751      
111011738654       111011808214       111011903850       111011913929      
111012043092       111012848208       111012893297       111013075706      
111013014260       111013144916       111013118894     111006941755      
111007725857       111009117449       111010172431       111010704645      
111010657035       111010906571       111010984937       111011059762      
111011738687       111011808247       111011903872       111011932638      
111012043126       111012848219       111012893309       111013075728      
111013014271       111013144927       111013118939     111006941766      
111007725879       111009117450       111010172453       111010704656      
111010657080       111010906593       111010984971       111011059784      
111011738744       111011808281       111011903894       111011932650      
111012043182       111012848220       111012893310       111013075739      
111013014282       111013144938       111013136557     111006941812      
111007725925       111009117472       111010172521       111010704678      
111010657091       111010906627       111010985040       111011059863      
111011738812       111011808337       111011903906       111011932672      
111012043216       111012848253       111012893321       111013076628      
111013014293       111013144949       111013136568     111006941924      
111007725970       111009117483       111010172543       111010704689      
111010657114       111010906672       111010985051       111011059942      
111011738856       111011808371       111011903917       111011932751      
111012043272       111012848264       111012893343       111013076640      
111013014327       111013144950       111013137187     111006941946      
111007726027       111009095488       111010172565       111010704735      
111010657125       111010906694       111010985095       111011059964      
111011738867       111011808449       111011903940       111011932762      
111012043317       111012848275       111012893365       111013076673      
111013014350       111013144983       111013137198     111006941980      
111007726139       111009095499       111010172587       111010704825      
111010657147       111010906773       111010985130       111011059975      
111011738902       111011808517       111011904008       111011932852      
111012043362       111012848332       111012893376       111013076684      
111013014361       111013144994       111013137211     111006942015      
111007726140       111009095501       111010172598       111010704904      
111010657204       111010906807       111010985152       111011059997      
111011738957       111011808528       111011904109       111011932885      
111012043384       111012864598       111012893387       111013076695      
111013014372       111013145007       111013137222     111006942149      
111007726151       111009095556       111010172622       111010705017      
111010657248       111010906818       111010985354       111011060001      
111011738968       111011808562       111011921591       111011932896      
111012043407       111012864611       111012893411       111013076718      
111013014417       111013145030       111013137233     111006942217      
111007726207       111009095567       111010172633       111010705028      
111010657259       111010907101       111010985422       111011060023      
111011738980       111011808629       111011921625       111011932908      
111012043418       111012864633       111012893422       111013076729      
111013014428       111013145085       111013137299     111006942251      
111007726229       111009095679       111010172655       111010705073      
111010657282       111010907112       111010985444       111011060067      
111011738991       111011808630       111011921681       111011932920      
111012043496       111012864644       111012893455       111013076741      
111013014473       111013145108       111013137301     111006942307      
111007726308       111009095691       111010172666       111010705130      
111010657293       111010907190       111010985512       111011060078      
111011739048       111011808685       111011921692       111011932942      
111012043520       111012864879       111012893477       111013076763      
111013015160       111013145119       111013137334     111006942330      
111007726342       111009095703       111010172688       111010705152      
111010657305       111010907213       111010985534       111011060090      
111011739059       111011808764       111011921715       111011932964      
111012043609       111012864880       111012893602       111013076774      
111013015171       111013145120       111013137378     111006942363      
111007726353       111009095815       111010172712       111010705163      
111010657350       111010907246       111010985567       111011060113      
111011739105       111011808876       111011921726       111011932975      
111012043665       111012864891       111012893624       111013076785      
111013015182       111013145153       111013137389     111006942396      
111007726432       111009095905       111010172778       111010705219      
111010657394       111010907268       111010985578       111011060214      
111011739150       111011808887       111011921759       111011933000      
111012043698       111012864903       111012893635       111013076796      
111013015205       111013145164       111013137390     111006942408      
111007726498       111009095949       111010172789       111010705231      
111010657440       111010907381       111010985589       111011060304      
111011759310       111011808900       111011921849       111011933011      
111012043700       111012864914       111012893657       111013077203      
111013015227       111013145186       111013137402     111006942420      
111007726533       111009095950       111010172813       111010705286      
111010657451       111010907482       111010985646       111011060315      
111011759343       111011808911       111011921872       111011933077      
111012043722       111012864925       111012893668       111013091928      
111013015250       111013145197       111013137424     111006942442      
111007726566       111009096018       111010172992       111010705387      
111010657518       111010907505       111010985668       111010943538      
111011759376       111011808933       111011921984       111011933088      
111012043744       111012864936       111012893679       111013091962      
111013015294       111013145210       111013137435     111006942464      
111007726577       111009096063       111010173027       111010705411      
111010657529       111010907628       111010985714       111010943594      
111011759387       111011808944       111011921995       111011933112      
111012043766       111012864947       111012893680       111013091973      
111013015306       111013145232       111013137457     111006942510      
111007726634       111009096108       111010173128       111010705488      
111010657541       111010926517       111010985781       111010943640      
111011759411       111011808988       111011922053       111011933134      
111012043801       111012864958       111012893714       111013091995      
111013015317       111013145276       111013137479     111006942543      
111007806284       111009096153       111010173162       111010722870      
111010657552       111010926551       111010985792       111010943730      
111011759444       111011808999       111011922064       111011933178      
111012061654       111012864969       111012893725       111013092031      
111013015328       111013162725       111013137491     111006942565      
111007806329       111009096221       111010173184       111010722915      
111010657563       111010926629       111010985815       111010943763      
111011759512       111011809046       111011922086       111011933202      
111012061698       111012864970       111012893758       111013092042      
111013015340       111013163007       111013137514     111006942576      
111007806341       111009096298       111010173218       111010722971      
111010657585       111010926630       111010985837       111010943774      
111011759545       111011809068       111011922154       111011933224      
111012061733       111012864981       111012893770       111013092233      
111013015351       111013163018       111013137536     111006942655      
111007806385       111009096344       111010173230       111010723062      
111010657653       111010926652       111010985961       111010943831      
111011759567       111011809091       111011922211       111011933235      
111012061744       111012865005       111012893781       111013092277      
111013015362       111013163029       111013137547     111006942712      
111007806497       111009096412       111010173241       111010723073      
111010674607       111010926663       111010986007       111010943897      
111011759578       111011809114       111011922233       111011933291      
111012061766       111012865038       111012893792       111013092288      
111013015373       111013163175       111013137558     111006942734      
111007806565       111009096434       111010173252       111010723095      
111010674618       111010926719       111010986052       111010943909      
111011759602       111011841918       111011922301       111011933303      
111012061788       111012865061       111012893826       111013092299      
111013015519       111013163186       111013137581     111006942756      
111007806600       111009096546       111010173274       111010723107      
111010674629       111010926742       111010986063       111010943932      
111011759668       111011841941       111011922413       111011933314      
111012061799       111012865083       111012893837       111013092323      
111013015520       111013163254       111013137615     111006942802      
111007806633       111009096625       111010191140       111010723118      
111010674630       111010926821       111010986096       111010943965      
111011759725       111011842032       111011922435       111011933336      
111012061834       111012865094       111012893859       111013092334      
111013015531       111013163276       111013137626     111006942868      
111007806712       111009096658       111010191241       111010723242      
111010674696       111010926865       111010986153       111010943998      
111011759736       111011842122       111011922468       111011933415      
111012061856       111012865117       111012893871       111013092356      
111013015542       111013163636       111013137648     111006942880      
111007806813       111009096692       111010191386       111010723264      
111010674720       111010926876       111010986186       111010944113      
111011759758       111011842133       111011922479       111011933448      
111012061890       111012865151       111012893905       111013092390      
111013016543       111013184752       111013137693     111006942891      
111007806857       111009096715       111010191397       111010723275      
111010674775       111010926887       111011004100       111010944157      
111011759848       111011842166       111011922503       111011933471      
111012061902       111012865184       111012893916       111013092402      
111013016565       111013184763       111013137705     111006942914      
111007806880       111009117494       111010191410       111010723297      
111010674786       111010926898       111011004144       111010944180      
111011759859       111011842188       111011922525       111011933482      
111012061913       111012865230       111012893927       111013092413      
111013016587       111013184819       111013137727     111006942958      
111007806914       111009117517       111010191443       111010723309      
111010674809       111010926944       111011004201       111010944191      
111011759871       111011842256       111011922536       111011933550      
111012062015       111012865241       111012893938       111013092435      
111013016598       111013184820       111013137738  

 

SCH-A-25



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     111006942969
      111007806936       111009117528       111010191465       111010723332    
  111010674876       111010927002       111011004234       111010944236      
111011759938       111011842267       111011922547       111011933572      
111012062026       111012865274       111012893949       111013092457      
111013016600       111013184831       111013137794     111006943061      
111007806958       111009117562       111010191689       111010723343      
111010674887       111010927057       111011004267       111010944258      
111011759950       111011842278       111011922569       111011933628      
111012062037       111012865285       111012894018       111013092480      
111013016611       111013184842       111013155772     111006943162      
111007806970       111009117573       111010191690       111010723365      
111010674988       111010927068       111011004290       111010944269      
111011760008       111011842289       111011922705       111011933639      
111012062048       111012865296       111012894029       111013092491      
111013016622       111013184875       111013155794     111006943173      
111007806981       111009117595       111010191702       111010723411      
111010674999       111010927091       111011004346       111010944348      
111011760031       111011842290       111011922727       111011933640      
111012062059       111012865319       111012913560       111013092503      
111013016633       111013184910       111013155840     111006943218      
111007807005       111009117618       111010191746       111010723422      
111010675024       111010927114       111011004357       111010944359      
111011760064       111011842302       111011922794       111011950874      
111012062116       111012865320       111012913571       111013092536      
111013040056       111013184976       111013155862     111006943263      
111007807027       111009117641       111010191825       111010723433      
111010675057       111010927136       111011004481       111010944360      
111011760109       111011842313       111011922806       111011950908      
111012062149       111012865331       111012913582       111013092547      
111013040067       111013184987       111013155895     111006943353      
111007807128       111009117652       111010191836       111010723455      
111010675080       111010927169       111011004526       111010944382      
111011760222       111011842425       111011922817       111011950919      
111012062150       111012865342       111012913616       111013092570      
111013040078       111013184998       111013155907     111006943364      
111007807162       111009117685       111010191892       111010723501      
111010675136       111010927226       111011004571       111010944449      
111011760266       111011842458       111011940198       111011950964      
111012062228       111012865353       111012913638       111013092581      
111013040113       111013185001       111013155929     111006943410      
111007807195       111009117720       111010191904       111010723512      
111010675181       111010927316       111011004593       111010944573      
111011760323       111011842492       111011940200       111011951022      
111012062240       111012865421       111012913649       111013092592      
111013040124       111013185023       111013155952     111006943432      
111007807218       111009117742       111010191937       111010723567      
111010675215       111010927361       111011004616       111010963226      
111011760367       111011842526       111011940222       111011951033      
111012062295       111012865487       111012913661       111013092659      
111013040146       111013185056       111013155974     111006943443      
111007853084       111009117753       111010191959       111010723590      
111010675237       111010927428       111011004627       111010963260      
111011760378       111011842537       111011940233       111011951077      
111012062329       111012883195       111012913694       111013092660      
111013040157       111013185089       111013156010     111006943454      
111007853095       111009117809       111010191982       111010723714      
111010675259       111010927439       111011004661       111010963282      
111011760402       111011842593       111011940255       111011951123      
111012062330       111012883207       111012913706       111013092682      
111013040247       111013185090       111013156065     111006943500      
111007853129       111009117810       111010192028       111010723736      
111010675361       111010927507       111011004717       111010963383      
111011760446       111011842649       111011940266       111011951134      
111012062352       111012883218       111012913740       111013092705      
111013040258       111013185102       111013156087     111006943566      
111007853130       111009117876       111010192039       111010723792      
111010675383       111010927529       111011004751       111010963619      
111011760480       111011842661       111011940299       111011951156      
111012062385       111012883241       111012913773       111013092749      
111013040269       111013185135       111013156098     111006943577      
111007853152       111009117922       111010192073       111010723804      
111010675406       111010927574       111011004762       111010963620      
111011760491       111011842762       111011940301       111011951224      
111012062475       111012883263       111012913807       111013092750      
111013040270       111013185146       111013156111     111006943601      
111007853297       111009117988       111010192084       111010723848      
111010675428       111010927664       111011004773       111010963642      
111011780022       111011842773       111011940334       111011951280      
111012062509       111012883285       111012913830       111013063736      
111013040696       111013185157       111013156133     111006943623      
111007853332       111009117999       111010192152       111010723859      
111010675484       111010894320       111011004795       111010963653      
111011780033       111011842818       111011940356       111011951358      
111012062510       111012883296       111012913841       111013063758      
111013040708       111013185168       111013156144     111006943634      
111007853354       111009118024       111010192208       111010723871      
111010675495       111010894331       111011004829       111010963675      
111011780077       111011842841       111011940367       111011951381      
111012062521       111012883308       111012913874       111013063769      
111013040742       111013185179       111013156166     111006943678      
111007853376       111009118046       111010192253       111010724007      
111010675507       111010894342       111011004841       111010963798      
111011780088       111011842863       111011940389       111011951404      
111012062633       111012883319       111012913885       111013063781      
111013040753       111013185405       111013156223     111006943689      
111007853400       111009118192       111010192275       111010724074      
111010675518       111010894375       111011004863       111010963822      
111011780101       111011842874       111011940390       111011951460      
111012080015       111012883331       111012913896       111013063792      
111013040876       111013185438       111013156234     111006943713      
111007853422       111009118259       111010192297       111010724085      
111010675631       111010894432       111011005033       111010963945      
111011780123       111011842896       111011940413       111011951471      
111012080071       111012883342       111012913908       111013063815      
111013041013       111013185449       111013156256     111006943768      
111007853433       111009118260       111010214720       111010744302      
111010675653       111010894443       111011005044       111010963956      
111011780134       111011842942       111011940424       111011951493      
111012080082       111012883353       111012913919       111013063859      
111013041024       111013185472       111013156267     111006943779      
111007853488       111009118282       111010214731       111010744324      
111010675697       111010894511       111011005088       111010963978      
111011780156       111011842953       111011940468       111011951516      
111012080093       111012883364       111012913931       111013063860      
111013041035       111013185483       111013156289     111006943904      
111007853501       111009118305       111010214753       111010744357      
111010675732       111010894522       111011005101       111010964014      
111011780167       111011842975       111011940536       111011951549      
111012080105       111012883375       111012913942       111013063871      
111013041079       111013185506       111013156313     111006943926      
111007853602       111009118383       111010214786       111010744379      
111010675765       111010894544       111011005392       111010964036      
111011780213       111011842997       111011940547       111011951561      
111012080194       111012883397       111012913953       111013063893      
111013041080       111013185539       111013156324     111006944084      
111007853613       111009118428       111010214797       111010744425      
111010695633       111010894566       111011023505       111010964148      
111011780224       111011861921       111011940569       111011951572      
111012080217       111012883421       111012914044       111013063905      
111013041103       111013185540       111013156335     111006944107      
111007853657       111009118439       111010214810       111010744436      
111010695734       111010894577       111011023583       111010964306      
111011780235       111011861998       111011940581       111011951718      
111012080273       111012883432       111012914077       111013063916      
111013041114       111013185584       111013156346     111006944286      
111007853804       111009118451       111010214832       111010744481      
111010695767       111010894601       111011023639       111010964339      
111011780257       111011862012       111011940615       111011951752      
111012080295       111012883443       111012914101       111013063927      
111013041136       111013185595       111013156379     111006944309      
111007853826       111009118495       111010214876       111010744492      
111010695790       111010894612       111011023651       111010964362      
111011780279       111011862067       111011940637       111011951774      
111012080374       111012883500       111012914134       111013063938      
111013041147       111013204317       111013156380     111006944321      
111007853860       111009118518       111010214898       111010744537      
111010695835       111010894667       111011023763       111010982429      
111011780314       111011862089       111011940648       111011951796      
111012080486       111012883511       111012914178       111013063950      
111013041169       111013204328       111013156391     111006944332      
111007854007       111009118529       111010214933       111010744548      
111010695846       111010894814       111011023796       111010982700      
111011780583       111011862102       111011940693       111011951820      
111012080497       111012883533       111012914189       111013063972      
111013041170       111013204351       111013156403     111006944354      
111007854063       111009118585       111010214966       111010744593      
111010695857       111010894825       111011023864       111010982711      
111011780594       111011862157       111011940727       111011951842      
111012080587       111012883544       111012914190       111013063983      
111013041260       111013204362       111013156414     111006944376      
111007854085       111009118608       111010214988       111010744638      
111010695891       111010894847       111011023909       111010982823      
111011780673       111011862168       111011940738       111011951875      
111012080598       111012883577       111012914202       111013064029      
111013041271       111013204373       111013156425     111006944398      
111007854186       111009118653       111010214999       111010744818      
111010695936       111010894870       111011023921       111010982845      
111011780684       111011862180       111011940750       111011951921      
111012080600       111012883588       111012914213       111013064052      
111013041282       111013204384       111013156436     111006944433      
111007872647       111009118675       111010215013       111010744829      
111010695958       111010894948       111011023954       111010982856      
111011780729       111011862292       111011940783       111011970528      
111012080644       111012883825       111012914224       111013064074      
111013055085       111013204429       111013156447     111006944444      
111007872759       111009118686       111010215068       111010744908      
111010696016       111010894959       111011024045       111010982968      
111011780741       111011862304       111011940794       111011970663      
111012080666       111012883881       111012914246       111013064085      
111013055096       111013204508       111013176876     111006944499      
111007872805       111009118721       111010215158       111010745190      
111010696049       111010894960       111011024078       111010983004      
111011780763       111011862371       111011940806       111011970696      
111012080701       111012883904       111012914257       111013064096      
111013055131       111013204519       111013176900     111006944534      
111007872827       111009075981       111010215170       111010745314      
111010696061       111010895017       111011024124       111010983015      
111011780774       111011862382       111011940839       111011970708      
111012080712       111012883915       111012934327       111013064108      
111013055142       111013204520       111013176922     111006944578      
111007873020       111009096748       111010215192       111010745325      
111010696072       111010895107       111011024146       111010983037      
111011780796       111011862405       111011940851       111011970719      
111012080745       111012883926       111012934338       111013064119      
111013055153       111013204531       111013176944     111006944589      
111007873222       111009096760       111010215215       111010745392      
111010696083       111010895129       111011024225       111010983194      
111011780820       111011862461       111011940862       111011970731      
111012080756       111012883948       111012934349       111013064120      
111013055164       111013204542       111013176966     111006944590      
111007873244       111009096827       111010215248       111010745404      
111010696230       111010895185       111011024247       111010983239      
111011780853       111011862506       111011940907       111011970775      
111012080778       111012883959       111012934350       111013064131      
111013055175       111013204553       111013176977     111006944613      
111007873356       111009096850       111010215394       111010745549      
111010696241       111010895196       111011024269       111010983251      
111011780886       111011862528       111011940952       111011970786      
111012080857       111012884017       111012934361       111013064142      
111013055197       111013204564       111013177024     111006944624      
111007873389       111009096894       111010215484       111010745550      
111010696274       111010895332       111011024270       111010983420      
111011780897       111011862573       111011940963       111011970809      
111012080891       111012884039       111012934372       111013064164      
111013055209       111013204610       111013177035     111006944635      
111007873424       111009096906       111010215530       111010745572      
111010696308       111010895387       111011024292       111010983453      
111011780932       111011862584       111011941010       111011970865      
111012080925       111012884051       111012934394       111013064175      
111013055254       111013204856       111013177068     111006944668      
111007873435       111009096917       111010215541       111010745606      
111010696331       111010895411       111011024348       111010983532      
111011780987       111011862629       111011941032       111011970887      
111012080958       111012884062       111012934428       111013064186      
111013055276       111013204867       111013177079     111006944680      
111007873446       111009096928       111010215574       111010745617      
111010696353       111010895444       111011024405       111010983565      
111011781034       111011862641       111011941065       111011970922      
111012080970       111012884073       111012934440       111013064209      
111013055298       111013204878       111013177091     111006919277      
111007873480       111009096940       111010215620       111010745639      
111010696454       111010895455       111011024427       111010983633      
111011781067       111011862663       111011941111       111011970966      
111012080992       111012884084       111012934451       111013064276      
111013055322       111013204890       111013177259     111006919288      
111007873503       111009096973       111010215675       111010745673      
111010696476       111010789053       111011024438       111010983699      
111011781102       111011862810       111011941166       111011971013      
111012081027       111012903503       111012934473       111013064287      
111013055333       111013204902       111013177260     111006919312      
111007873570       111009097020       111010215686       111010745730      
111010696522       111010789064       111011024540       111010983756      
111011781146       111011862876       111011941201       111011971024      
111012081061       111012903514       111012934507       111013064300      
111013055355       111013204935       111013177293     111006919390      
111007873581       111009097143       111010215709       111010768735      
111010696566       111010789075       111011043181       111011002175      
111011781168       111011863013       111011941212       111011971046      
111012081106       111012903536       111012934530       111013064333      
111013055366       111013204946       111013177327     111006919479      
111007873637       111009097154       111010215710       111010768780      
111010696623       111010789086       111011043192       111011002232      
111011781191       111011863068       111011941223       111011971057      
111012081184       111012903547       111012934563       111013064344      
111013055377       111013204968       111013177361     111006919480      
111007873716       111009097165       111010215732       111010768847      
111010696634       111010789109       111011043259       111011002434      
111011781236       111011710193       111011959457       111011971147      
111012081207       111012903558       111012934732       111013064355      
111013055513       111013204991       111013177372     111006919547      
111007873738       111009097176       111010215754       111010768858      
111010696645       111010789132       111011043271       111011002456      
111011781270       111011710249       111011959480       111011971169      
111012081241       111012903569       111012934787       111013064377      
111013055546       111013205015       111013177394     111006919592      
111007873749       111009097244       111010215776       111010768904      
111010696689       111010789154       111011043293       111011002490      
111011797019       111011710294       111011959491       111011971170      
111012081285       111012903570       111012934798       111013064412      
111013055614       111013205026       111013177417     111006919615      
111007726645       111009097277       111010215787       111010768926      
111010696735       111010789165       111011043361       111011002513      
111011797020       111011710317       111011959525       111011971192      
111012103145       111012903604       111012934800       111012963891      
111013055647       111013205037       111013177462     111006919749      
111007726892       111009097491       111010215798       111010768948      
111010696791       111010789176       111011043372       111011002636      
111011797031       111011710328       111011959547       111011971226      
111012103189       111012903615       111012934833       111012963903      
111013055658       111013205059       111013177495     111006919783      
111007726993       111009097525       111010153485       111010768971      
111010696836       111010789187       111011043428       111011002670      
111011797042       111011710351       111011959569       111011971293      
111012103224       111012903626       111012934844       111012963925      
111013055681       111013205071       111013177507     111006919806      
111007727017       111009097547       111010153542       111010769028      
111010696847       111010789211       111011043451       111011002805      
111011797053       111011710362       111011959659       111011971305      
111012103280       111012903648       111012934855       111012963936      
111013055704       111013205082       111013177518     111006919817      
111007727028       111009097558       111010153575       111010769040      
111010697095       111010789266       111011043462       111011002816      
111011797109       111011710373       111011959705       111011971394      
111012103325       111012903671       111012934866       111012963947      
111013055726       111013205116       111013177541     111006919884      
111007727040       111009097569       111010153586       111010769062      
111010697107       111010789312       111011043518       111011002827      
111011797121       111011710384       111011959749       111011971406      
111012103415       111012903682       111012935227       111012964094      
111013055760       111013205149       111013177620     111006944703      
111007727095       111009097637       111010153755       111010769084      
111010697129       111010789334       111011043541       111011002861      
111011797132       111011710407       111011959750       111011971484      
111012103448       111012903738       111012935261       111012964117      
111013055782       111013205150       111013177631     111006944714      
111007727107       111009097884       111010153777       111010769095      
111010716648       111010789491       111011043563       111011002894      
111011797143       111011710430       111011959772       111011971574      
111012103459       111012903749       111012935272       111012964128      
111013055805       111013205194       111013197330     111006944769      
111007727118       111009097930       111010153812       111010769163      
111010716693       111010789514       111011043619       111011002951      
111011797198       111011710586       111011959839       111011971596      
111012103471       111012903772       111012935283       111012964139      
111013055816       111013223879       111013197352     111006944837      
111007727129       111009098021       111010153957       111010769231      
111010716783       111010789604       111011043653       111011002973      
111011797200       111011710621       111011959840       111011971619      
111012103493       111012903783       111012935294       111012964173      
111013055827       111013223880       111013197363     111006944859      
111007727275       111009098087       111010153968       111010769242      
111010716839       111010789637       111011043664       111011002984      
111011797266       111011710788       111011959873       111011971642      
111012103527       111012903794       111012935351       111012964184      
111013055838       111013223947       111013197385     111006944916      
111007727286       111009098122       111010153979       111010769253      
111010716862       111010789716       111011043743       111011003019      
111011797288       111011710812       111011959930       111011989955      
111012103651       111012903828       111012935362       111012964207      
111013055849       111013223970       111013197420     111006944949      
111007727310       111009098133       111010153991       111010769354      
111010716895       111010789806       111011043866       111011021075      
111011797312       111011710913       111011959941       111011990069      
111012103684       111012903851       111012935407       111012964218      
111013055861       111013223981       111013197431     111006944994      
111007727376       111009098144       111010154026       111010769422      
111010716929       111010789839       111011043923       111011021132      
111011797323       111011710924       111011960000       111011990081      
111012103741       111012903862       111012935441       111012964230      
111013083806       111013224016       111013197464     111006945018      
111007727411       111009098267       111010154059       111010769512      
111010716963       111010789840       111011043978       111011021222      
111011797378       111011710957       111011960044       111011990092      
111012103774       111012903895       111012935452       111012964241      
111013083817       111013224049       111013197497     111006945041      
111007727444       111009098278       111010154138       111010769589      
111010716985       111010789884       111011043990       111011021266      
111011797389       111011710979       111011960134       111011990137      
111012103932       111012904111       111012950897       111012964285      
111013083828       111013224061       111013197510     111006945052      
111007727455       111009098313       111010154206       111010769646      
111010717032       111010789895       111011044003       111011021277      
111011797525       111011710991       111011960145       111011990148      
111012103965       111012904122       111012950909       111012964296      
111013083839       111013224072       111013197521     111006945063      
111007727488       111009098346       111010154262       111010769679      
111010717043       111010789907       111011044014       111011021288      
111011797558       111011711138       111011960257       111011990159      
111012104001       111012904133       111012950910       111012964308      
111013083840       111013224083       111013197622     111006945096      
111007727590       111009098379       111010154273       111010769736      
111010717076       111010790000       111011044025       111011021301      
111011797626       111011711172       111011960268       111011990205      
111012104034       111012904155       111012950965       111012964319      
111013083851       111013224128       111013197824     111006945119      
111007727635       111009098380       111010154307       111010769770      
111010717098       111010790033       111011044058       111011021312      
111011797648       111011711194       111011960314       111011990306      
111012104056       111012904177       111012950987       111012964353      
111013083862       111013224139       111013197835     111006945197      
111007727657       111009118822       111010154318       111010769781      
111010717100       111010790055       111011044069       111011021424      
111011797660       111011711206       111011960325       111011990317      
111012104067       111012904188       111012951012       111012964364      
111013083873       111013224195       111013197846     111006945221      
111007727679       111009118844       111010154341       111010769837      
111010717144       111010790066       111011044070       111011021435      
111011797682       111011711228       111011960358       111011990328      
111012104078       111012904199       111012951089       111012964397      
111013083884       111013224218       111013197857     111006945287      
111007727725       111009118912       111010154431       111010769860      
111010717155       111010810340       111011044081       111011021491      
111011797693       111011711262       111011960369       111011990351      
111012104102       111012904201       111012951090       111012964410      
111013083895       111013224230       111013197868     111006945300      
111007727736       111009118934       111010154453       111010769871      
111010717212       111010810351       111011044148       111011021536      
111011797705       111011711273       111011960493       111011990429      
111012104146       111012904212       111012951102       111012964421      
111013083918       111013224285       111013197879  

 

SCH-A-26



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     111006945333
      111007727758       111009118978       111010154497       111010769972    
  111010717234       111010810384       111011044182       111011021604      
111011797738       111011711330       111011960505       111011990474      
111012118196       111012904223       111012951113       111012964454      
111013083952       111013224296       111013197903     111006945377      
111007727769       111009118989       111010154554       111010769983      
111010717290       111010810441       111011044193       111011021648      
111011797750       111011711363       111011960516       111011990508      
111012118264       111012904245       111012951124       111012964465      
111013084009       111013224320       111013197947     111006945401      
111007727804       111009119025       111010154598       111010770008      
111010717357       111010810452       111011044216       111011021671      
111011797772       111011711396       111011978919       111011990519      
111012118343       111012904278       111012951146       111012964476      
111013084032       111013224353       111013197981     111006945434      
111007727815       111009119047       111010154600       111010770211      
111010717379       111010810474       111011044238       111011021693      
111011797794       111011711442       111011978931       111011990542      
111012118365       111012904302       111012951214       111012964487      
111013084043       111013224397       111013198005     111006945445      
111007727859       111009119104       111010154699       111010770233      
111010717380       111010810531       111010946777       111011021738      
111011797828       111011711475       111011978942       111011990597      
111012118398       111012904313       111012951225       111012964498      
111013084054       111013224443       111013198027     111006945467      
111007727871       111009119126       111010173319       111010770255      
111010717436       111010810586       111010946799       111011021817      
111011797840       111011711521       111011979055       111011990610      
111012118444       111012904335       111012951247       111012964533      
111013084065       111013224465       111013198432     111006945478      
111007727882       111009119148       111010173331       111010770277      
111010717504       111010810609       111010946878       111011021839      
111011797941       111011711598       111011979101       111011990788      
111012118477       111012904346       111012951315       111012964544      
111013084076       111013224476       111013198454     111006945535      
111007727905       111009119160       111010173342       111010770334      
111010735896       111010810610       111010946889       111011021851      
111011797952       111011730005       111011979167       111011990812      
111012118499       111012904357       111012951326       111012964555      
111013084098       111013224500       111013198476     111006945614      
111007727961       111009119182       111010173364       111010627638      
111010735964       111010810621       111010946890       111011021873      
111011797963       111011730027       111011979202       111011990867      
111012118534       111012923550       111012951337       111012965578      
111013084100       111013224511       111013198487     111006945625      
111007727983       111009119227       111010173386       111010627751      
111010736022       111010810676       111010946913       111011021907      
111011798065       111011730117       111011979235       111011990890      
111012118545       111012923561       111012951348       111012965590      
111013084155       111013224533       111013198498     111006945636      
111007727994       111009119283       111010173421       111010627773      
111010736112       111010810687       111010946991       111011021918      
111011828890       111011730173       111011979280       111011990924      
111012118578       111012923572       111012951359       111012965613      
111013084166       111013224544       111013198599     111006945670      
111007854344       111009119317       111010173443       111010627818      
111010736189       111010810700       111010947015       111011021952      
111011828946       111011730207       111011979291       111011990957      
111012118590       111012923594       111012951360       111012965624      
111013084188       111013243927       111013198612     111006945681      
111007854377       111009119351       111010173476       111010627885      
111010736347       111010810722       111010947071       111011022043      
111011828979       111011730252       111011979325       111011991004      
111012118613       111012923617       111012951382       111012965635      
111013084223       111013243938       111013215263     111006945737      
111007854388       111009119362       111010173498       111010627964      
111010736369       111010810733       111010947093       111011022087      
111011828980       111011730274       111011979336       111011991015      
111012118646       111012923639       111012951405       111012965680      
111013084234       111013243950       111013215274     111006945838      
111007854399       111009119429       111010173601       111010627986      
111010736437       111010810766       111010947116       111011022111      
111011828991       111011730285       111011979404       111011991059      
111012118679       111012923640       111012951427       111012965691      
111013084245       111013243961       111013215285     111006945850      
111007854401       111009119441       111010173667       111010627997      
111010736459       111010810845       111010947150       111011022166      
111011829059       111011730375       111011979426       111011991127      
111012118714       111012923651       111012951449       111012965703      
111013084290       111013243994       111013215296     111006946019      
111007854535       111009119485       111010173735       111010628022      
111010736482       111010810867       111010947161       111011040537      
111011829071       111011730397       111011979459       111011991149      
111012118736       111012923662       111012951450       111012965714      
111013084313       111013244018       111013215308     111006946031      
111007854546       111009119520       111010173780       111010628088      
111010736516       111010810889       111010947172       111011040559      
111011829093       111011730487       111011979505       111011991150      
111012118747       111012923673       111012951461       111012965725      
111013084324       111013244029       111013215331     111006946042      
111007854692       111009119621       111010173814       111010628112      
111010736550       111010810890       111010947183       111011040571      
111011829149       111011730555       111011979527       111011991161      
111012118769       111012923684       111012951528       111012965736      
111013084368       111013244030       111013215353     111006946064      
111007854759       111009119632       111010173825       111010628123      
111010736561       111010810935       111010947217       111011040605      
111011829228       111011730645       111011979594       111011991194      
111012118837       111012923695       111012951540       111012965758      
111013084379       111013244041       111013215409     111006946121      
111007854782       111009119643       111010173847       111010628167      
111010736617       111010811037       111010947239       111011040672      
111011829307       111011730757       111011979617       111012085065      
111012118848       111012923707       111012951618       111012983354      
111013084414       111013244085       111013215421     111006921786      
111007854793       111009119687       111010173869       111010628257      
111010736628       111010811048       111010947251       111011040830      
111011829431       111011730881       111011979628       111012085087      
111012118871       111012923729       111012814133       111012983376      
111013084425       111013244096       111013215443     111006921809      
111007854838       111009098391       111010173982       111010628325      
111010736651       111010811060       111010947262       111011040852      
111011829464       111011730948       111011979639       111012085122      
111012118882       111012924135       111012814144       111012983398      
111013084458       111013244108       111013215465     111006921854      
111007854962       111009098436       111010173993       111010628415      
111010736684       111010811150       111010947284       111011040908      
111011829475       111011730971       111011979662       111012085166      
111012118893       111012924146       111012814177       111012983411      
111013084481       111013244120       111013215487     111006922035      
111007855042       111009098504       111010174006       111010628437      
111010736707       111010811183       111010947295       111011040919      
111011829497       111011730982       111011979684       111012085199      
111012118916       111012924157       111012814199       111012983422      
111013104563       111013244142       111013215522     111006922192      
111007855075       111009098537       111010174017       111010628471      
111010736730       111010811194       111010947396       111011040964      
111011829510       111011731084       111011979718       111012085256      
111012118927       111012924168       111012814212       111012983433      
111013104585       111013244209       111013215533     111006922226      
111007855086       111009098571       111010174286       111010628482      
111010736741       111010811273       111010947420       111011040986      
111011829521       111011731107       111011979729       111012085313      
111012119007       111012924191       111012814223       111012983444      
111013104596       111013244210       111013215870     111006922282      
111007855109       111009098616       111010174376       111010628583      
111010736763       111010811295       111010947431       111011041011      
111011829532       111011731129       111011979741       111012085357      
111012119029       111012924236       111012814245       111012983455      
111013104619       111013244221       111013215904     111006922428      
111007855198       111009098683       111010174433       111010628640      
111010736774       111010811307       111010947464       111011041022      
111011829554       111011731163       111011979785       111012085458      
111012119197       111012924258       111012814278       111012983499      
111013104620       111013244243       111013215926     111006946198      
111007855211       111009098762       111010174444       111010628651      
111010736785       111010811318       111010947543       111011041088      
111011829587       111011731174       111011979808       111012085469      
111012119265       111012924292       111012814289       111012983523      
111013104642       111013244254       111013215948     111006946211      
111007855288       111009098931       111010174488       111010628673      
111010736808       111010811363       111010947598       111011041101      
111011829598       111011731398       111011979831       111012085526      
111012119344       111012924304       111012814313       111012983545      
111013104697       111013244322       111013215959     111006946255      
111007855345       111009098942       111010174501       111010628684      
111010736819       111010811374       111010947600       111011041112      
111011829723       111011731400       111011979853       111012085548      
111012119366       111012924315       111012814335       111012983567      
111013104743       111013244333       111013215960     111006946312      
111007855356       111009098997       111010174534       111010628730      
111010736831       111010811385       111010947611       111011041189      
111011829846       111011731501       111011979864       111012085605      
111012024990       111012924326       111012814380       111012983578      
111013104776       111013244344       111013216567     111006946402      
111007855389       111009099055       111010174567       111010628774      
111010736909       111010811396       111010947622       111011041235      
111011829868       111011752627       111011979897       111012085627      
111012025014       111012924663       111012814403       111012983602      
111013104800       111013244377       111013216578     111006946435      
111007855468       111009099101       111010174635       111010628819      
111010757676       111010811611       111010947633       111011041280      
111011829891       111011752649       111011979909       111012085672      
111012025025       111012924685       111012814414       111012983624      
111013105069       111013244388       111013216589     111006946457      
111007855547       111009099156       111010192309       111010646426      
111010757777       111010831983       111010947677       111011041291      
111011829914       111011752650       111011999709       111012085830      
111012025058       111012924696       111012814447       111012983646      
111013105340       111013244401       111013216590     111006946479      
111007874009       111009099167       111010192365       111010646505      
111010757845       111010832063       111010947712       111011041347      
111011829925       111011752717       111011999877       111012085852      
111012025081       111012924719       111012814458       111012983668      
111013105373       111013244456       111013216657     111006946536      
111007874076       111009099246       111010192376       111010646606      
111010757889       111010832142       111010947756       111011041448      
111011829936       111011752773       111011999901       111012085942      
111012025171       111012924720       111012814661       111012983679      
111013105395       111013244467       111013216680     111006946592      
111007874100       111009099336       111010192387       111010646639      
111010757968       111010832186       111010947824       111011041505      
111011829969       111011752807       111011999912       111012085986      
111012025182       111012924742       111012814672       111012983680      
111013105430       111013244489       111013216691     111006946604      
111007874122       111009099347       111010192400       111010646662      
111010757991       111010832265       111010947835       111011041516      
111011830017       111011752852       111011999923       111012086022      
111012025205       111012924764       111012814706       111012983691      
111013105452       111013244490       111013216703     111006946615      
111007874155       111009099370       111010192466       111010646763      
111010758015       111010832287       111010966016       111011041729      
111011830062       111011752863       111012000006       111012086066      
111012025227       111012924999       111012814717       111012983714      
111013105463       111013244513       111013216725     111006946716      
111007874166       111009099415       111010192523       111010646796      
111010758060       111010832298       111010966027       111011041752      
111011830219       111011752874       111012000017       111012086178      
111012025249       111012925013       111012814739       111012983758      
111013105474       111013244524       111013216747     111006946749      
111007874188       111009099459       111010192589       111010646808      
111010758138       111010832423       111010966049       111011060348      
111011830253       111011752896       111012000062       111012086202      
111012025272       111012925024       111012814740       111012983770      
111013105485       111013244535       111013216758     111006946761      
111007874201       111009099538       111010192635       111010646932      
111010758150       111010832557       111010966050       111011060382      
111011830297       111011752920       111012000129       111012086235      
111012025339       111012925046       111012814762       111012983815      
111013105496       111013244546       111013216769     111006946828      
111007874212       111009099561       111010192646       111010646954      
111010758194       111010832568       111010966061       111011060472      
111011850479       111011752953       111012000130       111012086246      
111012025384       111012925068       111012814773       111012983826      
111013105508       111013244568       111013216770     111006946907      
111007874313       111009099583       111010192691       111010646976      
111010758206       111010832580       111010966072       111011060584      
111011850491       111011752975       111012000141       111012086257      
111012025452       111012944452       111012814795       111012983837      
111013105519       111013125623       111013234657     111006946918      
111007874335       111009099617       111010192714       111010647012      
111010758240       111010832636       111010966083       111011060607      
111011850615       111011753011       111012000174       111012086268      
111012025542       111012944485       111012814807       111012983859      
111013105520       111013125702       111013234679     111006946974      
111007874380       111009099639       111010192725       111010647045      
111010758262       111010832704       111010966139       111011060708      
111011850626       111011753077       111012000185       111012086303      
111012025586       111012944508       111012814830       111012983871      
111013105542       111013125746       111013234725     111006947009      
111007874403       111009099729       111010192770       111010647067      
111010758273       111010832726       111010966162       111011060719      
111011850671       111011753099       111012000196       111012086459      
111012025610       111012944531       111012814863       111012983882      
111013105564       111013125971       111013234736     111006947065      
111007874436       111009099730       111010192781       111010647090      
111010758284       111010832939       111010966195       111011060731      
111011850716       111011753112       111012000208       111012086460      
111012025621       111012944542       111012814885       111012983905      
111013105586       111013125993       111013234781     111006947087      
111007874447       111009099741       111010192972       111010647113      
111010758295       111010832951       111010966207       111011060764      
111011850738       111011753156       111012000219       111012089698      
111012025643       111012944553       111012814908       111012983916      
111013105632       111013145298       111013234837     111006947133      
111007874469       111009119799       111010192994       111010647180      
111010758307       111010833008       111010966252       111011060797      
111011850749       111011753167       111012000220       111012089711      
111012025654       111012944564       111012814919       111012983938      
111013105665       111013145300       111013234859     111006947201      
111007874492       111009119834       111010193029       111010647214      
111010758408       111010833075       111010966263       111011060821      
111011850750       111011753178       111012000264       111012089766      
111012025676       111012944575       111012814920       111012983949      
111013105687       111013145311       111013234893     111006947212      
111007874515       111009119845       111010193041       111010647225      
111010758420       111010833086       111010966274       111011060832      
111011850761       111011753189       111012000309       111012089788      
111012025711       111012944586       111012814931       111012983950      
111013105698       111013145333       111013234927     111006947223      
111007874627       111009119878       111010193142       111010647315      
111010758509       111010833132       111010966296       111011060854      
111011850817       111011753246       111012000310       111012089812      
111012025744       111012944621       111012814942       111012983961      
111013105711       111013145344       111013235232     111006947245      
111007874638       111009119935       111010193153       111010647360      
111010758543       111010833143       111010966308       111011060865      
111011851065       111011753257       111012000332       111012089823      
111012025755       111012944643       111012814964       111012983994      
111013074233       111013145355       111013235377     111006947267      
111007874649       111009119946       111010193164       111010647449      
111010758688       111010833165       111010966353       111011060887      
111011851098       111011753291       111012000354       111012089845      
111012025766       111012944687       111012814986       111012984007      
111013074244       111013145366       111013235399     111006947302      
111007874694       111009120049       111010193243       111010647472      
111010758699       111010833187       111010966476       111011060988      
111011851100       111011753303       111012000433       111012089889      
111012025957       111012944698       111012815000       111012984018      
111013074299       111013145377       111013235401     111006947403      
111007874762       111009120094       111010193355       111010647517      
111010758723       111010833198       111010966511       111011060999      
111011851302       111011753347       111012000602       111012089913      
111012025980       111012944700       111012838959       111012984030      
111013074301       111013145388       111013235412     111006947425      
111007874818       111009120128       111010193399       111010647540      
111010758745       111010833222       111010966566       111011061046      
111011851313       111011753358       111012000646       111012089924      
111012025991       111012944711       111012838971       111013004270      
111013074312       111013145401       111013235445     111006947436      
111007874919       111009120241       111010193401       111010663818      
111010758767       111010833244       111010966645       111011061068      
111011851380       111011753381       111012000714       111012089935      
111012026004       111012944766       111012839040       111013004304      
111013074345       111013145412       111013235490     111006947504      
111007874975       111009120353       111010193445       111010663829      
111010758802       111010833323       111010966713       111011061114      
111011851425       111011753404       111012000736       111012089946      
111012026026       111012944777       111012839073       111013004337      
111013074356       111013145434       111013235502     111006922451      
111007874986       111009120443       111010215866       111010663885      
111010758891       111010858825       111010966746       111011061136      
111011851469       111011753527       111012000770       111012089979      
111012026037       111012944788       111012839129       111013004416      
111013074367       111013145445       111013235546     111006922495      
111007728074       111009120500       111010215934       111010663896      
111010758903       111010858836       111010966791       111011061169      
111011851504       111011753538       111012000781       111012089991      
111012026059       111012944845       111012839130       111013004427      
111013074378       111013145456       111013235557     111006922507      
111007728085       111009120689       111010215967       111010663975      
111010758914       111010858869       111010966836       111011061204      
111011851559       111011753550       111012000792       111012090005      
111012026071       111012945981       111012839141       111013004438      
111013074402       111013145478       111013235580     111006922541      
111007728120       111009120713       111010216014       111010663986      
111010758925       111010858870       111010966926       111011061260      
111011851560       111011753572       111012000804       111012090027      
111012026093       111012945992       111012839163       111013004450      
111013074794       111013145502       111013235591     111006922574      
111007728131       111009120746       111010216104       111010664011      
111010620079       111010858915       111010966937       111010944630      
111011851571       111011753640       111012000837       111012090038      
111012026116       111012946027       111012839231       111013004472      
111013074806       111013145524       111013235603     111006922619      
111007728164       111009120779       111010216126       111010664022      
111010620125       111010858926       111010966959       111010944719      
111011851627       111011770201       111012000860       111012090050      
111012026149       111012946049       111012839398       111013004483      
111013074839       111013145535       111013235625     111006922642      
111007728221       111009120847       111010216249       111010664088      
111010620147       111010858937       111010986232       111010944742      
111011851649       111011770278       111012000893       111012090072      
111012044026       111012946083       111012839444       111013004506      
111013074851       111013145579       111013235636     111006922709      
111007728265       111009120869       111010216250       111010664099      
111010620158       111010859006       111010986276       111010944753      
111011851650       111011770289       111012023742       111012090151      
111012044059       111012946094       111012839477       111013004517      
111013074884       111013145603       111013235669     111006922710      
111007728322       111009120881       111010216339       111010664213      
111010620192       111010859039       111010986287       111010944786      
111011851661       111011770357       111012023753       111012090184      
111012044071       111012946162       111012839523       111013004539      
111013074895       111013145658       111013235670     111006922732      
111007728333       111009120959       111010216384       111010664235      
111010620226       111010859242       111010986377       111010944809      
111011851672       111011770368       111012023775       111012090207      
111012044093       111012946173       111012839545       111013004540      
111013074907       111013145669       111013235704     111006922765      
111007728445       111009120960       111010216418       111010664280      
111010620237       111010859297       111010986490       111010944810      
111011851706       111011770481       111012023809       111012090229      
111012044116       111012946184       111012839567       111013004551      
111013074918       111013145704       111013235726     111006922776      
111007728456       111009120982       111010216429       111010664291      
111010620248       111010859310       111010986625       111010944832      
111011851739       111011770559       111012023832       111012090230      
111012044161       111012946195       111012839590       111013004584      
111013074929       111013145715       111013235748     111006922787      
111007728467       111009121006       111010216430       111010664303      
111010620282       111010859400       111010986658       111010944865      
111011851740       111011770593       111012023854       111012090241      
111012044194       111012946207       111012839635       111013004607      
111013074930       111013145726       111013255919     111006922798      
111007728478       111009099763       111010216531       111010664370      
111010620293       111010859422       111010986704       111010944887      
111011851762       111011770650       111012023876       111012090308      
111012044240       111012946218       111012839646       111013004618      
111013074952       111013145782       111013255920     111006922934      
111007728692       111009099796       111010216586       111010664381      
111010620316       111010859455       111010986715       111010944900      
111011851773       111011770683       111012023944       111012090320      
111012044251       111012804389       111012839657       111013004629      
111013075009       111013145793       111013255931     111006922945      
111007728704       111009099808       111010216610       111010664404      
111010620361       111010859466       111010986737       111010944933      
111011851795       111011770751       111012023955       111012090375      
111012044273       111012804424       111012839691       111013004630      
111013075010       111013145816       111013255942  

 

SCH-A-27



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     111006922967
      111007728715       111009099864       111010216621       111010664460    
  111010620394       111010859501       111010986782       111010944966      
111011851807       111011770830       111012023966       111012090397      
111012044295       111012804435       111012839703       111013004696      
111013075043       111013146064       111013255964     111006923003      
111007728726       111009099976       111010216878       111010664471      
111010620484       111010859556       111010986793       111010944977      
111011851818       111011770874       111012023999       111012090432      
111012044307       111012804457       111012839714       111013004708      
111013075065       111013146086       111013256011     111006923025      
111007728748       111009100003       111010216902       111010664493      
111010620585       111010859567       111010986805       111010944999      
111011851863       111011770885       111012024002       111012090465      
111012044363       111012804503       111012839725       111013005079      
111013075087       111013146109       111013256022     111006923036      
111007728759       111009100014       111010231482       111010664505      
111010620765       111010859578       111010986827       111010945046      
111011818002       111011770942       111012024024       111012090476      
111012044396       111012804514       111012839736       111013005080      
111013075098       111013146110       111013256077     111006923115      
111007728917       111009100070       111010231538       111010664527      
111010620822       111010859589       111010986838       111010945091      
111011818013       111011771033       111012024068       111012090487      
111012044420       111012804592       111012839747       111013005103      
111013075177       111013146165       111013256123     111006923160      
111007728940       111009100104       111010231561       111010664662      
111010620888       111010859590       111010986850       111010945103      
111011818091       111011771055       111012024103       111012090500      
111012044442       111012805302       111012839758       111013005114      
111013075188       111013146198       111013256134     111006923227      
111007728973       111009100205       111010231594       111010664684      
111010620899       111010859635       111010986861       111010945147      
111011818103       111011771088       111012024136       111012090522      
111012044475       111012805526       111012839769       111013005125      
111013075234       111013163692       111013256145     111006923238      
111007728995       111009100249       111010231673       111010664741      
111010620923       111010859657       111010986940       111010945237      
111011818181       111011773798       111012024192       111012123631      
111012044600       111012805931       111012839815       111013005147      
111013075245       111013163759       111013256190     111006923250      
111007729019       111009100261       111010154778       111010664752      
111010620934       111010859668       111010987019       111010945260      
111011818204       111011773822       111012024204       111012123653      
111012044611       111012805942       111012840266       111013005158      
111013075289       111013163771       111013256729     111006923362      
111007729053       111009100283       111010154824       111010664785      
111010621238       111010859680       111010987031       111010945271      
111011818226       111011773833       111012024215       111012123686      
111012044655       111012806101       111012840288       111013005215      
111013075290       111013163782       111013256752     111006923452      
111007729097       111009100328       111010154880       111010664819      
111010621249       111010859758       111010987064       111010945316      
111011818259       111011773866       111012024237       111012123776      
111012044677       111012806112       111012840299       111013005237      
111013075302       111013163849       111013256774     111006923496      
111007729266       111009100339       111010154970       111010664820      
111010638966       111010859769       111010987075       111010945338      
111011818305       111011773877       111012024260       111012123787      
111012044756       111012806178       111012840301       111013005248      
111012974815       111013164086       111013256808     111006923575      
111007729277       111009100407       111010155038       111010684192      
111010638999       111010859770       111010987132       111010945406      
111011818338       111011773888       111012024282       111012123800      
111012044767       111012806189       111012840323       111013005260      
111012974826       111013164097       111013256820     111006923621      
111007768034       111009100429       111010155061       111010684215      
111010639002       111010859848       111010987165       111010945451      
111011818361       111011773912       111012024305       111012123822      
111012044835       111012806246       111012840334       111013005271      
111012974837       111013164110       111013256831     111006923711      
111007855592       111009100496       111010155094       111010684237      
111010639035       111010859893       111010987176       111010945473      
111011818451       111011773923       111012024327       111012123833      
111012044891       111012806257       111012856601       111013005282      
111012974848       111013164143       111013256842     111006923733      
111007855604       111009100531       111010155117       111010684259      
111010639068       111010859972       111010987187       111010945495      
111011818473       111011774036       111012024338       111012123899      
111012044958       111012806279       111012856612       111013005316      
111012974860       111013164165       111013256987     111006923777      
111007855648       111009100542       111010155139       111010684271      
111010639103       111010859983       111010987198       111010945529      
111011818507       111011774092       111012024349       111012123901      
111012045061       111012806291       111012856623       111013005327      
111012974871       111013164198       111013118962     111006923845      
111007855693       111009100597       111010155151       111010684282      
111010639147       111010859994       111010987211       111010945552      
111011818710       111011774249       111012024372       111012123912      
111012045083       111012806336       111012856656       111013005530      
111012974893       111013164200       111013118973     111006947559      
111007855772       111009100687       111010155230       111010684293      
111010639170       111010860031       111010987222       111010945563      
111011818721       111011774250       111012024439       111012123923      
111012045139       111012806381       111012856689       111013030482      
111012974916       111013164211       111013119008     111006947571      
111007856065       111009100722       111010155353       111010684361      
111010639192       111010860064       111010987255       111010964373      
111011818754       111011774283       111012024451       111012123945      
111012062666       111012806415       111012856702       111013030493      
111012974972       111013164222       111013119031     111006947638      
111007856111       111009100733       111010155386       111010684383      
111010639215       111010860110       111011005617       111010964429      
111011818776       111011774430       111012024518       111012123978      
111012062677       111012829601       111012856713       111013030549      
111012974983       111013164233       111013119042     111006947683      
111007856133       111009100755       111010155432       111010684417      
111010639293       111010860121       111011005673       111010964430      
111011818798       111011774441       111012024574       111012123989      
111012062745       111012829623       111012856779       111013030550      
111012974994       111013164244       111013119064     111006947751      
111007856155       111009100766       111010155522       111010684439      
111010639305       111010860165       111011005729       111010964485      
111011818833       111011774452       111012024585       111012123990      
111012062756       111012829645       111012856791       111013030572      
111012975007       111013164299       111013119075     111006947807      
111007856166       111009100801       111010155577       111010684462      
111010639338       111010860176       111011005730       111010964520      
111011818877       111011774485       111012024664       111012124025      
111012062767       111012829678       111012856803       111013030583      
111012975030       111013164301       111013119097     111006947942      
111007856234       111009100878       111010155656       111010684484      
111010639350       111010860187       111011005808       111010964553      
111011818899       111011774496       111012024754       111012124081      
111012062891       111012829702       111012856814       111013030594      
111012975041       111013164334       111013119110     111006948000      
111007856289       111009100957       111010155735       111010684619      
111010639361       111010860233       111011005819       111010964575      
111011818934       111011774508       111012024798       111012124115      
111012062925       111012829724       111012856836       111013030606      
111012975063       111013164356       111013119165     111006948134      
111007856302       111009100991       111010155779       111010684642      
111010639372       111010860244       111011005820       111010964586      
111011818945       111011774519       111012024844       111012124171      
111012062969       111012829746       111012856858       111013030617      
111012975760       111013164378       111013119176     111006948167      
111007856313       111009101004       111010155791       111010684686      
111010639428       111010860301       111011005831       111010964597      
111011818956       111011774531       111012024934       111012124182      
111012062981       111012829757       111012856869       111013030640      
111012975782       111013164389       111013119222     111006924059      
111007856346       111009121051       111010155814       111010684697      
111010639439       111010860312       111011005853       111010964621      
111011818967       111011774542       111012024956       111012124216      
111012063117       111012829768       111012856870       111013030651      
111012975793       111013164514       111013119233     111006924093      
111007856379       111009121141       111010174769       111010684721      
111010639495       111010874283       111011005998       111010964643      
111011818978       111011774553       111012024967       111012124283      
111012063140       111012829779       111012856892       111013030662      
111012975838       111013164525       111013119446     111006924150      
111007856380       111009121174       111010174781       111010684754      
111010639530       111010874306       111011006056       111010964665      
111011819014       111011774564       111011885130       111012124294      
111012063162       111012829780       111012856904       111013030695      
111012975849       111013164536       111013119479     111006924307      
111007856414       111009121275       111010174792       111010684765      
111010639541       111010874317       111011006089       111010964676      
111011819036       111011774575       111011885141       111012124429      
111012063241       111012829791       111012856937       111013030707      
111012975894       111013164547       111013119491     111006924318      
111007856481       111009121309       111010174815       111010684833      
111010639552       111010874407       111011006135       111010964687      
111011819115       111011774586       111011885163       111012124485      
111012063252       111012829803       111012856948       111013030729      
111012975951       111013185630       111013119514     111006924453      
111007856560       111009121398       111010174837       111010684888      
111010639620       111010874418       111011006191       111010964698      
111011819137       111011774610       111011885174       111012124508      
111012063274       111012829836       111012856959       111013030730      
111012976031       111013185663       111013119525     111006924497      
111007856616       111009121411       111010174950       111010684899      
111010639664       111010874429       111011006203       111010964700      
111011819159       111011774621       111011885196       111012124531      
111012063296       111012829847       111012857006       111013030741      
111012976042       111013185685       111013119536     111006924622      
111007856627       111009121444       111010174972       111010684901      
111010639686       111010874665       111011006247       111010964722      
111011718674       111011774643       111011885253       111012124542      
111012063331       111012829858       111012857039       111013030752      
111012976075       111013185696       111013119569     111006924699      
111007856672       111009121567       111010175018       111010684945      
111010639710       111010874711       111011006258       111010964733      
111011718685       111011774676       111011885297       111012124575      
111012063342       111012829869       111012857040       111013030785      
111012976086       111013185708       111013119615     111006924712      
111007856740       111009121578       111010175041       111010685126      
111010639798       111010874766       111011006269       111010964823      
111011718696       111011774687       111011885332       111012124643      
111012063375       111012829870       111012857343       111013030796      
111012976109       111013185720       111013119637     111006924723      
111007856795       111009121590       111010175052       111010685216      
111010639800       111010874834       111011006281       111010964856      
111011718719       111011774799       111011885387       111012124744      
111012063386       111012829892       111012857354       111013031023      
111012976165       111013185731       111013119648     111006924857      
111007856807       111009121602       111010175063       111010685249      
111010639877       111010874890       111011006337       111010964867      
111011718843       111011774812       111011885411       111012124799      
111012063410       111012829915       111012857365       111013031045      
111012976176       111013185742       111013119671     111006924925      
111007856863       111009121613       111010175074       111010685328      
111010657710       111010874902       111011006517       111010964878      
111011718865       111011774823       111011885523       111012124889      
111012063454       111012829926       111012857376       111013031078      
111012976198       111013185753       111013119682     111006924947      
111007856885       111009121657       111010175142       111010685351      
111010657721       111010874935       111011006539       111010964889      
111011718876       111011774867       111011885578       111012124946      
111012063465       111012829937       111012857398       111013031089      
111012976200       111013185764       111013119705     111006924958      
111007856964       111009121703       111010175164       111010685384      
111010657822       111010875138       111011024641       111010964902      
111011718900       111011774979       111011885613       111012124957      
111012063498       111012829948       111012857477       111013031113      
111012976233       111013185797       111013119738     111006924969      
111007857011       111009121747       111010175186       111010685441      
111010657855       111010875149       111011024731       111010964924      
111011718944       111011774991       111011885680       111012029670      
111012063500       111012829959       111012857512       111013031124      
111012976244       111013185810       111013119749     111006925005      
111007857123       111009121769       111010175221       111010685463      
111010657888       111010875239       111011024764       111010964980      
111011719080       111011775015       111011885714       111012029737      
111012063511       111012830029       111012857545       111013031146      
111012976266       111013185821       111013119750     111006925049      
111007874997       111009121826       111010175232       111010685508      
111010657899       111010875284       111011024821       111010965037      
111011719091       111011809259       111011885758       111012029748      
111012063533       111012830063       111012857567       111013031179      
111012976345       111013185843       111013119761     111006925139      
111007875000       111009121949       111010175276       111010685520      
111010657934       111010875330       111011024843       111010965048      
111011719125       111011809282       111011885781       111012029760      
111012063577       111012830074       111012857590       111013031180      
111012994525       111013185854       111013119772     111006925140      
111007875022       111009122186       111010175287       111010705523      
111010657945       111010875363       111011024865       111010965059      
111011719136       111011809327       111011885792       111012029771      
111012063612       111012830085       111012857602       111013031191      
111012994536       111013185865       111013119783     111006925173      
111007875077       111009101071       111010175322       111010705578      
111010657990       111010875442       111011024911       111010965093      
111011719169       111011809349       111011885826       111012029805      
111012063634       111012830096       111012857635       111013031225      
111012994547       111013185898       111013137817     111006925207      
111007875213       111009101105       111010175344       111010705635      
111010658014       111010875453       111011024933       111010983789      
111011719192       111011809361       111011885837       111012029816      
111012063689       111012830119       111012857646       111013031247      
111012994581       111013185955       111013137839     111006925218      
111007875325       111009101138       111010175434       111010705680      
111010658069       111010875464       111011024988       111010983790      
111011719204       111011809417       111011885860       111012029861      
111012063702       111012830142       111012857668       111013031281      
111012994716       111013185966       111013137862     111006925364      
111007875336       111009101172       111010175445       111010705691      
111010658092       111010875509       111011025013       111010983802      
111011719226       111011809507       111011885871       111012029894      
111012063713       111012830153       111012857680       111013031304      
111012994727       111013185999       111013137884     111006925386      
111007875358       111009101183       111010175467       111010705714      
111010658104       111010875521       111011025035       111010983813      
111011719260       111011809530       111011885916       111012029906      
111012063724       111012830164       111012857691       111013031315      
111012994749       111013186024       111013137895     111006925397      
111007875369       111009101194       111010175478       111010705747      
111010658115       111010875576       111011025057       111010983903      
111011719305       111011809541       111011885938       111012029962      
111012063746       111012830197       111012857736       111013031337      
111012994772       111013186035       111013137929     111006925410      
111007875426       111009101217       111010175489       111010705804      
111010658148       111010875622       111011025125       111010983981      
111011719327       111011809552       111011885950       111012029973      
111012081296       111012830209       111012857769       111013045916      
111012994794       111013186068       111013137952     111006949089      
111007875460       111009101239       111010175535       111010705938      
111010658160       111010907651       111011025215       111010984049      
111011719350       111011809574       111011886030       111012030021      
111012081308       111012830210       111012873543       111013045927      
111012994806       111013186080       111013137963     111006949146      
111007875471       111009101262       111010175591       111010705950      
111010658205       111010907673       111011025226       111010984139      
111011719361       111011809608       111011886041       111012030054      
111012081320       111012830221       111012873576       111013045938      
111012994828       111013186091       111013137974     111006949179      
111007875493       111009101295       111010175603       111010706029      
111010658249       111010907695       111011025248       111010984151      
111011719406       111011809620       111011886052       111012030087      
111012081331       111012830232       111012873587       111013045950      
111012994839       111013186103       111013138009     111006949191      
111007875583       111009101341       111010193557       111010706041      
111010658261       111010907729       111011025259       111010984173      
111011719417       111011809631       111011886120       111012030098      
111012081342       111012830456       111012873600       111013045972      
111012994840       111013186125       111013138010     111006949214      
111007875617       111009101374       111010193568       111010706074      
111010658272       111010907785       111011025305       111010984195      
111011719428       111011809642       111011886186       111012030100      
111012081353       111012830467       111012873611       111013045994      
111012994851       111013186136       111013138021     111006949225      
111007875662       111009101408       111010193580       111010706142      
111010658294       111010907796       111011025316       111010984207      
111011719495       111011809686       111011886265       111012030122      
111012081375       111012830489       111012873622       111013046007      
111012994862       111013186170       111013138201     111006949236      
111007875673       111009101419       111010193614       111010706186      
111010658328       111010907831       111011025338       111010984229      
111011719518       111011809709       111011886311       111012030234      
111012081386       111012830490       111012873633       111013046018      
111012994895       111013186181       111013138234     111006949247      
111007875864       111009101431       111010193636       111010706221      
111010658339       111010907910       111011025372       111010984230      
111011719529       111011809787       111011886322       111012030290      
111012081397       111012830502       111012873644       111013046029      
111012994930       111013186192       111013138245     111006949281      
111007875932       111009101453       111010193647       111010706232      
111010658351       111010908034       111011025406       111010984252      
111011719552       111011809800       111011886333       111012030346      
111012081409       111012848365       111012873688       111013046030      
111012994941       111013186204       111013138256     111006949461      
111007875965       111009101464       111010193669       111010706254      
111010658362       111010908078       111011025440       111010984263      
111011719563       111011809822       111011886557       111012030357      
111012081487       111012848376       111012873712       111013046041      
111012994952       111013186215       111013138278     111006949483      
111007875998       111009101497       111010193692       111010706276      
111010658384       111010908124       111011025451       111010984285      
111011739194       111011809844       111011904143       111012030379      
111012081511       111012848398       111012873745       111013046052      
111012994996       111013186259       111013138290     111006949506      
111007876001       111009101543       111010193715       111010706333      
111010658418       111010908135       111011025529       111010984308      
111011739228       111011809866       111011904198       111012030447      
111012081522       111012848400       111012873756       111013046108      
111012995009       111013186260       111013138313     111006949539      
111007876012       111009101576       111010193737       111010706355      
111010658452       111010908258       111011025631       111010984331      
111011739240       111011809888       111011904222       111012030458      
111012081612       111012848411       111012873789       111013046119      
111012995032       111013186293       111013138346     111006949630      
111007876089       111009101633       111010193849       111010706366      
111010658485       111010908281       111011025664       111010984364      
111011739442       111011809934       111011904266       111012030481      
111012081678       111012848444       111012873802       111013046153      
111012995054       111013205239       111013138368     111006949708      
111007729299       111009101677       111010193850       111010706445      
111010658496       111010908304       111011025686       111010984397      
111011739464       111011809990       111011904288       111012030515      
111012081690       111012848455       111012873879       111013046164      
111012995087       111013205240       111013138391     111006949731      
111007729301       111009101701       111010193872       111010706490      
111010675899       111010908337       111011025709       111010984409      
111011739497       111011810015       111011904323       111012030548      
111012081746       111012848466       111012873891       111013046186      
111012995098       111013205251       111013138414     111006949775      
111007729312       111009101723       111010193894       111010706513      
111010675934       111010908348       111011044250       111010984410      
111011739532       111011810059       111011904378       111012030616      
111012081768       111012848501       111012873914       111013046209      
111012995100       111013205598       111013138436     111006949797      
111007729558       111009101846       111010193939       111010706546      
111010675945       111010908416       111011044261       111010984522      
111011739576       111011810127       111011904468       111012030649      
111012081803       111012848545       111012873925       111013046502      
111012995111       111013205622       111013138447     111006950003      
111007729615       111009101857       111010193973       111010706579      
111010675989       111010908461       111011044272       111010984612      
111011739611       111011810138       111011904480       111012030672      
111012082073       111012848567       111012873947       111013046557      
111012995144       111013205666       111013138469     111006950092      
111007729659       111009101879       111010193984       111010706580      
111010676036       111010908506       111011044351       111010984634      
111011739622       111011810217       111011904547       111012030739      
111012082141       111012848578       111012873970       111013046580      
111012995155       111013205688       111013138470     111006950115      
111007729693       111009101891       111010194064       111010706591      
111010676058       111010908517       111011044687       111010984713      
111011739699       111011810228       111011904615       111012030751      
111012082185       111012848589       111012874005       111013046614      
111012995166       111013205701       111013138481     111006950137      
111007729716       111009101925       111010194165       111010706603      
111010676104       111010908562       111011044700       111010984746      
111011739712       111011810240       111011904772       111012030830      
111012082208       111012848602       111012874016       111013046625      
111012995177       111013205723       111013138896     111006950171      
111007729794       111009101958       111010194211       111010706636      
111010676227       111010908573       111011044711       111010984757      
111011739790       111011810262       111011904794       111012048761      
111012082219       111012848624       111012874027       111013046647      
111012995199       111013205734       111013138942  

 

SCH-A-28



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     111006950182
      111007729851       111009102016       111010194233       111010706669    
  111010676238       111010908584       111011044777       111010984768      
111011739824       111011810318       111011904828       111012048783      
111012082253       111012848657       111012874049       111013046670      
111012995212       111013205756       111013138953     111006950205      
111007729862       111009102038       111010194266       111010706759      
111010676261       111010908629       111011044788       111010984870      
111011739880       111011810374       111011904839       111012048851      
111012082365       111012848668       111012874050       111013046681      
111012995469       111013205789       111013138975     111006950216      
111007729884       111009102061       111010194288       111010724153      
111010676351       111010908821       111011044801       111011003031      
111011739970       111011810532       111011904862       111012048895      
111012082422       111012848691       111012874061       111013046737      
111012995481       111013205802       111013138986     111006950306      
111007729930       111009102117       111010194299       111010724210      
111010676373       111010908865       111011045048       111011003053      
111011740095       111011810543       111011904884       111012048929      
111012082466       111012848703       111012874072       111013046748      
111012995492       111013205813       111013139000     111006950328      
111007729952       111009122669       111010194334       111010724254      
111010676384       111010927675       111011045060       111011003109      
111011740118       111011843101       111011904895       111012048930      
111012082512       111012848725       111012874139       111013046760      
111012995504       111013205824       111013156470     111006950340      
111007729985       111009081809       111010194345       111010724265      
111010676429       111010927697       111011045071       111011003132      
111011740130       111011843145       111011904907       111012048941      
111012082523       111012848747       111012874140       111013046771      
111012995560       111013205857       111013156481     111006950351      
111007729996       111009081843       111010194356       111010724276      
111010676441       111010927743       111011045093       111011003165      
111011740196       111011843190       111011904941       111012048952      
111012104269       111012848758       111012874319       111013046782      
111013016655       111013205981       111013156492     111006950362      
111007730022       111009081865       111010194435       111010724298      
111010676531       111010927776       111011045105       111011003200      
111011740309       111011843202       111011904952       111012049054      
111012104270       111012848781       111012875310       111013046793      
111013016666       111013205992       111013156504     111006950373      
111007730112       111009081876       111010194491       111010724355      
111010676542       111010927844       111011045138       111011003233      
111011740332       111011843224       111011904974       111012049133      
111012104416       111012848804       111012875387       111013046816      
111013016712       111013206005       111013156526     111006950430      
111007730189       111009081887       111010194671       111010724388      
111010676676       111010927855       111011045150       111011003255      
111011740376       111011843235       111011905021       111012049155      
111012104472       111012848815       111012876456       111013046827      
111013016734       111013206016       111013156548     111006887787      
111007730280       111009102195       111010194693       111010724399      
111010676700       111010927901       111011045240       111011003301      
111011760503       111011843280       111011905065       111012049166      
111012104494       111012848826       111012894030       111013046849      
111013016756       111013206027       111013156559     111006925421      
111007730347       111009102230       111010194705       111010724401      
111010676722       111010927945       111011045262       111011003323      
111011760547       111011843325       111011905076       111012049223      
111012104528       111012848871       111012894052       111013077225      
111013016790       111013206038       111013157202     111006925522      
111007730415       111009102252       111010194750       111010724412      
111010676733       111010927967       111011045295       111011003389      
111011760581       111011843347       111011905100       111012049256      
111012104551       111012848893       111012894063       111013077269      
111013016824       111013206050       111013157224     111006925577      
111007730426       111009102263       111010216924       111010724423      
111010676856       111010928069       111011045307       111011003390      
111011760604       111011843370       111011905177       111012049267      
111012104618       111012848905       111012894085       111013077270      
111013016857       111013206072       111013157246     111006925588      
111007730448       111009102319       111010217015       111010724434      
111010676878       111010928081       111011045318       111011003402      
111011760615       111011843392       111011922840       111012049278      
111012104731       111012848927       111012894108       111013077281      
111013016868       111013206094       111013157257     111006925993      
111007883289       111009102320       111010217048       111010724524      
111010676902       111010928115       111011045329       111011003446      
111011760637       111011843404       111011922851       111012049335      
111012104797       111012848938       111012894120       111013077315      
111013016891       111013206106       111013157303     111006926118      
111007883313       111009102353       111010217059       111010724580      
111010676991       111010928137       111011045352       111011003457      
111011760648       111011843437       111011922929       111012049661      
111012104832       111012848949       111012894142       111013077337      
111013016903       111013206128       111013157314     111006926129      
111007883335       111009102375       111010217149       111010724591      
111010677015       111010928171       111011045396       111011003479      
111011760727       111011843460       111011922941       111012049683      
111012104843       111012849007       111012894153       111013077348      
111013016914       111013206173       111013157325     111006926297      
111007883357       111009102397       111010217150       111010724603      
111010677026       111010928250       111011045464       111011003503      
111011760738       111011843482       111011922985       111012049694      
111012104876       111012849018       111012894164       111013077359      
111013016936       111013206195       111013157336     111006926343      
111007883470       111009102409       111010217239       111010724625      
111010677093       111010928328       111011045475       111011003569      
111011760749       111011843527       111011922996       111012049706      
111012104898       111012865667       111012894210       111013077371      
111013016947       111013206252       111013157347     111006926354      
111007883548       111009102443       111010217240       111010724726      
111010677105       111010928373       111011045486       111011003615      
111011760750       111011843538       111011923009       111012049739      
111012104933       111012865780       111012894221       111013077461      
111013016969       111013206263       111013157369     111006926477      
111007883560       111009102454       111010217262       111010724748      
111010697130       111010928463       111011045509       111011003659      
111011760839       111011843549       111011923032       111012049773      
111012104944       111012865825       111012894232       111013077472      
111013017016       111013206274       111013157370     111006926488      
111007883593       111009102465       111010217374       111010724782      
111010697174       111010928485       111011045510       111011003716      
111011760862       111011843550       111011923111       111012049795      
111012104966       111012865869       111012894243       111013077483      
111013017027       111013206285       111013157404     111006926534      
111007883627       111009102476       111010217385       111010724883      
111010697196       111010928542       111011045611       111011003738      
111011760930       111011843572       111011923133       111012049829      
111012105002       111012865881       111012894254       111013077494      
111013017049       111013206296       111013157415     111006926602      
111007883650       111009102487       111010217408       111010724928      
111010697242       111010928586       111010947846       111011003761      
111011760952       111011843594       111011923166       111012049874      
111012105057       111012865982       111012894276       111013077674      
111013017072       111013206319       111013157426     111006926657      
111007883672       111009102533       111010217431       111010724984      
111010697264       111010928597       111010947879       111011003794      
111011760963       111011843640       111011923177       111012049942      
111012105170       111012866006       111012894300       111013077685      
111013017083       111013224566       111013157437     111006926769      
111007883706       111009102588       111010217442       111010724995      
111010697309       111010928711       111010947914       111011003851      
111011760974       111011843673       111011923212       111012049964      
111012105215       111012866039       111012894311       111013077696      
111013017106       111013224599       111013157448     111006926781      
111007883751       111009102601       111010217453       111010725008      
111010697321       111010928722       111010947947       111011003930      
111011760985       111011843695       111011923335       111012050001      
111012105248       111012866073       111012894333       111013077708      
111013017117       111013224656       111013157482     111006926859      
111007883762       111009102634       111010217464       111010725019      
111010697365       111010928733       111010947981       111011004021      
111011761021       111011843707       111011923346       111012067289      
111012105271       111012866084       111012894344       111013077731      
111013017128       111013224690       111013157493     111006926938      
111007883841       111009102690       111010217475       111010725053      
111010697400       111010928788       111010948005       111011022177      
111011761043       111011843718       111011923357       111012067290      
111012105293       111012866095       111012894366       111013077753      
111013017140       111013224702       111013157527     111006926961      
111007883852       111009102724       111010217486       111010725064      
111010697444       111010895499       111010948038       111011022201      
111011761065       111011843752       111011923504       111012067302      
111012105350       111012866107       111012894388       111013077775      
111013017151       111013224713       111013157538     111006926972      
111007883896       111009102768       111010217554       111010725097      
111010697455       111010895590       111010948117       111011022346      
111011761111       111011843785       111011923559       111012067313      
111012105428       111012866152       111012894401       111013077786      
111013017162       111013224735       111013157549     111006926994      
111007883919       111009102780       111010217600       111010725143      
111010697523       111010895635       111010948128       111011022379      
111011761122       111011843796       111011923593       111012067324      
111012105507       111012866208       111012894423       111013077797      
111013017207       111013224746       111013157550     111006927030      
111007883942       111009102937       111010217633       111010725154      
111010697556       111010895657       111010948140       111011022380      
111011761155       111011843864       111011923649       111012067379      
111012119568       111012866297       111012894445       111013077810      
111013017241       111013224768       111013157561     111006927052      
111007883964       111009102959       111010217688       111010725200      
111010697679       111010895714       111010948151       111011022391      
111011761177       111011843875       111011923740       111012067458      
111012119614       111012866310       111012894467       111013077865      
111013017263       111013224791       111013157583     111006927108      
111007884055       111009102971       111010217701       111010725255      
111010697703       111010895837       111010948162       111011022436      
111011761188       111011843976       111011923762       111012067526      
111012119669       111012866321       111012894478       111013077876      
111013017285       111013224803       111013157594     111006927344      
111007884077       111009103297       111010217712       111010725266      
111010697747       111010895848       111010948173       111011022481      
111011761201       111011843998       111011923784       111012067593      
111012119681       111012884107       111012894502       111013077898      
111013041316       111013224825       111013157606     111006927412      
111007884101       111009103354       111010155870       111010725288      
111010697781       111010895860       111010948184       111011022515      
111011761234       111011844023       111011923841       111012067627      
111012119715       111012884129       111012894513       111013077922      
111013041327       111013224836       111013157640     111006950519      
111007884112       111009103365       111010155915       111010725312      
111010697804       111010895893       111010948252       111011022548      
111011761267       111011844045       111011923852       111012067638      
111012119760       111012884141       111012894546       111013077944      
111013041338       111013224858       111013157651     111006950924      
111007884145       111009103376       111010155937       111010725323      
111010697815       111010895994       111010948308       111011022571      
111011761313       111011863147       111011923896       111012067672      
111012119816       111012884152       111012894557       111013077966      
111013041349       111013224869       111013157684     111006950991      
111007884189       111009103411       111010155960       111010725367      
111010697916       111010896007       111010948342       111011022605      
111011761559       111011863181       111011923920       111012067717      
111012119827       111012884163       111012894568       111013077977      
111013041361       111013224904       111013157695     111006951037      
111007884213       111009103534       111010156062       111010745752      
111010697927       111010896052       111010948421       111011022964      
111011761593       111011863204       111011923942       111012067751      
111012119838       111012884174       111012894579       111013077988      
111013041406       111013224915       111013157718     111006951060      
111007884291       111009103545       111010156095       111010745763      
111010697938       111010896119       111010948500       111011023000      
111011761605       111011863237       111011923953       111012067762      
111012119850       111012884185       111012894580       111013077999      
111013041439       111013224926       111013157752     111006951217      
111007884392       111009103602       111010156107       111010745831      
111010698029       111010896131       111010948544       111011023011      
111011781315       111011863293       111011924077       111012067773      
111012119872       111012884220       111012894647       111013078002      
111013041440       111013225219       111013177697     111006951318      
111007884673       111009103691       111010156141       111010745875      
111010698030       111010896175       111010948588       111011023022      
111011781371       111011863316       111011924088       111012067818      
111012119894       111012884253       111012894658       111013078024      
111013041462       111013225220       111013177710     111006951442      
111007884729       111009103792       111010156152       111010745897      
111010698119       111010896221       111010948601       111011023033      
111011781405       111011863350       111011941289       111012067829      
111012119906       111012884264       111012894669       111013078057      
111013041518       111013225231       111013177721     111006951453      
111007884820       111009103804       111010156174       111010745943      
111010698164       111010896287       111010948645       111011023044      
111011781450       111011863361       111011941335       111012067874      
111012119962       111012884286       111012894681       111013078068      
111013041541       111013225242       111013177732     111006951587      
111007884909       111009081900       111010156185       111010745998      
111010698221       111010896311       111010948713       111011023066      
111011781461       111011863406       111011941368       111012067920      
111012119984       111012884309       111012894715       111013078079      
111013041596       111013225433       111013177776     111006951598      
111007884987       111009081944       111010156253       111010746089      
111010698287       111010896333       111010948724       111011023190      
111011781472       111011863440       111011941380       111012067964      
111012120010       111012884310       111012914268       111013078080      
111013041619       111013225488       111013177800     111006951600      
111007884998       111009081966       111010156264       111010746113      
111010698388       111010896355       111010948858       111011023257      
111011781517       111011863462       111011941391       111012067975      
111012120076       111012884321       111012914279       111013078103      
111013041620       111013225501       111013177833     111006951644      
111007885001       111009082002       111010156286       111010746180      
111010698399       111010896377       111010948870       111011023280      
111011781540       111011863518       111011941425       111012068033      
111012120100       111012884398       111012914280       111013078260      
111013041664       111013225556       111013177844     111006951677      
111007885056       111009082079       111010156354       111010746315      
111010698490       111010896412       111010948904       111011023291      
111011781629       111011863563       111011941436       111012068088      
111012120267       111012884400       111012914291       111013092761      
111013041686       111013225578       111013177899     111006951688      
111007885102       111009082114       111010156365       111010746427      
111010698568       111010896445       111010948937       111011023325      
111011781720       111011863619       111011941458       111012068099      
111012120302       111012884411       111012914303       111013092783      
111013041721       111013225590       111013177912     111006951778      
111007885124       111009082158       111010156400       111010746438      
111010698579       111010896478       111010948959       111011023358      
111011781742       111011863664       111011941773       111012068112      
111012120324       111012884455       111012914325       111013092794      
111013041732       111013225602       111013177945     111006951790      
111007885135       111009082282       111010156411       111010746449      
111010717616       111010896489       111010967017       111011023369      
111011781810       111011863743       111011941807       111012068235      
111012120357       111012884466       111012914392       111013092817      
111013041743       111013225613       111013178205     111006927502      
111007885179       111009082349       111010156444       111010746517      
111010717650       111010896513       111010967039       111011023392      
111011781821       111011863754       111011941818       111012068257      
111012120368       111012884488       111012914404       111013092840      
111013041798       111013225668       111013178227     111006927513      
111007885214       111009082608       111010156455       111010746528      
111010717739       111010896557       111010967040       111011023426      
111011781876       111011863787       111011941852       111012068291      
111012120403       111012884691       111012914459       111013093425      
111013041800       111013225680       111013178250     111006927579      
111007885225       111009082642       111010156512       111010746540      
111010717762       111010896614       111010967062       111011041932      
111011781898       111011863822       111011941863       111012068336      
111012120425       111012884703       111012914516       111013093447      
111013041822       111013244603       111013178261     111006927603      
111007885393       111009082664       111010156545       111010746663      
111010717784       111010896636       111010967152       111011041987      
111011781911       111011863844       111011941874       111012086471      
111012120458       111012884747       111012914527       111013093458      
111013042193       111013244625       111013178272     111006927636      
111007885449       111009082709       111010156556       111010746674      
111010717795       111010896704       111010967196       111011041998      
111011781922       111011863912       111011941920       111012086527      
111012120469       111012884769       111012914538       111013093470      
111013042216       111013244681       111013178283     111006927681      
111007885506       111009082732       111010156668       111010746708      
111010717818       111010790145       111010967309       111011042023      
111011782013       111011863923       111011941931       111012086538      
111012120559       111012884781       111012914583       111013093504      
111013043150       111013244692       111013178339     111006927737      
111007885528       111009082754       111010156691       111010746775      
111010717829       111010790213       111010967343       111011042034      
111011782035       111011863934       111011941942       111012086549      
111012120560       111012884792       111012914594       111013093559      
111013055883       111013244715       111013178351     111006927760      
111007885618       111009082776       111010156769       111010746832      
111010717874       111010790291       111010967354       111011042045      
111011782080       111011863956       111011941953       111012086606      
111012120571       111012884837       111012914617       111013093571      
111013055917       111013244737       111013178373     111006927782      
111007885652       111009082811       111010156781       111010746843      
111010717885       111010790303       111010967398       111011042089      
111011782114       111011863967       111011941964       111012086617      
111012120593       111012884848       111012914628       111013093605      
111013055928       111013244760       111013178384     111006927805      
111007885720       111009082844       111010156804       111010746865      
111010717953       111010790325       111010967400       111011042124      
111011782158       111011864003       111011941975       111012086662      
111012120649       111012884871       111012914640       111013093638      
111013055951       111013244782       111013178407     111006927827      
111007885764       111009082855       111010156859       111010746887      
111010717964       111010790336       111010967411       111011042157      
111011782169       111011864036       111011941986       111012086684      
111012120661       111012884882       111012914651       111013093649      
111013055973       111013244793       111013178430     111006927849      
111007885797       111009103871       111010156882       111010746900      
111010718112       111010790381       111010967422       111011042269      
111011782181       111011864047       111011942022       111012086695      
111012120672       111012884893       111012914673       111013093672      
111013056019       111013244805       111013178441     111006927995      
111007885854       111009103882       111010156938       111010773427      
111010718202       111010790426       111010967725       111011042281      
111011782192       111011864058       111011942033       111012086741      
111012120784       111012884905       111012914707       111013093694      
111013056020       111013244816       111013178452     111006928020      
111007885933       111009103949       111010156950       111010773472      
111010718314       111010790505       111010967747       111011042304      
111011782237       111011864115       111011942044       111012086831      
111012026217       111012884927       111012914718       111013093728      
111013056042       111013244827       111013178463     111006928031      
111007885944       111009103972       111010157041       111010773506      
111010718381       111010790527       111010967770       111011042337      
111011782394       111011864171       111011942055       111012086943      
111012026239       111012884938       111012914729       111013093739      
111013056064       111013244838       111013178519     111006928121      
111007885955       111009103983       111010157063       111010773528      
111010718392       111010790695       111010967905       111011042382      
111011782428       111011864238       111011942112       111012086954      
111012026295       111012884949       111012914730       111013093740      
111013056075       111013244850       111013178586     111006928198      
111007885988       111009104018       111010157119       111010773562      
111010718448       111010790718       111010967983       111011042438      
111011782451       111011864249       111011942202       111012087034      
111012026341       111012904380       111012914752       111013093762      
111013056086       111013244861       111013178609     111006928277      
111007885999       111009104030       111010175670       111010773573      
111010718482       111010790808       111010968030       111011042472      
111011782518       111011864272       111011942257       111012087078      
111012026374       111012904391       111012914796       111013093773      
111013056097       111013244872       111013178621     111006928323      
111007886046       111009104063       111010175748       111010773607      
111010718505       111010790819       111010968052       111011042494      
111011782541       111011864306       111011942279       111012087089      
111012026419       111012904717       111012914820       111013093784      
111013056109       111013244883       111013198645     111006928378      
111007886079       111009104085       111010175883       111010773618      
111010718549       111010790932       111010968085       111011042540      
111011782563       111011864328       111011942280       111012087090      
111012026431       111012904728       111012914831       111013093795      
111013056110       111013244917       111013198713     111006928424      
111007886103       111009104119       111010175906       111010773719      
111010718550       111010790954       111010968108       111011042562      
111011798087       111011711879       111011942291       111012087180      
111012026497       111012904784       111012914897       111013093829      
111013056121       111013244928       111013198724     111006928468      
111007886125       111009104153       111010175939       111010773809      
111010718606       111010790987       111010968221       111011042595      
111011798100       111011711958       111011942303       111012087214      
111012026521       111012905202       111012914943       111013093830      
111013056132       111013244939       111013198735     111006928503      
111007886169       111009104164       111010175995       111010773810      
111010718639       111010790998       111010987277       111011042696      
111011798111       111011711969       111011942314       111012087258      
111012026543       111012905213       111012935520       111013093841      
111013056143       111013244984       111013198757  

 

SCH-A-29



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     111006928660
      111007886237       111009104186       111010176008       111010773832    
  111010737157       111010791012       111010987301       111011042720      
111011798122       111011711992       111011942358       111012087304      
111012026598       111012905235       111012935564       111013093874      
111013056165       111013245019       111013198779     111006928772      
111007886248       111009104210       111010176053       111010773843      
111010737179       111010791045       111010987323       111011042786      
111011798199       111011712016       111011942381       111012087315      
111012026600       111012905268       111012935575       111013093885      
111013056176       111013245031       111013198780     111006928884      
111007886316       111009104322       111010176064       111010773876      
111010737203       111010791067       111010987378       111011042810      
111011798245       111011712027       111011942415       111012105530      
111012026622       111012905279       111012935586       111013093896      
111013056200       111013245086       111013198791     111006928929      
111007886327       111009104333       111010176165       111010773900      
111010737236       111010791078       111010987457       111011042854      
111011798302       111011712083       111011942437       111012105552      
111012026723       111012905291       111012935610       111013094640      
111013056211       111013245110       111013198803     111006928952      
111007886451       111009104344       111010176200       111010773933      
111010737247       111010791102       111010987468       111011042865      
111011798324       111011712184       111011942448       111012105563      
111012026802       111012905303       111012935621       111013094673      
111013056255       111013245266       111013198814     111006929010      
111007886484       111009104355       111010176255       111010773966      
111010737270       111010791179       111010987615       111011042887      
111011798379       111011712207       111011960628       111012105585      
111012026813       111012905314       111012935654       111013094684      
111013056301       111013245299       111013198825     111006929043      
111007886507       111009104524       111010176266       111010773988      
111010737292       111010791203       111010987659       111011042898      
111011798403       111011712218       111011960673       111012105619      
111012026835       111012905369       111012935665       111013094695      
111013056323       111013245301       111013198847     111006952803      
111007886552       111009104580       111010176277       111010773999      
111010737348       111010791258       111010987705       111011043013      
111011798447       111011712331       111011960729       111012105664      
111012026846       111012905392       111012935676       111013094707      
111013056334       111013245323       111013198892     111006952814      
111007886642       111009104647       111010176299       111010774013      
111010737371       111010791270       111010987772       111011043136      
111011798458       111011712353       111011960785       111012105709      
111012026925       111012905426       111012935700       111013064434      
111013056345       111013245356       111013198904     111006952858      
111007886653       111009104669       111010176345       111010774103      
111010737393       111010791281       111010987862       111011061293      
111011798504       111011712421       111011960808       111012105776      
111012026936       111012905448       111012935744       111013064445      
111013056356       111013245378       111013198915     111006952870      
111007886675       111009104692       111010176356       111010774136      
111010737427       111010791337       111010987929       111011061327      
111011798537       111011712432       111011960831       111012105787      
111012026947       111012905459       111012935766       111013064456      
111013056424       111013245413       111013198926     111006952892      
111007886709       111009104782       111010176378       111010774147      
111010737438       111010791427       111010987930       111011061349      
111011798593       111011712465       111011960853       111012105798      
111012026969       111012905482       111012935777       111013064467      
111013056435       111013245424       111013198948     111006952904      
111007886710       111009104805       111010176435       111010774158      
111010737506       111010811644       111010987952       111011061383      
111011798661       111011712476       111011960910       111012105800      
111012026970       111012905493       111012935801       111013064478      
111013056457       111013245457       111013198959     111006953017      
111007886754       111009104816       111010176547       111010774451      
111010737573       111010811712       111010988087       111011061394      
111011798740       111011712500       111011960932       111012105822      
111012027016       111012905505       111012935823       111013064489      
111013056468       111013245503       111013198971     111006953196      
111007905172       111009104939       111010176660       111010774462      
111010737641       111010811802       111010988144       111011061428      
111011798762       111011712522       111011960943       111012105844      
111012027117       111012905516       111012935867       111013064490      
111013056491       111013126040       111013198982     111006953253      
111007886811       111009105031       111010176817       111010774495      
111010737685       111010811846       111010988166       111011061439      
111011798807       111011712645       111011960976       111012105956      
111012027162       111012905527       111012935889       111013064513      
111013056525       111013126051       111013199006     111006953309      
111007886855       111009105053       111010194828       111010774529      
111010737719       111010811868       111010988188       111011061451      
111011798863       111011712656       111011960998       111012106036      
111012027252       111012905538       111012935902       111013064535      
111013084515       111013126062       111013199017     111006953310      
111007886912       111009105110       111010194851       111010774530      
111010737720       111010811925       111010988201       111011061462      
111011798896       111011712678       111011961034       111012106047      
111012027296       111012905549       111012935913       111013064546      
111013084526       111013126107       111013199028     111006953398      
111007886967       111009105200       111010194884       111010774574      
111010737731       111010811936       111010988403       111011061473      
111011798986       111011712689       111011961102       111012106069      
111012027308       111012905583       111012935935       111013064557      
111013084559       111013126129       111013199040     111006953499      
111007886978       111009105222       111010194929       111010774653      
111010737742       111010811969       111011006641       111011061484      
111011799066       111011712690       111011961113       111012106115      
111012027375       111012905594       111012935946       111013064579      
111013084560       111013126242       111013199073     111006953578      
111007886990       111009105244       111010194930       111010774811      
111010737966       111010811970       111011006663       111011061495      
111011799077       111011712768       111011961146       111012106137      
111012027410       111012905606       111012935979       111013064580      
111013084593       111013126309       111013199107     111006953691      
111007887014       111009105323       111010194996       111010774833      
111010737999       111010812016       111011006674       111011061530      
111011799123       111011712858       111011961168       111012106238      
111012027454       111012905617       111012935980       111013064636      
111013084638       111013126444       111013199141     111006953792      
111007887025       111009105334       111010195010       111010774877      
111010738013       111010812038       111011006719       111011061574      
111011799189       111011712904       111011961180       111012106261      
111012045252       111012905628       111012935991       111013064647      
111013084672       111013126545       111013199163     111006954142      
111007887104       111009105435       111010195032       111010628842      
111010738080       111010812050       111011006764       111011061608      
111011799190       111011712937       111011961225       111012106294      
111012045296       111012905651       111012936004       111013064692      
111013084683       111013126556       111013199174     111006954153      
111007887261       111009105536       111010195043       111010628932      
111010738091       111010812151       111011006786       111011061686      
111011799213       111011712971       111011961269       111012106306      
111012045320       111012905684       111012936015       111013064726      
111013084717       111013126567       111013199185     111006954175      
111007887272       111009105569       111010195098       111010629023      
111010738125       111010812173       111011006797       111011061776      
111011830376       111011712982       111011961304       111012106339      
111012045386       111012905695       111012936037       111013064759      
111013084728       111013126589       111013199208     111006954243      
111007887306       111009105637       111010195100       111010629089      
111010738147       111010812218       111011006832       111011061787      
111011830387       111011731545       111011961359       111012106351      
111012045432       111012905718       111012936048       111013064771      
111013084740       111013126602       111013199219     111006954265      
111007887340       111009105794       111010195122       111010629102      
111010738169       111010812285       111011006854       111011061866      
111011830411       111011731590       111011961360       111012106362      
111012045443       111012925091       111012936059       111013064816      
111013084751       111013126613       111013199220     111006954298      
111007887351       111009105806       111010195144       111010629124      
111010738181       111010812320       111011006876       111011061888      
111011830455       111011731635       111011961449       111012106395      
111012045454       111012925103       111012936060       111013064838      
111013084784       111013126624       111013199253     111006929087      
111007887474       111009105839       111010195223       111010629135      
111010738192       111010812331       111011006887       111011061934      
111011830501       111011731646       111011961472       111012106407      
111012045476       111012925114       111012936105       111013064849      
111013084795       111013126680       111013199264     111006929100      
111007887520       111009105851       111010195245       111010629157      
111010738204       111010812487       111011006900       111011061956      
111011830624       111011731657       111011961528       111012106441      
111012045588       111012925136       111012936116       111013064850      
111013084807       111013126691       111013199275     111006929133      
111007887553       111009105929       111010195278       111010629191      
111010738237       111010812544       111011007024       111011061978      
111011830679       111011731691       111011961540       111012140528      
111012045612       111012925147       111012936127       111013064872      
111013084829       111013126703       111013199309     111006929199      
111007887586       111009105985       111010195289       111010629214      
111010738248       111010812678       111011007046       111011062025      
111011830691       111011731703       111011961562       111012140562      
111012045634       111012925158       111012936138       111013064883      
111013084830       111013126714       111013216826     111006929201      
111007887610       111009106010       111010195335       111010629236      
111010738260       111010812690       111011007080       111011062058      
111011830703       111011731758       111011961607       111012140652      
111012045645       111012925170       111012936150       111013064906      
111013084885       111013126725       111013216905     111006929346      
111007887632       111009106087       111010195346       111010629371      
111010738271       111010812713       111011007147       111011062069      
111011830747       111011731804       111011961629       111012140685      
111012045667       111012925181       111012936161       111013064928      
111013084896       111013126758       111013216927     111006929357      
111007887654       111009106100       111010195403       111010629382      
111010738282       111010812746       111011007158       111011114775      
111011830758       111011731837       111011961663       111012140696      
111012045746       111012925192       111012936172       111013064939      
111013084908       111013126916       111013216938     111006929380      
111007887698       111009106155       111010195436       111010629405      
111010738327       111010813095       111011007215       111011114786      
111011830792       111011731859       111011961674       111012140797      
111012045757       111012925204       111012936183       111013064951      
111013084920       111013126927       111013216950     111006929403      
111007887766       111009106470       111010195481       111010629427      
111010758936       111010813107       111011007260       111011114900      
111011830848       111011731860       111011961720       111012125026      
111012045791       111012925215       111012796255       111013064995      
111013084931       111013126938       111013217007     111006929537      
111007887991       111009106481       111010195515       111010629438      
111010758958       111010833378       111011007316       111011099294      
111011830927       111011732063       111011979932       111012125037      
111012045836       111012925350       111012796266       111013065873      
111013084942       111013126949       111013217018     111006929571      
111007888048       111009106537       111010195605       111010629483      
111010759016       111010833390       111011007327       111011100028      
111011830950       111011732074       111011979976       111012125149      
111012045892       111012925361       111012796277       111013065895      
111013084964       111013126972       111013217029     111006929593      
111007888060       111009106560       111010195706       111010629517      
111010759049       111010833457       111011007349       111011104842      
111011830983       111011732096       111011980024       111012125251      
111012045915       111012925372       111012796288       111013065918      
111013084975       111013126983       111013217030     111006929762      
111007888273       111009106571       111010195717       111010629540      
111010759061       111010833547       111011007361       111011107654      
111011831007       111011732108       111011980035       111012125318      
111012045937       111012925383       111012796301       111013065941      
111013084986       111013127007       111013217041     111006929852      
111007888510       111009106661       111010195739       111010629551      
111010759106       111010833558       111011007518       111011107698      
111011831029       111011732120       111011980057       111012125352      
111012045960       111012925406       111012796312       111013065952      
111013085011       111013127333       111013217063     111006929863      
111007888532       111009106694       111010195751       111010629607      
111010759173       111010833604       111011007563       111011107733      
111011831074       111011732142       111011980080       111012125363      
111012046006       111012925417       111012796378       111013065963      
111013085022       111013146211       111013217085     111006929885      
111007927592       111009106739       111010195773       111010629652      
111010759184       111010833671       111011007574       111011107777      
111011831120       111011732164       111011980091       111012125408      
111012046028       111012925439       111012796389       111012965804      
111013085066       111013146233       111013217108     111006929908      
111007888688       111009084824       111010195784       111010629810      
111010759195       111010833693       111011007620       111011107801      
111011831131       111011732175       111011980114       111012125442      
111012046062       111012925462       111012796402       111012965871      
111013085077       111013146266       111013217131     111006929919      
111007888712       111009084846       111010195841       111010629832      
111010759207       111010833772       111011007664       111011107856      
111011831164       111011732210       111011980215       111012125464      
111012046084       111012925473       111012796413       111012965882      
111013085088       111013146277       111013217142     111006929920      
111007888723       111009084879       111010217767       111010629854      
111010759218       111010833783       111011007675       111011107889      
111011831232       111011732232       111011980226       111012125486      
111012046129       111012925484       111012796424       111012965905      
111013085101       111013146288       111013217164     111006929931      
111007888745       111009084880       111010217790       111010629865      
111010759241       111010833806       111011007710       111011107957      
111011831276       111011732355       111011980271       111012125576      
111012046152       111012925507       111012796435       111012965916      
111013085112       111013146299       111013217175     111006929953      
111007888778       111009084891       111010217813       111010629876      
111010759263       111010833895       111011025710       111011108004      
111011831287       111011732388       111011980282       111012125598      
111012046185       111012925518       111012796468       111012965950      
111013085123       111013146301       111013217186     111006930023      
111007888789       111009084914       111010217835       111010629911      
111010759285       111010833930       111011025732       111011108037      
111011831344       111011732412       111011980293       111012125611      
111012046196       111012925529       111012796479       111012965961      
111013085134       111013146312       111013217210     111006930078      
111007888802       111009084981       111010217846       111010647618      
111010759364       111010833996       111011025776       111011108060      
111011831399       111011732456       111011980394       111012125655      
111012046220       111012925530       111012796480       111012965983      
111013105801       111013146345       111013217232     111006930089      
111007888981       111009085016       111010217868       111010647630      
111010759409       111010834010       111011025833       111011108239      
111011831670       111011732490       111011980406       111012125677      
111012046321       111012925541       111012796491       111012965994      
111013105856       111013146356       111013217254     111006930090      
111007889432       111009085049       111010217891       111010647708      
111010759511       111010834065       111011025888       111011108329      
111011831704       111011732579       111011980439       111012125712      
111012046343       111012925967       111012796503       111012966029      
111013105867       111013146378       111013217265     111006930124      
111007889465       111009085106       111010217925       111010647720      
111010759533       111010834076       111011025934       111011108341      
111011831737       111011732625       111011980440       111012125734      
111012046365       111012925978       111012796514       111012966030      
111013105913       111013146389       111013217298     111006930326      
111007889522       111009085128       111010217970       111010647843      
111010759645       111010834087       111011026025       111011108396      
111011831748       111011732704       111011980462       111012125756      
111012046398       111012925989       111012796536       111012966041      
111013105946       111013146402       111013217333     111006930359      
111007889533       111009085173       111010217981       111010647922      
111010759768       111010834098       111011026160       111011108521      
111011831805       111011732726       111011980484       111012125767      
111012046466       111012926014       111012796604       111012966052      
111013105957       111013146457       111013217355     111006930360      
111007889555       111009085184       111010217992       111010648002      
111010759836       111010834111       111011026238       111011108565      
111011831816       111011753741       111011980507       111012125802      
111012046488       111012926025       111012796615       111012966063      
111013105968       111013147290       111013217377     111006930427      
111007889588       111009085331       111010218005       111010648013      
111010759847       111010834144       111011026261       111011108600      
111011851874       111011753774       111011980541       111012125857      
111012063869       111012926036       111012796659       111012966074      
111013105979       111013147302       111013217388     111006930438      
111007889612       111009085375       111010218027       111010648035      
111010759869       111010834290       111011026339       111011108644      
111011851942       111011753831       111011980596       111012125891      
111012063892       111012926058       111012796660       111012966344      
111013105991       111013147335       111013217399     111006930483      
111007889623       111009085397       111010218195       111010648147      
111010759982       111010834302       111011026373       111011108677      
111011851986       111011753943       111011980619       111012125903      
111012063926       111012926070       111012796671       111012966399      
111013106015       111013147357       111013217445     111006930652      
111007889634       111009085410       111010218207       111010648158      
111010760018       111010834313       111011026384       111011108723      
111011852000       111011753965       111011980675       111012125925      
111012063960       111012926081       111012796727       111012966412      
111013106026       111013147368       111013217456     111006954344      
111007889667       111009085465       111010218218       111010648259      
111010760029       111010834324       111011026407       111011109241      
111011852022       111011754001       111011980754       111012125947      
111012064040       111012926104       111012796738       111012966434      
111013106048       111013147379       111013217478     111006954489      
111007889678       111009085476       111010218229       111010648260      
111010760131       111010834379       111011026429       111011109252      
111011852134       111011754045       111011980765       111012126139      
111012064387       111012926137       111012796749       111012966456      
111013106060       111013147380       111013235805     111006954490      
111007889757       111009085500       111010218230       111010648417      
111010760186       111010834380       111011026441       111011109263      
111011852145       111011754078       111011980787       111012126320      
111012064411       111012926159       111012796761       111012966467      
111013106071       111013147447       111013235827     111006954579      
111007889780       111009085623       111010218241       111010648473      
111010760276       111010834391       111011026463       111011109296      
111011852178       111011754089       111011980811       111012126331      
111012064488       111012926160       111012796783       111012966478      
111013106116       111013147560       111013235838     111006954603      
111007889803       111009085779       111010218263       111010648495      
111010760287       111010834447       111011026474       111011109320      
111011852190       111011754102       111011980822       111012126342      
111012064501       111012926193       111012796806       111012966489      
111013106150       111013147582       111013235849     111006954614      
111007889825       111009085825       111010218274       111010648518      
111010760366       111010834470       111011026496       111011109342      
111011852268       111011754135       111011980833       111012126364      
111012064523       111012926227       111012796817       111012966490      
111013106161       111013147616       111013235850     111006954726      
111007889869       111009085870       111010218285       111010648541      
111010760401       111010834515       111011026519       111011109410      
111011852279       111011754146       111011980855       111012030863      
111012064545       111012926238       111012797728       111012966838      
111013106206       111013147650       111013235872     111006954760      
111007889881       111009106795       111010218296       111010648563      
111010760445       111010834593       111011026520       111011109487      
111011852325       111011754157       111011980866       111012030874      
111012064590       111012926249       111012797739       111012966883      
111013106273       111013164558       111013235883     111006954771      
111007889892       111009106818       111010218308       111010648585      
111010760502       111010834649       111011026553       111011109522      
111011852336       111011754203       111011980923       111012030908      
111012064602       111012948580       111012797740       111012966917      
111013106295       111013164570       111013235894     111006954827      
111007889904       111009106830       111010218342       111010648608      
111010621575       111010834672       111011026621       111011109533      
111011852426       111011754225       111011980934       111012030942      
111012064668       111012948603       111012797784       111012966928      
111013106363       111013164581       111013235917     111006954883      
111007889948       111009106885       111010218397       111010648620      
111010621632       111010834762       111011026654       111011109577      
111011852459       111011754236       111011980945       111012030953      
111012064679       111012948614       111012797807       111012966939      
111013106385       111013164592       111013235928     111006954939      
111007889971       111009106908       111010218409       111010648631      
111010621643       111010834818       111011026687       111011109689      
111011852460       111011754247       111011980956       111012030975      
111012064703       111012948636       111012815022       111012966951      
111013106419       111013164604       111013235939     111006954973      
111007889993       111009106920       111010218432       111010648653      
111010621788       111010860345       111011026700       111011109746      
111011852538       111011754269       111012000938       111012031044      
111012064736       111012948658       111012815044       111012966995      
111013106745       111013164615       111013235951     111006955020      
111007890018       111009106931       111010218454       111010648686      
111010621834       111010860367       111011026744       111011109803      
111011852549       111011754281       111012000961       111012031101      
111012064747       111012948669       111012815088       111012967008      
111013106835       111013164626       111013235984     111006955031      
111007890029       111009107000       111010218476       111010648697      
111010621845       111010860390       111011026755       111011109836      
111011852617       111011754304       111012000994       111012031134      
111012064815       111012948670       111012815134       111012967019      
111013106868       111013165021       111013235995     111006955097      
111007890052       111009107033       111010218487       111010664886      
111010621889       111010860424       111011026766       111011109948      
111011852639       111011754315       111012001007       111012031145      
111012064859       111012948704       111012815145       111012967053      
111013106879       111013165032       111013236008  

 

SCH-A-30



--------------------------------------------------------------------------------

Loan Number

    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     Loan Number
    Loan Number     Loan Number     Loan Number     Loan Number     111006955176
      111007890085       111009107077       111010157142       111010664909    
  111010621890       111010860435       111011026777       111011109959      
111011852695       111011754371       111012001052       111012031178      
111012064882       111012948715       111012815156       111012984052      
111013106903       111013165043       111013236020     111006955301      
111007890108       111009107088       111010157164       111010664921      
111010621935       111010860503       111011045789       111011109971      
111011852730       111011754416       111012001096       111012031279      
111012064893       111012948726       111012815190       111012984074      
111013106925       111013165076       111013236031     111006955312      
111007890119       111009107112       111010157221       111010665034      
111010621968       111010860525       111011045824       111011109993      
111011852752       111011754449       111012001108       111012031291      
111012064927       111012948737       111012815202       111012984096      
111013106936       111013165098       111013236042     111006955323      
111007890120       111009107134       111010157243       111010665090      
111010621979       111010860581       111011045880       111011110030      
111011852808       111011754494       111012001119       111012031493      
111012065052       111012948748       111012815213       111012984108      
111013106981       111013165111       111013236075     111006955367      
111007890131       111009107189       111010157254       111010665113      
111010621991       111010860615       111011045925       111011110041      
111011852842       111011754506       111012001120       111012031606      
111012065108       111012949255       111012815224       111012984119      
111012957063       111013165155       111013236086     111006955413      
111007890142       111009107224       111010157265       111010665124      
111010622015       111010860716       111011046139       111011110131      
111011852897       111011754517       111012001131       111012031640      
111012065153       111012949266       111012815549       111012984131      
111012957074       111013165166       111013236109     111006955435      
111007890175       111009107279       111010157298       111010665135      
111010622048       111010860761       111011046195       111011110153      
111011852910       111011754540       111012001153       111012031695      
111012082590       111012949288       111012815550       111012984142      
111012957085       111013165245       111013236132     111006955468      
111007890209       111009107370       111010157401       111010665180      
111010622082       111010860794       111011046207       111011110209      
111011852965       111011754551       111012001175       111012031729      
111012082602       111012949301       111012815684       111012984153      
111012957096       111013165560       111013236154     111006955525      
111007877327       111009107381       111010157412       111010665191      
111010622127       111010860828       111011046230       111011110254      
111011853001       111011754629       111012001197       111012031752      
111012082613       111012949323       111012815730       111012984164      
111012957108       111013165571       111013236165     111006955581      
111007877350       111009107448       111010157467       111010665214      
111010622138       111010860873       111011046319       111011110298      
111011853012       111011754641       111012001209       111012031796      
111012082624       111012949367       111012815796       111012984221      
111012957120       111013165582       111013236187     111006930742      
111007877372       111009107471       111010157760       111010665258      
111010622172       111010860884       111011046353       111011110355      
111011853045       111011754696       111012001221       111012031808      
111012082691       111012949389       111012815819       111012984232      
111012957142       111013165605       111013236198     111006930775      
111007877428       111009107505       111010157771       111010665292      
111010622228       111010860930       111011046386       111011110377      
111011853067       111011754719       111012001243       111012031831      
111012082714       111012949570       111012815943       111012984243      
111012957153       111013165649       111013236200     111006930876      
111007877462       111009107606       111010157816       111010665326      
111010622295       111010860963       111011046409       111011110388      
111011819216       111011771099       111012001254       111012031842      
111012082747       111012949671       111012815954       111012984254      
111012957175       111013165650       111013236211     111006930900      
111007877529       111009107640       111010157861       111010665359      
111010622330       111010860974       111011046432       111011110445      
111011819261       111011771101       111012001276       111012031921      
111012082848       111012949682       111012815987       111012984287      
111012957186       111013165762       111013236266     111006930933      
111007877541       111009107662       111010157917       111010665360      
111010622385       111010861010       111011046498       111011110467      
111011819272       111011771145       111012001377       111012031943      
111012082859       111012949693       111012816001       111012984300      
111012957197       111013165773       111013236277     111006931013      
111007877552       111009107729       111010157940       111010665371      
111010622396       111010861021       111011046522       111011110490      
111011819351       111011771178       111012001388       111012031954      
111012082860       111012949705       111012816034       111012984311      
111012957221       111013165784       111013236299     111006931079      
111007877585       111009107730       111010158086       111010665416      
111010622419       111010861032       111011046577       111011110524      
111011819362       111011771190       111012001399       111012031965      
111012082893       111012949716       111012816056       111012984333      
111012957232       111013165795       111013236323     111006931170      
111007877596       111009107796       111010158110       111010665472      
111010622453       111010861065       111011046599       111011110557      
111011819373       111011771202       111012001412       111012050102      
111012082938       111012949727       111012816078       111012984366      
111012957287       111013165818       111013236334     111006931204      
111007877620       111009107808       111010158222       111010665517      
111010622497       111010861100       111011046612       111011110568      
111011819407       111011771213       111012001423       111012050124      
111012083030       111012949738       111012840345       111012984388      
111012957298       111013165829       111013236367     111006931237      
111007877709       111009107820       111010158233       111010665528      
111010622521       111010861133       111011046667       111011110591      
111011819531       111011771235       111012001434       111012050135      
111012083074       111012949749       111012840389       111012984412      
111012957300       111013165830       111013236378     111006931417      
111007877710       111009107897       111010158266       111010665551      
111010622554       111010861144       111011046702       111011110704      
111011819553       111011771246       111012001456       111012050157      
111012083096       111012949750       111012840413       111012984445      
111012957311       111013165908       111013236402     111006931439      
111007877743       111009107910       111010158299       111010665618      
111010622598       111010861177       111011046713       111011110737      
111011819564       111011771268       111012001467       111012050304      
111012083131       111012949772       111012840446       111012984478      
111012957333       111013166000       111013236424     111006931440      
111007877765       111009108102       111010158323       111010665629      
111010622611       111010861289       111011046735       111011110759      
111011819586       111011771279       111012001490       111012050315      
111012083209       111012949783       111012840457       111012984490      
111012957355       111013166011       111013236851     111006931473      
111007877822       111009085948       111010158367       111010665663      
111010622655       111010861290       111011046814       111011110771      
111011819597       111011771291       111012001647       111012050348      
111012083221       111012949817       111012840468       111012984502      
111012957377       111013166055       111006931484       111007877956      
111009085971       111010158424       111010665674       111010639967      
111010861313       111011046870       111011110793       111011819665      
111011771336       111012001658       111012050360       111012083276      
111012949828       111012840491       111012984524       111012957399      
111013166099       111006931596       111007878047       111009086006      
111010158457       111010665742       111010640004       111010861324      
111011046904       111011110850       111011819711       111011771369      
111012001669       111012050371       111012083300       111012949839      
111012840514       111012984535       111012957401       111013166101      
111006931608       111007878069       111009086062       111010158480      
111010665753       111010640116       111010861357       111011046982      
111011110861       111011819744       111011771381       111012001681      
111012050382       111012083311       111012949985       111012840536      
111012984546       111012957412       111013166112       111006931631      
111007878104       111009086095       111010158547       111010665786      
111010640150       111010861504       111010949039       111011110906      
111011819799       111011771437       111012001726       111012050393      
111012083344       111012950189       111012840569       111012984580      
111012957434       111013186316       111006931721       111007878171      
111009086185       111010158604       111010665809       111010640172      
111010861593       111010949051       111011111637       111011819812      
111011771493       111012001760       111012050461       111012083388      
111012950190       111012840581       111012984603       111012957445      
111013186327       111006931743       111007878182       111009086196      
111010158671       111010665865       111010640194       111010875712      
111010949073       111011111660       111011819834       111011771527      
111012001793       111012050506       111012083467       111012950213      
111012840592       111012984614       111012957478       111013186349      
111006931776       111007878193       111009086242       111010158716      
111010665887       111010640262       111010875789       111010949084      
111011111705       111011819924       111011771538       111012013055      
111012050551       111012083502       111012950842       111012840648      
111012985592       111012957535       111013186361       111006931798      
111007878227       111009086321       111010158772       111010665900      
111010640341       111010875813       111010949130       111011111750      
111011819979       111011771549       111012013099       111012050573      
111012083557       111012950886       111012840660       111012985604      
111012957580       111013186383       111006931855       111007878317      
111009086400       111010158783       111010665911       111010640420      
111010875835       111010949208       111011111761       111011820027      
111011771550       111012013123       111012050595       111012083579      
111012806426       111012840682       111012985615       111012957603      
111013186417    

 

SCH-A-31



--------------------------------------------------------------------------------

SCHEDULE B-1

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE RECEIVABLES

1. Characteristics of Receivables. Each Receivable (A) was originated (i) by GM
Financial or (ii) by a Dealer and purchased by GM Financial from such Dealer
under an existing Dealer Agreement or pursuant to a Dealer Assignment with GM
Financial and was validly assigned by such Dealer to GM Financial pursuant to a
Dealer Assignment, (B) was originated by GM Financial or such Dealer for the
retail sale of a Financed Vehicle in the ordinary course of GM Financial’s or
the Dealer’s business, in each case (i) was originated in accordance with GM
Financial’s credit policies and (ii) was fully and properly executed by the
parties thereto, and (iii) GM Financial and, to the best of the Seller’s and the
Servicer’s knowledge, each Dealer had all necessary licenses and permits to
originate Receivables in the state where GM Financial or each such Dealer was
located, (C) contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for realization against the
collateral security, and (D) has not been amended or collections with respect to
which waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.

2. Compliance with Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Reporting Act, the Fair Debt Collection Practices Act, the Federal Trade
Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve Board’s
Regulations “B” and “Z” (including amendments to the Federal Reserve’s Official
Staff Commentary to Regulation Z, effective October 1, 1998, concerning negative
equity loans), the Dodd-Frank Wall Street Reform and Consumer Protection Act,
the Servicemembers Civil Relief Act, each applicable state Motor Vehicle Retail
Installment Sales Act, the Gramm-Leach-Bliley Act and state adaptations of the
National Consumer Act and of the Uniform Consumer Credit Code and other consumer
credit laws and equal credit opportunity and disclosure laws) in respect of the
Receivables and the Financed Vehicles, have been complied with in all material
respects.

3. Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and, to the best of the Seller’s and the Servicer’s
knowledge, all parties to each Receivable had full legal capacity to execute and
deliver such Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.

4. Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

 

SCH-B-1-1



--------------------------------------------------------------------------------

5. Marking Records. Each of the Seller and the Purchaser agrees that the
Receivables have been sold to the Trust pursuant to the Sale and Servicing
Agreement and Granted to the Trust Collateral Agent pursuant to the Indenture.
Further, GM Financial has indicated in its computer files that the Receivables
are owned by the Trust.

6. Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC.

7. One Original. There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract. With
respect to Contracts that are “electronic chattel paper”, each authoritative
copy (a) is unique, identifiable and unalterable (other than with the
participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

8. Not an Authoritative Copy. With respect to Contracts that are “electronic
chattel paper”, the Servicer has marked all copies of each such Contract other
than an authoritative copy with a legend to the following effect: “This is not
an authoritative copy.”

9. Revisions. With respect to Contracts that are “electronic chattel paper”, the
related Receivables have been established in a manner such that (a) all copies
or revisions that add or change an identified assignee of the authoritative copy
of each such Contract must be made with the participation of the Trust
Collateral Agent and (b) all revisions of the authoritative copy of each such
Contract are readily identifiable as an authorized or unauthorized revision.

10. Pledge or Assignment. With respect to Contracts that are “electronic chattel
paper”, the authoritative copy of each Contract communicated to the Custodian
has no marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than the Trust Collateral Agent.

11. Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable. Related documentation concerning the Receivable, including any
documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. With respect to any Receivables that are tangible chattel paper, the
complete Receivable File for each Receivable currently is in the possession of
the Custodian.

12. Receivables in Force. No Receivable has been satisfied, or, to the best of
the Seller’s and the Servicer’s knowledge, subordinated or rescinded, and the
Financed Vehicle securing each such Receivable has not been released from the
lien of the related Receivable in whole or in part. No terms of any Receivable
have been waived, altered or modified in any respect since its origination,
except by instruments or documents identified in the Receivable File or the
Servicer’s electronic records.

 

SCH-B-1-2



--------------------------------------------------------------------------------

13. Good Title. Immediately prior to the conveyance of the Receivables to the
Purchaser pursuant to this Agreement, the Seller was the sole owner thereof and
had good and indefeasible title thereto, free of any Lien and, upon execution
and delivery of this Agreement by the Seller, the Purchaser shall have good and
indefeasible title to and will be the sole owner of such Receivables, free of
any Lien. The Seller has not taken any action to convey any right to any Person
that would result in such Person having a right to payments received under the
related Insurance Policies or the related Dealer Agreements or Dealer
Assignments or to payments due under such Receivables. No Dealer has a
participation in, or other right to receive, proceeds of any Receivable.

14. Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of GM Financial in the Financed Vehicle. The Lien Certificate for each
Financed Vehicle shows, or GM Financial has commenced procedures that will
result in such Lien Certificate which will show, GM Financial named (which may
be accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. Immediately
after the sale, transfer and assignment by the Seller to the Trust, each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle, which security interest is prior to
all other Liens upon and security interests in such Financed Vehicle which now
exist or may hereafter arise or be created (except, as to priority, for any lien
for taxes, labor or materials affecting a Financed Vehicle). To the best of the
Seller’s knowledge, as of the Cutoff Date, there were no Liens or claims for
taxes, work, labor or materials affecting a Financed Vehicle which are or may be
Liens prior or equal to the Liens of the related Receivable.

15. Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
to the owner thereof with respect to such Receivable.

16. No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense, including the defense of usury, and the operation of
any of the terms of any Receivable, or the exercise of any right thereunder,
will not render such Receivable unenforceable in whole or in part and no such
right has been asserted or threatened with respect to any Receivable.

17. No Default. There has been no default, breach, or, to the knowledge of the
Seller and Servicer, violation or event permitting acceleration under the terms
of any Receivable (other than payment delinquencies of not more than 30 days),
and, to the best of the Seller’s knowledge, no condition exists or event has
occurred and is continuing that with notice, the lapse of time or both would
constitute a default, breach, violation or event permitting acceleration under
the terms of any Receivable, and there has been no waiver of any of the
foregoing.

18. Insurance. At the time of an origination of a Receivable by GM Financial or
a Dealer, each Financed Vehicle is required to be covered by a comprehensive and
collision insurance policy, and each Receivable permits the holder thereof to
obtain physical loss and damage insurance at the expense of the Obligor if the
Obligor fails to do so.

19. Fixed Payments, Simple Interest. Each Receivable provides for fixed level
monthly payments (provided that the first and last payments may be minimally
different from the level payment amount) that fully amortize the Amount Financed
over the original terms, and amortizes using the Simple Interest Method.

 

SCH-B-1-3



--------------------------------------------------------------------------------

20. Certain Characteristics of the Receivables.

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $150,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of not
more than 20%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) Each Receivable arose under a Contract that is governed by the laws of the
United States or any State thereof.

(G) Each Obligor had a billing address in the United States or a United States
territory as of the date of origination of the related Receivable.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract. Each Receivable prohibits
the sale or transfer of the Financed Vehicle without the consent of the
Servicer.

(J) Each Receivable arose under a Contract with respect to which GM Financial
has performed all obligations required to be performed by it thereunder.

(K) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(L) The Servicer’s records do not indicate that any Obligor was in bankruptcy as
of the Cutoff Date.

(M) No Obligor is the United States of America or any State or any agency,
department, subdivision or instrumentality thereof.

21. Prepayment. Each Receivable allows for prepayment and partial prepayments
without penalty.

 

SCH-B-1-4



--------------------------------------------------------------------------------

SCHEDULE B-2

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE POOL OF RECEIVABLES

1. Adverse Selection. No selection procedures adverse to the Noteholders were
utilized in selecting the Receivables from those receivables owned by the Seller
which met the selection criteria set forth in clauses (A) through (M) of number
20 of Schedule B-1.

2. All Filings Made. All filings (including, without limitation, UCC filings
(including, without limitation, the filing by the Seller of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Trust hereunder)) required to be made by any Person and actions
required to be taken or performed by any Person in any jurisdiction to give the
Trust and the Trust Collateral Agent a first priority perfected lien on, or
ownership interest in, the Receivables and the proceeds thereof and the Other
Conveyed Property have been made, taken or performed.

3. Consumer Leases. No Receivable in the pool constitutes a “consumer lease”
under either (a) the UCC as in effect in the jurisdiction the law of which
governs the Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

 

SCH-B-2-1